
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


        EXECUTION COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$370,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

among

REGAL CINEMAS CORPORATION,
as a Borrower,

REGAL CINEMAS, INC.,
as a Borrower,

The Several Lenders
from Time to Time Parties Hereto,

LEHMAN BROTHERS INC.
and
CREDIT SUISSE FIRST BOSTON,
as Joint Advisors, Joint Lead Arrangers and Joint Book Managers,

CREDIT SUISSE FIRST BOSTON,
as Syndication Agent,

GENERAL ELECTRIC CAPITAL CORPORATION,
as Documentation Agent
and

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent

Dated as of August 12, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS   1   1.1   Defined Terms.   1   1.2   Other Definitional
Provisions.   23   1.3   Interrelationship with the Original Credit Agreement.  
23   1.4   Confirmation of Existing Obligations.   23   1.5  
Confirmation/Ratification of the Tranche C Term Loans.   24
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
 
24  
2.1
 
Tranche B Term Loans.
 
24   2.2   Tranche C Term Loan Commitments.   25   2.3   Procedure for Tranche C
Term Loan Borrowing.   26   2.4   Repayment of Tranche C Term Loans.   26   2.5
  Revolving Credit Commitments.   26   2.6   Procedure for Revolving Credit
Borrowing.   27   2.7   Repayment of Loans.   27   2.8   Evidence of
Indebtedness.   27   2.9   Commitment Fees, etc.   28   2.10   Termination or
Reduction of Revolving Credit Commitments.   28   2.11   Optional Prepayments.  
28   2.12   Mandatory Prepayments and Commitment Reductions.   29   2.13  
Conversion and Continuation Options.   30   2.14   Minimum Amounts and Maximum
Number of Eurodollar Tranches.   31   2.15   Interest Rates and Payment Dates.  
31   2.16   Computation of Interest and Fees.   32   2.17   Inability to
Determine Interest Rate.   32   2.18   Pro Rata Treatment and Payments.   32  
2.19   Requirements of Law.   34   2.20   Taxes.   35   2.21   Indemnity.   37  
2.22   Illegality.   38   2.23   Change of Lending Office.   38   2.24  
Repayment of Tranche B Term Loans.   38
SECTION 3. LETTERS OF CREDIT
 
38  
3.1
 
L/C Commitment.
 
38   3.2   Procedure for Issuance of Letter of Credit.   38   3.3   Fees and
Other Charges.   39   3.4   L/C Participations.   39   3.5   Reimbursement
Obligation of the Borrowers.   40   3.6   Obligations Absolute.   40   3.7  
Letter of Credit Payments.   40   3.8   Applications.   41
SECTION 4. REPRESENTATIONS AND WARRANTIES
 
41  
4.1
 
Financial Condition.
 
41   4.2   No Change   41   4.3   Corporate Existence; Compliance with Law.   41
  4.4   Corporate Power; Authorization; Enforceable Obligations.   42

i

--------------------------------------------------------------------------------

  4.5   No Legal Bar.   42   4.6   No Material Litigation.   42   4.7   No
Default.   42   4.8   Ownership of Property; Liens.   42   4.9   Intellectual
Property.   43   4.10   Taxes.   44   4.11   Federal Regulations.   44   4.12  
Labor Matters.   44   4.13   ERISA.   44   4.14   Investment Company Act; Other
Regulations.   45   4.15   Subsidiaries.   45   4.16   Use of Proceeds.   45  
4.17   Environmental Matters.   45   4.18   Accuracy of Information, etc.   46  
4.19   Security Documents.   46   4.20   Solvency.   47   4.21   Senior
Indebtedness.   47   4.22   Regulation H.   47   4.23   Insurance.   47   4.24  
Real Estate.   47   4.25   Permits   49   4.26   Leases   50   4.27   The
Confirmation Order   50
SECTION 5. CONDITIONS PRECEDENT
 
50  
5.1
 
Conditions to Effectiveness.
 
50   5.2   Conditions to Each Extension of Credit.   53
SECTION 6. AFFIRMATIVE COVENANTS
 
53  
6.1
 
Financial Statements.
 
53   6.2   Certificates; Other Information.   54   6.3   Payment of Obligations.
  56   6.4   Conduct of Business and Maintenance of Existence, etc.   56   6.5  
Maintenance of Property; Leases; Insurance.   56   6.6   Inspection of Property;
Books and Records; Discussions.   57   6.7   Notices.   57   6.8   Environmental
Laws.   58   6.9   [Intentionally Omitted.]   58   6.10   Additional Collateral,
etc.   58   6.11   Use of Proceeds.   60   6.12   ERISA Documents   60   6.13  
Further Assurances.   61   6.14   Unrestricted Subsidiaries.   61
SECTION 7. NEGATIVE COVENANTS
 
62  
7.1
 
Financial Condition Covenants.
 
62   7.2   Limitation on Indebtedness.   64   7.3   Limitation on Liens.   67  
7.4   Limitation on Fundamental Changes.   68   7.5   Limitation on Disposition
of Property.   68

ii

--------------------------------------------------------------------------------

  7.6   Limitation on Restricted Payments.   69   7.7   Limitation on Capital
Expenditures.   69   7.8   Limitation on Investments.   70   7.9   Limitation on
Optional Payments and Modifications of Indebtedness and Governing Documents.  
71   7.10   Limitation on Transactions with Affiliates.   72   7.11   Limitation
on Sales and Leasebacks.   72   7.12   Limitation on Changes in Fiscal Periods.
  72   7.13   Limitation on Negative Pledge Clauses.   73   7.14   Limitation on
Restrictions on Subsidiary Distributions, etc.   73   7.15   Limitation on Lines
of Business.   73   7.16   [Intentionally Omitted.]   73   7.17   Limitation on
Hedge Agreements.   73   7.18   Limitation on Amendments to Leases.   73   7.19
  Limitation on Issuance of Preferred Stock.   73
SECTION 8. EVENTS OF DEFAULT
 
74
SECTION 9. THE AGENTS; THE ARRANGERS
 
77  
9.1
 
Appointment.
 
77   9.2   Delegation of Duties.   77   9.3   Exculpatory Provisions.   77   9.4
  Reliance by Agents.   78   9.5   Notice of Default.   78   9.6   Non-Reliance
on Agents and Other Lenders.   78   9.7   Indemnification.   79   9.8  
Arrangers and Agents in Their Individual Capacities.   79   9.9   Successor
Agents.   79   9.10   Authorization to Release Liens.   80   9.11   The
Arrangers, the Syndication Agent and the Documentation Agent.   80   9.12  
Withholding Tax.   80
SECTION 10. MISCELLANEOUS
 
80  
10.1
 
Amendments and Waivers.
 
80   10.2   Notices.   82   10.3   No Waiver; Cumulative Remedies.   84   10.4  
Survival of Representations and Warranties.   84   10.5   Payment of Expenses;
Indemnification.   84   10.6   Successors and Assigns; Participations and
Assignments.   85   10.7   Adjustments; Set-off.   88   10.8   Counterparts.  
88   10.9   Severability.   88   10.10   Integration.   88   10.11   GOVERNING
LAW.   88   10.12   Submission To Jurisdiction; Waivers.   89   10.13  
Acknowledgments.   89   10.14   Confidentiality.   89   10.15   Release of
Collateral and Guarantee Obligations.   90   10.16   Accounting Changes.   90  
10.17   Delivery of Lender Addenda.   90

iii

--------------------------------------------------------------------------------

  10.18   Construction.   90   10.19   Joint and Several Liability.   91   10.20
  WAIVERS OF JURY TRIAL.   91   10.21   Existing Agreements Superseded.   91

iv

--------------------------------------------------------------------------------



ANNEXES:
A
 
Pricing Grid
SCHEDULES:
1.1
 
Mortgaged Property 4.4   Consents, Authorizations, Filings and Notices 4.6  
Litigation 4.9(b)   Trademarks, Service Marks and Trade Names 4.9(c)   Patents
4.9(d)   Copyrights 4.9(e)   Trade Secrets 4.9(f)   Intellectual Property
Licenses 4.15   Subsidiaries 4.17   Environmental Matters 4.19(a)-1   UCC Filing
Jurisdictions—Collateral 4.19(a)-2   UCC Financing Statements to Remain on File
4.19(a)-3   UCC Financing Statements to be Terminated 4.19(b)   Mortgage Filing
Jurisdictions 4.19(c)   UCC Filing Jurisdictions—Intellectual Property
Collateral 4.24(a)   Real Estate 4.24(g)   Structural Defects 4.26   Leases
4.26(b)   Lease Defaults 6.10(b)   Title Insurance Requirements 7.2(d)  
Existing Indebtedness 7.3(f)   Existing Liens 8(g)(i)   Required Payments to
Employee Welfare Benefit Plans 8(g)(ii)   Required Payments to Multiemployer
Plans
EXHIBITS:
A
 
Form of Guarantee and Collateral Agreement B   Form of Compliance Certificate C
  Form of Closing Certificate D   Form of Mortgage E   Form of Assignment and
Acceptance F-1   Form of Legal Opinion of Hogan & Hartson L.L.P. F-2   Form of
Legal Opinion of Tennessee Counsel G-1   Form of Tranche B Term Note G-2   Form
of Revolving Credit Note G-3   Form of Tranche C Term Note H   Form of
Prepayment Option Notice I   Form of Exemption Certificate J   Form of Lender
Addendum K   Form of Confirmation Agreement L-1   Form of High-Yield Proceeds
Note L-2   Form of Tranche B Proceeds Note M   Form of Notice of Borrowing

v

--------------------------------------------------------------------------------



        THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 12, 2002,
among REGAL CINEMAS CORPORATION, a Delaware corporation ("Holdings"), REGAL
CINEMAS, INC., a Tennessee corporation ("Regal" and, together with Holdings, the
"Borrowers"), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the "Lenders"), LEHMAN
BROTHERS INC. and CREDIT SUISSE FIRST BOSTON, as joint advisors, joint lead
arrangers and joint book managers (in such capacity, the "Arrangers"), CREDIT
SUISSE FIRST BOSTON, as syndication agent (in such capacity, the "Syndication
Agent"), GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent (in such
capacity, the "Documentation Agent"), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the "Administrative Agent"), AMENDS AND
RESTATES IN FULL the Credit Agreement, dated as of January 29, 2002 (as
heretofore amended, modified, restated or supplemented from time to time, the
"Original Credit Agreement"), among the Borrowers, the Lenders, Lehman
Brothers Inc., as sole advisor, sole lead arranger and sole book manager, the
Syndication Agent, the Documentation Agent and the Administrative Agent. This
amendment and restatement of the Original Credit Agreement, as amended,
supplemented, restated or otherwise modified from time to time, is hereinafter
referred to as this "Agreement."


WITNESSETH:


        WHEREAS, the Borrowers have requested that the Original Credit Agreement
be amended and restated in full to, among other things, provide for a new term
loan which will be used by the Borrowers on the Restatement Effective Date,
along with other funds, to repay in full the Tranche B Term Loans and as
otherwise set forth herein;

        WHEREAS, the Lenders are willing to so amend and restate the Original
Credit Agreement and to continue to extend credit to the Borrowers, upon and
subject to the terms and conditions set forth herein;

        WHEREAS, it is the intent of the Borrowers, the Lenders, the Arrangers,
the Syndication Agent, the Documentation Agent and the Administrative Agent that
this Agreement amend and restate in its entirety the Original Credit Agreement
and that, from and after the Restatement Effective Date, the Original Credit
Agreement shall be of no force and effect except to evidence the terms and
conditions under which the Borrowers heretofore have incurred obligations and
liabilities to the Lenders and the Administrative Agent (as evidenced by the
Original Credit Agreement and the Administrative Agent's books and records); and

        WHEREAS, this Agreement is made in renewal, amendment, restatement and
modification of, but not in extinguishment or novation of, the obligations under
the Original Credit Agreement.

        NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
Original Credit Agreement as follows:


SECTION 1. DEFINITIONS


        1.1    Defined Terms.    As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this
Section 1.1.

        "Acquired Indebtedness": Indebtedness (i) assumed by Holdings or any of
its Restricted Subsidiaries in connection with a Permitted Acquisition that does
not result in the creation of a new Restricted Subsidiary, (ii) of an entity
that becomes a Restricted Subsidiary in connection with a Permitted Acquisition
or (iii) of an Unrestricted Subsidiary at the time it becomes a Restricted
Subsidiary.

        "Additional Regal-Holdings Notes": as defined in Section 7.2(h).

1

--------------------------------------------------------------------------------




        "Adjustment Date": as defined in the Pricing Grid.

        "Administrative Agent": as defined in the preamble hereto.

        "Affiliate": as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

        "Agents": the collective reference to the Syndication Agent, the
Documentation Agent and the Administrative Agent.

        "Aggregate Exposure": with respect to any Lender at any time, an amount
equal to the sum of (i) the aggregate then unpaid principal amount of such
Lender's outstanding Tranche B Term Loans; (ii) the aggregate then unpaid
principal amount of such Lender's outstanding Tranche C Term Loans and (iii) the
amount of such Lender's Revolving Credit Commitment then in effect or, if the
Revolving Credit Commitment has been terminated, the amount of such Lender's
Revolving Extensions of Credit then outstanding.

        "Aggregate Exposure Percentage" with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender's Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

        "Agreement": this Credit Agreement, as amended, supplemented, replaced
or otherwise modified from time to time in accordance with this Agreement.

        "Amended Plan": Regal's and certain affiliated entities' Amended Joint
Plan of Reorganization filed with the Bankruptcy Court on or about December 7,
2001.

        "Applicable Margin": with respect to (i) Revolving Credit Loans and
Tranche C Term Loans, a percentage rate per annum determined in accordance with
the Pricing Grid and (ii) Tranche B Term Loans, 3.50% (for Eurodollar Loans) and
2.50% (for Base Rate Loans)

        "Application": an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

        "Arrangers": as defined in the preamble hereto; provided that for the
purposes of Section 10.1, each of the Arrangers shall have the rights of the
Arranger thereunder.

        "Asset Sale": any Disposition of Property or series of related
Dispositions of Property (excluding any such Disposition permitted by
clause (a), (b), (c) or (d) of Section 7.5) that yields gross proceeds to either
of the Borrowers or any other Loan Party (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and in the case of other non-cash proceeds, valued at fair market
value (as reasonably determined by the Borrowers, or, if requested by the
Administrative Agent, determined by a reputable, independent third party
reasonably satisfactory to the Administrative Agent and paid for by the
Borrowers)) in excess of $5,000,000.

        "Assignee": as defined in Section 10.6(c).

        "Assignment and Acceptance": as defined in Section 10.6(c).

        "Assignor": as defined in Section 10.6(c).

        "Available Revolving Credit Commitment": as to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Revolving
Credit Lender's Revolving Credit

2

--------------------------------------------------------------------------------




Commitment then in effect less (b) such Revolving Credit Lender's Revolving
Extensions of Credit then outstanding.

        "Balance Sheet": as defined in Section 4.1(a).

        "Bankruptcy Cases": the voluntary petitions filed by Regal and certain
affiliated entities under Chapter 11 of the United States Bankruptcy Code on or
about October 11, 2001, as more fully described in the Amended Plan.

        "Bankruptcy Court": the United States Bankruptcy Court for the Middle
District of Tennessee.

        "Base Rate": for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the higher of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: "Prime Rate" shall mean the prime
lending rate as set forth on the British Banking Association Telerate Page 5 (or
such other comparable page as may, in the opinion of the Administrative Agent,
replace such page for the purpose of displaying such rate), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually available. The Administrative Agent
or any Lender may make commercial loans or other loans at rates of interest at,
above or below the Prime Rate. Changes in the Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Effective Rate, respectively.

        "Base Rate Loans": Loans for which the applicable rate of interest is
based upon the Base Rate.

        "Benefited Lender": as defined in Section 10.7.

        "Board": the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        "Borrower or Borrowers": as defined in the preamble hereto.

        "Borrowing Date": any Business Day specified by a Borrower as a date on
which such Borrower requests to the relevant Lender(s) to make Loans hereunder.

        "Business Day": (i) for all purposes other than as covered by
clause (ii) below, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to be closed
for business and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) and which is also a day
for trading by and between banks in Dollar deposits in the interbank eurodollar
market.

        "Capital Expenditures": for any period, with respect to any Person, the
aggregate of all expenditures made by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

        "Capital Lease Obligations": as to any Person, the obligations of such
Person to pay rent or other amounts under any (i) lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP and
(ii) any lease financing arrangements set forth on the balance sheet of such
Person other than EITF 97-10 Capital Lease Obligations.

3

--------------------------------------------------------------------------------




        "Capital Stock": any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

        "Cash Equivalents": (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or any agency
thereof and backed by the full faith and credit of the United States, in each
case maturing within one year from the date of acquisition; (b) certificates of
deposit, time deposits, eurodollar time deposits or overnight bank deposits
having maturities of six months or less from the date of acquisition issued by
any Lender or by any commercial bank organized under the laws of the United
States of America or any state thereof having combined capital and surplus of
not less than $500,000,000; (c) commercial paper of an issuer rated at least
"A-1" by S&P or "P-1" by Moody's, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
"A" by S&P or "A" by Moody's; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition.

        "Code": the Internal Revenue Code of 1986, as amended from time to time
(or any successor legislation).

        "Collateral": all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
whether or not the Administrative Agent has perfected its Lien therein.

        "Commitment": as to any Lender, the sum of the Tranche B Term Loan
Commitment, the Tranche C Term Loan Commitment and the Revolving Credit
Commitment of such Lender.

        "Commitment Fee Rate": 1/2 of 1% per annum.

        "Commonly Controlled Entity": an entity, whether or not incorporated,
which is under common control with either of the Borrowers within the meaning of
Section 4001 of ERISA or is part of a group that includes either of the
Borrowers and that is treated as a single employer under Section 414 of the Code
or of which such Borrower is a general partner.

        "Compliance Certificate": a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

        "Confidential Information Memorandum": the Confidential Information
Memorandum dated July 2002 and furnished to the Lenders.

        "Confirmation Order": the order of the Bankruptcy Court, dated on
December 7, 2001, confirming the Amended Plan under Chapter 11 of the United
States Bankruptcy Code.

        "Confirmation Agreement": that certain Confirmation and Amendment
Agreement of the Loan Parties, substantially in the form of Exhibit K.

4

--------------------------------------------------------------------------------




        "Consolidated Adjusted Debt": for any period, the sum of (a) Funded Debt
of Holdings and its Restricted Subsidiaries for such period plus (b) the product
of eight (8) times Consolidated Lease Expense for such period.

        "Consolidated Adjusted Interest Coverage Ratio": for any period, the
ratio of (a) Consolidated EBITDAR of Holdings and its Restricted Subsidiaries
for such period to (b) the sum of Consolidated Interest Expense of Holdings and
its Restricted Subsidiaries for such period plus Consolidated Lease Expense of
Holdings and its Restricted Subsidiaries for such period.

        "Consolidated Adjusted Leverage Ratio": for any period, the ratio of
(a) Consolidated Adjusted Debt for such period to (b) Consolidated EBITDAR of
Holdings and its Restricted Subsidiaries for such period.

        "Consolidated EBITDA": as to Holdings and its Restricted Subsidiaries,
for any applicable period, the difference of

        (a)  the sum (without duplication) of

        (i)    Consolidated Net Income of Holdings and its Restricted
Subsidiaries for such period,

        plus

        (ii)  the amounts deducted by Holdings and its Restricted Subsidiaries
in determining Consolidated Net Income of Holdings and its Restricted
Subsidiaries for such period representing (s) non-cash minority interest
expense, (t) non-cash charges (including non-cash Consolidated Lease Expense and
non-cash theatre closing costs), amortization (including amortization of
deferred financing fees), depreciation, non-cash restructuring charges or
reserves, other non-cash reserves and non-recurring charges, (u) all federal,
state and local taxes (whether paid in cash or deferred) computed on the basis
of income, (v) Consolidated Interest Expense and non-cash interest expense of
Holdings and its Restricted Subsidiaries, (w) expenses or charges incurred in
connection with the issuance of debt or equity securities and up-front fees paid
with respect to credit facilities provided by banks and other financial
institutions, (x) transaction costs, (y) expenses or charges incurred in
connection with real estate financings consummated during such period and
(z) fees and expenses paid in connection with Permitted Acquisitions
consummated, and Investments made, during such period, and

        minus

        (b)  the amounts included by Holdings and its Restricted Subsidiaries in
determining Consolidated Net Income of Holdings and its Restricted Subsidiaries
for such period representing (x) non-cash gains, (y) non-recurring gains and
(z) cash payments made during such period with respect to non-cash charges or
reserves included in (a)(ii) above for a prior period;

        provided, however, that (without duplication) "Consolidated EBITDA"

        (a)  for any applicable period shall be determined on the basis that any
Permitted Acquisitions, other acquisitions or dispositions of revenue producing
assets which were consummated during such period were consummated on the first
day of such period;

        (b)  for any applicable period shall be determined on the basis that any
redesignation of a Subsidiary as an Unrestricted Subsidiary or, as the case may
be, a Restricted Subsidiary which occurred during such period occurred on the
first day of such period; and

        (c)  for any applicable period shall be increased or decreased, as the
case may be, to reflect the projected good faith identifiable and supportable
net cost saving or additional net

5

--------------------------------------------------------------------------------




costs, as the case may be, resulting from any Permitted Acquisition consummated
during such period by combining the operations of such acquisition with the
operations of Holdings and its Restricted Subsidiaries (as determined by Regal
based on reasonable assumptions and computations set forth in sufficient detail
and which are reasonably acceptable, in substance, to the Administrative Agent,
and which determination shall be made on each date on which a Compliance
Certificate for such applicable period is delivered, all in compliance with the
requirements of Regulation S-X for a Form S-1 registration statement under the
Securities Act of 1933, as amended); provided, however, that so long as such net
savings or additional net costs will be realizable at any time during such
period, it may be assumed, for the purpose of this clause, that such net cost
savings or additional net costs will be realizable during the entire period.

        "Consolidated EBITDAR": of any Person for any period, Consolidated
EBITDA of such Person and its Restricted Subsidiaries for such period plus,
without duplication, the sum of all rent expense (calculated by giving effect to
the adjustments to the asset base described in the definition of Consolidated
EBITDA in this Section) of such Person and its Restricted Subsidiaries for such
period.

        "Consolidated Interest Expense": of any Person for any period, total
cash interest expense (including that attributable to Capital Lease Obligations)
of such Person and its Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Subsidiaries (including, without
limitation, all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers' acceptance financing and
net costs of such Person under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

        "Consolidated Lease Expense": for any period, the aggregate amount of
fixed and contingent cash rentals payable by Holdings and its Restricted
Subsidiaries (determined on a consolidated basis in accordance with GAAP), for
such period with respect to leases of real and personal property; provided, that
(i) payments in respect of Capital Lease Obligations or EITF 97-10 Capital Lease
Obligations shall not constitute Consolidated Lease Expense, (ii) Consolidated
Lease Expense shall be calculated by giving effect to the adjustments to the
asset base described in the definition of Consolidated EBITDA in this Section
and (iii) payments in respect of Synthetic Lease Obligations shall not
constitute Consolidated Lease Expense.

        "Consolidated Leverage Ratio": as at the last day of any period of four
consecutive fiscal quarters, the ratio of (a) Consolidated Total Debt on such
day to (b) Consolidated EBITDA for such period.

        "Consolidated Net Income": of any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of Holdings and its consolidated
Restricted Subsidiaries for any Period, there shall be excluded (a) except as
set forth in the proviso of the definition of Consolidated EBITDA in this
Section, the income (or deficit) of any Person accrued prior to the date it
becomes a Restricted Subsidiary of either of the Borrowers or is merged into or
consolidated with either of the Borrowers or any of their respective Restricted
Subsidiaries, (b) the income (or deficit) of any Person (other than a Restricted
Subsidiary of any Borrower) in which either of the Borrowers or any of their
respective Restricted Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by such Borrower or such
Restricted Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Restricted Subsidiary of either of the
Borrowers to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not

6

--------------------------------------------------------------------------------




at the time permitted by the terms of any Contractual Obligation (other than
under any Loan Document) or Requirement of Law applicable to such Restricted
Subsidiary.

        "Consolidated Senior Debt": all Consolidated Total Debt other than
Subordinated Debt.

        "Consolidated Senior Leverage Ratio": as of the last day of any period
of four consecutive fiscal quarters, the ratio of (a) Consolidated Senior Debt
on such day to (b) Consolidated EBITDA for such period.

        "Consolidated Total Debt": at any date, the aggregate principal amount
of all Funded Debt of Holdings and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

        "Continuing Director": as to any Person, during any period of 12
consecutive months after the Issue Date, individuals who at the beginning of any
such 12-month period constituted the board of directors (together with any new
directors whose election by such board of directors of such Person or whose
nomination for election by the shareholders of such Person was approved by a
vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved, including new directors designated in or
provided for in an agreement regarding the merger, consolidation or sale,
transfer or other conveyance, of all or substantially all of the assets of such
Person, if such agreement was approved by a vote of such majority of directors).

        "Contractual Obligation": as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

        "Control Investment Affiliate": as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making or holding equity or debt investments in one or more
companies. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.

        "Converted Term Loan": as defined in Section 2.2.

        "CSFB Funding Entity": any of Credit Suisse First Boston, Cayman Islands
Branch or any of its affiliates.

        "Default": any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

        "Derivatives Counterparty": as defined in Section 7.6.

        "Disposition": with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms "Dispose" and "Disposed of" shall have correlative meanings.

        "Disqualified Stock": any Capital Stock or other ownership or profit
interest of any Loan Party that any Loan Party is or, upon the passage of time
or the occurrence of any event, may become obligated to redeem, purchase,
retire, defease or otherwise make any payment in respect of in consideration
other than Capital Stock (other than Disqualified Stock) if such obligation
matures or has the potential to mature sooner than one year after the repayment
in full of all Obligations hereunder.

        "Documentation Agent": as defined in the preamble hereto.

        "Dollars" and "$": dollars in lawful currency of the United States of
America.

7

--------------------------------------------------------------------------------




        "Domestic Subsidiary": any Subsidiary of either of the Borrowers
organized under the laws of any jurisdiction within the United States of
America.

        "Edwards Bankruptcy Cases": the voluntary petitions filed by Edwards
Theatres, Inc. and certain affiliated entities under Chapter 11 of the United
States Bankruptcy Code on or about September 19, 2001, as more fully described
in the Edwards Plan.

        "Edwards Plan": Edwards Theatres, Inc.'s and certain affiliated
entities' plan of reorganization filed with the United States Bankruptcy Court
for the Central District of California on or about September 19, 2001.

        "EITF 97-10 Capital Lease Obligations": obligations which are classified
as "Capital Lease Obligations" under generally accepted accounting principles in
the United States of America due to the application of Emerging Issues Task
Force Regulation 97-10 ("EITF 97-10") and which, except for such regulation,
would not constitute Capital Lease Obligations.

        "Environmental Laws": any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other Governmental Authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, as has been, is now, or may at any time hereafter be, in effect.

        "Environmental Permits": any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization required
under any Environmental Law.

        "ERISA": the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        "Escrow Agreement": the Escrow Deposit Agreement, effective as of
January 29, 2002, by and among Regal, HSBC Bank USA as Escrow Agent, and the
Official Committee of the Unsecured Creditors of Regal Cinemas, Inc.
representing the beneficiaries.

        "Eurocurrency Reserve Requirements": for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves under regulations issued from time to time by the Board or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as "Eurocurrency Liabilities" in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System. Eurodollar Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.

        "Eurodollar Base Rate": with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Page
3750 of the Dow Jones Telerate screen as of 11:00 A.M., London time, on the
second full Business Day preceding the beginning of such Interest Period. In the
event that such rate does not appear on Page 3750 of the Dow Jones Telerate
screen (or otherwise on such screen), the "Eurodollar Base Rate" for purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent.

        "Eurodollar Loans": Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.

8

--------------------------------------------------------------------------------




        "Eurodollar Rate": with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/16th of
1%):

Eurodollar Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements


        "Eurodollar Tranche": the collective reference to Eurodollar Loans that
the then current Interest Periods with respect thereto begin on the same date
and end on the same later date (whether or not such Loans, shall originally have
been made on the same day).

        "Event of Default": any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

        "Excluded Foreign Subsidiary": any Foreign Subsidiary in respect of
which either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of the Borrowers, result in material adverse
tax consequences to the Loan Parties, taken as a whole; provided, however, that
a Foreign Subsidiary that is treated as a pass-through entity for United States
federal income tax purposes shall not be an Excluded Foreign Subsidiary while so
treated.

        "Facility": as the case may be, either (a) the Tranche B Term Loans (the
"Tranche B Term Loan Facility") (b) the Tranche C Term Loan Commitments and the
Tranche C Term Loans made thereunder (the "Tranche C Term Loan Facility") or
(c) the Revolving Credit Commitments and the extensions of credit made
thereunder (the "Revolving Credit Facility").

        "Federal Funds Effective Rate": for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

        "Fee Letter": that certain Fee Letter, dated July 19, 2002, among
Holdings, Regal, the Administrative Agent, the CSFB Funding Entity and the
Arrangers, as the same may be amended, supplemented, replaced or otherwise
modified from time to time upon the agreement in writing of all parties thereto.

        "Foreign Subsidiary": any Subsidiary of either of the Borrowers that is
not a Domestic Subsidiary.

        "FQ1", "FQ2", "FQ3", and "FQ4": when used with a numerical year
designation, means the first second, third or fourth fiscal quarters,
respectively, of such fiscal year of the Borrowers (e.g., FQ1 2002 means the
first fiscal quarter of 2002 fiscal year, which ends on or about March 31,
2002).

        "Funded Debt": as to any Person, all Indebtedness of such Person of the
types described in clauses (a) through (e) of the definition of "Indebtedness"
in this Section.

        "Funding Office": the office specified from time to time by the
Administrative Agent as its funding office by notice to the Borrowers and the
Lenders.

        "GAAP": generally accepted accounting principles in the United States of
America as in effect from time to time, except that for purposes of Section 7.1
(including the financial definitions used therein), GAAP shall (i) be determined
on the basis of such principles in effect on the date hereof and consistent with
those used in the preparation of the most recent audited financial statements
delivered pursuant to Section 4.1(b) and (ii) exclude EITF 97-10 Capital Lease
Obligations.

9

--------------------------------------------------------------------------------




        "Governing Documents": collectively, as to any Person, the articles or
certificate of incorporation and bylaws, any shareholders agreement, certificate
of formation, limited liability company agreement, partnership agreement or
other formation or constitutive documents of such Person.

        "Governmental Authority": any nation or government, any state or other
political subdivision thereof or any entity empowered to exercise executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

        "Guarantee and Collateral Agreement": the Guarantee and Collateral
Agreement to be executed and delivered by the Borrowers and each Subsidiary
Guarantor, substantially in the form of Exhibit A, as the same may be amended,
supplemented, replaced or otherwise modified from time to time in accordance
with this Agreement.

        "Guarantee Obligation": as to any Person (the "guaranteeing person"),
any obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the "primary obligations")
of any other third Person (the "primary obligor") in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person's maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

        "Guarantors": the Subsidiary Guarantors.

        "Hedge Agreements": all interest rate swaps, caps or collar agreements
or similar arrangements entered into by either of the Borrowers or any of their
respective Subsidiaries providing for protection against fluctuations in
interest rates or currency exchange rates or the exchange of nominal interest
obligations, either generally or under specific contingencies.

        "High-Yield Proceeds Note": the High-Yield Proceeds Note executed and
delivered by Regal on the Original Closing Date, substantially in the form of
Exhibit L-1, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

        "Indebtedness": of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person's

10

--------------------------------------------------------------------------------




business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
Property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such Property), (e) all Capital Lease Obligations or
Synthetic Lease Obligations of such Person, (f) all obligations of such Person,
contingent or otherwise, as an account party under bankers' acceptance, letter
of credit or similar facilities, (g) all obligations of such Person, contingent
or otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above;
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, (j) for the purposes of Section 8(e) only, all obligations of such
Person in respect of Hedge Agreements and (k) the liquidation value of any
preferred Capital Stock of such Person or its Subsidiaries held by any Person
other than such Person and its Wholly Owned Subsidiaries.

        "Indemnified Liabilities": as defined in Section 10.5.

        "Indemnitee": as defined in Section 10.5.

        "Indenture Restricted Payment": a "Restricted Payment" as defined in the
Senior Subordinated Note Indenture as in effect on the Original Closing Date.

        "Insolvency": with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

        "Insolvent": pertaining to a condition of Insolvency.

        "Insurance Requirements": all material terms of any insurance policy
required pursuant to this Agreement or any Security Document and all material
regulations and then current standards applicable to or affecting any Mortgaged
Property or any part thereof or any use or condition thereof, which may, at any
time, be recommended by the Board of Fire Underwriters, if any, having
jurisdiction over any Mortgaged Property, or any other body exercising similar
functions.

        "Intellectual Property": the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, state, multinational or foreign laws or otherwise,
including, without limitation, copyrights, patents, trademarks, service-marks,
technology, know-how and processes, recipes, formulas, trade secrets, or
licenses (under which the applicable Person is licensor or has assignable rights
as a licensee) relating to any of the foregoing and all rights to sue at law or
in equity for any infringement or other impairment thereof, including the right
to receive all proceeds and damages therefrom.

        "Intellectual Property Collateral": all Intellectual Property of the
Loan Parties, now owned or hereafter acquired, upon which a Lien is purported to
be created by the Intellectual Property Security Agreement or the Guarantee and
Collateral Agreement.

        "Intellectual Property Security Agreement": the Intellectual Property
Security Agreement to be executed and delivered by each Loan Party,
substantially in the form of Exhibit C to the Guarantee and Collateral
Agreement, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

        "Interest Payment Date": (a) as to any Base Rate Loan, the last day of
each March, June, September and December to occur while such Loan is outstanding
and the final maturity date of such Loan, (b) as to any Eurodollar Loan having
an Interest Period of three months or less, the

11

--------------------------------------------------------------------------------




last day of such Interest Period, (c) as to any Eurodollar Loan having an
Interest Period longer than three months, each day which is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Loan (other than any Revolving
Credit Loan that is a Base Rate Loan (unless all Revolving Credit Loans are
being repaid in full in immediately available funds and the Revolving Credit
Commitments terminated)), the date of any repayment or prepayment made in
respect thereof.

        "Interest Period": as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if available to
all Lenders under the relevant Facility) twelve months thereafter, as selected
by a Borrower in its Notice of Borrowing or notice of conversion, as the case
may be, given with respect thereto; and (b) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, two, three, six or (if available to all Lenders
under the relevant Facility) twelve months thereafter, as selected by the
applicable Borrower by irrevocable notice to the Administrative Agent not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

        (i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

        (ii)  any Interest Period that would otherwise extend beyond the
Scheduled Revolving Credit Termination Date or beyond the date final payment is
due on the Tranche B Term Loans or the Tranche C Term Loans shall end on the
Revolving Credit Termination Date or such due date, as applicable;

        (iii)  any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

        (iv)  the Borrowers shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

        "Investments": as defined in Section 7.8.

        "Issuing Lender": a Revolving Credit Lender, in its capacity as issuer
of any Letter of Credit, to be selected by the Administrative Agent and the
Borrower.

        "L/C Commitment": $15,000,000 plus up to an additional $15,000,000 to be
used only for the issuance of the "Class 5 L/C" referred to in the Escrow
Agreement.

        "L/C Fee Payment Date": the last Business Day of each March, June,
September and December and the last day of the Revolving Credit Commitment
Period.

        "L/C Obligations": at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

        "L/C Participants": the collective reference to all the Revolving Credit
Lenders other than the Issuing Lender.

        "Lehman Entity": any of Lehman Commercial Paper Inc. or any of its
affiliates (including, without limitation, Syndicated Loan Funding Trust).

12

--------------------------------------------------------------------------------






        "Lender Addendum": with respect to any Lender which became a Lender on
the Original Closing Date or which became a Tranche C Term Loan Lender or a
Revolving Credit Lender on the Restatement Effective Date, a Lender Addendum,
substantially in the form of Exhibit J, executed and delivered by such Lender on
the Original Closing Date or the Restatement Effective Date, as applicable.

        "Lenders": as defined in the preamble hereto and includes the Issuing
Lender.

        "Letters of Credit": as defined in Section 3.1(a).

        "Lien": any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

        "Line of Business": as defined in Section 7.15.

        "Loan": any loan made by any Lender pursuant to this Agreement.

        "Loan Documents": this Agreement, the Security Documents, the Fee
Letter, the Applications and, if any, the Notes.

        "Loan Parties": the Borrowers and each Subsidiary of Holdings which is a
party to a Loan Document (including pursuant to Section 6.10).

        "Majority Facility Lenders": with respect to each Facility, the holders
of more than 50% of the aggregate unpaid principal amount of the Tranche B Term
Loans, the Tranche C Term Loans or the Total Revolving Extensions of Credit, as
the case may be, outstanding under such Facility (or, in the case of the
Revolving Credit Facility, prior to any termination of the Revolving Credit
Commitments, the holders of more than 50% of the Total Revolving Credit
Commitments).

        "Majority Revolving Credit Facility Lenders": the Majority Facility
Lenders in respect of the Revolving Credit Facility.

        "Majority Revolving Facility Lenders": the Majority Facility Lenders in
respect of the Revolving Credit Facility.

        "Material Adverse Effect": a material adverse change in or affecting
(a) the condition (financial or otherwise), results of operation, assets,
liabilities or management of the Loan Parties, taken as a whole, or that calls
into question in any material and adverse respect (i) the Projections previously
supplied to the Lenders or (ii) any of the material assumptions on which the
Projections were prepared, (b) the validity or enforceability of this Agreement
or any of the other Loan Documents, (c) the validity, enforceability or priority
of the Liens purported to be created by the Security Documents, or (d) the
rights or remedies of the Administrative Agent and the Lenders hereunder or
under any of the other Loan Documents.

        "Materials of Environmental Concern": any material, substance or waste
that is characterized, defined or regulated as hazardous, toxic, pollutants,
contaminants or words of similar meaning under any Environmental Law, including
any gasoline or petroleum (including crude oil or any fraction thereof) or
petroleum products, polychlorinated biphenyls, urea-formaldehyde insulation, or
asbestos.

        "Moody's": Moody's Investor Services, Inc.

        "Mortgaged Properties": the real properties and leasehold estates listed
on Schedule 1.1, as to which the Administrative Agent for the benefit of the
Secured Parties shall be granted a Lien pursuant to the Mortgages.

13

--------------------------------------------------------------------------------




        "Mortgages": each of the mortgages, deeds of trust and deeds to secure
debt made by any Loan Party in favor of, or for the benefit of, the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit D (with such changes thereto as shall be advisable under the
law of the jurisdiction in which such mortgage or deed of trust is to be
recorded), as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

        "Multiemployer Plan": a Plan that is a multiemployer plan as defined in
Section 3(37) or 4001(a)(3) of ERISA.

        "Net Cash Proceeds": (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when the benefit is received) of such
Asset Sale or Recovery Event, net of reasonable and customary attorneys' fees,
accountants' fees, and investment banking fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset which is the subject of such Asset Sale or Recovery Event (other
than any Lien pursuant to a Security Document); and other reasonable and
customary fees and expenses, in each case, to the extent actually incurred in
connection therewith (but not including any fees or expenses incurred in
connection with any third-party appraisals contemplated by the definition of
"Asset Sale") and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of reasonable and customary attorneys' fees, investment banking
fees, accountants' fees, underwriting discounts and commissions and other
reasonable and customary fees and expenses, in each case, to the extent actually
incurred in connection therewith.

        "Non-Excluded Taxes": as defined in Section 2.20(a).

        "Non-Recourse Debt" means Indebtedness (i) as to which neither Holdings
nor any of its Restricted Subsidiaries (nor any direct holding company parent of
Holdings) (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable (as a guarantor or otherwise), or (c) constitutes the lender;
(ii) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against any Unrestricted Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness (other than the Obligations) of Holdings or any of its Restricted
Subsidiaries (or any direct holding company parent of Holdings) to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (iii) as to which the
lenders thereunder will not have any recourse to the Capital Stock or assets of
either Holdings or any of its Restricted Subsidiaries.

        "Non-U.S. Lender": as defined in Section 2.20(f).

        "Notes": the collective reference to the Revolving Credit Notes and the
Term Notes, if any, evidencing Loans.

        "Notice of Borrowing": a certificate duly executed by a Responsible
Officer of a Borrower substantially in the form of Exhibit M.

        "Obligations": the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
Reimbursement Obligations and interest accruing after the filing of any petition
in bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to either of the Borrowers, whether or not a claim for

14

--------------------------------------------------------------------------------




post-filing or post-petition interest is allowed in such proceeding) the Loans
and all other obligations and liabilities of the Loan Parties to the Arrangers,
to any Agent or to any Lender (or, in the case of Specified Hedge Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Arrangers, to any Agent or to any Lender that
are required to be paid by any Loan Party pursuant hereto or to any other Loan
Document) or otherwise.

        "Original Credit Agreement": as defined in the preamble hereto.

        "Original Closing Date": January 29, 2002.

        "Other Equity Investors": GSCP Recovery, Inc.; LB I Group, Inc.; The
Tudor BVI Global Portfolio Ltd.; Tudor Proprietary Trading, L.L.C.; Putnam High
Yield Trust; Putnam High Yield Advantage Fund; Putnam Variable Trust-Putnam VT
High Yield Fund; Putnam Master Income Trust; Putnam Premier Income Trust; Putnam
Master Intermediate Income Trust; Putnam Diversified Income Trust; Putnam Funds
Trust-Putnam High Yield Trust II; Putnam Strategic Income Fund; Putnam Variable
Trust-Putnam VT Diversified Income Fund; Travelers Series Fund Inc.; Putnam
Diversified Income Portfolio; Putnam High Yield Fixed Income Fund, LLC; and
Putnam High Yield Managed Trust.

        "Other Taxes": any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

        "Participant": as defined in Section 10.6(b).

        "Payment Amount": as defined in Section 3.5.

        "Payment Office": the office of the Administrative Agent specified in
Section 10.2 or as otherwise specified from time to time by the Administrative
Agent as its payment office by notice to the Borrowers and the Lenders.

        "PBGC": the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

        "Permits": the collective reference to (i) Environmental Permits, and
(ii) any and all other franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any Requirement of Law.

        "Permitted Acquisition": as defined in Section 7.8(f).

        "Permitted Investors": the collective reference to the Sponsors, the
Other Equity Investors and their respective Control Investment Affiliates.

        "Permitted Liens": the collective reference to (i) in the case of any
Property other than Collateral consisting of Pledged Stock, Liens permitted by
Section 7.3 and (ii) in the case of Collateral consisting of Pledged Stock,
non-consensual Liens permitted by Section 7.3 to the extent arising by operation
of law.

        "Permitted Secured Indebtedness": as defined in Section 7.2(g).

15

--------------------------------------------------------------------------------




        "Permitted Subordinated Indebtedness" as defined in Section 7.2(k).

        "Person": an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        "Plan": at a particular time, any employee benefit plan that is covered
by ERISA and which either of the Borrowers or any Commonly Controlled Entity
maintains, administers, contributes to or is required to contribute to or under
which either of the Borrowers or any Commonly Controlled Entity could incur any
liability.

        "Plan Effective Date": as defined in the Amended Plan.

        "Pledged Stock": as defined in the Guarantee and Collateral Agreement.

        "Preferred Stock": any Capital Stock of any class or classes of a Person
which is preferred as to payments of dividends, or as to distributions upon any
liquidation or dissolution, over Capital Stock of any other class of such
Person.

        "Prepayment Date": as defined in Section 2.18(d).

        "Prepayment Option Notice": a notice to the applicable Term Loan Lenders
pursuant to Section 2.18(d), substantially in the form of Exhibit H.

        "Pricing Grid": the pricing grid attached hereto as Annex A.

        "Projections": as defined in Section 6.2(c).

        "Property": any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Capital Stock.

        "Purchase Agreement": collectively, (i) the Purchase Agreement, dated
January 17, 2002, among Holdings and its Subsidiaries, Credit Suisse First
Boston Corporation and Lehman Brothers Inc. and (ii) the Purchase Agreement,
dated April 3, 2002, among Holdings and its Subsidiaries, and Credit Suisse
First Boston Corporation.

        "RCM": Regal CineMedia Corporation, a Delaware corporation.

        "Real Estate": all leasehold estates used by Holdings or any Subsidiary
Guarantor and all real property which Holdings or any Subsidiary Guarantor owns
in fee.

        "Recovery Event": any cash settlement of or payment in excess of
$5,000,000 in respect of any property or casualty insurance claim or any
condemnation proceeding relating to any asset of any Loan Party.

        "Reload Term Loan Addition": as defined in Section 2.11.

        "Regal": as defined in the recitals hereto.

        "Regal-Holdings Notes": collectively, the High-Yield Proceeds Note and
the Tranche B Proceeds Note.

        "Register": as defined in Section 10.6(d).

        "Registration Rights Agreement": collectively, (i) the Registration
Rights Agreement, dated January 29, 2002, by and among the initial purchasers,
Regal Cinemas Corporation and the other guarantors thereunder and (ii) the
Registration Rights Agreement, dated April 17, 2002, by and among the initial
purchasers, Regal Cinemas Corporation and the other guarantors thereunder.

        "Regulation D": Regulation D of the Board as in effect from time to time
(and any successor regulation thereof).

16

--------------------------------------------------------------------------------




        "Regulation H": Regulation H of the Board as in effect from time to time
(and any successor regulation thereof).

        "Regulation T": Regulation T of the Board as in effect from time to time
(and any successor regulation thereof).

        "Regulation U": Regulation U of the Board as in effect from time to time
(and any successor regulation thereof).

        "Regulation X": Regulation X of the Board as in effect from time to time
(and any successor regulation thereof).

        "Reimbursement Obligation": the obligation of the Borrowers to reimburse
the Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

        "Reinvestment Deferred Amount": with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds that (i) are received by Holdings or any of its
Restricted Subsidiaries in connection therewith and (ii) are not applied to
prepay the Tranche B Term Loans or the Tranche C Term Loans or reduce the
Revolving Credit Commitments pursuant to Section 2.12(c) as a result of the
delivery of a Reinvestment Notice.

        "Reinvestment Event": any Asset Sale or Recovery Event in respect of
which Regal has delivered a Reinvestment Notice.

        "Reinvestment Notice": a written notice executed by a Responsible
Officer of a Borrower stating that no Default or Event of Default has occurred
and is continuing and that such Borrower (directly or indirectly through a
Wholly Owned Subsidiary that is a Restricted Subsidiary to the extent otherwise
permitted hereunder) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire Property
useful in its or such Subsidiary's business.

        "Reinvestment Prepayment Amount": with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire Property
useful in Holdings' or any of its Restricted Subsidiaries' business.

        "Reinvestment Prepayment Date": with respect to any Reinvestment Event,
the earlier of (a) the date occurring 364 days after such Reinvestment Event and
(b) the date on which Regal shall have determined not to, or shall have
otherwise ceased to, acquire Property useful in Regal's or any of its Wholly
Owned Subsidiaries' businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

        "Related Fund": means, with respect to any Lender, any fund that invests
(in whole or in part) in commercial loans and is managed by such Lender, the
same investment advisor as such Lender or by an affiliate of such investment
advisor or an affiliate of such Lender.

        "Reorganization": with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

        "Reportable Event": any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
Section 4043.

        "Required Lenders": at any time, the holders of more than 50% of the sum
of (i) the aggregate unpaid principal amount of the Tranche B Term Loans then
outstanding, (ii) the aggregate unpaid principal amount of the Tranche C Term
Loans then outstanding and (ii) the Total Revolving

17

--------------------------------------------------------------------------------




Credit Commitments then in effect or, if the Revolving Credit Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.

        "Required Prepayment Lenders": the Majority Facility Lenders in respect
of each Facility.

        "Requirement of Law": as to any Person, the Governing Documents of such
Person, common law and any law, treaty, rule or regulation, judgment, decree or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

        "Responsible Officer": as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer of such Person. Unless
otherwise qualified, all references to a "Responsible Officer" shall refer to a
Responsible Officer of Regal.

        "Restatement Effective Date": the first date on which all of the
conditions precedent set forth in Section 5.1 have been satisfied.

        "Restricted Payments": as defined in Section 7.6.

        "Restricted Subsidiary" of a Person means any Subsidiary of such Person
that is not an Unrestricted Subsidiary.

        "Revolving Credit Commitment": as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and/or participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the amount
set forth under the heading "Revolving Credit Commitment" opposite such Lender's
name on Schedule 1 to the Lender Addendum delivered by such Lender or in the
Assignment and Acceptance pursuant to which such Lender became a party hereto.

        "Revolving Credit Commitment Period": the period from and including the
Restatement Effective Date to the Revolving Credit Termination Date.

        "Revolving Credit Lender": each Lender that has a Revolving Credit
Commitment or that is the holder of Revolving Credit Loans.

        "Revolving Credit Loans": as defined in Section 2.5.

        "Revolving Credit Notes": as defined in Section 2.8(d).

        "Revolving Credit Percentage": as to any Revolving Credit Lender at any
time, the percentage which such Lender's Revolving Credit Commitment then
constitutes of the Total Revolving Credit Commitments (or, at any time after the
Revolving Credit Commitments shall have expired or terminated, the percentage
which the aggregate principal and/or face amount of such Lender's Revolving
Credit Extensions of Credit then outstanding constitutes of the aggregate
principal and/or face amount of the Total Revolving Extensions of Credit then
outstanding).

        "Revolving Credit Termination Date": the earliest of (a) the Scheduled
Revolving Credit Termination Date, (b) the date on which the Tranche C Term
Loans shall be paid in full and (c) the date of termination of the Revolving
Credit Commitments pursuant to Section 2.10.

        "Revolving Extensions of Credit": as to any Revolving Credit Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all Revolving Credit Loans made by such Lender then outstanding plus (b) the
amount which represents such Lender's Revolving Credit Percentage of the L/C
Obligations then outstanding.

        "S&P": Standard & Poor's Rating Services.

        "Scheduled Revolving Credit Termination Date": January 29, 2007.

18

--------------------------------------------------------------------------------




        "SEC": the Securities and Exchange Commission (or successors thereto or
an analogous Governmental Authority).

        "Secured Parties": collectively, the Arrangers, the Agents, the Lenders
and, with respect to any Specified Hedge Agreement, any affiliate of any Lender
(or any Person that was a Lender or any affiliate thereof when such Specified
Hedge Agreement was entered into) party thereto that has agreed to be bound by
the provisions of Section 7.2 of the Guarantee and Collateral Agreement as if it
were a party thereto and by the provisions of Section 9 hereof as if it were a
Lender party hereto.

        "Security Documents": the collective reference to the Guarantee and
Collateral Agreement, the Intellectual Property Security Agreement, the
Mortgages and all other pledge and security documents hereafter executed and
delivered by a Loan Party to the Administrative Agent granting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.

        "Senior Subordinated Note Documentation": (i) the Senior Subordinated
Note Indenture, the Purchase Agreement, the Registration Rights Agreement and
(ii) the corresponding documents with respect to any refinancing of the Senior
Subordinated Notes pursuant to Section 7.2(f), in each case together with any
other instruments and agreements entered into by Holdings or its Subsidiaries in
connection therewith, as the same may be amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

        "Senior Subordinated Note Indenture": the Indenture, dated as of
January 29, 2002, entered into by Holdings in connection with the issuance of
the Senior Subordinated Notes, as the same may be amended, supplemented,
replaced or otherwise modified from time to time in accordance with this
Agreement.

        "Senior Subordinated Notes": the subordinated notes of Holdings issued
from time to time pursuant to the Senior Subordinated Note Indenture.

        "Significant Subsidiary": as defined in Regulation S-X of the Securities
Act of 1933, as in effect on the Restatement Effective Date.

        "Single Employer Plan": any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.

        "Solvent": when used with respect to any Person, as of any date of
determination, (a) the amount of the "present fair saleable value" of the assets
of such Person will, as of such date, exceed the amount of all "liabilities of
such Person, contingent or otherwise", as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, (d) such Person will be able to pay its debts as they mature, and
(e) such Person is not insolvent within the meaning of any applicable
Requirements of Law. For purposes of this definition, (i) "debt" means liability
on a "claim", and (ii) "claim" means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.

19

--------------------------------------------------------------------------------






        "Specified Change of Control": a "Change of Control" as defined in the
Senior Subordinated Note Indenture.

        "Specified Hedge Agreement": any Hedge Agreement (a) entered into by
(i) either of the Borrowers or any of their respective Subsidiaries and (ii) any
Lender or any affiliate thereof or any Person that was a Lender or any affiliate
thereof when such Hedge Agreement was entered into, as counterparty and
(b) which has been designated by such Lender and Regal, by notice to the
Administrative Agent not later than 90 days after the execution and delivery
thereof by Holdings or such Subsidiary, as a Specified Hedge Agreement; provided
that the designation of any Hedge Agreement as a Specified Hedge Agreement shall
not create in favor of any Lender or affiliate thereof that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Guarantee and Collateral Agreement.

        "Sponsors": collectively, OCM Principal Opportunities Fund II, L.P. and
The Anschutz Corporation.

        "Subsidiary": as to any Person, a corporation, partnership, limited
liability company or other entity of which such Person: (a) owns shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity and/or (b) controls
the management, directly or indirectly through one or more intermediaries.
Unless otherwise qualified, all references to a "Subsidiary" or to
"Subsidiaries" in this Agreement shall refer to a Subsidiary or Subsidiaries of
Regal.

        "Subsidiary Guarantor": each Subsidiary of Regal other than (i) Clark
Regal LLC, (ii) Green Hills Commons, LLC, (iii) any Unrestricted Subsidiary,
(iv) any new Subsidiary created or acquired after the Restatement Effective Date
that is not required to become a Subsidiary Guarantor pursuant to
Section 6.10(c), and (v) any Excluded Foreign Subsidiary.

        "Syndication Agent": as defined in the preamble hereto.

        "Synthetic Lease Obligations": all monetary obligations of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations
which do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
Indebtedness of such Person (without regard to accounting treatment).

        "Taking": a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Property, or any interest therein or
right accruing thereto or use thereof, as the result of, or in settlement of,
any condemnation or other eminent domain proceeding by any Governmental
Authority affecting a Mortgaged Property or any portion thereof, whether or not
the same shall have actually been commenced.

        "Term Loan Prepayment Amount": as defined in Section 2.18(d).

        "Term Loans": collectively, the Tranche B Term Loans and the Tranche C
Term Loans.

        "Term Notes": collectively, the Tranche B Term Notes and the Tranche C
Term Notes.

        "Total Revolving Credit Commitments": at any time, the aggregate amount
of the Revolving Credit Commitments then in effect; provided that the amount of
the Total Revolving Credit Commitments on the Restatement Effective Date shall
be $145,000,000.

        "Total Revolving Extensions of Credit": at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Credit Lenders
outstanding at such time.

20

--------------------------------------------------------------------------------




        "Tranche B Proceeds Note": the Tranche B Proceeds Note executed and
delivered by Regal on the Original Closing Date, substantially in the form of
Exhibit L-2, as the same may be amended, supplemented, replaced or otherwise
modified from time to time in accordance with this Agreement.

        "Tranche B Term Loan": as defined in Section 2.1.

        "Tranche B Term Loan Commitment": as to any Tranche B Term Loan Lender,
the obligation of such Lender, if any, to make a Tranche B Term Loan to the
Borrowers hereunder in a principal amount not to exceed the amount set forth
under the heading "Tranche B Term Loan Commitment" opposite such Lender's name
on Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case
may be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof; provided that the original aggregate amount of the Tranche B Term Loan
Commitments is $270,000,000.

        "Tranche B Term Loan Lender": each Lender which is the holder of a
Tranche B Term Loan.

        "Tranche B Term Loan Percentage": as to any Tranche B Term Loan Lender
at any time, the percentage which the aggregate principal amount of such
Lender's Tranche B Term Loans then outstanding constitutes of the aggregate
principal amount of all Tranche B Term Loans then outstanding; provided, that
solely for purposes of calculating the amount of each installment of Tranche B
Term Loans (other than the last installment) payable to a Tranche B Term Loan
Lender pursuant to Section 2.3(b), such Tranche B Term Loan Lender's Tranche B
Term Loan Percentage shall be calculated without giving effect to any portion of
any prior mandatory or optional prepayment attributable to such Tranche B Term
Loan Lender's Tranche B Term Loans which shall have been declined by such
Tranche B Term Loan Lender (or, in the case of any Tranche B Term Loan Lender
which shall have acquired its Tranche B Term Loans by assignment from another
Person, by such other Person).

        "Tranche B Term Notes": as defined in Section 2.8(d).

        "Tranche C Term Loan": as defined in Section 2.2.

        "Tranche C Term Loan Commitment": as to any Tranche C Term Loan Lender,
the obligation of such Lender, if any, to make a Tranche C Term Loan to the
Borrowers hereunder in a principal amount not to exceed the amount set forth
under the heading "Tranche C Term Loan Commitment" opposite such Lender's name
on Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case
may be, in the Assignment and Acceptance pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof; provided that the original aggregate amount of the Tranche C Term Loan
Commitments is $225,000,000.

        "Tranche C Term Loan Lender": each Lender that has a Tranche C Term Loan
Commitment or which is the holder of a Tranche C Term Loan.

        "Tranche C Term Loan Percentage": as to any Tranche C Term Loan Lender
at any time, the percentage which such Lender's Tranche C Term Loan Commitment
then constitutes of the aggregate Tranche C Term Loan Commitments (or, at any
time after the Restatement Effective Date, the percentage which the aggregate
principal amount of such Lender's Tranche C Term Loans then outstanding
constitutes of the aggregate principal amount of the Tranche C Term Loans then
outstanding); provided, that solely for purposes of calculating the amount of
each installment of Tranche C Term Loans (other than the last installment)
payable to a Tranche C Term Loan Lender pursuant to Section 2.3(b), such Tranche
C Term Loan Lender's Tranche C Term Loan Percentage shall be calculated without
giving effect to any portion of any prior

21

--------------------------------------------------------------------------------




mandatory or optional prepayment attributable to such Tranche C Term Loan
Lender's Tranche C Term Loans which shall have been declined by such Tranche C
Term Loan Lender (or, in the case of any Tranche C Term Loan Lender which shall
have acquired its Tranche C Term Loans by assignment from another Person, by
such other Person).

        "Tranche C Term Notes": as defined in Section 2.8(d).

        "Transferee": as defined in Section 10.14.

        "Type": as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.

        "UA": the company or companies consisting of the United Artists Theatre
business.

        "UA Pass-Through Certificates": the Pass Through Certificates issued
pursuant to the Pass Through Trust Agreement dated as of December 13, 1995
between United Artists Theatre Circuit, Inc., as Tenant, and Fleet National Bank
of Connecticut, as Pass Through Trustee.

        "UCC": the Uniform Commercial Code as in effect in the applicable
jurisdiction from time to time.

        "Unrestricted Subsidiary": any Subsidiary of Holdings that does not
directly, indirectly, or beneficially own, hold or lease any Capital Stock of,
subordinated Indebtedness of, or own, or hold any Lien on, any Property of,
Holdings or any of its Restricted Subsidiaries (or any direct holding company
parent of Holdings) and that, at the time of determination, shall be an
Unrestricted Subsidiary (as designated by the board of directors of Holdings or
Regal, as applicable, and of which the Administrative Agent is notified);
provided, that such Subsidiary at the time of such designation (a) has no
Indebtedness other than Non-Recourse Debt permitted hereunder; (b) is not a
party to any agreement, contract, arrangement or understanding with Holdings or
any of its Subsidiaries unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Holdings or such
Subsidiary, as the case may be, than those that might be obtained at the time
from Persons who are not Affiliates of Holdings; (c) is a Person as to which
none of Holdings or any of its Restricted Subsidiaries has any direct or
indirect obligation (x) to subscribe for additional Capital Stock or (y) to
maintain or preserve such Person's financial condition or to cause such Person
to achieve any specified level of operating results; and (d) has not guaranteed
or otherwise directly or indirectly provided credit support for any Indebtedness
of Holdings or any of its Restricted Subsidiaries. The board of directors of
Regal or Holdings, as applicable, may designate any Unrestricted Subsidiary
(including, without limitation, any affiliate that becomes an Unrestricted
Subsidiary after the Restatement Effective Date) to be a Restricted Subsidiary;
provided that no Default or Event of Default is existing or will occur as a
consequence thereof. If, at any time, any Unrestricted Subsidiary would fail to
meet the foregoing requirements as an Unrestricted Subsidiary (or is
redesignated by the board of directors of Regal or Holdings as a Restricted
Subsidiary), it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement (and shall be a Restricted Subsidiary), any
Indebtedness of such Subsidiary shall be deemed to be incurred by a Restricted
Subsidiary of Holdings as of such date and any Investments in such Subsidiary
shall be deemed to be Investments in a Restricted Subsidiary of Holdings as of
such date (and, if such Indebtedness or Investments are not permitted to be
incurred hereunder the Borrowers shall be in default under this Agreement).
Restricted Subsidiaries of Holdings may not thereafter be designated as
Unrestricted Subsidiaries.

        "Wholly Owned Subsidiary": as to any Person, all of the Capital Stock of
which (other than directors' qualifying shares required by law) is owned by
another Person directly and/or through other Wholly Owned Subsidiaries of such
other Person.

        "Wholly Owned Subsidiary Guarantor": any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of Holdings.

22

--------------------------------------------------------------------------------




        1.2    Other Definitional Provisions.    (a) Unless otherwise specified
therein or herein, all terms defined in this Agreement shall have the
definitions set forth herein when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

        (b)  As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, accounting terms
relating to Holdings and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP.

        (c)  The words "hereof", "herein" and "hereunder" and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

        (d)  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

        (e)  The expressions "payment in full," "paid in full" and any other
similar terms or phrases when used herein with respect to the Obligations shall
mean the unconditional, final and irrevocable payment in full, in immediately
available funds, of all of the Obligations.

        (f)    The words "including" and "includes" and words of similar import
when used in this Agreement shall not be limiting and shall mean "including
without limitation" or "includes without limitation", as the case may be.

        1.3    Interrelationship with the Original Credit Agreement.    

        (a)  As stated in the preamble hereof, this Agreement is intended to
amend and restate the provisions of the Original Credit Agreement and, except as
expressly modified herein, (x) all of the terms and provisions of the Original
Credit Agreement shall continue to apply for the period prior to the Restatement
Effective Date, including any determinations of payment dates, interest rates,
Events of Default or any amount that may be payable to the Administrative Agent
or the Lenders (or their assignees or replacements hereunder), and (y) the
obligations under the Original Credit Agreement shall continue to be paid or
prepaid on or prior to the Restatement Effective Date, and shall from and after
the Restatement Effective Date continue to be owing and be subject to the terms
of this Agreement. All references in the Notes and the other Loan Documents to
(i) the "Credit Agreement" shall be deemed to include references to this
Agreement and (ii) the "Lenders" or a "Lender" or to the "Administrative Agent"
shall mean such terms as defined in this Agreement. As to all periods occurring
on or after the Restatement Effective Date, all of the covenants set forth in
the Original Credit Agreement shall be of no further force and effect, it being
understood that all obligations of the Borrower under the Original Credit
Agreement shall be governed by this Agreement from and after the Restatement
Effective Date.

        (b)  The Borrowers, the Agents and the Lenders acknowledge and agree
that all principal, interest, fees, costs, reimbursable expenses and
indemnification obligations accruing or arising under or in connection with the
Original Credit Agreement which remain unpaid and outstanding as of the
Restatement Effective Date shall be and remain outstanding and payable as an
obligation under this Agreement and the other Loan Documents.

        1.4    Confirmation of Existing Obligations.    The Borrowers hereby
reaffirm and admit the validity and enforceability of this Agreement and the
other Loan Documents and all of their respective obligations hereunder and
thereunder and agree and admit that, as of the date hereof, they have no
defenses to, or offsets or counterclaims against, any of their respective
obligations to the Secured Parties under the Loan Documents of any kind
whatsoever.

23

--------------------------------------------------------------------------------

        1.5    Confirmation/Ratification of the Tranche C Term Loans.    The
Borrowers hereby agree that, as of the Restatement Effective Date, they are
fully and truly indebted to the Tranche C Term Loan Lenders for the full amount
of the Tranche C Term Loans stated herein. Furthermore, without limiting any of
the other provisions of this Agreement, the Borrowers agree that (i) the loans
made to the Borrowers by the Tranche C Term Loan Lenders shall be subject to and
shall benefit from all of the provisions of this Credit Agreement and the other
Loan Documents applicable to the Tranche C Term Loans and the Loans hereunder
and thereunder, (ii) the Tranche C Term Loan Lenders are "Lenders" hereunder and
under the other Loan Documents and (iii) the unpaid principal of and interest on
the Tranche C Term Loans are "Obligations" hereunder and under the other Loan
Documents.


SECTION 2. AMOUNT AND TERMS OF COMMITMENTS


        2.1    Tranche B Term Loans.    (a) Each Tranche B Term Loan made on the
Original Closing Date pursuant to Section 2.1 of the Original Credit Agreement
(a "Tranche B Term Loan") shall, until paid in full, continue to be outstanding
as a Tranche B Term Loan hereunder from and after the Restatement Effective
Date, and nothing contained in this Agreement shall extinguish the rights of the
Tranche B Term Loan Lenders to receive payment for interest accrued on the
Tranche B Term Loans prior to the Restatement Effective Date. The Tranche B Term
Loans may consist of Eurodollar Loans or Base Rate Loans, as determined by the
Borrowers and notified to the Administrative Agent in accordance with
Section 2.13. Amounts repaid on the Tranche B Term Loans may not be reborrowed.
For the avoidance of doubt, the Tranche B Term Loans were initially made to the
Borrowers on the Original Closing Date and have, except for regularly-scheduled
repayments of principal prior to the Restatement Effective Date, remained
outstanding without interruption to the Restatement Effective Date.

        (b)  Repayment of Tranche B Term Loans. The Tranche B Term Loan of each
Tranche B Term Loan Lender shall mature in 22 consecutive quarterly
installments, commencing on September 30,

24

--------------------------------------------------------------------------------

2002, each of which shall be in an amount equal to such Lender's Tranche B Term
Loan Percentage multiplied by the amount set forth below opposite such
installment:

Installment


--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

September 30, 2002   $ 3,375,000.00 December 31, 2002   $ 3,375,000.00 March 31,
2003   $ 3,375,000.00 June 30, 2003   $ 3,375,000.00 September 30, 2003   $
3,375,000.00 December 31, 2003   $ 3,375,000.00 March 31, 2004   $ 3,375,000.00
June 30, 2004   $ 3,375,000.00 September 30, 2004   $ 3,375,000.00 December 31,
2004   $ 3,375,000.00 March 31, 2005   $ 3,375,000.00 June 30, 2005   $
3,375,000.00 September 30, 2005   $ 3,375,000.00 December 31, 2005   $
3,375,000.00 March 31, 2006   $ 3,375,000.00 June 30, 2006   $ 3,375,000.00
September 30, 2006   $ 3,375,000.00 December 31, 2006   $ 3,375,000.00 March 31,
2007   $ 50,625,000.00 June 30, 2007   $ 50,625,000.00 September 30, 2007   $
50,625,000.00 December 31, 2007   $ 50,625,000.00

        2.2    Tranche C Term Loan Commitments.    (a) Subject to the terms and
conditions hereof, each Tranche C Term Loan Lender severally agrees to make a
loan (or pursuant to Section 2.2(b), elects to convert all or a portion of such
Lender's Tranche B Term Loans into a loan) (each such loan or conversion, a
"Tranche C Term Loan") to the Borrowers on the Restatement Effective Date in an
amount not to exceed the amount of the Tranche C Term Loan Commitment of such
Lender. The Tranche C Term Loans may from time to time be Eurodollar Loans or
Base Rate Loans, as determined by the Borrowers and notified to the
Administrative Agent in accordance with Sections 2.3 and 2.13.

        (b)  In connection with the making of the Tranche C Term Loans pursuant
to Section 2.2(a), by delivering written notice to the Administrative Agent at
least two Business Days prior to the Restatement Effective Date, any Tranche B
Term Loan Lender who has agreed to become a Tranche C Term Loan Lender may elect
to make all or any portion of such Lender's Tranche C Term Loans requested by
the Borrower to be made on the Restatement Effective Date by converting all or a
portion of the outstanding principal amount of the Tranche B Term Loans held by
such Lender into Tranche C Term Loans in a principal amount equal to the amount
of Tranche B Term Loans so converted (each such Tranche B Term Loan to the
extent it is to be converted, a "Converted Term Loan"). On the Restatement
Effective Date, the Converted Term Loans shall be converted for all purposes of
this Agreement into Tranche C Term Loans, and the Administrative Agent shall
record in the Register the aggregate amounts of Converted Term Loans converted
into Tranche C Term Loans. Any written notice to the Administrative Agent
delivered by an applicable Lender pursuant to this Section shall specify the
amount of such Lender's Tranche C Term Loan Commitment and the principal amount
of Tranche B Term Loans held by such Lender that are to be converted into
Tranche C Term Loans.

25

--------------------------------------------------------------------------------

        2.3    Procedure for Tranche C Term Loan Borrowing.    The entire amount
of the Tranche C Term Loan shall be made in a single borrowing on the
Restatement Effective Date. A Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., New York City time, one Business Day prior to the
anticipated Restatement Effective Date) requesting that the Tranche C Term Loan
Lenders make the Tranche C Term Loans on the Restatement Effective Date and
specifying the amount to be borrowed. The Tranche C Term Loans made (or deemed
made) on the Restatement Effective Date shall initially be Base Rate Loans. Upon
receipt of such notice the Administrative Agent shall promptly notify each
Tranche C Term Loan Lender thereof. Not later than 12:00 Noon, New York City
time, on the Restatement Effective Date each Tranche C Term Loan Lender shall
make available to the Administrative Agent at the Funding Office an amount in
immediately available funds equal to the Tranche C Term Loan or Tranche C Term
Loans to be made by such Lender, except to the extent such Lender elects to
convert Tranche B Term Loans into Tranche C Term Loans pursuant to
Section 2.2(b). The Administrative Agent shall make available to the applicable
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Tranche C Term Loan Lenders in like funds.

        2.4    Repayment of Tranche C Term Loans.    The Tranche C Term Loan of
each Tranche C Term Loan Lender shall mature in 22 consecutive quarterly
installments, commencing on September 30, 2002, each of which shall be in an
amount equal to such Lender's Tranche C Term Loan Percentage multiplied by the
amount set forth below opposite such installment:

Installment


--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------

September 30, 2002   $ 5,625,000.00 December 31, 2002   $ 5,625,000.00 March 31,
2003   $ 2,812,500.00 June 30, 2003   $ 2,812,500.00 September 30, 2003   $
2,812,500.00 December 31, 2003   $ 2,812,500.00 March 31, 2004   $ 2,812,500.00
June 30, 2004   $ 2,812,500.00 September 30, 2004   $ 2,812,500.00 December 31,
2004   $ 2,812,500.00 March 31, 2005   $ 2,812,500.00 June 30, 2005   $
2,812,500.00 September 30, 2005   $ 2,812,500.00 December 31, 2005   $
2,812,500.00 March 31, 2006   $ 2,812,500.00 June 30, 2006   $ 2,812,500.00
September 30, 2006   $ 2,812,500.00 December 31, 2006   $ 2,812,500.00 March 31,
2007   $ 42,187,500.00 June 30, 2007   $ 42,187,500.00 September 30, 2007   $
42,187,500.00 December 31, 2007   $ 42,187,500.00

        2.5    Revolving Credit Commitments.    (a) Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agrees to make
revolving credit loans ("Revolving Credit Loans") to the Borrowers from time to
time during the Revolving Credit Commitment Period in an aggregate principal
amount at any one time outstanding which, when added to such Lender's Revolving
Credit Percentage of the sum of the L/C Obligations then outstanding does not
exceed the amount of such Lender's Revolving Credit Commitment. During the
Revolving Credit Commitment Period the Borrowers may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit

26

--------------------------------------------------------------------------------


Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrowers and notified
to the Administrative Agent in accordance with Sections 2.6 and 2.13, provided
that no Revolving Credit Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the Scheduled Revolving Credit Termination Date.

        (b)  The Borrowers shall repay all outstanding Revolving Credit Loans on
the Revolving Credit Termination Date.

        2.6    Procedure for Revolving Credit Borrowing.    The Borrowers may
borrow under the Revolving Credit Commitments during the Revolving Credit
Commitment Period on any Business Day, provided that the applicable Borrower
shall give the Administrative Agent irrevocable notice in a Notice of Borrowing
(which Notice of Borrowing must be received by the Administrative Agent prior to
12:00 Noon, New York City time, (a) three Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one Business Day prior
to the requested Borrowing Date, in the case of Base Rate Loans), specifying
(i) the amount and Type of Revolving Credit Loans to be borrowed, (ii) the
requested Borrowing Date and (iii) in the case of Eurodollar Loans, the length
of the initial Interest Period therefor. Each borrowing under the Revolving
Credit Commitments shall be in an amount equal to (x) in the case of Base Rate
Loans, $1,000,000 or a multiple in excess thereof (or, if the then aggregate
Available Revolving Credit Commitments are less than $1,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $3,000,000 or a multiple of
$1,000,000 in excess thereof. Upon receipt of any such Notice of Borrowing from
a Borrower, the Administrative Agent shall promptly notify each Revolving Credit
Lender thereof. Each Revolving Credit Lender will make the amount of its pro
rata share of each borrowing available to the Administrative Agent for the
account of the applicable Borrower at the Funding Office prior to 12:00 Noon,
New York City time, on the Borrowing Date requested by such Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the applicable Borrower by the Administrative Agent in like
funds as received by the Administrative Agent.

        2.7    Repayment of Loans.    The Borrowers hereby unconditionally
promise to pay to the Administrative Agent for the account of the appropriate
Revolving Credit Lender, Tranche B Term Loan Lender or Tranche C Term Loan
Lender, as the case may be, (i) the then unpaid principal amount of each
Revolving Credit Loan of such Revolving Credit Lender on the Revolving Credit
Termination Date (or such earlier date on which the Loans become due and payable
pursuant to Section 8) (ii) the principal amount of each Tranche B Term Loan of
such Tranche B Term Loan Lender in installments according to the amortization
schedule set forth in Section 2.1 (or on such earlier date on which the Loans
become due and payable pursuant to Section 8) and (iii) the principal amount of
each Tranche C Term Loan of such Tranche C Term Loan Lender in installments
according to the amortization schedule set forth in Section 2.4 (or on such
earlier date on which the Loans become due and payable pursuant to Section 8).
The Borrowers hereby further agree to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.

        2.8    Evidence of Indebtedness.    (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrowers to such Lender resulting from each Loan of such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.

        (b)  The Administrative Agent, on behalf of the Borrowers, shall
maintain the Register pursuant to Section 10.6(d), and a subaccount therein for
each Lender, in which shall be recorded (i) the amount of each Loan made
hereunder and any Note evidencing such Loan, the Type thereof and each Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and

27

--------------------------------------------------------------------------------

(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrowers and each Lender's share thereof.

        (c)  The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(a) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrowers to repay (with applicable interest) the Loans made
to the Borrowers by such Lender in accordance with the terms of this Agreement.

        (d)  The Borrowers agree that, upon the request to the Administrative
Agent by any Lender, the Borrowers will execute and deliver to such Lender a
promissory note of the Borrowers evidencing any Tranche B Term Loans, Revolving
Credit Loans or Tranche C Term Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit G-1, G-2 or G-3, respectively, with
appropriate insertions as to date and principal amount (such notes,
respectively, "Tranche B Term Notes", "Revolving Credit Notes" or "Tranche C
Term Notes").

        2.9    Commitment Fees, etc.    (a) The Borrowers agree to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Restatement Effective Date
to the last day of the Revolving Credit Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving
Credit Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the Revolving Credit Termination Date, commencing on the first
of such dates to occur after the date hereof.

        (b)  The Borrowers further agree to pay to the Administrative Agent such
other fees in the amounts and on the dates from time to time agreed to in
writing by the Borrowers and the Administrative Agent including, without
limitation, the Administration Fee set forth in the Fee Letter.

        2.10    Termination or Reduction of Revolving Credit Commitments.    The
Borrowers shall have the right, upon not less than three Business Days' notice
to the Administrative Agent, to terminate the Revolving Credit Commitments or,
from time to time, to reduce the amount of the Revolving Credit Commitments;
provided that no such termination or reduction of Revolving Credit Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Credit Commitments. Any
such reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Credit Commitments then in
effect.

        2.11    Optional Prepayments.    The Borrowers may at any time and from
time to time prepay the Loans, in whole or in part, without premium or penalty,
upon irrevocable notice delivered to the Administrative Agent (i) if such
prepayment is to occur on the Restatement Effective Date, on the Restatement
Effective Date and (ii) if such prepayment is to occur at any other time, at
least three Business Days prior thereto in the case of Eurodollar Loans and at
least one Business Day prior thereto in the case of Base Rate Loans. Such notice
shall (i) designate whether the Borrowers are prepaying Revolving Credit Loans,
Tranche B Term Loans and/or Tranche C Term Loans and (ii) specify the date and
amount of prepayment and whether the prepayment is of Eurodollar Loans or Base
Rate Loans; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrowers shall also
pay any amounts owing pursuant to Section 2.21. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans

28

--------------------------------------------------------------------------------


(unless all Revolving Credit Loans are being repaid and the Revolving Credit
Commitments terminated) that are Base Rate Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Tranche B Term Loans, Tranche C
Term Loans and Revolving Credit Loans shall be in an aggregate principal amount
of $1,000,000 or a multiple in excess thereof. To the extent Tranche C Term
Loans have been prepaid by the Borrowers pursuant to this Section 2.11, the
amount so prepaid may be reborrowed by the Borrowers pursuant to an additional
term loan (or an add-on or sub-facility to the existing Tranche C Term Loan)
(such additional term loan, add-on or sub-facility, the "Reload Term Loan
Addition") to be created under this Agreement on terms to be agreed upon by the
Borrowers, the Administrative Agent and the lenders under such Reload Term Loan
Addition. Such Reload Term Loan Addition may be implemented and conforming
amendments made to this Agreement and other Loan Documents to reflect its
implementation and the terms thereof without the consent of any Lender,
including, without limitation, conforming amendments (i) to provide for the
Reload Term Loan Addition to share ratably in the benefits of this Agreement and
the other Loan Documents (including the accrued interest and fees in respect
thereof) with the Tranche C Term Loans and Revolving Extensions of Credit,
(ii) to Sections 2.12 and 2.18, as applicable, to provide, among other things,
for the Reload Term Loan Addition to share ratably with or with preference to
the Tranche C Term Loans in the application of mandatory prepayments or
otherwise to share ratably with or with preference to the Revolving Extensions
of Credit, (iii) to provide an amortization schedule for the Reload Term Loan
Addition, and (iv) to include appropriately the Lenders holding the Reload Term
Loan Addition in any determination of the Required Lenders, Required Prepayment
Lenders and Majority Facility Lenders, it being understood that no Lender or
Agent is committed or obligated to participate in such Reload Term Loan Addition
unless it agrees to do so in the document or agreement implementing such Reload
Term Loan Addition.

        2.12    Mandatory Prepayments and Commitment
Reductions.    (a) [Intentionally Omitted.]

        (b)  Unless the Required Prepayment Lenders shall otherwise agree with
the consent of the Borrowers, subject to Section 2.18(d), if any Funded Debt
shall be incurred by either of the Borrowers or any of their respective
Subsidiaries (excluding Non-Recourse Debt of Unrestricted Subsidiaries), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such incurrence toward the prepayment of the Tranche B Term Loans and
the Tranche C Term Loans and the reduction of the Revolving Credit Commitments
as set forth in Section 2.12(e); provided, however, that, notwithstanding the
foregoing, the Net Cash Proceeds of any Funded Debt shall not be required to be
so applied to the extent incurred in accordance with the requirements of any
provision of Section 7.2, in each case, as such provisions are in effect on the
Restatement Effective Date, or amended or modified with the consent of the
Required Prepayment Lenders. For the avoidance of doubt, Funded Debt incurred in
accordance with the requirements of Section 7.2(g) as in effect on the
Restatement Effective Date shall not be required to be applied towards any
prepayments, notwithstanding the amendment of this Agreement as contemplated by
such Section 7.2(g).

        (c)  Unless the Required Prepayment Lenders shall otherwise agree with
the consent of the Borrowers, subject to Section 2.18(d), if on any date either
of the Borrowers or any of their respective Restricted Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, unless a
Reinvestment Notice is permitted to be delivered in respect thereof and is so
delivered within 10 days from the date that such Net Cash Proceeds are received,
such Net Cash Proceeds shall be applied within 10 days from the date that such
Net Cash Proceeds are received toward the prepayment of the Tranche B Term Loans
and the Tranche C Term Loans and the reduction of the Revolving Credit
Commitments as set forth in Section 2.12(e); provided, that if a Default or
Event of Default has occurred and is continuing at the time such Net Cash
Proceeds are received by either of the Borrowers or any of their respective
Restricted Subsidiaries, then such Net Cash Proceeds shall be applied toward the
prepayment of the Tranche B Term Loans and

29

--------------------------------------------------------------------------------




the Tranche C Term Loans and the reduction of the Revolving Credit Commitments
on the date so received; provided, further, that, notwithstanding the foregoing,
(i) the aggregate Net Cash Proceeds of Asset Sales and Recovery Events that may
be excluded from the foregoing requirement pursuant to one or more Reinvestment
Notices shall not exceed (A) with respect to the Net Cash Proceeds of
sale-leaseback transactions, $100,000,000 in the aggregate during the term of
the facilities and (B) with respect to the Net Cash Proceeds of any other Asset
Sale or Recovery Event, $100,000,000 in any fiscal year of the Borrowers and
(ii) on each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Tranche B Term Loans and the Tranche C Term
Loans and the reduction of the Revolving Credit Commitments as set forth in
Section 2.12(e).

        (d)  [Intentionally Omitted.]

        (e)  Subject to Section 2.18, amounts to be applied in connection with
prepayments and Commitment reductions made pursuant to this Section 2.12 shall
be applied, first, to the prepayment of the Tranche B Term Loans, second, to the
prepayment of the Tranche C Term Loans, third, to repay any amounts outstanding
under the Revolving Credit Commitment (but without resulting in a permanent
reduction of the Revolving Credit Commitment) and, fourth, to such Borrower or
such other Person as shall be lawfully entitled thereto. Any such reduction of
the Revolving Credit Commitments shall be accompanied by prepayment of the
Revolving Credit Loans to the extent, if any, that the Total Revolving
Extensions of Credit exceed the amount of the Total Revolving Credit Commitments
as so reduced, provided that if the aggregate principal amount of Revolving
Credit Loans then outstanding is less than the amount of the Total Revolving
Credit Commitments as so reduced (because L/C Obligations constitute a portion
thereof), the Borrowers shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in immediately
available funds in a cash collateral account established with the Administrative
Agent for the benefit of the Secured Parties on terms and conditions
satisfactory to the Administrative Agent (and the Borrowers hereby grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in all amounts at any time on deposit in such cash
collateral account to secure all L/C Obligations from time to time outstanding
and all other Obligations). If at any time the Administrative Agent determines
that any funds held in such cash collateral account are subject to any right or
claim of any Person other than the Administrative Agent and the Secured Parties
or that the total amount of such funds is less than the amount of such excess,
the Borrowers shall, forthwith upon demand by the Administrative Agent, pay to
the Administrative Agent, as additional funds to be deposited and held in such
cash collateral account, an amount equal to the excess of (a) the amount of such
excess over (b) the total amount of funds, if any, then held in such cash
collateral account that the Administrative Agent determines to be free and clear
of any such right and claim. The application of any prepayment pursuant to
Section 2.11 and this Section 2.12 shall be made, first, to Base Rate Loans and,
second, to Eurodollar Loans. Each prepayment of the Loans under Section 2.11 and
this Section 2.12 (except in the case of Revolving Credit Loans (unless the
Revolving Credit Loans are being repaid in full and the Revolving Credit
Commitments terminated) that are Base Rate Loans) shall be accompanied by
accrued interest to the date of such prepayment to the applicable Lender on the
amount prepaid.

        2.13    Conversion and Continuation Options.    (a) The Borrowers may
elect from time to time to convert Eurodollar Loans to Base Rate Loans by giving
the Administrative Agent at least three Business Days' prior irrevocable notice
of such election, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The
Borrowers may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Administrative Agent at least three Business Days' prior
irrevocable notice of such election (which

30

--------------------------------------------------------------------------------

notice shall specify the length of the initial Interest Period therefor),
provided that no Base Rate Loan under a particular Facility may be converted
into a Eurodollar Loan (i) when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such conversions or (ii) after the date that is one month prior to the
final scheduled termination or maturity date of such Facility. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

        (b)  Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term "Interest Period" set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
(i) when any Event of Default has occurred and is continuing and the
Administrative Agent has or the Majority Facility Lenders in respect of such
Facility have determined in its or their sole discretion not to permit such
continuations or (ii) after the date that is one month prior to the final
scheduled termination or maturity date of such Facility, and provided, further,
that if the applicable Borrower shall fail to give any required notice as
described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
Base Rate Loans on the last day of such then expiring Interest Period. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.

        2.14    Minimum Amounts and Maximum Number of Eurodollar
Tranches.    Notwithstanding anything to the contrary in this Agreement, all
borrowings, conversions, continuations and optional prepayments of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $3,000,000 or a whole
multiple of $1,000,000 in excess thereof and (b) no more than fifteen Eurodollar
Tranches shall be outstanding at any one time.

        2.15    Interest Rates and Payment Dates.    (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.

        (b)  Each Base Rate Loan shall bear interest for each day at a rate per
annum equal to the Base Rate then in effect plus the Applicable Margin.

        (c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
that is equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.0% or (y) in the case of Reimbursement Obligations, the rate applicable to
Base Rate Loans under the Revolving Credit Facility plus 2.0%, and (ii) if all
or a portion of any interest payable on any Loan or Reimbursement Obligation or
any commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to Base Rate Loans under the relevant Facility plus 2.0% (or, in the case of any
such other amounts that do not relate to a particular Facility, the rate then
applicable to Base Rate Loans under the Revolving Credit Facility plus 2.0%), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (after as well as before
judgment).

        (d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

31

--------------------------------------------------------------------------------




        2.16    Computation of Interest and Fees.    (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to Base Rate
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365-day year
for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrowers and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrowers and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

        (b)  Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrowers, deliver to the
Borrowers a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a).

        2.17    Inability to Determine Interest Rate.    If prior to the first
day of any Interest Period:

        (a)  the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrowers) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

        (b)  the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as Base Rate
Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as Base Rate Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then current
Interest Period with respect thereto, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the relevant Facility shall be made or continued as such, nor shall the
Borrowers have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

        2.18    Pro Rata Treatment and Payments.    (a) Each borrowing by a
Borrower from the Lenders hereunder, each payment by a Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Tranche B Term Loan Percentages,
Tranche C Term Loan Percentages or Revolving Credit Percentages, as the case may
be, of the relevant Lenders. Subject to Section 2.18(c), each payment (other
than prepayments) in respect of principal or interest in respect of the Loans,
and each payment in respect of fees or expenses payable hereunder shall be
applied to the amounts of such obligations owing to the Lenders pro rata
according to the respective amounts then due and owing to the Lenders. The
application of any prepayment pursuant to this Section 2.18 shall be made,
first, to Base Rate Loans and, second, to Eurodollar Loans.

        (b)  (i) Each payment (including each prepayment) of the Tranche B Term
Loans outstanding under any Tranche B Term Loan Facility shall be allocated
among the Tranche B Term Loan Lenders holding such Tranche B Term Loans pro rata
based on the principal amount of such

32

--------------------------------------------------------------------------------

Tranche B Term Loans held by such Tranche B Term Loan Lenders, and shall be
applied to the installments of such Tranche B Term Loans pro rata based on the
remaining outstanding principal amount of such installments. Amounts prepaid on
account of the Tranche B Term Loans may not be reborrowed and (ii) each payment
(including each prepayment) of the Tranche C Term Loans outstanding under any
Tranche C Term Loan Facility shall be allocated among the Tranche C Term Loan
Lenders holding such Tranche C Term Loans pro rata based on the principal amount
of such Tranche C Term Loans held by such Tranche C Term Loan Lenders, and shall
be applied to the installments of such Tranche C Term Loans pro rata based on
the remaining outstanding principal amount of such installments. Amounts prepaid
on account of the Tranche C Term Loans may not be reborrowed.

        (c)  Each payment (including each prepayment) by a Borrower on account
of principal of and interest on the Revolving Credit Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Credit Loans then held by the Revolving Credit Lenders. Each payment in respect
of Reimbursement Obligations in connection with any Letter of Credit shall be
made to the Issuing Lender.

        (d)  Notwithstanding anything to the contrary in Section 2.12 or this
Section 2.18, each Term Loan Lender may, at its option, decline all or any
portion of any mandatory payment applicable to the Term Loans of such Lender;
accordingly, with respect to the amount of any mandatory prepayment described in
Section 2.12 that is allocated to a Term Loan (such amounts, the "Term Loan
Prepayment Amount"), the Borrowers will, in lieu of applying such amount to the
prepayment of applicable Term Loans, as provided in Sections 2.12(e) and
2.18(b), on or up to 10 Business Days prior to the date specified in
Section 2.12 for such prepayment, give the Administrative Agent telephonic
notice (promptly confirmed in writing) requesting that the Administrative Agent
prepare and provide to each Term Loan Lender entitled to receive a mandatory
prepayment a Prepayment Option Notice as described below and, on the date
specified in Section 2.12 for such prepayment, deposit such amount in a cash
collateral account opened by the Administrative Agent pending application of
such amount in accordance with this Section 2.18(d). As promptly as practicable
after receiving such notice from the Borrowers, the Administrative Agent will
send to each applicable Term Loan Lender a Prepayment Option Notice, which shall
include an offer by the Borrowers to prepay on the date (each a "Prepayment
Date") that is 10 Business Days after the date of the Prepayment Option Notice,
the relevant Term Loans of such Lender by an amount equal to the portion of the
Prepayment Amount indicated in such Lender's Prepayment Option Notice as being
applicable to such Lender's Term Loans. On the Prepayment Date, (i) the
Administrative Agent shall apply from the amount deposited in the cash
collateral account pursuant to this Section 2.18(d) the aggregate amount
necessary to prepay that portion of the outstanding relevant Term Loans in
respect of which Term Loan Lenders have accepted prepayment as described above,
and such amount shall be applied to reduce the Term Loan Prepayment Amounts with
respect to each Accepting Lender, and (ii) the Administrative Agent shall pay to
the applicable Borrower from the amount deposited in such cash collateral
account the remaining portion of the Term Loan Prepayment Amount not accepted by
the Term Loan Lenders; provided that if the amount held in such cash collateral
account is less than the total amount required to be paid pursuant to clause (i)
of this sentence, the Borrowers shall pay to the Administrative Agent, on the
Prepayment Date, in immediately available funds an amount equal to the
difference between such amounts. The Borrowers hereby grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in all amounts at any time on deposit in such cash
collateral account to secure all Obligations from time to time outstanding.

        (e)  All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim

33

--------------------------------------------------------------------------------




and shall be made prior to 1:00pm, New York City time, on the due date thereof
to the Administrative Agent, for the account of the Lenders, at the Payment
Office, in Dollars and in immediately available funds. The Administrative Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

        (f)    Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the daily average Federal Funds Effective
Rate for the period until such Lender makes such amount immediately available to
the Administrative Agent. A certificate of the Administrative Agent submitted to
any Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender's share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days of such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to Base Rate Loans under the relevant Facility, on demand,
from the Borrowers.

        (g)  Subject to Section 2.18(d), unless the Administrative Agent shall
have been notified in writing by the Borrowers prior to the date of any payment
being made hereunder that the Borrowers will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrowers are
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrowers within three Business Days of
such required date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrowers.

        2.19    Requirements of Law.    (a) If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:

        (i)    shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any Application or any
Eurodollar Loan made by it, or change the basis of taxation of payments to such
Lender in respect thereof (except for Non-Excluded Taxes and changes in the rate
of tax with respect to those taxes listed as excluded in the first sentence of
Section 2.20(a));

34

--------------------------------------------------------------------------------

        (ii)  shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

        (iii)  shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrowers shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender on
an after-tax basis for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall promptly notify the Borrowers (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

        (b)  If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender's or such corporation's capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender's or such corporation's policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrowers (with a copy to the Administrative
Agent) of a written request therefor, the Borrowers shall pay to such Lender
such additional amount or amounts as will compensate such Lender on an after-tax
basis for such reduction.

        (c)  A certificate and supporting documentation as to any additional
amounts payable pursuant to this Section submitted by any Lender to the
Borrowers (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error. The obligations of the Borrowers pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

        2.20    Taxes.    (a) All payments made by the Borrowers under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding net income taxes, taxes
imposed on or measured by overall gross receipts and franchise taxes (imposed in
lieu of net income taxes) imposed on the Administrative Agent or any Lender as a
result of a present or former connection between the Administrative Agent or
such Lender (or Transferee) and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent's or such Lender's (or Transferee's) having executed, delivered or
performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings ("Non-Excluded
Taxes") are required to be withheld from any amounts payable to the
Administrative Agent or any Lender (or Transferee) hereunder, the amounts so
payable to the Administrative Agent or such Lender (or Transferee) shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (or Transferee) (after payment of all Non-Excluded Taxes)

35

--------------------------------------------------------------------------------

interest or any such other amounts that would have been received hereunder had
such withholding not been required; provided, however, that a Borrower or a
Guarantor shall not be required to increase any such amounts payable to the
Administrative Agent or any Lender (or Transferee) with respect to any
Non-Excluded Taxes (i) that are attributable to the Administrative Agent's or
such Lender's (or Transferee's) failure to comply with the requirements of
paragraph (f) of this Section, or (ii) that are United States withholding taxes
imposed on amounts payable to the Administrative Agent or such Lender (or
Transferee) at the time the Administrative Agent or such Lender (or Transferee)
becomes a party to this Agreement, except to the extent that the Administrative
Agent's or such Lender's (or Transferee's) assignor (if any) was entitled, at
the time of assignment, to receive additional amounts from a Borrower or a
Guarantor with respect to such Non-Excluded Taxes pursuant to this
Section 2.20(a). The Borrowers or the applicable Guarantor shall make any
required withholding and pay the full amount withheld to the relevant tax
authority or other Governmental Authority in accordance with applicable
Requirements of Law.

        (b)  The Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

        (c)  The Borrowers shall indemnify the Administrative Agent and any
Lender (or Transferee) for the full amount of Non-Excluded Taxes or Other Taxes
arising in connection with payments made under this Agreement (including,
without limitation, any Non-Excluded Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.20) paid by the
Administrative Agent or such Lender or any of their respective Affiliates and
any liability (including penalties, additions to tax, interest and expenses)
other than under those circumstances as to which no additional payment would
have been payable under subsection (a) above arising therefrom or with respect
thereto. Payment under this indemnification shall be made within fifteen
Business Days from the date the Administrative Agent or any Lender (or
Transferee) or any of their respective Affiliates makes written demand and
provides documentation therefor. If a Lender (or Transferee) or the
Administrative Agent shall become aware that it is entitled to receive a refund
in respect of Taxes or Other Taxes as to which it has been indemnified by the
Borrowers pursuant to this Section to such Lender (or Transferee) or the
Administrative Agent (as determined in the reasonable discretion of such Lender
(or Transferee) or the Administrative Agent), it shall (i) promptly notify the
Borrowers of the availability of such refund and (ii) within 30 Business Days
after receipt of a request by the Borrowers, apply for such refund at the
Borrowers' expense unless to do so will unduly prejudice or cause undue hardship
to such Lender (or Transferee) or the Administrative Agent (as determined in the
reasonable discretion of such Lender (or Transferee) or the Administrative
Agent). If any Lender (or Transferee) or the Administrative Agent receives a
refund in respect of any Taxes or Other Taxes as to which it has been
indemnified by the Borrowers pursuant to this Section, it shall promptly notify
the Borrowers of such refund and shall, within 30 Business Days after receipt of
a request by the Borrowers (or promptly upon receipt, if the Borrowers have
requested application for such refund pursuant hereto), repay such refund to the
Borrowers (to the extent attributable to amounts that have been paid by the
Borrowers under this Section), net of all reasonable out-of-pocket expenses of
such Lender (or Transferee) or the Administrative Agent; provided that the
Borrowers, upon the request of such Lender (or Transferee) or the Administrative
Agent, shall promptly return such refund (plus penalties, interest or other
charges) to such Lender (or Transferee) or the Administrative Agent in the event
such Lender (or Transferee) or the Administrative Agent is required to repay
such refund. Nothing contained in this subsection (c) shall require any Lender
(or Transferee) or the Administrative Agent to make available any of its tax
returns (or any other information relating to its taxes that it deems to be
confidential). The Lender (or Transferee) or the Administrative Agent, as the
case may be, shall have full control over computations (which shall be carried
out in a reasonable manner) relating to the amount of any refund of Taxes or
Other Taxes and any payment to the Borrower relating to such refund as described
in this Section 2.20(c).

36

--------------------------------------------------------------------------------






        (d)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrowers, as promptly as possible thereafter the Borrowers shall send to the
Administrative Agent for the account of the Administrative Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrowers showing payment thereof.

        (e)  The agreements in this Section 2.20 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

        (f)    Each Lender (or Transferee) that is not a citizen or resident of
the United States of America, a corporation, partnership or other entity created
or organized in or under the laws of the United States of America (or any
jurisdiction thereof), or any estate or trust that is subject to federal income
taxation regardless of the source of its income (a "Non-U.S. Lender") shall
deliver to the Borrowers and the Administrative Agent (and, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased) a copy of either U.S. Internal Revenue Service Form W-8BEN (claiming
benefits under an applicable treaty) or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of "portfolio
interest," a statement substantially in the form of Exhibit I to the effect that
such Lender is eligible for a complete exemption from withholding of U.S. taxes
under Section 871(h) or 881(c) of the Code and a Form W-8BEN, or any subsequent
versions thereof or successors thereto properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by the Borrowers under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of any Participant, on or before the date such Participant purchases
the related participation). In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrowers at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrowers (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

        2.21    Indemnity.    The Borrowers agree to indemnify each Lender and
to hold each Lender harmless from any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by any Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after such
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by any Borrower in making any
prepayment after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (c) the making of a prepayment or conversion of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate and supporting documentation as to any amounts
payable pursuant to this Section submitted to the Borrowers by any Lender shall
be conclusive in the absence of manifest error. This covenant shall

37

--------------------------------------------------------------------------------

survive the termination of this Agreement and the payment of the Loans and
Letters of Credit and all other amounts payable hereunder.

        2.22    Illegality.    Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law or in the interpretation
or application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert Base Rate Loans to Eurodollar Loans shall forthwith be canceled and
(b) such Lender's Loans then outstanding as Eurodollar Loans, if any, shall be
converted automatically to Base Rate Loans on the respective last days of the
then current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrowers shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

        2.23    Change of Lending Office.    Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the Borrowers, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of any Borrowers or the rights of any Lender
pursuant to Section 2.19, 2.20(a) or 2.22.

        2.24    Repayment of Tranche B Term Loans.    Upon the repayment in full
of the outstanding principal amounts and accrued interest on the Tranche B Term
Loans, the Tranche B Term Loan Lenders shall have no rights or obligations under
this Agreement or any other Loan Document (other than under Section 10.5) and
shall no longer be deemed to be "Lenders" under this Agreement or any other Loan
Document (other than under Section 10.5).


SECTION 3. LETTERS OF CREDIT


        3.1    L/C Commitment.    (a) Subject to the terms and conditions
hereof, the Issuing Lender, in reliance on the agreements of the other Revolving
Credit Lenders set forth in Section 3.4(a), agrees to issue standby letters of
credit ("Letters of Credit") for the account of either of the Borrowers or any
other Loan Party on any Business Day during the Revolving Credit Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. Each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date which is five
Business Days prior to the Scheduled Revolving Credit Termination Date, provided
that any Letter of Credit with a one-year term may provide for the automatic
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (y) above). Letters of Credit shall only
be issued hereunder to support the business of Regal and its Subsidiaries.

        (b)  The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.

        3.2    Procedure for Issuance of Letter of Credit.    A Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender and the Administrative Agent at their
respective address for notices specified herein an Application therefor,
completed to the

38

--------------------------------------------------------------------------------

satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information as the Issuing Lender may request. Upon receipt of
any Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the applicable Borrower.
The Issuing Lender shall furnish a copy of such Letter of Credit to the
applicable Borrower promptly following the issuance thereof. The Issuing Lender
shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).

        3.3    Fees and Other Charges.    (a) The Borrowers will pay a fee on
the aggregate drawable amount of each outstanding Letter of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility, shared ratably among the
Revolving Credit Lenders and payable quarterly in arrears on each L/C Fee
Payment Date after the issuance date of such Letter of Credit. In addition, the
Borrowers shall pay to the Issuing Lender for its own account a fronting fee on
the aggregate drawable amount of each outstanding Letter of Credit of 1/4 of
1% per annum, payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date of such Letter of Credit.

        (b)  In addition to the foregoing fees, the Borrowers shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

        3.4    L/C Participations.    (a) The Issuing Lender irrevocably agrees
to grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant's own account and risk an undivided interest equal to such L/C
Participant's Revolving Credit Percentage in the Issuing Lender's obligations
and rights under each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrowers in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender, regardless of
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Section 5, upon demand, at
the Issuing Lender's address for notices specified herein an amount equal to
such L/C Participant's Revolving Credit Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed.

        (b)  If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover

39

--------------------------------------------------------------------------------

from such L/C Participant, on demand, such amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Credit Facility. A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.

        (c)  Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrowers or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

        3.5    Reimbursement Obligation of the Borrowers.    The Borrowers agree
to reimburse the Issuing Lender on each date on which the Issuing Lender
notifies the Borrowers of the date and amount of a draft presented under any
Letter of Credit and paid by the Issuing Lender for the amount of (a) such draft
so paid and (b) any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment (the amounts described in the
foregoing clauses (a) and (b) in respect of any drawing, collectively, the
"Payment Amount"). Each such payment shall be made to the Issuing Lender at its
address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.15(b) and (ii) thereafter, Section 2.15(c).
Each drawing under any Letter of Credit shall (unless an event of the type
described in clause (i) or (ii) of Section 8(f) shall have occurred and be
continuing with respect to either of the Borrowers, in which case the procedures
specified in Section 3.4 for funding by L/C Participants shall apply) constitute
a request by the Borrowers to the Administrative Agent for a borrowing pursuant
to Section 2.5 of Base Rate Loans in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Revolving Credit Loans could be made, pursuant to Section 2.5 if the
Administrative Agent had received a notice of such borrowing at the time of such
drawing under such Letter of Credit.

        3.6    Obligations Absolute.    The Borrowers' obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrowers may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrowers also agree with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrowers'
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrowers and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrowers against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrowers agree that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in accordance
with the standards or care specified in the UCC of the State of New York, shall
be binding on the Borrowers and shall not result in any liability of the Issuing
Lender to the Borrowers.

        3.7    Letter of Credit Payments.    If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrowers of the date and amount thereof. The

40

--------------------------------------------------------------------------------


responsibility of the Issuing Lender to the Borrowers in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

        3.8    Applications.    To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Section 3, the provisions of this Section 3 shall apply.


SECTION 4. REPRESENTATIONS AND WARRANTIES


        To induce the Arrangers, the Agents and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, each Borrower hereby represents and warrants to the Arrangers, each
Agent and each Lender that:

        4.1    Financial Condition.    (a) The unaudited pro forma consolidated
balance sheet of Holdings and its consolidated Subsidiaries as at June 27, 2002
(the "Balance Sheet"), copies of which have heretofore been furnished to each
Lender, has been prepared giving effect (as if such events had occurred on such
date) to (i) the Loans outstanding after giving effect to any Loans to be made
on the Restatement Effective Date and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing.

        (b)  The audited consolidated balance sheets of Regal and its
consolidated Subsidiaries as at fiscal yearend 2001, 2000 and 1999, and the
related consolidated statements of income and of cash flows for such fiscal
years, reported on by and accompanied by an unqualified report from Deloitte &
Touche LLP (except for, with respect to the report for fiscal year 2000, the
qualifications set forth therein), present fairly the consolidated financial
condition of Regal and its Subsidiaries as at such date, and the consolidated
results of its operations and its consolidated cash flows for the respective
fiscal years then ended. The unaudited consolidated balance sheet of Holdings
and its Subsidiaries as at March 28, 2002 and the related unaudited consolidated
statements of income and cash flows for the period ended on such date, present
fairly the consolidated financial condition of Regal and its Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein). Holdings and its Subsidiaries do not have
any material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this paragraph.
During the period from December 27, 2001, to and including the date hereof there
has been no Disposition by Holdings and its Subsidiaries of any part of its
business or Property material to its ongoing business.

        4.2    No Change.    As of the Restatement Effective Date and since
December 27, 2001, there has been no development or event (other than the filing
and prosecution of the Bankruptcy Case) that has had or could reasonably be
expected to have a Material Adverse Effect. Since the Original Closing Date,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

        4.3    Corporate Existence; Compliance with Law.    Each of Holdings and
its Subsidiaries (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the corporate
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged,

41

--------------------------------------------------------------------------------


(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of Property or
the conduct of its business requires such qualification and (d) is in compliance
with all Requirements of Law except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

        4.4    Corporate Power; Authorization; Enforceable Obligations.    Each
Loan Party has the requisite power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder. Each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 4.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

        4.5    No Legal Bar.    The execution, delivery and performance of this
Agreement, the other Loan Documents, the Regal-Holdings Notes and the Senior
Subordinated Note Documentation, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of Holdings or any of its
Subsidiaries and will not result in, or require, the creation or imposition of
any Lien on any of their respective properties or revenues pursuant to any
Requirement of Law or any such Contractual Obligation (other than the Liens
created by the Loan Documents). No Requirement of Law or Contractual Obligation
applicable to Holdings or any of its Subsidiaries could reasonably be expected
to have a Material Adverse Effect.

        4.6    No Material Litigation.    

        (a)  Except as set forth on Schedule 4.6, no litigation, investigation
or proceeding of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of either of the Borrowers, threatened by or against
Holdings or any of its Subsidiaries or against any of their respective
properties or revenues (i) with respect to any of the Loan Documents or any of
the transactions contemplated hereby or thereby, (ii) that is not in the
aggregate fully reserved for under the Amended Plan or the Edwards Plan or
(iii) that could reasonably be expected to have a Material Adverse Effect.

        (b)  There are no pre-petition or administrative claims or Liens other
than those expressly contemplated by the Amended Plan or order of the Bankruptcy
Court to survive the Plan Effective Date.

        4.7    No Default.    Neither Holdings nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect,
except that no representation is made with respect to the matters described on
Schedule 4.6. No Default or Event of Default has occurred and is continuing.

        4.8    Ownership of Property; Liens.    Each of the Borrowers and each
of their respective Restricted Subsidiaries is the sole owner of, legally and
beneficially, and has good, marketable and insurable title

42

--------------------------------------------------------------------------------


in fee simple to, or a valid leasehold interest in, all its Real Estate, and
good title to, or a valid leasehold interest in, all its other Property, and
none of such Property is subject to any claims, liabilities, obligations,
charges or restrictions of any kind, nature or description except as appears of
record, or to any Lien except for any Permitted Lien. None of the Pledged Stock
is subject to any Lien except for Permitted Liens.

        4.9    Intellectual Property.    (a) Holdings and each of its Restricted
Subsidiaries owns, or is licensed to use, all material Intellectual Property
necessary for the conduct of its business as currently conducted. Except as
described on Schedule 4.6, no material claim has been asserted or is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does either of
the Borrowers know of any valid basis for any such claim, except with respect to
claims that could not reasonably be expected to have a Material Adverse Effect.
The use of Intellectual Property by Holdings and its Restricted Subsidiaries
does not infringe on the rights of any Person in any material respect, except
with respect to the matters described on Schedule 4.6, or with respect to any
matter that could not be reasonably expected to have a Material Adverse Effect.

        (b)  As of the Restatement Effective Date, Schedule 4.9(b)
(i) identifies each of the trademarks, service marks and trade name applications
and registrations registered by, made by or otherwise held, directly or
indirectly, by the Loan Parties and identifies which such Person registered,
made or otherwise holds such Intellectual Property, and (ii) specifies as to
each, the jurisdiction in which such Intellectual Property has been issued or
registered (or, if applicable, in which an application for such issuance or
registration has been filed), including the respective registration or
application numbers and applicable dates of registration or application and
expiration.

        (c)  As of the Restatement Effective Date, Schedule 4.9(c)
(i) identifies each of the patents and patent applications owned by, made by or
otherwise held, directly or indirectly, by the Loan Parties and identifies which
such Person owns, made or otherwise holds such Intellectual Property, and
(ii) specifies as to each, the jurisdiction in which such Intellectual Property
has been issued or registered (or, if applicable, in which an application for
such issuance or registration has been filed), including the respective patent
or application numbers and applicable dates of issuance or application and
expiration.

        (d)  As of the Restatement Effective Date, Schedule 4.9(d)
(i) identifies each of the copyrights and copyright applications and
registrations registered by, made by or otherwise held, directly or indirectly,
by the Loan Parties and identifies which such Person registered, made or
otherwise holds such Intellectual Property, and (ii) specifies as to each, the
jurisdiction in which such Intellectual Property has been issued or registered
(or, if applicable, in which an application for such issuance or registration
has been filed), including the respective registration or application numbers
and applicable dates of registration or application and expiration.

        (e)  As of the Restatement Effective Date, Schedule 4.9(e)
(i) identifies, each of the material trade secrets owned by, claimed by, or
otherwise held, directly or indirectly, by the Loan Parties and identifies which
such Person registered, made or otherwise holds such Intellectual Property, and
(ii) specifies as to each, the jurisdiction in which such Intellectual Property
exists.

        (f)    As of the Restatement Effective Date, Schedule 4.9(f) identifies
all material licenses, sublicenses and other agreements relating to Intellectual
Property (other than licenses or sublicenses of individual motion pictures) to
which any of the Loan Parties is a party and pursuant to which (i) any of the
Loan Parties is a licensor or sub-licensor or the equivalent or (ii) any other
Person (other than a Loan Party) is authorized to use any Intellectual Property
as a licensee, sub-licensee or the equivalent.

43

--------------------------------------------------------------------------------




        4.10    Taxes.    Each Borrower and each of its respective Subsidiaries
has filed or caused to be filed all federal, state and other tax returns that
are required to be filed and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its Property and
all other taxes, fees or other charges imposed on it or any of its Property by
any Governmental Authority, in each case prior to delinquency (other than any
taxes, the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of such Borrower or
Subsidiary, as the case may be); the contents of all such material tax returns
are correct and complete in all material respects, no tax Lien has been filed
(other than with respect to real property taxes and assessments which are not
yet delinquent), and, to the knowledge of the Borrowers, no claim is being
asserted, with respect to any such tax, fee or other charge, other than with
respect to taxes that are not yet due and payable.

        4.11    Federal Regulations.    No part of the proceeds of the Loans or
Letters of Credit will be used for purchasing or carrying any "margin stock"
(within the meaning of Regulation U) or for the purpose of purchasing, carrying
or trading in any securities under such circumstances as to involve the
Borrowers in a violation of Regulation X or to involve any broker or dealer in a
violation of Regulation T. No indebtedness being reduced or retired out of the
proceeds of the Loans or Letters of Credit was or will be incurred for the
purpose of purchasing or carrying any "margin stock" (within the meaning of
Regulation U). Following application of the proceeds of the Loans and Letters of
Credit, "margin stock" (within the meaning of Regulation U) does not constitute
more than 25% of the value of the assets of Holdings and its consolidated
Subsidiaries. None of the transactions contemplated by this Agreement
(including, without limitation, the direct and indirect use of proceeds of the
Loans and Letters of Credit) will violate or result in a violation of
Regulation T, Regulation U or Regulation X. If requested by any Lender or the
Administrative Agent, the Borrowers will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

        4.12    Labor Matters.    There are no strikes, stoppages, slowdowns or
other labor disputes against Holdings or any of its Subsidiaries pending or, to
the knowledge of the Borrowers, threatened that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of Holdings and its Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Requirement of Law dealing with such matters that (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect. All
payments due from Holdings or any of its Subsidiaries on account of employee
health and welfare insurance that (individually or in the aggregate) could
reasonably be expected to have a Material Adverse Effect if not paid have been
paid or accrued as a liability on the books of Holdings or the relevant
Subsidiary.

        4.13    ERISA.    Neither a Reportable Event nor an "accumulated funding
deficiency" (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with all applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither of the Borrowers nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither of the Borrowers nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if either of the Borrowers or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date

44

--------------------------------------------------------------------------------


most closely preceding the date on which this representation is made or deemed
made. No such Multiemployer Plan is in Reorganization or Insolvent.

        4.14    Investment Company Act; Other Regulations.    No Loan Party is
an "investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X) which limits or conditions its ability to incur Indebtedness.

        4.15    Subsidiaries.    (a) The Subsidiaries listed on Schedule 4.15
constitute all the Subsidiaries of each Borrower as of the Restatement Effective
Date. Schedule 4.15 sets forth, as of the Restatement Effective Date, the name
and jurisdiction of incorporation of each Subsidiary of the Borrowers and, as to
each such Subsidiary, the percentage and number of each class of Capital Stock
owned by Holdings and its Subsidiaries. As of the Restatement Effective Date,
Holdings has no direct subsidiaries other than Regal.

        (b)  Except to the extent not otherwise prohibited by the terms of this
Agreement, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors as described in the Amended Plan or Edwards Plan and
directors' qualifying shares) of any nature relating to any Capital Stock of
Holdings or any of its Subsidiaries, except as disclosed on Schedule 4.15.
Neither Holdings nor any of its Subsidiaries have issued, or authorized the
issuance of, any Disqualified Stock (except as expressly permitted under this
Agreement).

        4.16    Use of Proceeds.    The proceeds of the the Tranche C Term Loans
shall be used to repay Tranche B Term Loans on the Restatement Effective Date.
Up to $50,000,000 of the proceeds of the Revolving Credit Loans may be used on
the Restatement Effective Date to repay Tranche B Term Loans to the extent that
proceeds of the Tranche C Term Loans are insufficient therefor. Thereafter, the
proceeds of the Revolving Credit Loans and the Letters of Credit shall be used
by the Borrowers and their Restricted Subsidiaries that are Loan Parties for
general corporate purposes of the Borrowers and their Restricted Subsidiaries
that are Loan Parties.

        4.17    Environmental Matters.    Other than as set forth on
Schedule 4.17 and exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect:

        (a)  Holdings and its Subsidiaries:    (i) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; and (ii) reasonably believe that compliance with
all applicable Environmental Laws that are or are expected to become applicable
to any of them will be timely attained and maintained, without material expense.

        (b)  Materials of Environmental Concern are not present at, on, under,
or in any real property now or formerly owned, leased or operated by either of
the Borrowers or any of their respective Subsidiaries, or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (i) give rise to liability of
either of the Borrowers or any of their respective Subsidiaries under any
applicable Environmental Law or otherwise result in material costs to either of
the Borrowers or any of their respective Subsidiaries, or (ii) interfere in any
material respect with the Borrowers' or any of their respective Subsidiaries'
continued operations, or (iii) impair the fair saleable value of any real
property owned or leased by either of the Borrowers or any of their respective
Subsidiaries.

        (c)  There is no judicial, administrative, or arbitral proceeding
(including any notice of violation or alleged violation) under or relating to
any Environmental Law to which either of the

45

--------------------------------------------------------------------------------




Borrowers or any of their respective Subsidiaries is, or to the knowledge of the
Borrowers will be, named as a party that is pending or, to the knowledge of the
Borrowers, threatened.

        (d)  Neither the Borrowers nor any of their respective Subsidiaries have
received any written request for information, or been notified that it is a
potentially responsible party under or relating to the federal Comprehensive
Environmental Response, Compensation, and Liability Act or any similar
Environmental Law, or with respect to any Materials of Environmental Concern.

        (e)  Neither the Borrowers nor any of their respective Subsidiaries have
entered into or agreed to any consent decree, order, or settlement or other
agreement, or is subject to any judgment, decree, or order or other agreement,
in any judicial, administrative, arbitral, or other forum for dispute
resolution, relating to compliance with or liability under any Environmental Law
and which is outstanding as of the date hereof.

        (f)    To the knowledge of the Borrowers, neither the Borrowers nor any
of their respective Subsidiaries has assumed or retained, by contract or
operation of law (other than those routinely imposed under leases), any
liabilities of any kind, fixed or contingent, known or unknown, under any
Environmental Law or with respect to any Material of Environmental Concern.

        4.18    Accuracy of Information, etc.    No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
to the Arrangers, the Administrative Agent, the Syndication Agent, the
Documentation Agent or the Lenders or any of them, by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished (or,
in the case of the Confidential Information Memorandum, as of the date of this
Agreement), when taken together with all other information so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained herein or therein not
misleading. The projections and pro forma financial information contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of the Borrowers to be reasonable at the time made, it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ materially
from the projected results set forth therein. There is no fact known to any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum or in any other documents,
certificates and written statements furnished to the Arrangers, the Agents and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

        4.19    Security Documents.    (a) The Guarantee and Collateral
Agreement is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid, binding and enforceable security
interest in the Collateral described therein and proceeds and products thereof.
In the case of the Pledged Stock, as of the date when any stock certificates
representing such Pledged Stock were delivered to the Administrative Agent, and
in the case of the other Collateral described in the Guarantee and Collateral
Agreement which is subject to perfection by the filing of financing statements,
as of the date when financing statements in appropriate form were filed in the
offices specified on Schedule 4.19(a)-1, the Lien and security interest granted
pursuant to the Guarantee and Collateral Agreement constituted, and such Lien
and security interest continue to constitute, a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in the
Collateral set forth in the filings and the proceeds and products thereof, as
security for the Obligations (as defined in the Guarantee and Collateral
Agreement), in each case prior and superior in right to any other Person (except
Permitted Liens). As of the Restatement Effective Date, Schedule 4.19(a)-2 lists
each UCC financing statement (other than UCC financing statements for the
benefit of the Secured

46

--------------------------------------------------------------------------------


Parties) that (i) names any Loan Party as debtor and (ii) will remain on file
after the Restatement Effective Date. Schedule 4.19(a)-3 lists each UCC
financing statement that (i) names any Loan Party as debtor and (ii) will be
terminated of record on the Restatement Effective Date.

        (b)  Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on, and security interest in, the Mortgaged
Properties described therein, and as of the date when each Mortgage was or is
timely and properly filed in the appropriate offices specified on
Schedule 4.19(b) (or, in the case of any Mortgages entered into after the
Restatement Effective Date, at the appropriate offices in respect of such
Mortgages), each such Mortgage shall constitute a fully perfected Lien on, and
security interest in, all of the Mortgaged Properties, as security for the
Obligations, in each case prior and superior in right to any other Person other
than (i) Mount Lake 9B property owned by General American Theatres,
(ii) Permitted Liens and (iii) exceptions disclosed in the title policies issued
in favor of the Secured Parties.

        (c)  The Intellectual Property Security Agreement is effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid, binding and enforceable security interest in the Intellectual
Property Collateral described therein and proceeds and products thereof. The
Intellectual Property Security Agreement constitutes a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Intellectual Property Collateral described therein and the proceeds and
products thereof, as security for the Obligations (as defined in the Guarantee
and Collateral Agreement), in each case prior and superior in right to any other
Person (except Permitted Liens).

        4.20    Solvency.    Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection with
the Loan Documents through and including the Restatement Effective Date, will be
and will continue to be, Solvent.

        4.21    Senior Indebtedness.    The Obligations (including, without
limitation, the guarantee obligations of each Guarantor under the Guarantee and
Collateral Agreement) constitute "Senior Indebtedness" and "Permitted
Indebtedness" under and as defined in the Senior Subordinated Note Indenture.
The Liens of the Administrative Agent for the benefit of the Secured Parties on
the Collateral are permitted under the terms of the Senior Subordinated Note
Indenture,

        4.22    Regulation H.    No Mortgage encumbers improved real property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

        4.23    Insurance.    The insurance policies currently maintained by
Holdings and its Restricted Subsidiaries are with insurers of recognized
financial responsibility and cover such losses and risks in such amounts as are
prudent and customary in the businesses in which they are engaged; and none of
Holdings or any of its Restricted Subsidiaries (i) has received notice from any
insurer or agent of such insurer that substantial capital improvements or other
material expenditures will have to be made in order to continue such insurance
or (ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers at a cost that could not reasonably be expected
to have a Material Adverse Effect.

        4.24    Real Estate.    (a) As of the Restatement Effective Date,
Schedule 4.24(a) sets forth a true, complete and correct list of all Real Estate
used or occupied by Holdings or any of its Subsidiaries, including, in the case
of leases, the address, landlord name, lease date and lease expiration date. As
of the Restatement Effective Date, the Borrowers have delivered to the
Administrative Agent true, complete and correct copies of all leases relating to
the Mortgaged Properties.

47

--------------------------------------------------------------------------------




        (b)  The Real Estate and the current use thereof complies with (i) all
applicable Requirements of Law (including building and zoning ordinances and
codes), and the relevant Borrower or its subsidiary is not a non-conforming user
of such Real Estate, and (ii) all Insurance Requirements, in each case, except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect.

        (c)  No Taking has been commenced or, to the best of each Borrower's
knowledge, is contemplated with respect to all or any portion of any material
Real Estate or for any materially adverse relocation of roadways providing
access to such Real Estate other than the Kent 6 Theatre property in Kent,
Washington.

        (d)  There are no current, pending or, to the best knowledge of the
Borrowers, proposed special or other assessments for public improvements or
otherwise affecting any Mortgaged Properties, nor are there any contemplated
improvements to such Mortgaged Properties that may result in such special or
other assessments, in each case, other than such assessments that will be paid
prior to delinquency.

        (e)  Neither of the Borrowers nor any of their respective Subsidiaries
have suffered, permitted or initiated the joint assessment of any Mortgaged
Property with any other real property constituting a separate tax lot that would
interfere with the legal foreclosure of such Mortgaged Property independent of
any property that is not a Mortgaged Property. All owned Real Estate is
comprised of one or more parcels, each of which constitutes a separate tax lot
and none of which constitutes a portion of any other tax lot.

        (f)    Each of the Borrowers and their respective Subsidiaries has
obtained all material permits (including assembly permits), licenses, variances
and certificates required by Requirements of Law to be obtained by such Person
and necessary to the use and operation of the Mortgaged Properties. Each of the
Borrowers and their respective Subsidiaries has obtained all permits (including
assembly permits), licenses, variances and certificates required by Requirements
of Law to be obtained by such Person and necessary to the use and operation of
Real Estate other than Mortgaged Properties except to the extent that the
failure to obtain such permits, licenses, variances and certificates could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect. The
use being made of all Real Estate is in material conformity with the certificate
of occupancy and/or such other permits, licenses, variances and certificates for
such Real Estate and any other reciprocal easement agreements, restrictions,
covenants or conditions affecting such Real Estate.

        (g)  Except for maintenance and repairs in the ordinary course of
business or as set forth on Schedule 4.24(g), to the best knowledge of
Borrowers, as of the Restatement Effective Date, all Real Estate is free from
structural defects and all building systems contained therein are in good
working order and condition, ordinary wear and tear excepted, suitable for the
purposes for which they are currently being used.

        (h)  No Person other than Holdings and its Subsidiaries has any
possessory interest in any Real Estate or right to occupy any Real Estate except
for leases, subleases and concessions (i) in the ordinary course of business and
(ii) on terms no less favorable to Holdings or the relevant Subsidiary than
terms that were available to unaffiliated parties in the market generally at the
time entered into. There are no outstanding options to purchase or rights of
first refusal or restrictions on transferability affecting any owned Real
Estate.

        (i)    Except as could not reasonably be expected to have a material
adverse effect on the affected Property, (i) all Real Estate has adequate rights
of access to public ways to permit the Real Estate to be used for its intended
purpose and is served by operating and adequate water, electric, telephone,
sewer, sanitary sewer and storm drain facilities, (ii) all public utilities
necessary

48

--------------------------------------------------------------------------------




to the continued use and enjoyment of the Real Estate and Holdings and its
Subsidiaries have the legal right to the continued use thereof, (iii) all roads
necessary for the full utilization of the Real Estate for its current purpose
have been completed and dedicated to public use and accepted by all Governmental
Authorities or are the subject of access easements for the benefit of such Real
Estate and (iv) all reciprocal easement agreements affecting any Real Estate are
in full force and effect and neither Borrower is aware of any defaults
thereunder. Except for public streets and sidewalks and other non-material
parcels in respect of which any further discontinuance of use or occupying would
not materially interfere with the value or utility of adjacent or nearby Real
Estate, neither Holdings nor any of its Subsidiaries uses or occupies any real
property other than such Real Estate in connection with the use and operation of
any Real Estate.

        (j)    No building or structure constituting Real Estate or any
appurtenance thereto or equipment thereon, or the use, operation or maintenance
thereof, violates any restrictive covenant or encroaches on any easement or on
any property owned by others, which violation or encroachment materially
interferes with the use or could materially adversely affect the value of such
building, structure or appurtenance or which encroachment is necessary for the
operation of the business at any Real Estate. All buildings, structures,
appurtenances and equipment necessary for the use of each Mortgaged Property for
the purpose for which it is currently being used are located on the real
property encumbered by such Mortgage.

        (k)  Each parcel of Real Estate, including each lease, has adequate
available parking to meet legal and operating requirements (after taking into
account reciprocal easement agreements and other easements on adjoining or
nearby land).

        (l)    As of the Restatement Effective Date, no portion of the Real
Estate has suffered any material damage by fire or other material casualty loss
that has not heretofore been completely repaired and restored to its original
condition. No portion of the Real Estate is located in a special flood hazard
area as designated by any federal governmental authorities.

        4.25    Permits    

        (a)  Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) each Loan Party has obtained and holds all Permits required
in respect of all Real Estate and for any other property otherwise operated by
or on behalf of, or for the benefit of, such Person and for the operation of
each of its businesses as presently conducted and as proposed to be conducted,
(ii) all such Permits are in full force and effect, and each Loan Party has
performed and observed all requirements of such Permits, (iii) no event has
occurred which allows or results in, or after notice or lapse of time would
allow or result in, revocation or termination by the issuer thereof or in any
other impairment of the rights of the holder of any such Permit, (iv) no such
Permits contain any restrictions, either individually or in the aggregate, that
are materially burdensome to any Loan Party, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such Person,
(v) each Loan Party reasonably believes that each of its Permits will be timely
renewed and complied with, without material expense, and that any additional
Permits that may be required of such Person will be timely obtained and complied
with, without material expense, and (vi) the Borrowers have no knowledge or
reason to believe that any Governmental Authority is considering limiting,
suspending, revoking or renewing on materially burdensome terms any such Permit.

        (b)  Except as provided in Sections 4.4 and 4.19, no consent or
authorization of, filing with, Permit from, or other act by or in respect of,
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of, or enforcement of remedies
(including, without limitation, foreclosure on the Collateral) pursuant to, this
Agreement and the other Loan Documents.

49

--------------------------------------------------------------------------------




        4.26    Leases    

        (a)  Each Loan Party has paid all such payments required to be made by
it under leases of Real Estate, no landlord Lien has been filed, and, to the
knowledge of the Borrowers, no claim is being asserted, with respect to any such
payments, except those pending resolution under the Edwards Bankruptcy Cases and
the Bankruptcy Cases (in each case, other than any claim the amount or validity
of which are currently being contested in good faith by appropriate proceedings
and with respect to which reserves in conformity with GAAP have been provided on
the books of the Borrowers).

        (b)  Each of the leases listed on Schedule 4.26 that is subject to a
Mortgage is in full force and effect and is legal, valid, binding and
enforceable in accordance with its terms, and as of the Restatement Effective
Date, each of the other leases listed on Schedule 4.26 is in full force and
effect and is legal, valid, binding and enforceable in accordance with its
terms. As of the Restatement Effective Date, except as set forth on
Schedule 4.26(b), there is not under any such lease any existing breach,
default, event of default or event or condition that, with or without notice or
lapse of time or both, would constitute a breach, default or an event of default
by a Loan Party, or, to the best of each Borrower's knowledge, by any other
party to such lease (other than any event or condition which is the subject of a
good faith contest by appropriate proceedings and with respect to which reserves
in conformity with GAAP have been provided on the books of the Borrowers and
except for pre-petition claims of the lessors thereunder to be cured in
connection with the consummation of the Amended Plan and the Edwards Plan).

        (c)  As of the Restatement Effective Date, other than notices given or
claims made in the Bankruptcy Cases and the Edwards Bankruptcy Cases or in
respect of the matters set forth on Schedule 4.26(b), no party to any material
lease has given any Loan Party notice of or made a material claim with respect
to any breach or default that has not now been cured (other than with respect to
any event or condition which is the subject of a good faith contest by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrowers and except for
pre-petition claims of the lessors thereunder to be cured in connection with the
consummation of the Amended Plan and the Edwards Plan).

        (d)  With respect to those leases that were assigned or subleased to a
Loan Party by a third party as of the Restatement Effective Date, all consents
to such assignments or sublease have been obtained.

        (e)  Except as described in Section 4.24(h), as of the Restatement
Effective Date, none of the Real Estate is subject to any lease, sublease,
license or other agreement granting to any Person other than Holdings and its
Subsidiaries any right to the use, occupancy or enjoyment of the Real Estate or
any portion thereof.

        4.27    The Confirmation Order.    The Confirmation Order is final,
valid, subsisting and continuing and has not been reversed, modified or amended
and has not be stayed and is not subject to a motion to stay and is in full
force and effect. All appeal periods relating to the Confirmation Order have
expired, and no appeal, contest or other certiorari proceeding with respect to
the Confirmation Order is outstanding.


SECTION 5. CONDITIONS PRECEDENT


        5.1    Conditions to Effectiveness.    The effectiveness of this
amendment and restatement of the Original Credit Agreement is subject to the
fulfillment, to the satisfaction of the Arrangers, of each of the following
conditions:

        (a)    Loan Documents.    The Administrative Agent shall have received
(i) this Agreement, executed and delivered by a duly authorized officer of each
of the Borrowers and the Arrangers,

50

--------------------------------------------------------------------------------

(ii) if requested by any Lender with respect to any new Loan or Commitment by
such Lender, for the account of such Lender, Notes conforming to the
requirements hereof and executed and delivered by a duly authorized officer of
each of the Borrowers and (iii) the Confirmation Agreement, executed and
delivered by a duly authorized officer of each Loan Party.

        (b)    Schedules.    The Administrative Agent shall have received and
approved revised schedules to this Agreement and, if appropriate, the Guarantee
and Collateral Agreement, dated as of the Restatement Effective Date.

        (c)    Balance Sheet; Financial Statements.    The Lenders shall have
received (i) the Balance Sheet, (ii) audited consolidated financial statements
of Regal for the 1999, 2000 and 2001 fiscal years and (iii) unaudited interim
consolidated financial statements of Holdings for each fiscal quarterly period
ended subsequent to the date of the latest applicable financial statements
delivered pursuant to clause (ii) of this paragraph as to which such financial
statements are available, and such financial statements shall not, in the
reasonable judgment of the Lenders, reflect any material adverse change in the
consolidated financial condition of Holdings, as reflected in the financial
statements or projections contained in the Confidential Information Memorandum.

        (d)    Approvals.    All governmental and third party approvals
necessary or, in the discretion of the Administrative Agent, advisable in
connection with the transactions contemplated hereby shall have been obtained
and be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated hereby.

        (e)    Related Agreements.    The Administrative Agent shall have
received (in form and substance reasonably satisfactory to the Administrative
Agent), true and correct copies, certified as to authenticity by the Borrowers
of such documents or instruments as may be reasonably requested by the
Administrative Agent, and any debt instrument, security agreement or other
material contract to which any Loan Party may be a party, in each case not
previously delivered in connection with the Original Credit Agreement.

        (f)    Fees.    The Lenders, the Arrangers, the Administrative Agent and
the Syndication Agent shall have received all fees required to be paid, and all
expenses for which invoices have been presented (including, without limitation,
the reasonable fees, disbursements and other charges of counsel to the
Administrative Agent and the Syndication Agent), on or before the Restatement
Effective Date. All such amounts will be paid by the Borrowers on the
Restatement Effective Date and will be reflected in the funding instructions
given by the Borrowers to the Administrative Agent on or before the Restatement
Effective Date.

        (g)    Lender Authorization.    The Administrative Agent shall have
received signed written authorization from the requisite Lenders to execute this
Agreement.

        (h)    Lien Searches.    The Administrative Agent shall have received
the results of a recent UCC lien, search in each of the jurisdictions or offices
in which UCC financing statements or other filings or recordations should be
made as of the Restatement Effective Date to evidence or perfect (with the
priority required under the Loan Documents) security interests in all Property
of the Loan Parties, and such search shall reveal no Liens on any of the assets
of the Loan Parties except for Liens permitted pursuant to Section 7.3.

        (i)    Closing Certificate.    The Administrative Agent shall have
received a certificate of each Loan Party, dated as of the Restatement Effective
Date, substantially in the form of Exhibit C, with appropriate insertions and
attachments.

51

--------------------------------------------------------------------------------




        (j)    Other Certifications.    The Administrative Agent shall have
received (or be satisfied that it will receive on the Restatement Effective
Date) the following:

        (i)    a copy of the Governing Documents of each Loan Party and each
amendment thereto, certified not earlier than April 2002 as being a true and
correct copy thereof by the Secretary of State or other applicable Governmental
Authority of the jurisdiction in which each such Loan Party is organized, as
further certified by each Loan Party as of the Restatement Effective Date as
being true, correct and complete;

        (ii)  a copy of a certificate of the Secretary of State or other
applicable Governmental Authority of the jurisdiction in which each such Loan
Party is organized, dated reasonably near the Restatement Effective Date,
certifying that (A) such Person has paid all franchise taxes to the date of such
certificate and (B) such Person is duly organized and in good standing under the
laws of such jurisdiction; and

        (iii)  to the extent not delivered in connection with the closing of the
Original Credit Agreement, a copy of a certificate of the Secretary of State or
other applicable Governmental Authority of each jurisdiction in which each Loan
Party is required to be qualified as a foreign corporation or entity dated
reasonably near the Restatement Effective Date, stating that such Loan Party is
duly qualified and in good standing as a foreign corporation or entity in each
such jurisdiction and has filed all annual reports required to be filed to the
date of such certificate.

        (k)    Legal Opinions.    The Administrative Agent shall have received
the following executed legal opinions:

        (i)    the legal opinion of Hogan & Hartson L.L.P., counsel to Holdings
and its Subsidiaries, substantially in the form of Exhibit F-1; and

        (ii)  the legal opinion of Bass, Berry & Sims PLC, special local counsel
to the Borrowers in the state of Tennessee, substantially in the form of
Exhibit F-2.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

        (l)    Filings, Registrations and Recordings.    Each document
(including, without limitation, any UCC financing statement or amendment)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be executed by the appropriate Loan Party and filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Secured Parties, a perfected Lien on, and security
interest in, the Collateral described therein, prior and superior in right to
any other Person (other than Permitted Liens), shall have been delivered to the
Administrative Agent in proper form for filing, registration or recordation.

        (m)    Title Insurance Endorsement.    The Administrative Agent shall
have received in respect of each Mortgaged Property endorsements (the "Title
Endorsements") to all existing mortgagee's title insurance policies that were
issued pursuant to the terms of the Original Credit Agreement (the "Mortgage
Policies"), which Title Endorsements shall be issued by one or more title
insurers satisfactory to the Administrative Agent and which shall be subject to
no exceptions other than those approved by the Administrative Agent.

        (n)    No Default.    (i) Immediately prior to giving effect to this
Agreement, no Default or Event of Default shall have occurred and be continuing
under the Original Credit Agreement and (ii) immediately after giving effect to
this Agreement, no Default or Event of Default shall have occurred and be
continuing under this Agreement.

52

--------------------------------------------------------------------------------




        (o)    Insurance.    The Administrative Agent shall have received
insurance certificates satisfying the requirements of Section 4.23 and of
Section 5.3 of the Guarantee and Collateral Agreement.

        (p)    Notice of Prepayment.    The Administrative Agent shall have
received from the Borrowers a notice of prepayment pursuant to Section 2.18(d),
regarding the prepayment in full of the Tranche B Term Loans on the Restatement
Effective Date.

        (q)    Tranche B Repayment.    The Administrative Agent shall be
satisfied that, simultaneously with the borrowing of the Tranche C Term Loans on
the Restatement Effective Date and after giving effect to any conversion of
Tranche B Term Loans into Tranche C Term Loans pursuant to Section 2.2(b), the
Tranche B Term Loans will be repaid in full by the Borrowers.

        (r)    Miscellaneous.    The Administrative Agent shall have received
such other documents, agreements, certificates and information as it shall
reasonably request.

        5.2    Conditions to Each Extension of Credit.    The agreement of each
Lender to make any extension of credit requested to be made by it on any date is
subject to the satisfaction of the following conditions precedent:

        (a)    Representations and Warranties.    Each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents shall
be true and correct in all material respects on and as of such date as if made
on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date.

        (b)    No Default.    No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of either of the
Borrowers hereunder shall constitute a representation and warranty by each of
the Borrowers as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.


SECTION 6. AFFIRMATIVE COVENANTS


        Each Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender, the Arrangers or any Agent hereunder, each Borrower shall
and shall cause each of its respective Subsidiaries (or, where specified,
Restricted Subsidiaries (and not Unrestricted Subsidiaries)) to:

        6.1    Financial Statements.    Furnish to the Administrative Agent,
with sufficient copies for each Lender:

        (a)  (i) as soon as available, but in any event within 90 days after the
end of each fiscal year of Holdings, a copy of the audited consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a "going concern" or like qualification or
exception, or qualification arising out of the scope of the audit, by
independent certified public accountants of nationally recognized standing;

        (ii)  as soon as available, but in any event within 90 days after the
end of each fiscal year of Holdings, a copy of the unaudited consolidated
balance sheet of Holdings and its consolidated Restricted Subsidiaries as at the
end of such year and the related unaudited consolidated statements of income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year;

53

--------------------------------------------------------------------------------

        (b)  as soon as available, but in any event not later than 45 days after
the end of each of the first three quarterly periods of each fiscal year of
Holdings, the (i) unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries and (ii) unaudited consolidated balance sheet of
Holdings and its consolidated Restricted Subsidiaries, each as at the end of
such quarter and the related unaudited consolidated statements of income and of
cash flows for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year, certified by a Responsible Officer as being fairly stated in
all material respects (subject to normal year-end audit adjustments); and

        (c)  as soon as available, but in any event not later than 45 days after
the end of each month occurring during each fiscal year of Holdings (other than
the third, sixth, ninth and twelfth such month), the (i) unaudited consolidated
balance sheets of Holdings and its consolidated Subsidiaries and (ii) unaudited
consolidated balance sheets of Holdings and its consolidated Restricted
Subsidiaries, each as at the end of such month and the related unaudited
consolidated statements of income and of cash flows for such month and the
portion of the fiscal year through the end of such month, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments) provided, that such balance sheets and
statements for the months in the first quarter of fiscal 2002 shall be subject
to adjustment in connection with the Borrowers' adoption of "fresh start
accounting".

all such financial statements shall be complete and correct in all material
respects when delivered and shall be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as approved by such accountants or
officer, as the case may be, and disclosed therein).

        6.2    Certificates; Other Information.    Furnish to the Administrative
Agent, with sufficient copies for each Lender, or, in the case of clause (l), to
the relevant Lender:

        (a)  concurrently with the delivery of the financial statements referred
to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;

        (b)  concurrently with the delivery of any financial statements pursuant
to Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer's knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by
Holdings and its Subsidiaries with the provisions of this Agreement referred to
therein as of the last day of the fiscal quarter or fiscal year of the
Borrowers, as the case may be;

        (c)  as soon as available, and in any event no later than 45 days after
the end of each fiscal year of the Borrowers commencing with the close of fiscal
year 2002, a detailed consolidated budget for the following fiscal year
commencing with the budget for fiscal year 2003 (including a projected
consolidated balance sheet of Holdings and its Restricted Subsidiaries as of the
end of the following fiscal year, and the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income), and, as soon as available, significant revisions, if any, of such
budget and projections with respect to such fiscal year (collectively, the
"Projections"), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information

54

--------------------------------------------------------------------------------




and assumptions and that such Responsible Officer has no reason to believe that
such Projections are incorrect or misleading in any material respect;

        (d)  within 45 days after the end of each fiscal quarter of the
Borrowers, a narrative discussion and analysis of the financial condition and
results of operations of Holdings and its Restricted Subsidiaries for such
fiscal quarter and for the period from the beginning of the then current fiscal
year to the end of such fiscal quarter, as compared to the portion of the
Projections covering such periods and to the comparable periods of the previous
year;

        (e)  no later than 10 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Subordinated Note
Documentation or the Governing Documents of either of the Borrowers or any of
their respective Restricted Subsidiaries;

        (f)    within five days after the same are sent, copies of all financial
statements and reports that either of the Borrowers send to the holders of any
class of its debt securities or public equity securities and, within five days
after the same are filed, copies of all financial statements and reports that
either of the Borrowers may make to, or file with, the SEC;

        (g)  as soon as possible and in any event within 10 days of obtaining
knowledge thereof: (i) notice of any development, event, or condition that,
individually or in the aggregate with other developments, events or conditions,
could reasonably be expected to result in a Material Adverse Effect; and
(ii) any notice that any Governmental Authority may condition approval of, or
any application for, an Environmental Permit or any other material Permit held
by either of the Borrowers or any of their respective Restricted Subsidiaries on
terms and conditions that are materially burdensome to either of the Borrowers
or any of their respective Restricted Subsidiaries, or to the operation of any
of its businesses or any property owned, leased or otherwise operated by such
Person;

        (h)  on the date of the occurrence thereof, notice that (i) any or all
of the obligations under the Senior Subordinated Note Indenture or Permitted
Subordinated Indebtedness have been accelerated or (ii) the trustee or the
required holders of Senior Subordinated Notes or Permitted Subordinated
Indebtedness has given notice that any or all such obligations are to be
accelerated;

        (i)    to the extent not included in clauses (a) through (h) above, no
later than the date the same are required to be delivered thereunder, copies of
all agreements, documents or other instruments (including, without limitation,
(A) audited and unaudited, pro forma and other financial statements, reports,
forecasts, and projections, together with any required certifications thereon by
independent public auditors or officers of either of the Borrowers or any of
their respective Subsidiaries or otherwise, (B) press releases, (C) statements
or reports furnished to any other holder of the securities of either of the
Borrowers or any of their respective Subsidiaries, and (D) regular, periodic and
special securities reports) that either of the Borrowers or any of their
respective Subsidiaries are required to provide pursuant to the terms of the
Senior Subordinated Note Documentation;

        (j)    ensure that the Administrative Agent (or its counsel on its
behalf) remains as a party entitled to service on the master service list in the
Bankruptcy Cases until the Bankruptcy Cases are closed;

        (k)  promptly, such additional financial and other information as any
Lender may from time to time reasonably request from Holdings or any of its
Restricted Subsidiaries; and

        (l)    on the Restatement Effective Date, deliver to the Administrative
Agent the documents, certificates and confirmations set forth in Section 5.1(k).

55

--------------------------------------------------------------------------------




        6.3    Payment of Obligations.    To the extent not otherwise prohibited
hereunder or prohibited by the subordination or intercreditor provisions
thereof, pay, discharge or otherwise satisfy at or before maturity or before
they become delinquent, as the case may be, all its material obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of Holdings and
its Restricted Subsidiaries, as the case may be and except, with respect to
obligations of Unrestricted Subsidiaries, to the extent the failure to pay,
discharge or otherwise satisfy such obligations could not reasonably be expected
to have a Material Adverse Effect.

        6.4    Conduct of Business and Maintenance of Existence,
etc.    (a) (i) Preserve, renew and keep in full force and effect its corporate
existence and (ii) take all reasonable action to maintain all rights,
privileges, franchises, Permits and licenses necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 and except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Contractual Obligations (not incurred in
violation hereof) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

        6.5    Maintenance of Property; Leases; Insurance.    (a) Keep all
Property and systems useful and necessary in the business of Holdings and its
Restricted Subsidiaries in good working order and condition, ordinary wear and
tear excepted.

        (b)  Maintain all rights of way, easements, grants, privileges,
licenses, certificates, and permits necessary or advisable for the use of any
Real Estate and will not, without the prior written consent of the
Administrative Agent, consent to any material public or private restriction as
to the use of any Real Estate.

        (c)  Comply with the terms of each lease of Real Estate so as not to
permit any material uncured tenant default to exist thereunder (other than any
matters being contested in good faith by appropriate proceedings).

        (d)  Maintain with financially sound and reputable insurance companies
insurance on all its Property (including, without limitation, all inventory,
equipment and vehicles) in at least such amounts and against at least such risks
as are usually insured against in the same general area by companies engaged in
the same or a similar business; and furnish to the Administrative Agent with
copies for each Secured Party, upon written request, full information as to the
insurance carried; provided that in any event each of Holdings and its
Restricted Subsidiaries will maintain, to the extent obtainable on commercially
reasonable terms, (i) property and casualty insurance on all Property on an all
risks basis (including the perils of flood and quake, loss by fire, explosion
and theft and such other risks and hazards as are covered by a standard extended
coverage insurance policy), covering the repair or replacement cost of all such
Property and consequential loss coverage for business interruption and extra
expense (which shall include construction expenses and such other business
interruption expenses as are otherwise generally available to similar
businesses), (ii) public liability insurance, and (iii) building law and
ordinance coverage in such amount as to address to the satisfaction of the
Administrative Agent any increased cost of construction, debris removal and/or
demolition expenses incurred as a result of the application of any building law
and/or ordinance. All such insurance with respect to each of Holdings and its
Restricted Subsidiaries shall be provided by insurers or reinsurers which (x) in
the case of United States insurers and reinsurers, have an A.M. Best
policyholders rating of not less than A- with respect to primary insurance and
B+ with respect to excess insurance and (y) in the case of non-United States
insurers or reinsurers, the providers of at least 80% of such insurance have
either an ISI policyholders rating of not less than A, an A.M. Best
policyholders rating of not less than A- or a surplus of not less than
$500,000,000 with respect to primary insurance, and an ISI

56

--------------------------------------------------------------------------------

policyholders rating of not less than BBB with respect to excess insurance, or,
if the relevant insurance is not available from such insurers, such other
insurers as the Administrative Agent may approve in writing. All insurance with
respect to Holdings and its Restricted Subsidiaries shall (i) provide that no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (ii) if reasonably requested by
the Administrative Agent, include a breach of warranty clause, (iii) contain a
"Replacement Cost Endorsement" with a waiver of depreciation and a waiver of
subrogation against any Secured Party, (iv) contain a standard noncontributory
mortgagee clause naming the Administrative Agent (and/or such other party as may
be designated by the Administrative Agent) as the party to which all payments
made by such insurance company shall be paid, (v) if requested by the
Administrative Agent, contain endorsements providing that neither of the
Borrowers or any of their respective Subsidiaries, any Secured Party or any
other Person shall be a co-insurer under such insurance policies, and (vi) be
reasonably satisfactory in all other respects to the Administrative Agent. Each
Secured Party shall be an additional insured on all liability insurance policies
of each of the Loan Parties and the Administrative Agent shall be named as loss
payee on all property and casualty insurance policies of each such Person.

        (e)  Deliver to the Administrative Agent on behalf of the Secured
Parties, (i) on the Restatement Effective Date, a certificate dated such date
showing the amount and types of insurance coverage as of such date, (ii) upon
request of any Secured Party from time to time, full information as to the
insurance carried by any of the Loan Parties, (iii) promptly following receipt
of notice from any insurer, a copy of any notice of cancellation or material
change in coverage of any of the Loan Parties from that existing on the
Restatement Effective Date, (iv) forthwith, notice of any cancellation or
nonrenewal of coverage of any of the Loan Parties, and (v) promptly after such
information is available to any of either of the Borrowers or any of their
respective Subsidiaries, full information as to any claim for an amount in
excess of $1,000,000 with respect to any property and casualty insurance policy
maintained by either of the Borrowers or any of their respective Subsidiaries.

        (f)    Preserve and protect the Lien status of each respective Mortgage
and, if any Lien (other than unrecorded Liens permitted under Section 7.3 that
arise by operation of law and other Liens permitted under Section 7.3(f) and
(i)) is asserted against a Mortgaged Property, promptly and at its expense, give
the Administrative Agent a detailed written notice of such Lien and pay the
underlying claim in full or take such other action so as to cause it to be
released or bonded over in a manner satisfactory to the Administrative Agent.

        6.6    Inspection of Property; Books and Records;
Discussions.    (a) Keep proper books of records and account in which full, true
and correct entries in conformity with GAAP (or, in the case of any Foreign
Subsidiary, generally accepted accounting principles in such Foreign
Subsidiary's jurisdiction of organization) and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of any Lender to visit and inspect any of the
properties of Holdings and its Restricted Subsidiaries and examine and, at the
Borrowers' expense, make abstracts from any of the books and records of Holdings
and its Restricted Subsidiaries at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of Holdings and its Subsidiaries with officers and
employees of Holdings and its Restricted Subsidiaries and with their respective
independent certified public accountants.

        6.7    Notices.    Promptly give notice to the Administrative Agent and
each Lender of:

        (a)  the occurrence of any Default or Event of Default;

        (b)  any (i) default, or event of default or alleged default under any
Contractual Obligation of any Loan Party or (ii) litigation, investigation or
proceeding which may exist at any time between

57

--------------------------------------------------------------------------------




Holdings or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

        (c)  any litigation or proceeding affecting or relating to either of the
Borrowers or any of their respective Restricted Subsidiaries in which the amount
involved is $5,000,000 or more and not covered by insurance or in which
injunctive or similar relief is sought;

        (d)  the following events, as soon as possible and in any event within
30 days after any Loan Party knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan, a failure to make
any required contribution to a Plan, the creation of any Lien in favor of the
PBGC or a Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or either of the Borrowers or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the termination, Reorganization or Insolvency of, any Plan;

        (e)  any development or event that has had or could reasonably be
expected to have a Material Adverse Effect; and

        (f)    any notice of default given to any Loan Party from a landlord in
connection with any leased property where Collateral is located.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the applicable Borrower or the relevant Subsidiary
proposes to take with respect thereto.

        6.8    Environmental Laws.    (a) Comply in all material respects with,
and use commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws and Environmental Permits, and obtain, maintain and comply in
all material respects with and maintain, and use commercially reasonable efforts
to ensure that all tenants and subtenants, if any, obtain, maintain and comply
in all material respects with and maintain, any and all Environmental Permits.

        (b)  Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.

        6.9    [Intentionally Omitted.]    

        6.10    Additional Collateral, etc.    (a) With respect to any personal
Property acquired after the Restatement Effective Date by Holdings or any of its
Restricted Subsidiaries constituting any Additional Regal-Holdings Notes, any
other possessory collateral required to be delivered to the Administrative Agent
pursuant to any other Section of this Agreement, any collateral accounts
required to be created under this Agreement or any other Loan Document and any
Property provided as replacement Collateral under Section 7.5, (but specifically
excluding (x) any Collateral described in paragraphs (b), (c) or (d) of this
Section 6.10, (y) any Collateral subject to a Lien expressly permitted by
Sections 7.3(f) and (g) (but only for so long as so subject) and (z) Collateral
acquired by an Excluded Foreign Subsidiary) as to which the Administrative
Agent, for the benefit of the Secured Parties, does not have a perfected
security interest, promptly (and, in any event, within 30 days following the
date of such acquisition (or, in the case of replacement Collateral contemplated
by Section 7.5, within the time period set forth therein)): (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Administrative Agent deems
necessary or advisable to grant to the Administrative Agent, for the

58

--------------------------------------------------------------------------------


benefit of the Secured Parties, a security interest in such Collateral and
(ii) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in such Collateral, including, without limitation, the filing
of UCC financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent.

        (b)  With respect to any fee interest in any Real Estate acquired by
Holdings or any of its Restricted Subsidiaries having a value (together with
improvements thereof) of at least $1,000,000 (other than with respect to any
such Real Estate, (x) owned by an Excluded Foreign Subsidiary, (y) owned by a
new Subsidiary subject to the requirements of Section 6.10(c), or (z) subject to
a Lien expressly permitted by Sections 7.3(f) or 7.3(g) (but only for so long as
so subject)), promptly (and, in any event, within 45 days following the date of
such acquisition or such later date permitted by the Administrative Agent):
(i) execute and deliver a first priority Mortgage (subject to Permitted Liens)
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Administrative Agent,
provide the Secured Parties with (x) title and extended coverage insurance
covering such real property complying with the provisions of Schedule 6.10(b),
in an amount at least equal to the purchase price of such real property (or such
other amount as shall be reasonably specified by the Administrative Agent) as
well as a current ALTA survey in substantially the form of such surveys
delivered in connection with the Original Credit Agreement, together with a
surveyor's certificate, (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (z) Phase I environmental reports (and where
appropriate based upon such Phase I environmental reports and at the request of
the Administrative Agent, Phase II environmental reports) with respect to such
real property, all in form and substance reasonably satisfactory to the
Administrative Agent; and (iii) if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

        (c)  With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary, any Unrestricted Subsidiary created or acquired pursuant to an
Investment made in accordance with Sections 7.8(k) or (l), any Foreign
Subsidiary of RCM in existence on the Restatement Effective Date and Next
Generation Network, Inc.) created or acquired after the Restatement Effective
Date (which, for the purposes of this Section 6.10(c), shall include any
existing Subsidiary that (i) ceases to be an Excluded Foreign Subsidiary or
(ii) ceases to be an Unrestricted Subsidiary and becomes a Restricted
Subsidiary), by either of the Borrowers or any of their respective Restricted
Subsidiaries, promptly (and, in any event, within 30 days following such
creation or the date of such acquisition): (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement,
if any, as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Subsidiary that is
owned by either of the Borrowers or any of their respective Restricted
Subsidiaries, (ii) deliver to the Administrative Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of such Borrower or such
Restricted Subsidiary, as the case may be, (iii) cause such new Subsidiary
(A) to become party to the Guarantee and Collateral Agreement as a Guarantor
(but not a Grantor (except with respect to the Capital Stock of its Restricted
Subsidiaries)) thereunder and (B) to take such actions necessary or advisable to
grant to the Administrative Agent for the benefit of the Secured Parties a
perfected first priority security interest (subject to Permitted Liens) in any
Real Estate owned in fee by such Subsidiary having a value (together with
improvements thereof) of at least $1,000,000 (other than Real Estate subject to
a Lien expressly permitted by Sections 7.3(f) or 7.3(g) (but only for so long

59

--------------------------------------------------------------------------------




as so subject)), promptly (and, in any event, within 45 days following the date
of such acquisition or such later date as permitted by the Administrative Agent)
(I) execute and deliver a first priority Mortgage (subject to Permitted Liens)
in favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, and (II) if requested by the Administrative Agent,
provide the Secured Parties with (x) title and extended coverage insurance
covering such real property complying with the provisions of Schedule 6.10(b);
and (iv) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described in clause (iii) above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

        (d)  With respect to any new Excluded Foreign Subsidiary created or
acquired after the Restatement Effective Date by either of the Borrowers or any
of their respective Restricted Subsidiaries (other than any Foreign Subsidiary
of RCM in existence on the Restatement Effective Date), promptly (and, in any
event, within 30 days following such creation or the date of such acquisition):
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable in order to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such new Subsidiary that is owned by either of the Borrowers or any of
their respective Domestic Subsidiaries (provided that in no event shall more
than 65% of the total outstanding Capital Stock of any such new Subsidiary be
required to be so pledged), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of such
Borrower or such Domestic Subsidiary, as the case may be, and take such other
action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the security interest of the Administrative Agent thereon,
and (iii) if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

        (e)  Notwithstanding anything to the contrary in this Section 6.10,
paragraphs (a), (b), (c) and (d) of this Section 6.10 shall not apply to any
Property, new Subsidiary or new Excluded Foreign Subsidiary created or acquired
after the Restatement Effective Date, as applicable, as to which the
Administrative Agent has determined in its sole discretion that the collateral
value thereof is insufficient to justify the difficulty, time and/or expense of
obtaining a perfected security interest therein.

        (f)    The Administrative Agent is hereby authorized by the Lenders to
enter into such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary to effectuate the provisions of this
Section 6.10.

        6.11    Use of Proceeds.    Use the proceeds of the Loans only for the
purposes specified in Section 4.16; provided, that the Borrowers shall repay the
full outstanding principal amount and accrued interest on the Tranche B Term
Loans on the Restatement Effective Date.

        6.12    ERISA Documents.    The Borrowers will cause to be delivered to
the Administrative Agent, promptly upon the Administrative Agent's request, any
or all of the following: (i) a copy of each Plan (or, where any such Plan is not
in writing, a complete description thereof) and, if applicable, related trust
agreements or other funding instruments and all amendments thereto, and all
written interpretations thereof and written descriptions thereof that have been
distributed to employees or former employees of either of the Borrowers or any
of their respective Subsidiaries; (ii) the most recent determination letter
issued by the Internal Revenue Service with respect to each Plan; (iii) for the
three most recent plan years preceding the Administrative Agent's request,
Annual Reports on Form 5500 Series required to be filed with any governmental
agency for each Plan; (iv) a listing of all

60

--------------------------------------------------------------------------------


Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by either of the Borrowers or any Commonly
Controlled Entity to each such Plan and copies of the collective bargaining
agreements requiring such contributions; (v) any information that has been
provided to either of the Borrowers or any Commonly Controlled Entity regarding
withdrawal liability under any Multiemployer Plan; (vi) the aggregate amount of
payments made under any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) to any retired employees of either of the Borrowers or
any of their respective Subsidiaries (or any dependents thereof) during the most
recently completed fiscal year; and (vii) documents reflecting any agreements
between the PBGC and either of the Borrowers or any Commonly Controlled Entity
with respect to any Plan.

        6.13    Further Assurances.    From time to time execute and deliver, or
cause to be executed and delivered, such additional instruments, certificates or
documents, and take all such actions, as the Administrative Agent may reasonably
request, for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Administrative Agent and the Lenders with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
or products thereof or with respect to any other property or assets hereafter
acquired by Holdings or any of its Restricted Subsidiaries which may be deemed
to be part of the Collateral), in each case, to the extent required pursuant to
Section 6.10 or the Guarantee and Collateral Agreement. Upon the exercise by the
Administrative Agent or any Lender of any power, right, privilege or remedy
pursuant to this Agreement or the other Loan Documents which requires any
consent, approval, recording, qualification or authorization of any Governmental
Authority, the Borrowers will execute and deliver, or will cause the execution
and delivery of, all applications, certifications, instruments and other
documents and papers that the Administrative Agent or such Lender may be
required to obtain from either of the Borrowers or any of their respective
Subsidiaries for such governmental consent, approval, recording, qualification
or authorization.

        6.14    Unrestricted Subsidiaries.    Ensure that no Restricted
Subsidiary is owned in whole or in part by an Unrestricted Subsidiary.

61

--------------------------------------------------------------------------------





SECTION 7. NEGATIVE COVENANTS


        Each Borrower hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender, the Arrangers or any Agent hereunder, neither of the
Borrowers shall nor shall permit any of its Restricted Subsidiaries (and, with
respect to Sections 7.2, 7.3, 7.4, 7.15 and 7.17, Unrestricted Subsidiaries) to,
directly or indirectly:

        7.1    Financial Condition Covenants.    

        (a)    Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrowers ending with the last day of any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Consolidated
Leverage Ratio

--------------------------------------------------------------------------------

FQ3 2002   3.50:1.00 FQ4 2002   3.50:1.00 FQ1 2003   3.50:1.00 FQ2 2003  
3.50:1.00 FQ3 2003   3.50:1.00 FQ4 2003   3.50:1.00 FQ1 2004   3.50:1.00 FQ2
2004   3.50:1.00 FQ3 2004   3.50:1.00 FQ4 2004   3.50:1.00 FQ1 2005   3.25:1.00
FQ2 2005   3.25:1.00 FQ3 2005   3.25:1.00 FQ4 2005   3.25:1.00 FQ1 2006  
3.25:1.00 FQ2 2006   3.25:1.00 FQ3 2006   3.25:1.00 FQ4 2006   3.25:1.00 FQ1
2007   3.25:1.00 FQ2 2007   3.25:1.00 FQ3 2007   3.25:1.00 FQ4 2007 and
thereafter   3.25:1.00

For purposes of determining the ratio described above (i) for the fiscal
quarters of the Borrowers ending FQ3 2002 and FQ4 2002, Consolidated EBITDA for
the relevant period shall be deemed to be equal to Consolidated EBITDA for the
trailing 12-month period ending on the last date of each such fiscal quarter but
shall include operating performance of only that Real Estate that was owned and
operated by Holdings or any of its Restricted Subsidiaries as of January 30,
2002 or acquired thereafter and (ii) for any fiscal quarters of the Borrowers,
Consolidated Total Debt shall be reduced by the amount of unencumbered cash held
by the Holdings and its Restricted Subsidiaries as of the end of such fiscal
quarters.

        (b)    Consolidated Adjusted Interest Coverage Ratio.    Permit the
Consolidated Adjusted Interest Coverage Ratio for any period of four consecutive
fiscal quarters of the Borrowers to be less than 1.50:1.00. For purposes of
determining the ratio described above for the fiscal quarters of the Borrowers
ending FQ3 2002 and FQ4 2002, (i) Consolidated EBITDAR for the relevant period
shall be deemed to be equal to Consolidated EBITDAR for the trailing 12-month
period ending on the last date of each such fiscal quarter; (ii) Consolidated
Interest Expense for the relevant

62

--------------------------------------------------------------------------------

period will not include any interest expense incurred prior to FQ2 2002 and
shall be determined (x) as of the end of the FQ3 2002 by multiplying the sum of
Consolidated Interest Expense for FQ2 2002 and FQ3 2002 by 2 and (y) as of the
end of the FQ4 2002 by multiplying the sum of Consolidated Interest Expense for
FQ2 2002, FQ3 2002 and FQ4 2002 by 4/3; and (iii) the calculation of
Consolidated EBITDAR and rent expense shall include operating performance of
only that Real Estate that was owned and operated by Holdings or any of its
Restricted Subsidiaries as of January 30, 2002 or acquired thereafter.

        (c)    Consolidated Senior Leverage Ratio.    Permit the Consolidated
Senior Leverage Ratio for any period of four consecutive fiscal quarters of the
Borrowers ending with the last day of any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Consolidated Senior
Debt Ratio

--------------------------------------------------------------------------------

FQ3 2002   2.50:1.00 FQ4 2002   2.50:1.00 FQ1 2003   2.50:1.00 FQ2 2003  
2.50:1.00 FQ3 2003   2.50:1.00 FQ4 2003   2.50:1.00 FQ1 2004   2.25:1.00 FQ2
2004   2.25:1.00 FQ3 2004   2.25:1.00 FQ4 2004   2.25:1.00 FQ1 2005   2.00:1.00
FQ2 2005   2.00:1.00 FQ3 2005   2.00:1.00 FQ4 2005   2.00:1.00 FQ1 2006  
2.00:1.00 FQ2 2006   2.00:1.00 FQ3 2006   2.00:1.00 FQ4 2006   2.00:1.00 FQ1
2007   2.00:1.00 FQ2 2007   2.00:1.00 FQ3 2007   2.00:1.00 FQ4 2007 and
thereafter   2.00:1.00

For purposes of determining the ratio described above (i) for the fiscal
quarters of the Borrowers ending FQ3 2002 and FQ4 2002, Consolidated EBITDA for
the relevant period shall be deemed to be equal to Consolidated EBITDA for the
trailing 12-month period ending on the last date of each such fiscal quarter,
but shall include operating performance of only that Real Estate that was owned
and operated by Holdings or any of its Restricted Subsidiaries as of January 30,
2002 or acquired thereafter and (ii) for any fiscal quarters of the Borrowers,
Consolidated Senior Debt shall be reduced by the amount of unencumbered cash
held by the Holdings and its Restricted Subsidiaries as of the end of such
fiscal quarters.

63

--------------------------------------------------------------------------------


        (d)    Consolidated Adjusted Leverage Ratio.    Permit the Consolidated
Adjusted Leverage Ratio for any period of four consecutive fiscal quarters of
the Borrowers ending with the last day of any fiscal quarter set forth below to
exceed the ratio set forth below opposite such fiscal quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Consolidated Adjusted
Debt Ratio

--------------------------------------------------------------------------------

FQ3 2002   5.50:1.00 FQ4 2002   5.50:1.00 FQ1 2003   5.50:1.00 FQ2 2003  
5.50:1.00 FQ3 2003   5.50:1.00 FQ4 2003   5.50:1.00 FQ1 2004   5.50:1.00 FQ2
2004   5.50:1.00 FQ3 2004   5.50:1.00 FQ4 2004   5.50:1.00 FQ1 2005   5.25:1.00
FQ2 2005   5.25:1.00 FQ3 2005   5.25:1.00 FQ4 2005   5.25:1.00 FQ1 2006  
5.25:1.00 FQ2 2006   5.25:1.00 FQ3 2006   5.25:1.00 FQ4 2006   5.25:1.00 FQ1
2007   5.25:1.00 FQ2 2007   5.25:1.00 FQ3 2007   5.25:1.00 FQ4 2007 and
thereafter   5.25:1.00

For purposes of determining the ratio described above (i) for the fiscal
quarters of the Borrowers ending FQ3 2002 and FQ4 2002, (A) Consolidated EBITDAR
for the relevant period shall be deemed to be equal to Consolidated EBITDAR for
the trailing 12-month period ending on the last date of each such fiscal quarter
and (B) the calculation of each of Consolidated EBITDAR and rent expense shall
include operating performance of only that Real Estate that was owned and
operated by Holdings or any of its Restricted Subsidiaries as of January 30,
2002 or acquired thereafter and (ii) for any fiscal quarters of the Borrowers,
Consolidated Adjusted Debt shall be reduced by the amount of unencumbered cash
held by Holdings and its Restricted Subsidiaries as of the end of such fiscal
quarters.

        7.2    Limitation on Indebtedness.    Create, incur, assume or suffer to
exist any Indebtedness, except:

        (a)  Indebtedness of any Loan Party created under any Loan Document;
provided that the aggregate principal amount of Indebtedness in the form of
revolving and/or term debt permitted pursuant to this Section 7.2(a) shall not
exceed $370 million;

        (b)  Unsecured Indebtedness of any Wholly Owned Subsidiary Guarantor to
any Borrower or to any other Wholly Owned Subsidiary Guarantor; provided that
such Indebtedness is evidenced by a promissory note in form and substance
satisfactory to the Administrative Agent and pledged to the Administrative Agent
as Collateral for the Obligations;

        (c)  Indebtedness of Holdings and its Restricted Subsidiaries (other
than Capital Lease Obligations) in an aggregate principal amount not to exceed
$100,000,000 during the Revolving Credit Commitment Period (subject to reduction
as provided in Section 7.19(i)) so long as (i) such

64

--------------------------------------------------------------------------------




Indebtedness constitutes purchase-money Indebtedness (either unsecured or
secured as contemplated by Section 7.3(g)) or (ii) to the extent such
Indebtedness is not Indebtedness of the type described in the immediately
preceding clause (i), (A) no more than $50,000,000 of such Indebtedness may be
secured by Liens on Property not subject to a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties, (B) after giving
effect to the incurrence of such Indebtedness, Holdings and its Subsidiaries
shall be in pro forma compliance with the provisions of Sections 6 and 7 of this
Agreement and (C) the terms of such Indebtedness are reasonably satisfactory to
the Arrangers; provided that the aggregate amount of Indebtedness permitted
under this Section 7.2(c), and the aggregate amount of such Indebtedness that
may be secured pursuant to clause (ii)(A) of this Section 7.2(c), shall be
reduced by the principal amount imputed to Capitalized Lease Obligations
outstanding under Section 7.2(l)(i);

        (d)  Indebtedness (other than the Indebtedness referred to in
Section 7.2(f)) of Holdings or any of its Restricted Subsidiaries (i) listed on
Schedule 7.2(d) on the Restatement Effective Date, (ii) constituting secured or
unsecured Acquired Indebtedness so long as (x) such Acquired Indebtedness was
not created in connection with or in contemplation of the relevant Permitted
Acquisition (except to the extent such Acquired Indebtedness refinanced other
Indebtedness in order to facilitate the acquired entity becoming a Restricted
Subsidiary as required under Section 6.10), (y) the terms of such Acquired
Indebtedness do not conflict with the terms of, or cause a Default under, this
Agreement or any of the other Loan Documents and (z) after giving effect to the
incurrence of such Acquired Indebtedness and the consummation of the associated
Permitted Acquisition, Holdings and its Subsidiaries shall be in pro forma
compliance with the provisions of Sections 6 and 7 of this Agreement; provided
that for purposes of determining compliance with this clause (ii), each
financial covenant in Section 7.1 of this Agreement will be deemed to be 25
basis points more restrictive to Holdings and its Restricted Subsidiaries and
(iii) constituting refinancings, refundings, renewals or extensions of
Indebtedness permitted pursuant to this Section 7.2(d) (without any increase in
the principal amount thereof or any shortening of the maturity of any principal
amount thereof or causing any conflict with the terms of, or any Default under,
this Agreement or any of the other Loan Documents);

        (e)  Unsecured Guarantee Obligations made in the ordinary course of
business by Holdings or any of its Restricted Subsidiaries of obligations of
either of the Borrowers or any Subsidiary Guarantor;

        (f)    (i) (A) Unsecured Indebtedness of the Borrowers created under the
Senior Subordinated Note Indenture in respect of the Senior Subordinated Notes
in an aggregate principal amount not to exceed $350,000,000 (subject to
reduction as provided in Section 7.19(ii), as applicable) and (B) unsecured
Guarantee Obligations of the Borrowers and any Subsidiary Guarantor in respect
of such Indebtedness; provided that such Guarantee Obligations are subordinated
to the obligations of the Borrowers and such Subsidiary Guarantor under the
Guarantee and Collateral Agreement to the same extent as the obligations of the
Borrowers in respect of the Senior Subordinated Notes are subordinated to the
Obligations and (ii) unsecured refinancings of the Senior Subordinated Notes
(and any related unsecured guarantees thereof) in a principal amount not to
exceed $350,000,000 (plus any applicable call premium); provided, that the terms
of such refinancing Indebtedness and related guarantees are no less favorable to
the Loan Parties or the Secured Parties than the terms of the Indebtedness so
refinanced;

        (g)  (i) Secured Indebtedness of the Borrowers and their Restricted
Subsidiaries incurred to make Permitted Acquisitions and (ii) secured Guarantee
Obligations of the Borrowers and any Subsidiary Guarantor in respect of such
Indebtedness (collectively, "Permitted Secured Indebtedness"); provided that
such Permitted Secured Indebtedness is (A) created under this Agreement on terms
to be agreed upon by the Borrowers, the Arrangers and the lenders under such
Permitted Secured Indebtedness and (B) after giving effect to the incurrence of
such

65

--------------------------------------------------------------------------------




Permitted Secured Indebtedness and the consummation of the associated Permitted
Acquisition, Holdings and its Restricted Subsidiaries shall be in pro forma
compliance with the provisions Sections 6 and 7 of this Agreement; provided
further that, for purposes of determining compliance with this clause (B), each
financial covenant in Section 7.1 of this Agreement will be deemed to be 25
basis points more restrictive to Holdings and its Restricted Subsidiaries. Such
Permitted Secured Indebtedness may be implemented and conforming amendments made
to this Agreement and other Loan Documents to reflect its implementation and the
terms thereof without the consent of any Lender, including, without limitation,
conforming amendments (w) to provide for the Permitted Secured Indebtedness to
share ratably in the benefits of this Agreement and the other Loan Documents
(including the accrued interest and fees in respect thereof) with the Tranche B
Term Loans, Tranche C Term Loans and Revolving Extensions of Credit, (x) to
Sections 2.12 and 2.18, as applicable, to provide, among other things, for the
Permitted Secured Indebtedness to share ratably with or with preference to the
Tranche B Term Loans and/or the Tranche C Term Loans in the application of
mandatory prepayments or otherwise to share ratably with or with preference to
the Revolving Extensions of Credit, (y) to provide an amortization schedule for
the Permitted Secured Indebtedness, and (z) to include appropriately the Lenders
holding the Permitted Secured Indebtedness in any determination of the Required
Lenders, Required Prepayment Lenders and Majority Facility Lenders, it being
understood that no Lender or Agent is committed or obligated to participate in
such Permitted Secured Indebtedness unless it agrees to do so in the document or
agreement implementing such Permitted Secured Indebtedness;

        (h)  Unsecured Indebtedness of Regal owed to Holdings under the
Regal-Holdings Notes and under any other promissory note issued by Regal to
Holdings evidencing the loan by Holdings of any of the proceeds of Indebtedness
incurred by Holdings and loaned to Regal (the "Additional Regal-Holdings
Notes"); provided that such Regal-Holdings Notes and Additional Regal-Holdings
Notes (i) are validly pledged as Collateral for the Obligations under this
Agreement and the other Loan Documents and (ii) reflect all amounts borrowed by
Holdings and loaned to Regal;

        (i)    Indebtedness of any Unrestricted Subsidiary consisting entirely
of Non-Recourse Debt up to $500,000,000 in the aggregate for all Unrestricted
Subsidiaries; provided, that if any such Indebtedness ceases to be Non-Recourse
Debt of such Unrestricted Subsidiary, such event shall be deemed to constitute
an incurrence of Indebtedness by a Restricted Subsidiary of Holdings that was
not permitted by this subsection 7.2(i);

        (j)    Guarantee Obligations of Unrestricted Subsidiaries in respect of
the obligations of other Unrestricted Subsidiaries not otherwise prohibited
hereunder; and

        (k)  (i) Unsecured Indebtedness of the Borrowers and their respective
Restricted Subsidiaries incurred to make Permitted Acquisitions and
(ii) unsecured Guarantee Obligations of the Borrowers and any Subsidiary
Guarantor in respect of such Indebtedness and any refinancings thereof
(collectively (including such refinancings), "Permitted Subordinated
Indebtedness"); provided that (A) such Permitted Subordinated Indebtedness
(1) is subordinated to the Obligations to the same extent as the obligations of
the Borrowers and Guarantors in respect of the Senior Subordinated Notes are
subordinated to the Obligations (as reasonably determined by the Arrangers) and
as upon such other terms as are reasonably satisfactory to the Arrangers and
(2) has a scheduled final maturity later than the final maturity of the Loans
and (B) after giving effect to the incurrence of such Permitted Subordinated
Indebtedness and the consummation of the associated Permitted Acquisition (and
the application of Section 7.19(ii), if applicable), Holdings and its Restricted
Subsidiaries shall be in pro forma compliance with the provisions of Sections 6
and 7 of this Agreement; provided, further, that, for purposes of determining
compliance with this clause (B), each financial covenant in Section 7.1 of this
Agreement will be deemed to be 25 basis points more restrictive to Holdings and
its Restricted Subsidiaries, it being understood

66

--------------------------------------------------------------------------------




that compliance with this clause (B) will be re-tested at the time of any
refinancings permitted by this Section 7.2(k); and

        (l)    Indebtedness of Holdings and its Restricted Subsidiaries
represented by (i) Capital Lease Obligations in an aggregate amount not to
exceed $50,000,000 at any time outstanding (with a dollar-for dollar reduction
in the amount of Indebtedness permitted to be incurred under Section 7.2(c));
provided that, after giving effect to the incurrence of such Indebtedness,
Holdings and its Subsidiaries shall be in pro forma compliance with the
provisions of Sections 6 and 7 of this Agreement and (ii) EITF 97-10 Capital
Lease Obligations in an aggregate amount not to exceed $50,000,000 at any time
outstanding.

        7.3    Limitation on Liens.    Create, incur, assume or suffer to exist
any Lien upon any of its Property, whether now owned or hereafter acquired,
except for:

        (a)  Liens for taxes not yet due (or, in the case of real property taxes
and assessments, not yet delinquent) or which are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Loan Party, as the case may be, in
conformity with GAAP;

        (b)  carriers', warehousemen's, mechanics', materialmen's, repairmen's
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Loan Party, as the case
may be, in conformity with GAAP;

        (c)  pledges or deposits in connection with workers' compensation,
unemployment insurance and other social security legislation;

        (d)  deposits by or on behalf of Regal or any Subsidiary of Holdings to
secure the performance of bids, trade contracts (other than for borrowed money),
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business;

        (e)  easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and which do not in any case materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;

        (f)    Liens listed on Schedule 7.3(f) on the Restatement Effective Date
securing Indebtedness permitted by Section 7.2(d) or securing any Acquired
Indebtedness (or refinancing thereof) permitted under Section 7.2(d)(ii);
provided that no such Lien is expanded (x) after the Restatement Effective Date
(with respect to Liens listed on Schedule 7.3(f)) or (y) after the date of
assumption of such Indebtedness (with respect to Liens securing Acquired
Indebtedness) to cover any additional Property not covered immediately prior to
such date and that the amount of Indebtedness secured thereby is not increased;

        (g)  Liens securing Indebtedness of Regal or any Restricted Subsidiary
of Holdings incurred pursuant to Section 7.2(c)(i) to finance the acquisition,
construction or repair of fixed or capital assets and any refinancings thereof;
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition, construction or repair of such fixed or capital assets,
(ii) such Liens do not at any time encumber any Property other than the Property
financed by such Indebtedness and (iii) the amount of Indebtedness secured
thereby is not increased;

        (h)  Liens created pursuant to the Loan Documents securing the
Obligations;

67

--------------------------------------------------------------------------------




        (i)    any interest or title of a lessor under any lease entered into by
either of the Borrowers or any of their respective Restricted Subsidiaries in
the ordinary course of its business and covering only the assets so leased or
Liens (not material in the aggregate) in favor of a lessor created by statute or
by the terms of a lease limited to furniture, fixtures and equipment located at
the leased property;

        (j)    Liens on assets of Unrestricted Subsidiaries securing obligations
of Unrestricted Subsidiaries not otherwise prohibited hereunder;

        (k)  any Liens in the nature of rights of first refusal, redemption
rights, and other restrictions on transfer existing as of the date hereof in
respect of the shares of Fandango, Inc. held by Holdings or its Subsidiaries;

        (l)    the Lien of the Escrow Agent (as defined in the Escrow Agreement)
on the $15,000,000 cash deposit required by the Escrow Agreement;

        (m)  Liens securing Indebtedness permitted by Section 7.2(c)(ii); and

        (n)  to the extent constituting Liens, obligations under Capital Lease
Obligations and EITF 97-10 Capital Lease Obligations incurred pursuant to
Section 7.2(l); provided, that such Liens do not at any time encumber any
Property other than the Property financed by such Indebtedness.

        7.4    Limitation on Fundamental Changes.    Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business, except that:

        (a)  any Restricted Subsidiary of Holdings (other than Regal) may be
merged or consolidated with or into Regal (provided that Regal shall be the
continuing or surviving corporation) or with or into any Subsidiary Guarantor
that is a Wholly Owned Restricted Subsidiary of Regal (provided that such Wholly
Owned Restricted Subsidiary shall be the continuing or surviving corporation),
in each case so long as Regal or such Wholly Owned Restricted Subsidiary would
not be deemed to not be Solvent as a result of such merger or consolidation;

        (b)  any Restricted Subsidiary of Holdings (other than Regal) may
Dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
Regal or any Subsidiary Guarantor that is a Wholly Owned Restricted Subsidiary
of Holdings; and

        (c)  any Unrestricted Subsidiary may liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution) or may be merged or
consolidated with or into any person other than Holdings or any of its
Restricted Subsidiaries.

        7.5    Limitation on Disposition of Property.    Dispose of any Property
of Holdings or any of its Restricted Subsidiaries (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Restricted Subsidiary of Holdings, issue or
sell any shares of such Restricted Subsidiary's Capital Stock to any Person,
except for, subject to compliance with the requirements of Section 2.12(c):

        (a)  the Disposition of obsolete or worn out property in the ordinary
course of business;

        (b)  (i) leases, subleases and concessions and (ii) the sale of
inventory, in each case in the ordinary course of business;

        (c)  Dispositions permitted by Section 7.4(b) or 7.11;

        (d)  the sale or issuance of (i) any Subsidiary's Capital Stock or any
Capital Stock of Regal (other than Disqualified Stock) to Regal or any Wholly
Owned Subsidiary Guarantor, (ii) any Capital Stock (other than Disqualified
Stock) of Regal to Holdings or (iii) any Capital Stock permitted by
Section 7.19;

68

--------------------------------------------------------------------------------




        (e)  the Disposition by Holdings or any of its Restricted Subsidiaries
of other assets having a fair market value not to exceed $100,000,000 in the
aggregate for any fiscal year of the Borrowers;

        (f)    any Recovery Event; or

        (g)  an exchange or "swap" of fixed, tangible assets of Regal or any
Restricted Subsidiary of Holdings for the assets of a Person other than the
Borrowers or their respective Restricted Subsidiaries; provided that (i) the
assets received by Regal or such Restricted Subsidiary will be used or useful in
its respective Line of Business and (ii) Regal or such Restricted Subsidiary
receives reasonable equivalent value for such assets, such equivalent value to
be demonstrated to the reasonable satisfaction of the Administrative Agent (or,
in the case of an exchange or "swap" with a non-Affiliate of any Loan Party, as
determined by the board of directors of the applicable Loan Party); provided,
further, that the fair market value of all such assets exchanged or "swapped" in
any fiscal year of Regal does not exceed $100,000,000.

        Notwithstanding the foregoing, in the event any Collateral Disposed of
by any of the Loan Parties (other than Dispositions made pursuant to clause (b)
of this Section 7.5), is not replaced with Collateral of reasonably equivalent
value within 364 days of such Disposition, the Borrowers shall, to the extent
not so replaced, prepay the Loans with the Net Cash Proceeds of such Disposition
within such 364-day period. Such prepayment shall be applied in accordance with
the requirements of Section 2.12(e) as if a prepayment or Commitment reduction
had occurred under Section 2.12.

        7.6    Limitation on Restricted Payments.    Declare or pay any dividend
(other than dividends payable solely in Capital Stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of Holdings or any of its
Restricted Subsidiaries, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of Holdings or any of its Restricted Subsidiaries,
or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a "Derivatives
Counterparty") obligating Holdings or any of its Restricted Subsidiaries to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Stock (collectively, "Restricted Payments"), except
that any Restricted Payment may be made to the extent that such Restricted
Payment would constitute: (a) any dividend, distribution or other payment on or
with respect to equity interests of an issuer to the extent payable solely in
shares of Capital Stock of such issuer, other than Disqualified Stock; (b) any
dividend, distribution or other payment to either of the Borrowers or to any of
the Subsidiary Guarantors, by Holdings or any of its Subsidiaries; or (c) an
Indenture Restricted Payment permitted under Section 4.9 of the Senior
Subordinated Note Indenture as in effect in the Original Closing Date; provided
that for purposes of this clause (c): (i) in lieu of conditions (1) and (2) (but
not in lieu of condition (3)) set forth in Section 4.9(a) of the Senior
Subordinated Note Indenture, the following conditions shall be satisfied: (A) at
the time of such Restricted Payment, no Default or Event of Default shall have
occurred and be continuing and (B) after giving effect to such Restricted
Payment, Holdings and its Restricted Subsidiaries shall be in pro forma
compliance with Section 7.1 of this Agreement; provided that, for purposes of
determining compliance with this clause (B), each financial covenant in
Section 7.1 of this Agreement will be deemed to be 25 basis points more
restrictive to the Holdings and its Restricted Subsidiaries; and (ii) compliance
with condition (3) set forth in Section 4.9(a) of the Senior Subordinated Note
Indenture shall be determined by including any amounts paid pursuant to Sections
7.8(k) and 7.9(a)(ii) in the aggregate amount of Restricted Payments made under
the Senior Subordinated Note Indenture after the Issue Date (as defined in the
Senior Subordinated Note Indenture).

        7.7    Limitation on Capital Expenditures.    Make or commit to make any
Capital Expenditure, except: (a) Capital Expenditures of Regal and Restricted
Subsidiaries of Holdings in the ordinary

69

--------------------------------------------------------------------------------


course of business not exceeding an amount equal to Consolidated EBITDA of
Holdings and its Restricted Subsidiaries for the prior fiscal year multiplied
by, (x) 0.25 for the fiscal year ending FQ4 2002 and (y) 0.35 for each fiscal
year thereafter; provided that the amount available for Capital Expenditures in
any fiscal year and unused in such fiscal year may be carried forward to the
immediately following fiscal year and may be used in such following fiscal year
only; provided, further that the maximum amount available of Capital
Expenditures in any fiscal year that may be carried forward to the immediately
following fiscal year, shall not exceed the amount available for Capital
Expenditures in such first fiscal year (without taking into account any amount
carried over from the previous fiscal year); (b) if RCM becomes a Restricted
Subsidiary, Capital Expenditures of RCM in the aggregate not to exceed
$100,000,000 during the Revolving Credit Commitment Period; provided that any
investment in RCM permitted by Section 7.8(i) shall result, without duplication,
in a dollar-for-dollar reduction of such $100,000,000 amount permitted under
this clause (b); and (c) Capital Expenditures of Holdings and its Restricted
Subsidiaries to the extent of any proceeds from equity offerings by any direct
or indirect holding company parent of Holdings that are contributed to Regal or
any Restricted Subsidiary as a common equity contribution. Permitted
Acquisitions made in accordance with Section 7.8(f) shall not be deemed to be
Capital Expenditures for the purposes of this Section 7.7.

        7.8    Limitation on Investments.    Make any advance, loan, extension
of credit (by way of guaranty or otherwise) or capital contribution to, or
purchase any Capital Stock, bonds, notes, debentures or other debt securities
of, or any assets constituting an ongoing business from, or make any other
investment in, any other Person (all of the foregoing, "Investments"), except:

        (a)  extensions of trade credit by Regal and Restricted Subsidiaries of
Holdings in the ordinary course of business;

        (b)  Investments by Regal and Restricted Subsidiaries of Holdings in
Cash Equivalents;

        (c)  Investments arising in connection with the incurrence of
Indebtedness permitted by Section 7.2(b);

        (d)  loans and advances to employees of Holdings or any of its
Restricted Subsidiaries in the ordinary course of business (including, without
limitation, for travel, entertainment and relocation expenses) in an aggregate
amount for Regal and its Restricted Subsidiaries not to exceed $2,000,000 at any
one time outstanding;

        (e)  [Intentionally Omitted.]

        (f)    Acquisitions by Holdings or any of its Restricted Subsidiaries of
Persons or ongoing businesses (including, without limitation, an operating
theatre)(each a "Permitted Acquisition"); provided that (A) each such Permitted
Acquisition is of a Person or ongoing business in a line of business in which
the acquiror is permitted to engage pursuant to Section 7.15; (B) any Person or
ongoing business so acquired becomes a Restricted Subsidiary and a Guarantor
under the Guarantee and Collateral Agreement and the other requirements of
Section 6.10 are satisfied within the applicable time periods set forth therein;
and (C) after giving effect to each such Permitted Acquisition, Holdings and its
Restricted Subsidiaries shall be in pro forma compliance with the covenants and
agreements set forth in this Agreement provided that, for purposes of
determining compliance with this clause (C), each financial covenant in
Section 7.1 of this Agreement will be deemed to be 25 basis points more
restrictive to Holdings and its Restricted Subsidiaries than the ratios set
forth in such Section 7.1. In connection with any Permitted Acquisition, the
Borrowers may, with the prior written consent of the Arrangers (such consent not
to be unreasonably withheld or delayed), (i) supplement the Schedules to this
Agreement and the Guarantee and Collateral Agreement to reflect the assets and
liabilities acquired pursuant to such Permitted Acquisition and (ii) specify
additional qualifications to the representations and warranties contained in
this Agreement and the Guarantee and Collateral Agreement that cannot

70

--------------------------------------------------------------------------------




be implemented through such update of schedules; it being understood that such
supplement and additional qualifications shall apply each time that the
representations and warranties in this Agreement or the other Loan Documents are
made or deemed made by a Loan Party on or after the date of the Permitted
Acquisition;

        (g)  Investments (other than those relating to the incurrence of
Indebtedness permitted by Section 7.8(c)) by Holdings or its respective
Restricted Subsidiaries in Regal or any Person that, prior to such Investment,
is a Wholly Owned Subsidiary Guarantor;

        (h)  loans to Regal by Holdings under the Regal-Holdings Notes and the
Additional Regal-Holdings Notes; provided that such Regal-Holdings Notes and
Additional Regal-Holdings Notes (i) are validly pledged as Collateral for the
Obligations under this Agreement and the other Loan Documents and (ii) reflect
all amounts loaned to Regal by Holdings;

        (i)    Investments by Holdings or any of its Restricted Subsidiaries in
an amount not to exceed $100,000,000 in the aggregate during the term of this
Agreement in UA and/or RCM while they are Affiliates or Unrestricted
Subsidiaries of Regal or Holdings; provided that any such investment in RCM
shall, without duplication, reduce on a dollar-for-dollar basis the $100,000,000
Capital Expenditure amount permitted by Section 7.7(b);

        (j)    Investments by Holdings or any of its Restricted Subsidiaries in
an amount not to exceed an amount necessary in order to (i) purchase all
outstanding UA Pass-Through Certificates or repay the full outstanding principal
amount, accrued interest and any penalty on the UA Pass-Through Certificates and
(ii) purchase the equity interest in the trust that is the issuer of such UA
Pass-Through Certificates; provided that (A) UA simultaneously becomes (x) a
Restricted Subsidiary of Regal or any of its Restricted Subsidiaries and (y) a
Guarantor under the Guarantee and Collateral Agreement and (B) the other
applicable requirements of Section 6.10 are satisfied within the applicable time
periods set forth therein;

        (k)  Investments by Holdings or any of its Restricted Subsidiaries in
existing Unrestricted Subsidiaries or for the acquisition of new Subsidiaries
that will constitute Unrestricted Subsidiaries, in each case, to the extent that
Holdings could make a Restricted Payment of the same amount pursuant to
Section 7.6 (it being understood that any such Investment shall, without
duplication, reduce dollar-for-dollar the amount available for Restricted
Payments under Section 7.6);

        (l)    the creation of new Subsidiaries with nominal capitalization,
subject to all of the other provisions of this Agreement; and

        (m)  Investments made as a result of the receipt of non-cash
consideration from any Disposition made in accordance with Section 7.5;
provided, that in no event shall such non-cash consideration constitute more
than 25% of the total consideration received in connection with such
Disposition.

        7.9    Limitation on Optional Payments and Modifications of Indebtedness
and Governing Documents.    (a) Make or offer to make any optional or voluntary
payment, prepayment, repurchase or redemption of, or otherwise voluntarily or
optionally defease, any Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, or enter into any derivative
or other transaction with any Derivatives Counterparty obligating either of the
Borrowers or any of their respective Subsidiaries to make payments to such
Derivatives Counterparty as a result of any change in market value of such
Indebtedness, other than (i) the prepayment of Indebtedness incurred hereunder,
(ii) the prepayment of other Indebtedness to the extent Holdings could make a
Restricted Payment of the same amount pursuant to Section 7.6 (it being
understood that any such payment shall, without duplication, reduce
dollar-for-dollar the amount available for Restricted Payments under
Section 7.6), (iii) prepayments (A) by Regal to Holdings of amounts owing under
the Tranche B Proceeds Note or (B) under any Notes permitted pursuant to
Section 7.2(b); provided that in the case of any amounts so

71

--------------------------------------------------------------------------------

prepaid to Holdings, such amounts are used immediately by Holdings to pay
principal, interest and other Obligations under this Agreement and other Loan
Documents, (iv) prepayments by Regal to Holdings of amounts owing under the
High-Yield Proceeds Note or the Additional Regal-Holdings Notes to permit
Holdings to pay cash interest then due and owing on the Senior Subordinated
Notes or the Permitted Subordinated Indebtedness, as applicable, in each case to
the extent not prohibited by the subordination provisions thereof or the terms
of this Agreement; provided, that in the case of this clause (iv) (A) such
payments are used by Holdings immediately to make such interest payments and
(B) no Default or Event of Default shall have occurred and be continuing,
(v) the prepayment or purchase of the UA Pass-Through Certificates pursuant to
Section 7.8(j) and (vi) refinancings of Indebtedness permitted pursuant to
Sections 7.2(d), 7.2(f) or 7.2(k); (b) amend, modify or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms (including, without limitation, the subordination terms) of any
Indebtedness (excluding the Indebtedness incurred hereunder and any refinancings
of Indebtedness permitted pursuant to Section 7.2(d), 7.2(f) or 7.2(k)) (other
than, with respect to any Indebtedness other than the Regal-Holdings Notes and
the Additional Regal-Holdings Notes or any notes permitted pursuant to
Section 7.2(b), any such amendment, modification, waiver or other change that
(i) is no less favorable to the Borrowers, their Restricted Subsidiaries and the
Secured Parties than the provision so amended, modified or waived in any
material respect or (ii) (x) would extend the maturity or reduce the amount of
any payment of principal thereof, reduce the rate or extend the date for payment
of interest thereon or provide for the addition of guarantors as permitted under
this Agreement and (y) does not involve the payment of a consent fee);
(c) designate any Indebtedness (other than the Obligations) as "Senior
Indebtedness" for the purposes of the Senior Subordinated Note Indenture; or
(d) amend or permit the amendment of its Governing Documents in any manner
reasonably determined by the Administrative Agent to be adverse to the Lenders;
provided that this clause (d) shall not prohibit the consummation of any
transaction permitted by Section 7.4.

        7.10    Limitation on Transactions with Affiliates.    Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than either of
the Borrowers or any Wholly Owned Subsidiary Guarantor) unless such transaction
is (a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of such Borrower or such Restricted Subsidiary, as the case may be, and
(c) upon fair and reasonable terms no less favorable to such Borrower or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm's length transaction with a Person that is not an Affiliate. Notwithstanding
the foregoing, the Borrowers may (A) subject to Section 7.6, pay to the Sponsors
and their respective Control Investment Affiliates fees and expenses pursuant to
a management or advisory agreement approved by the board of directors of
Holdings in an amount not to exceed $10,000,000 in any fiscal year of the
Borrowers, (B) subject to Section 7.6, pay dividends to its direct holding
company parent, if any, to permit such parent to pay amounts set forth in
clause (A) above, or (C) make Investments permitted by Section 7.8(i) and (j).

        7.11    Limitation on Sales and Leasebacks.    Enter into any
arrangement with any Person pursuant to which (i) any Loan Party sells or
transfers Property and (ii) any Loan Party leases such sold or transferred
Property from the Person to whom such Property was sold or transferred or from
any other Person that has advanced funds on the security of such Property or
rental obligations of such Loan Party, except for the first $100,000,000 (in
sale price) of such transactions consummated during the Revolving Credit
Commitment Period.

        7.12    Limitation on Changes in Fiscal Periods.    Permit the fiscal
year or method of determining fiscal quarters of Holdings or any of its
Restricted Subsidiaries to change, in each case, without the prior written
consent of the Administrative Agent.

72

--------------------------------------------------------------------------------




        7.13    Limitation on Negative Pledge Clauses.    Enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of Holdings or any of its Restricted Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens, Capital Lease Obligations, EITF
97-10 Capital Lease Obligations or other secured indebtedness otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby), (c) the Senior Subordinated Note
Indenture, and (d) any agreements relating to Acquired Indebtedness permitted
pursuant to Section 7.2(d)(ii)(to the extent such agreements do not conflict
with the provisions of Section 6.10).

        7.14    Limitation on Restrictions on Subsidiary Distributions,
etc.    Enter into or suffer to exist or become effective any consensual
encumbrance or restriction on the ability of Holdings or any of its Restricted
Subsidiaries (or, in the case of clause (a) only, any Subsidiary of either of
the Borrowers) to (a) make Restricted Payments in respect of any Capital Stock
of such Subsidiary held by, or pay or subordinate any Indebtedness owed to,
Holdings or any other Restricted Subsidiary, (b) make Investments in Holdings or
any other Restricted Subsidiary or (c) transfer any of its assets to Holdings or
any other Restricted Subsidiary, in each case, except for such encumbrances or
restrictions existing under or by reason of (A) any restrictions existing under
the Loan Documents, (B) any restrictions under the Senior Subordinated Note
Indenture, (C) any restrictions under Acquired Indebtedness permitted under
Section 7.2(d)(ii) and (D) any restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary.

        7.15    Limitation on Lines of Business.    Enter into any business,
either directly or through any Subsidiary, except (i) for those businesses in
which Regal and its Subsidiaries are engaged on the date of this Agreement or
that are reasonably related thereto and (ii) in the event RCM becomes a
Subsidiary, RCM and its Subsidiaries may engage in businesses that are
reasonably related to the businesses in which RCM and its Subsidiaries are
engaged on the Restatement Effective Date (each of (i) and (ii), a "Line of
Business").

        7.16    [Intentionally Omitted.]    

        7.17    Limitation on Hedge Agreements.    Enter into any Hedge
Agreement other than Specified Hedge Agreements entered into in the ordinary
course of business, and not for speculative purposes, to protect against changes
in interest rates or foreign exchange rates.

        7.18    Limitation on Amendments to Leases.    Permit or cause any
termination prior to scheduled expiration of any lease of Real Estate subject to
a Mortgage without the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld; provided that nothing in this
Section 7.18 shall prohibit any disposition permitted pursuant to Section 7.5.

        7.19    Limitation on Issuance of Preferred Stock.    Issue any
Preferred Stock (including Disqualified Stock), except that, without limiting
the provisions of Section 8(m), Holdings may issue (i) Preferred Stock
(including Disqualified Stock) to the extent, without duplication, it could
otherwise incur Indebtedness under Section 7.2(c) (with a corresponding
reduction in the amount available for the incurrence of Indebtedness under
Section 7.2(c)) and (ii) Preferred Stock (other than Disqualified Stock) to the
extent, without duplication, it could otherwise incur Indebtedness under
Section 7.2(f) or (k) (with a corresponding reduction in the amount available
for the incurrence of Indebtedness under the applicable clause of such Section).

73

--------------------------------------------------------------------------------



SECTION 8. EVENTS OF DEFAULT


        If any of the following events shall occur and be continuing:

        (a)  Either of the Borrowers shall fail to pay any principal of any Loan
or Reimbursement Obligation when due in accordance with the terms hereof; or
either of the Borrowers shall fail to pay any interest on any Loan or
Reimbursement Obligation; or any Loan Party shall fail to pay any other amount
payable hereunder or under any other Loan Document, within five days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

        (b)  Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or

        (c)  Any Loan Party shall default in the observance or performance of
any agreement contained in Section 6.2(g)(i), clause (i) or (ii) of
Section 6.4(a) (with respect to the Borrowers only), Section 6.7(a), Section 7
of this Agreement or Section 5 of the Guarantee and Collateral Agreement; or

        (d)  Any Loan Party shall default in the observance or performance of
any other covenant or agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days; or

        (e)  From and after the Restatement Effective Date, either of the
Borrowers or any of their respective Restricted Subsidiaries shall (i) default
in making any payment of any principal of any Indebtedness (including, without
limitation, any Guarantee Obligation, but excluding the Loans) on the scheduled
or original due date with respect thereto; or (ii) default in making any payment
of any interest on any such Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $25,000,000; or

        (f)    (i) Either of the Borrowers or any of their respective Restricted
Subsidiaries or any other Significant Subsidiary of Holdings shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
either of the Borrowers or any of their respective Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against either of the Borrowers or any of their

74

--------------------------------------------------------------------------------




respective Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against either of the Borrowers or any of their respective
Subsidiaries any case, proceeding or other action seeking issuance of a warrant
of attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) either of the
Borrowers or any of their respective Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) either of
the Borrowers or any of their respective Subsidiaries shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or

        (g)  (i) Any Person shall engage in any "prohibited transaction" (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any "accumulated funding deficiency" (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of either of the Borrowers or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA,
(v) either of the Borrowers or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan, (vi) either of the Borrowers or any of their respective
Subsidiaries or any Commonly Controlled Entity shall be required to make during
any fiscal year of the Borrowers payments pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees (or their dependents) that, in the aggregate, exceed the
amount set forth on Schedule 8(g)(i) with respect to such fiscal year,
(vii) either of the Borrowers or any of their respective Subsidiaries or any
Commonly Controlled Entity shall be required to make during any fiscal year of
the Borrowers contributions to any defined benefit pension plan subject to Title
IV of ERISA (including any Multiemployer Plan) that, in the aggregate, exceed
the amount set forth on Schedule 8(g)(ii) with respect to such fiscal year or
(viii) any other similar event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (viii) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or

        (h)  One or more judgments or decrees shall be entered against either of
the Borrowers or any of their respective Restricted Subsidiaries involving for
Holdings and its Restricted Subsidiaries taken as a whole a liability (not paid
or fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $25,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof; or

        (i)    Any of the Security Documents shall cease, for any reason (other
than pursuant to the terms thereof), to be in full force and effect, or any Loan
Party or any Affiliate of any Loan Party shall so assert, or any Lien created by
any of the Security Documents shall cease to be enforceable and of the same
effect and priority purported to be created thereby; or

75

--------------------------------------------------------------------------------




        (j)    Any Loan Party shall default under a lease obligation such there
is imposed a Lien on any of the Collateral and such Lien is not discharged,
stayed or vacated pending appeal within 30 days; or

        (k)  The guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason (other than pursuant to the
terms thereof), to be in full force and effect or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

        (l)    Any Loan Party or any Affiliate of any Loan Party shall assert
that any provision of any Loan Document is not in full force and effect; or

        (m)  (i) The Permitted Investors shall cease to have the power to vote
or direct the voting of securities having a majority of the ordinary voting
power for the election of directors of the Borrowers (determined on a fully
diluted basis); (ii) the Sponsors and their respective Control Investment
Affiliates shall cease to directly own of record and beneficially an amount of
common stock of Holdings equal to at least 51% of the amount of common stock of
Holdings; (iii) any "person" or "group" (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), excluding the Permitted Investors, shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
"beneficial owner" (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 35% of the outstanding common stock
of Holdings; (iv) the board of directors of the either of the Borrowers shall
cease to consist of a majority of Continuing Directors; (v) Holdings shall cease
to directly own and control, of record and beneficially, directly, 100% of each
class of outstanding Capital Stock of Regal free and clear of all Liens (except
Liens created by the Guarantee and Collateral Agreement); or (vi) a Specified
Change of Control shall occur; or

        (n)  The Indebtedness under the Senior Subordinated Note Documentation
or any guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations or the obligations of the Subsidiary Guarantors
under the Guarantee and Collateral Agreement, as the case may be, as provided in
the Senior Subordinated Note Documentation or any Loan Party, any Affiliate of
any Loan Party or the holders (or any trustee on behalf of the holders) of at
least 25% in aggregate principal amount of such Indebtedness shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Loan Party,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including, without limitation, all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall immediately become due and payable, and (B) if such event is
any other Event of Default, either or both of the following actions may be
taken: (i) with the consent of the Majority Revolving Credit Facility Lenders,
the Administrative Agent may, or upon the request of the Majority Revolving
Credit Facility Lenders, the Administrative Agent shall, by notice to the
Borrowers declare the Revolving Credit Commitments to be terminated forthwith,
whereupon the Revolving Credit Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrowers, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent and the Lenders shall be entitled to exercise any and all
remedies available under the Security Documents,

76

--------------------------------------------------------------------------------

including, without limitation, the Guarantee and Collateral Agreement and the
Mortgages, or otherwise available under applicable law or otherwise. With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount in immediately available funds
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit (and the Borrowers hereby grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a continuing security interest in all
amounts at any time on deposit in such cash collateral account to secure the
undrawn and unexpired amount of such Letters of Credit and all other
Obligations). If at any time the Administrative Agent determines that any funds
held in such cash collateral account are subject to any right or claim of any
Person other than the Administrative Agent and the Secured Parties or that the
total amount of such funds is less than the aggregate undrawn and unexpired
amount of outstanding Letters of Credit, the Borrowers shall, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in such cash collateral account, an
amount equal to the excess of (a) such aggregate undrawn and unexpired amount
over (b) the total amount of funds, if any, then held in such cash collateral
account that the Administrative Agent determines to be free and clear of any
such right and claim. Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other Obligations of the Loan Parties hereunder and under the other Loan
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Loan Parties hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Loan Parties (or such other Person
as may be lawfully entitled thereto).


SECTION 9. THE AGENTS; THE ARRANGERS


        9.1    Appointment.    Each Lender hereby irrevocably designates and
appoints the Agents as the agents of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

        9.2    Delegation of Duties.    Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.

        9.3    Exculpatory Provisions.    Neither any Arranger, nor any Agent
nor any of their respective officers, directors, partners, employees, agents,
attorneys and other advisors, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
solely and proximately from its or such Person's own gross negligence or willful
misconduct in breach of a duty owed to the party asserting liability) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any

77

--------------------------------------------------------------------------------


Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Arrangers or the Agents under or in
connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party.

        9.4    Reliance by Agents.    Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrowers or the other Loan Parties), independent
accountants and other experts selected by such Agent. The Agents may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders or the requisite Lenders required under Section 10.1 to
authorize or require such action (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders or the requisite Lenders under
Section 10.1 to authorize or require such action (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans and Letters of Credit.

        9.5    Notice of Default.    No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or the Borrowers referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a "notice of default". In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the
requisite Lenders (or, if so specified by this Agreement, all Lenders); provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

        9.6    Non-Reliance on Agents and Other Lenders.    Each Lender
expressly acknowledges that neither the Arrangers, the Agents nor any of their
respective officers, directors, employees, agents, attorneys and other advisors,
partners, attorneys-in-fact or affiliates have made any representations or
warranties to it and that no act by any Arranger or any Agent hereinafter taken,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by any
Arranger or any Agent to any Lender. Each Lender represents to the Arrangers and
the Agents that it has, independently and without reliance upon any Arranger or
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition, prospects and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans (and in the case of the Issuing Lender, its Letters
of

78

--------------------------------------------------------------------------------


Credit) hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon any Arranger or any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition, prospects and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, neither
any Arranger nor any Agent shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of such Arranger or such Agent or any of its officers, directors,
employees, agents, attorneys and other advisors, partners, attorneys-in-fact or
affiliates.

        9.7    Indemnification.    The Lenders agree to indemnify each Arranger
and each Agent in its capacity as such (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Loans) be imposed on, incurred by or asserted
against such Arranger or such Agent in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Arranger
or such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted solely and proximately
from such Arranger's or such Agent's gross negligence or willful misconduct in
breach of a duty owed to such Lender. The agreements in this Section 9.7 shall
survive the payment of the Loans and Letters of Credit and all other amounts
payable hereunder.

        9.8    Arrangers and Agents in Their Individual Capacities.    Each
Arranger and each Agent and their respective affiliates may make loans to,
accept deposits from and generally engage in any kind of business with any Loan
Party as though such Arranger was not an Arranger and such Agent was not an
Agent. With respect to its Loans made or renewed by it and with respect to any
Letter of Credit issued or participated in by it, each Arranger and each Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Arranger or an Agent, as the case may be, and the terms "Lender" and "Lenders"
shall include each Arranger and each Agent in their respective individual
capacities.

        9.9    Successor Agents.    The Administrative Agent may resign as
Administrative Agent upon 10 days' advance written notice to the Lenders and the
Borrowers. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or
Section 8(f) with respect to either of the Borrowers shall have occurred and be
continuing) be subject to approval by the Borrowers (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
"Administrative Agent" shall mean such successor agent effective upon such
appointment and approval, and the former

79

--------------------------------------------------------------------------------


Administrative Agent's rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans or Letters of Credit. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Each of the Syndication Agent
and the Documentation Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent or Documentation Agent, as
applicable, hereunder, whereupon the duties, rights, obligations and
responsibilities of such Agent hereunder shall automatically be assumed by, and
inure to the benefit of, the Administrative Agent, without any further act by
any Arranger, any Agent or any Lender. After any retiring Agent's resignation as
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement and the other Loan Documents.

        9.10    Authorization to Release Liens.    The Administrative Agent is
hereby irrevocably authorized by each of the Lenders to release any Lien
covering any Property of either of the Borrowers or any of their respective
Subsidiaries that is the subject of a Disposition which is permitted by this
Agreement or which has been consented to in accordance with Section 10.1.

        9.11    The Arrangers, the Syndication Agent and the Documentation
Agent.    Except as expressly set forth herein with respect to the Arrangers,
the Arrangers, the Syndication Agent and the Documentation Agent, in their
respective capacities as such, shall have no duties or responsibilities, and
shall incur no liability, under this Agreement and the other Loan Documents.

        9.12    Withholding Tax.    To the extent required by any applicable
law, the Administrative Agent may withhold from any interest payment to any
Lender an amount equivalent to any applicable withholding tax. If the forms or
other documentation required by Section 2.20(f) are not delivered to the
Administrative Agent, then the Administrative Agent may withhold from any
interest payment to any Lender not providing such forms or other documentation,
an amount equivalent to the applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. If any Lender sells, assigns, grants a participation in, or otherwise
transfers its rights under this Agreement, the purchaser, assignee, participant
or transferee, as applicable, shall comply and be bound by the terms of
Section 2.20(f) and this Section 9.12.


SECTION 10. MISCELLANEOUS


        10.1    Amendments and Waivers.    (a) Neither this Agreement nor any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1. The Required Lenders and each Loan Party party to the relevant
Loan Document may, or (with the written consent of the Required Lenders) the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents (including amendments and
restatements hereof or thereof) for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of

80

--------------------------------------------------------------------------------

the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as may be specified in the instrument of waiver, any of the
requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (i) forgive the
principal amount or extend the final scheduled date of maturity of any Loan or
Reimbursement Obligation, extend the scheduled date of any amortization payment
in respect of any Tranche B Term Loan, reduce the stated rate of any interest or
fee payable hereunder or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Commitment of any
Lender, in each case without the consent of each Lender directly affected
thereby; (ii) amend, modify or waive any provision of this Section or reduce any
percentage specified in the definition of Required Lenders or Required
Prepayment Lenders, consent to the assignment or transfer by any Loan Party of
any of its rights and obligations under this Agreement and the other Loan
Documents, release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their guarantee obligations
under the Guarantee and Collateral Agreement, in each case without the consent
of all Lenders; (iii) amend, modify or waive any condition precedent to any
extension of credit under the Revolving Credit Facility set forth in Section 5.2
(including, without limitation, the waiver of an existing Default or Event of
Default required to be waived in order for such extension of credit to be made)
without the consent of the Majority Revolving Credit Facility Lenders;
(iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (v) amend, modify or waive any provision of Section 9 or
any other provision of any Loan Document relating to the obligations of the
Arranger or the Agents without the consent of the Arranger or any Agent directly
affected thereby; (vi) amend, modify or waive any provision of Section 2.12 or
Section 2.18 without the consent of each Lender directly affected thereby; or
(vii) amend, modify or waive any provision of Section 3 without the consent of
the Issuing Lender. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents, the Arranger and all future
holders of the Loans and Letters of Credit. In the case of any waiver, the Loan
Parties, the Lenders, the Arranger and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section; provided, that delivery of an executed signature page of any such
instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof. For the avoidance of doubt, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Arranger, the Administrative Agent, the Borrowers
(x) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof (collectively, the "Additional
Extensions of Credit") to share ratably in the benefits of this Agreement and
the other Loan Documents with the Tranche B Term Loans and Revolving Extensions
of Credit and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, Required Prepayment Lenders and Majority
Revolving Facility Lenders; provided, however, that no such amendment shall
permit the Additional Extensions of Credit to share ratably with or with
preference to the Tranche B Term Loans in the application of mandatory
prepayments without the consent of the Required Prepayment Lenders or otherwise
to share ratably with or with preference to the Revolving Extensions of Credit
without the consent of the Majority Revolving Facility Lenders.

        10.1A.    Tranche C Amendments and Waivers.    No waiver, amendment,
supplement or modification of any provision of this Agreement or any other Loan
Document shall extend the scheduled date of any amortization payment in respect
of any Tranche C Term Loan without the consent of each Tranche

81

--------------------------------------------------------------------------------


C Lender directly affected thereby. For the avoidance of doubt, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Arrangers, the Administrative Agent and the Borrowers
(x) to add one or more additional credit facilities to this Agreement and to
permit Additional Extensions of Credit to share ratably in the benefits of this
Agreement and the other Loan Documents with the Tranche B Term Loans, the
Tranche C Term Loans and the Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders, Required Prepayment Lenders and Majority Revolving Credit Facility
Lenders; provided, however, that no such amendment shall permit the Additional
Extensions of Credit to share ratably with or with preference to the Tranche B
Term Loans or the Tranche C Term Loans in the application of mandatory
prepayments without the consent of the Required Prepayment Lenders or otherwise
to share ratably with or with preference to the Revolving Extensions of Credit
without the consent of the Majority Revolving Credit Facility Lenders.

        10.1B    Authorization for Certain Amendments Implemented on Restatement
Effective Date.    In connection with the Amendment and Restatement of the
Original Credit Agreement on the Restatement Effective Date, the parties hereto
acknowledge and agree that the authority granted pursuant to Sections 2.11 and
7.8(g) to the Arrangers and the lenders under the Permitted Secured Indebtedness
or the Reload Term Loan Addition, as applicable, constitutes continuing
authorization effective on and after the Restatement Effective Date by the
Required Lenders, the Required Prepayment Lenders and the Majority Revolving
Credit Facility Lenders for the implementation of the amendments to the Loan
Documents contemplated by such Section 2.11 or 7.8(g), as applicable, and no
additional authorizations shall be required pursuant to Section 10.1 in order to
consummate the transactions permitted pursuant to such Section 2.11 or 7.8(g).

        10.2    Notices.    All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, first class postage prepaid, or, in the case of telecopy
notice, when received, addressed (a) in the case of the Borrowers, the Arrangers
and the Agents, as follows and (b) in the case of the Lenders, as set forth on
Schedule I to the Lender Addendum to which such Lender is a party or, in the
case of a Lender which becomes a party to this Agreement pursuant to an
Assignment and Acceptance, in such Assignment and Acceptance or (c) in the case
of any party, to such other address as such party may hereafter notify to the
other parties hereto:

The Borrowers:   Regal Cinemas Corporation
7132 Regal Lane
Knoxville, TN 37918
Attention: Amy E. Miles, EVP/CFO
Telecopy: (865) 922-6085
Telephone: (865) 925-9422
 
 
Regal Cinemas, Inc.
7132 Regal Lane
Knoxville, TN 37918
Attention: Amy E. Miles, EVP/CFO
Telecopy: (865) 922-6085
Telephone: (865) 925-9422
 
 
 

82

--------------------------------------------------------------------------------


with a copy to:
 
Hogan & Hartson
One Tabor Center, Suite 1500
1200 17th Street
Denver, Colorado 80202
Attention: Christopher Walsh, Esq.
Telecopy: (303) 899 7333
Telephone: (303) 899-7300
with an additional copy to:
 
Regal Cinemas, Inc.
7132 Regal Lane
Knoxville, TN 37918
Attention: General Counsel
Telecopy: (865) 922-6085
Telephone: (865) 922-9756
The Arrangers:
 
Lehman Brothers Inc.
745 Seventh Avenue, 8th Floor
New York, New York 10019
Attention: Andrew Keith
Telecopy: (212) 455-2502
Telephone: (212) 455-7569
 
 
Credit Suisse First Boston
11 Madison Avenue
New York, New York 10010-3629
Attention: David Sawyer
Telecopy: (212) 325-8314
Telephone: (212) 325-3641
with a copy to:
 
Latham & Watkins
885 Third Avenue
New York, New York 10022
Attention: Christopher R. Plaut, Esq.
Telecopy: (212) 751-4864
Telephone: (212) 906-1200
The Syndication Agent:
 
Credit Suisse First Boston
11 Madison Avenue
New York, New York 10010-3629
Attention: David Sawyer
Telecopy: (212) 325-8314
Telephone: (212) 325-3641
The Documentation Agent:
 
General Electric Capital Corporation
800 Connecticut Avenue, Two North
Norwalk, Connecticut 06854
Attention: Account Manager—Regal
Telecopy: (203) 852-3660
Telephone: (203) 852-3663
 
 
 

83

--------------------------------------------------------------------------------


The Administrative Agent:
 
Lehman Commercial Paper Inc.
745 Seventh Avenue, 8th Floor
New York, New York 10019
Attention: Andrew Keith
Telecopy: (212) 455-2502
Telephone: (212) 455-7569
with a copy to:
 
Latham & Watkins
885 Third Avenue
New York, New York 10022
Attention: Christopher R. Plaut, Esq.
Telecopy: (212) 751-4864
Telephone: (212) 906-1200
Issuing Lender:
 
As notified by the Issuing Lender to the
Administrative Agent and the Borrowers

provided that any notice, request or demand to or upon any Agent or any Lender
shall not be effective until received. Any notice provided to either Borrower
shall be deemed to be notice given to both Borrowers.

        10.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of any Arranger, any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

        10.4    Survival of Representations and Warranties.    All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans and other extensions of credit hereunder.

        10.5    Payment of Expenses; Indemnification.    The Borrowers agree
(a) to pay or reimburse the Arrangers, the Administrative Agent and the
Syndication Agent for all their reasonable out-of-pocket costs and expenses
incurred in connection with the syndication of the Facilities (other than fees
payable to syndicate members) and the development, preparation and execution of,
and any amendment, supplement or modification to, this Agreement and the other
Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including, without limitation, the reasonable
fees and disbursements and other charges of counsel to each of the Arrangers and
the Administrative Agent and the charges of IntraLinks, (b) to pay or reimburse
each Lender, each Arranger and each Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and disbursements and other charges of in-house counsel) to
each Lender and of counsel to each Arranger and each Agent, (c) to pay,
indemnify, and hold each Lender, the Arrangers and the Agents harmless from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any delay in paying, stamp, excise and other taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, each Arranger, each Agent, their

84

--------------------------------------------------------------------------------


respective affiliates, and their respective officers, directors, partners,
trustees, employees, affiliates, shareholders, attorneys and other advisors,
agents, attorneys-in-fact and controlling persons (each, an "Indemnitee")
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to or arising out of the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or Letters of Credit, the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of any Loan Party or
any of the Properties or the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons, and the fees and
disbursements and other charges of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against the Borrowers hereunder (all
the foregoing in this clause (d), collectively, the "Indemnified Liabilities"),
provided, that the Borrowers shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted solely and proximately from the
gross negligence or willful misconduct of such Indemnitee in breach of a duty
owed to the Borrowers. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrowers agree not to assert and to cause
their respective Subsidiaries not to assert, and hereby waive and agree to cause
their respective Subsidiaries so to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than five days after written demand therefor.
Statements payable by the Borrowers pursuant to this Section shall be submitted
to the Borrowers in accordance with Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrowers in a written notice to
the Administrative Agent. The agreements in this Section shall survive repayment
of the Loans and Letters of Credit and all other amounts payable hereunder.

        10.6    Successors and Assigns; Participations and
Assignments.    (a) This Agreement shall be binding upon and inure to the
benefit of the Borrowers, the Lenders, the Arrangers, the Agents, all future
holders of the Loans and Letters of Credit and their respective successors and
assigns, except that the Borrowers may not assign nor transfer any of its
respective rights or obligations under this Agreement without the prior written
consent of the Arrangers, the Agents and each Lender.

        (b)  Any Lender may, without notice to, or the consent of, either of the
Borrowers or any other Person, in accordance with applicable law, at any time
sell to one or more banks, financial institutions or other entities (each, a
"Participant") participating interests in any Loan owing to such Lender, any
Commitment of such Lender or any other interest of such Lender hereunder and
under the other Loan Documents. In the event of any such sale by a Lender of a
participating interest to a Participant, such Lender's obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, the Borrowers, the Arrangers and the Agents shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Loan
Documents. In no event shall any Participant under any such participation have
any right to approve any amendment or waiver of any provision of any Loan
Document, or any consent to any departure by any Loan Party therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Loans or any fees payable hereunder, or postpone the date of
the final maturity of the Loans, in each case to the extent subject to such
participation. The Borrowers agree that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall

85

--------------------------------------------------------------------------------

have been declared or shall have become due and payable upon the occurrence of
an Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement, provided that, in purchasing such participating
interest, such Participant shall be deemed to have agreed to share with the
Lenders the proceeds thereof as provided in Section 10.7(a) as fully as if it
were a Lender hereunder. The Borrowers also agree that each Participant shall be
entitled to the benefits of Sections 2.19, 2.20 and 2.21 with respect to its
participation in the Commitments and the Loans outstanding from time to time as
if it was a Lender; provided that, in the case of Section 2.20, such Participant
shall have complied with the requirements of said Section and provided, further,
that no Participant shall be entitled to receive any greater amount pursuant to
any such Section than the transferor Lender would have been entitled to receive
in respect of the amount of the participation transferred by such transferor
Lender to such Participant had no such transfer occurred.

        (c)  Any Lender (an "Assignor") may, in accordance with applicable law
and upon written notice to the Administrative Agent, at any time and from time
to time assign to (1) any Lender or (2) any affiliate or Related Fund of the
assigning Lender or of another Lender or Control Investment Affiliate thereof
or, (3) with the consent of the Borrowers and the Administrative Agent and, in
the case of any assignment of Revolving Credit Commitments, the written consent
of the Issuing Lender (which, in each case, shall not be unreasonably withheld
or delayed) (provided (x) that no such consent need be obtained by a Lehman
Entity or CSFB Funding Entity for a period of 180 days following the Restatement
Effective Date and (y) the consent of the Borrowers need not be obtained with
respect to any assignment of Tranche B Term Loans or Tranche C Term Loans), to
an additional bank, financial institution or other entity (each such assignee
under (1), (2) or (3) an "Assignee") all or any part of its rights and
obligations under this Agreement pursuant to an Assignment and Acceptance,
substantially in the form of Exhibit E (an "Assignment and Acceptance"),
executed by such Assignee and such Assignor (and, where the consent of the
Borrowers, the Administrative Agent or the Issuing Lender is required pursuant
to the foregoing provisions, by the Borrowers and such other Persons) and
delivered to the Administrative Agent for its acceptance and recording in the
Register; provided that no such assignment to an Assignee (other than any Lender
or any affiliate, Related Fund or Control Investment Affiliate thereof) shall be
in an aggregate principal amount of less than $5,000,000 for Revolving Credit
Loans and $1,000,000 for Tranche B Term Loans or Tranche C Term Loans or, after
giving effect thereto, result in such assigning Lender having a Commitment
and/or outstanding Loans in an aggregate amount of less than $5,000,000 for
Revolving Credit Loans and $1,000,000 for Tranche B Term Loans or Tranche C Term
Loans (other than, in each case, in the case of an assignment of all of a
Lender's interests under this Agreement), unless otherwise agreed by the
Borrowers and the Administrative Agent. Any such assignment need not be ratable
as among the Facilities. Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment and/or Loans as set
forth therein, and (y) the Assignor thereunder shall, to the extent provided in
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of an
Assignor's rights and obligations under this Agreement, such Assignor shall
cease to be a party hereto). Notwithstanding any provision of this Section, the
consent of the Borrowers shall not be required for any assignment that occurs at
any time when any Event of Default shall have occurred and be continuing.

        (d)  The Administrative Agent shall, on behalf of the Borrowers,
maintain at its address referred to in Section 10.2 a copy of each Assignment
and Acceptance delivered to it and a

86

--------------------------------------------------------------------------------




register (the "Register") for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loans and any Notes evidencing such Loans recorded therein for all
purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide). Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Acceptance; thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the designated Assignee, and the old Notes
shall be returned by the Administrative Agent to the Borrowers marked
"canceled". The Register shall be available for inspection by either of the
Borrowers or any Lender (with respect to any entry relating to such Lender's
Loans) at any reasonable time and from time to time upon reasonable prior
notice.

        (e)  Upon its receipt of an Assignment and Acceptance executed by an
Assignor and an Assignee (and, in any case where the consent of any other Person
is required by Section 10.6(c), by each such other Person) together with payment
to the Administrative Agent of a registration and processing fee of $3,500
(except that (A) no such registration and processing fee shall be payable (y) in
connection with an assignment by or to a Lehman Entity or CSFB Funding Entity or
(z) in the case of an Assignee which is already a Lender or is a Related Fund of
a Lender or a Person under common management with a Lender and (B) in the case
of assignments on the same day by a Lender to more than one fund managed or
advised by the same investment advisor (which funds are not then Lenders
hereunder), only a single $3,500 fee shall be payable for all such assignments
by such Lender to such funds on such day), the Administrative Agent shall
(i) promptly accept such Assignment and Acceptance and (ii) on the effective
date determined pursuant thereto record the information contained therein in the
Register and give notice of such acceptance and recordation to the Borrowers. On
or prior to such effective date, the Borrowers, at their own expense, upon
request, shall execute and deliver to the Administrative Agent (in exchange for
the Revolving Credit Note and/or applicable Term Notes, as the case may be, of
the assigning Lender) a new Revolving Credit Note and/or applicable Term Notes,
as the case may be, to such Assignee or its registered assigns in an amount
equal to the Revolving Credit Commitment and/or applicable Tranche B Term Loans
and/or Tranche C Term Loans, as the case may be, assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment and/or Tranche B Term Loans and/or Tranche C Term
Loans, as the case may be, upon request, a new Revolving Credit Note and/or Term
Notes, as the case may be, to the Assignor or its registered assigns in an
amount equal to the Revolving Credit Commitment and/or applicable Tranche B Term
Loans and/or Tranche C Term Loans, as the case may be, retained by it hereunder.
Such new Note or Notes shall be dated the Restatement Effective Date and shall
otherwise be in the form of the Note or Notes replaced thereby.

        (f)    For the avoidance of doubt, the parties to this Agreement
acknowledge that the provisions of this Section concerning assignments of Loans
and Notes relate only to absolute assignments and that such provisions do not
prohibit assignments creating security interests, including, without limitation,
any pledge or assignment by a Lender of any Loan or Note to any Federal Reserve
Bank in accordance with applicable law. In the case of any Lender that is a fund
that invests in bank loans, such Lender may, without the consent of either of
Borrowers or the Administrative Agent, assign or pledge all or any portion of
its rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Lender under this Agreement, to any holder
of, trustee for, or any other representative of holders of, obligations owed or
securities issued by such fund, as security for such obligations or securities;
provided that

87

--------------------------------------------------------------------------------




any foreclosure or similar action by such trustee or representative shall be
subject to the provisions of this Section 10.6 concerning assignments.

        10.7    Adjustments; Set-off.    (a) Except to the extent that this
Agreement provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a "Benefited Lender") shall
at any time receive any payment of all or part of the Obligations owing to it,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender's Obligations, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of each
such other Lender's Obligations, or shall provide such other Lenders with the
benefits of any such collateral, as shall be necessary to cause such Benefited
Lender to share the excess payment or benefits of such collateral ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

        (b)  In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrowers,
any such notice being expressly waived by the Borrowers to the extent permitted
by applicable law, upon any amount becoming due and payable by the Borrowers
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrowers. Each Lender agrees to notify promptly
the Borrowers and the Administrative Agent after any such setoff and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

        10.8    Counterparts.    This Agreement may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrowers and the Administrative Agent.

        10.9    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        10.10    Integration.    This Agreement and the other Loan Documents
represent the agreement of the Borrowers, the Agents, the Arrangers and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Arranger, any Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

        10.11    GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

88

--------------------------------------------------------------------------------


        10.12    Submission To Jurisdiction; Waivers.    Each of the Borrowers
hereby irrevocably and unconditionally:

        (a)  submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

        (b)  consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

        (c)  agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower, as the
case may be, at its address set forth in Section 10.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

        (d)  agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

        (e)  waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

        10.13    Acknowledgments.    Each of the Borrowers hereby acknowledges
that:

        (a)  it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)  neither any Arranger, any Agent nor any Lender has any fiduciary
relationship with or duty to the Borrowers arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Arrangers, the Agents and Lenders, on one hand, and the Borrowers, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

        (c)  no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Arrangers, the Agents and the Lenders or among the Borrowers and the Lenders.

        10.14    Confidentiality.    Each of the Arrangers, the Agents and the
Lenders agrees to keep confidential all non-public information provided to it by
any Loan Party pursuant to this Agreement that is designated by such Loan Party
as confidential; provided that nothing herein shall prevent any Arranger, any
Agent or any Lender from disclosing any such information (a) to any Arranger,
any Agent, any other Lender or any affiliate of any thereof that agrees to
comply with the provisions of this Section, (b) to any Participant or Assignee
(each, a "Transferee") or prospective Transferee that agrees to comply with the
provisions of this Section, (c) to any of its employees, directors, agents,
attorneys, accountants and other professional advisors, (d) to any financial
institution that is a direct or indirect contractual counterparty in swap
agreements or such contractual counterparty's professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section), (e) upon the
request or demand of any Governmental Authority having jurisdiction over it,
(f) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (g) after advance
notice to the affected Loan Party (to the extent not prohibited to do so), if
requested or required to do so in connection with any litigation or similar
proceeding, (h) that has been publicly disclosed other

89

--------------------------------------------------------------------------------

than in breach of this Section, (i) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender's investment portfolio
in connection with ratings issued with respect to such Lender or (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

        10.15    Release of Collateral and Guarantee
Obligations.    (a) Notwithstanding anything to the contrary contained herein or
in any other Loan Document, upon request of the Borrowers in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to or vote or consent of any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement) take
such actions as shall be required to release its security interest in any
Collateral being Disposed of in such Disposition, and to release any guarantee
obligations of any Person being Disposed of in such Disposition, to the extent
necessary to permit consummation of such Disposition in accordance with the Loan
Documents provided that the Borrowers shall have delivered to the Administrative
Agent, at least ten Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Collateral being Disposed
of in such Disposition and the terms of such Disposition in reasonable detail,
including the date thereof, the price thereof and any expenses in connection
therewith, together with a certification by the Borrowers stating that such
transaction is in compliance with this Agreement and the other Loan Documents
and that the proceeds of such Disposition will be applied in accordance with
this Agreement and the other Loan Documents.

        (b)  Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than Obligations in respect of
any Specified Hedge Agreement) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, upon request
of the Borrowers, the Administrative Agent shall (without notice to or vote or
consent of any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement) take such actions as shall be required to release its
security interest in all Collateral, and to release all guarantee obligations
provided for in any Loan Document, whether or not on the date of such release
there may be outstanding Obligations in respect of Specified Hedge Agreements.

        10.16    Accounting Changes.    In the event that any "Accounting
Change" (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrowers and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Borrowers' financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrowers, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. "Accounting
Changes" refers to changes in accounting principles required or permitted by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.

        10.17    Delivery of Lender Addenda.    Each Lender that becomes a party
to this Agreement on the Restatement Effective Date other than through the
purchase of a Loan or Commitment from another Lender shall do so by delivering
to the Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrowers and the Administrative Agent.

        10.18    Construction.    Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse

90

--------------------------------------------------------------------------------


compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

        10.19    Joint and Several Liability.    

        The obligations of the Borrowers hereunder and under the other Loan
Documents shall be joint and several and, as such, each Borrower shall be liable
for the Obligations of the other Borrower under this Agreement and the other
Loan Documents. The liability of each Borrower for the Obligations of the other
Borrower under this Agreement and the other Loan Documents shall be absolute,
unconditional and irrevocable, irrespective of: (a) any lack of validity,
legality or enforceability of any Loan Document; (b) the failure of any Secured
Party (i) to assert any claim or demand or to enforce any right or remedy
against such other Borrower, any other Loan Party or any other Person (including
any guarantor) under the provisions of this Agreement or any other Loan Document
or (ii) to exercise any right or remedy against any guarantor of, or collateral
securing, any of the Obligations; (c) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
extension or renewal of any Obligation of such other Borrower or any other Loan
Party; (d) any reduction, limitation, impairment or termination of any of the
Obligations for any reason other than the written agreement of the Secured
Parties to terminate the Obligations in full, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to, and
each Borrower hereby waives any right to or claim of, any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations of the other Borrower,
any other Loan Party or otherwise; (e) any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of any
Loan Document; (f) any addition, exchange, release, surrender or non-perfection
of any collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any guaranty held by any Secured Party securing any
of the Obligations; or (g) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Borrower, any other Loan Party, any surety or any guarantor.

        10.20    WAIVERS OF JURY TRIAL.    THE BORROWERS, THE ARRANGERS, THE
AGENTS AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

        10.21    Existing Agreements Superseded.    As set forth in Section 1.3,
the Original Credit Agreement is superseded by this Agreement, which has been
executed in renewal, amendment, restatement and modification, but not in
novation or extinguishment of, the obligations under the Original Credit
Agreement.

[Signature Pages Follow]

91

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    REGAL CINEMAS CORPORATION
 
 
By:
 
/s/  AMY MILES      

--------------------------------------------------------------------------------

Name: Amy Miles
Title: EVP & CFO
 
 
REGAL CINEMAS, INC.
 
 
By:
 
/s/  AMY MILES      

--------------------------------------------------------------------------------

Name: Amy Miles
Title: EVP & CFO

[Signatures Continued On Next Page]

--------------------------------------------------------------------------------

    LEHMAN BROTHERS INC.,
as Arranger
 
 
By:
 
/s/  FRANCIS CHANG      

--------------------------------------------------------------------------------

Name: Francis Chang
Title: Authorized Signatory

[Signatures Continued On Next Page]

--------------------------------------------------------------------------------

    CREDIT SUISSE FIRST BOSTON,
as Arranger
 
 
By:
 
/s/  DAVID MILLER      

--------------------------------------------------------------------------------

Name: David Miller
Title: MD
 
 
By:
 
/s/  JEFFREY BERNSTEIN      

--------------------------------------------------------------------------------

Name: Jeffrey Bernstein
Title: Vice President

[Signatures Continued On Next Page]

--------------------------------------------------------------------------------

    CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch, as Syndication Agent
 
 
By:
 
/s/  DAVID MILLER      

--------------------------------------------------------------------------------

Name: David Miller
Title: MD
 
 
By:
 
/s/  JEFFREY BERNSTEIN      

--------------------------------------------------------------------------------

Name: Jeffrey Bernstein
Title: Vice President

[Signatures Continued On Next Page]

--------------------------------------------------------------------------------

    GENERAL ELECTRIC CAPITAL
CORPORATION, as Documentation Agent
 
 
By:
 
/s/  FRIDOLF A. HANSON      

--------------------------------------------------------------------------------

Name: Fridolf A. Hanson
Title: Its Duly Authorized Signatory

[Signatures Continued On Next Page]

--------------------------------------------------------------------------------

    LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
 
 
By:
 
/s/  FRANCIS CHANG      

--------------------------------------------------------------------------------

Name: Francis Chang
Title: Authorized Signatory

--------------------------------------------------------------------------------


Annex A


PRICING GRID


Tranche C Term Loans

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

  Applicable Margin
for Eurodollar Loans

--------------------------------------------------------------------------------

  Applicable Margin for
Base Rate Loans

--------------------------------------------------------------------------------

³1.50x   2.75%   1.75% <1.50x   2.50%   1.50%

Notwithstanding the foregoing grid, the Consolidated Leverage Ratio from the
Restatement Effective Date until February 12, 2003 will, for the purposes of
this definition, be deemed to be greater than 1.50 to 1.0.

Revolving Credit Loans

Consolidated Leverage Ratio

--------------------------------------------------------------------------------

  Applicable Margin
for Eurodollar Loans

--------------------------------------------------------------------------------

  Applicable Margin for
Base Rate Loans

--------------------------------------------------------------------------------

>2.50x   3.25%   2.25% £2.50x and >2.00x   3.00%   2.00% £2.00x and >1.50x  
2.75%   1.75% £1.50x   2.50%   1.50%

Notwithstanding the foregoing grid, the Consolidated Leverage Ratio from the
Original Closing Date until November 14, 2002 will, for the purposes of this
definition, be deemed to be greater than 2.50 to 1.0.

        Changes in the Applicable Margin with respect to Revolving Credit Loans
and Tranche C Term Loans resulting from changes in the Consolidated Leverage
Ratio shall become effective on the date (the "Adjustment Date") on which
financial statements are delivered to the Lenders pursuant to Section 6.1 and
shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered in
accordance with Section 6.1 or any waiver granted in connection therewith, then,
until such financial statements are delivered, the Consolidated Leverage Ratio
as at the end of the fiscal period that would have been covered thereby shall
for the purposes of this definition be deemed to be greater than 2.50 to 1.0 for
Revolving Credit Loans and 1.50 to 1.0 for Tranche C Term Loans.

--------------------------------------------------------------------------------


SCHEDULE 1.1


Mortgaged Property

[To be completed by the Borrowers]


SCHEDULE 4.4


Consents, Authorizations, Filings and Notices

[To be completed by the Borrowers]


SCHEDULE 4.6


Litigation

[To be completed by the Borrowers]


SCHEDULE 4.9(b)


Trademarks, Service Marks and Trade Names

[To be completed by the Borrowers]


SCHEDULE 4.9(c)


Patents

[To be completed by the Borrowers]


SCHEDULE 4.9(d)


Copyrights

[To be completed by the Borrowers]


SCHEDULE 4.9(e)


Trade Secrets

[To be completed by the Borrowers]


SCHEDULE 4.9(f)


Intellectual Property Licenses

[To be completed by the Borrowers]


SCHEDULE 4.15


Subsidiaries

[To be completed by the Borrowers]


SCHEDULE 4.17


Environmental Matters

[To be completed by the Borrowers]


SCHEDULE 4.19(a)-1


UCC Filing Jurisdictions—Collateral

[To be completed by the Borrowers]

--------------------------------------------------------------------------------


SCHEDULE 4.19(a)-2


UCC Financing Statements to Remain on File

[To be completed by the Borrowers]


SCHEDULE 4.19(a)-3


UCC Financing Statements to be Terminated

[To be completed by the Borrowers]


SCHEDULE 4.19(b)


Mortgage Filing Jurisdictions

[To be completed by the Borrowers]


SCHEDULE 4.19(c)


UCC Filing Jurisdictions—Intellectual Property Collateral

[To be completed by the Borrowers]


SCHEDULE 4.24(a)


Real Estate

[To be completed by the Borrowers]


SCHEDULE 4.24(g)


Structural Defects

[To be completed by the Borrowers]


SCHEDULE 4.26


Leases

[To be completed by the Borrowers]


SCHEDULE 4.26(b)


Lease Defaults

[To be completed by the Borrowers]


SCHEDULE 6.10(b)


Title Insurance Requirements

[To be completed by the Borrowers]


SCHEDULE 7.2(d)


Existing Indebtedness

[To be completed by the Borrowers]


SCHEDULE 7.3(f)


Existing Liens

[To be completed by the Borrowers]

--------------------------------------------------------------------------------


SCHEDULE 8(g)(i)


Required Payments to Employee Welfare Benefit Plans

[To be completed by the Borrowers]


SCHEDULE 8(g)(ii)


Required Payments to Multiemployer Plans

[To be completed by the Borrowers]

--------------------------------------------------------------------------------


EXHIBIT A


        CONFORMED COPY TO REFLECT
AMENDMENTS THROUGH 8/16/02

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

made by

REGAL CINEMAS CORPORATION,

REGAL CINEMAS, INC.,

and certain of their respective Subsidiaries

in favor of

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent for the benefit of
the Lenders and the other Secured Parties
referred to herein

Dated as of January 29, 2002

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

SECTION 1. DEFINED TERMS   1   1.1.   Definitions.   1   1.2.   Other
Definitional Provisions.   5 SECTION 2. GUARANTEE   6   2.1.   Guarantee.   6  
2.2.   Rights of Reimbursement, Contribution and Subrogation.   7   2.3.  
Reserved.   8   2.4.   Amendments, etc. with respect to the Borrower
Obligations.   8   2.5.   Guarantee Absolute and Unconditional.   9   2.6.  
Reinstatement.   9   2.7.   Payments.   9 SECTION 3. GRANT OF SECURITY INTEREST
  10 SECTION 4. REPRESENTATIONS AND WARRANTIES   10   4.1.   Representations in
Credit Agreement.   10   4.2.   Title; No Other Liens.   11   4.3.   Perfected
First Priority Liens.   11   4.4.   Jurisdiction of Organization; Etc.   11  
4.5.   Inventory, Equipment and Books and Records.   11   4.6.   Farm Products.
  11   4.7.   Investment Property.   11   4.8.   Receivables   12   4.9.  
[Intentionally Omitted.]   12   4.10.   Intellectual Property.   12 SECTION 5.
COVENANTS   14   5.1.   Covenants in Credit Agreement.   14   5.2.   Delivery
and Control of Instruments, Chattel Paper and Investment Property.   14   5.3.  
Maintenance of Insurance.   15   5.4.   Payment of Obligations.   15   5.5.  
Maintenance of Perfected Security Interest; Further Documentation.   16   5.6.  
Changes in Locations, Name, Jurisdiction of Incorporation, etc.   16   5.7.  
Notices.   16   5.8.   Investment Property.   16   5.9.   Receivables.   17  
5.10.   [Intentionally Omitted.]   18   5.11.   Intellectual Property.   18
SECTION 6. REMEDIAL PROVISIONS   19   6.1.   Certain Matters Relating to
Receivables.   19   6.2.   Communications with Obligors; Grantors Remain Liable.
  20   6.3.   Pledged Securities.   20   6.4.   Proceeds to be Turned Over To
Administrative Agent.   21   6.5.   Application of Proceeds.   21   6.6.   Code
and Other Remedies.   22   6.7.   Registration Rights.   23   6.8.   Waiver;
Deficiency.   23 SECTION 7. THE ADMINISTRATIVE AGENT   24   7.1.  
Administrative Agent's Appointment as Attorney-in-Fact, etc.   24   7.2.   Duty
of Administrative Agent.   25   7.3.   Execution of Financing Statements.   25

i

--------------------------------------------------------------------------------

  7.4.   Authority of Administrative Agent.   26   7.5.   Appointment of
Co-Collateral Agents.   26 SECTION 8. MISCELLANEOUS   26   8.1.   Amendments in
Writing.   26   8.2.   Notices.   26   8.3.   No Waiver by Course of Conduct;
Cumulative Remedies.   26   8.4.   Enforcement Expenses; Indemnification.   26  
8.5.   Successors and Assigns.   27   8.6.   Set-Off.   27   8.7.  
Counterparts.   27   8.8.   Severability.   27   8.9.   Section Headings.   28  
8.10.   Integration.   28   8.11.   GOVERNING LAW   28   8.12.   Submission To
Jurisdiction; Waivers.   28   8.13.   Acknowledgments.   28   8.14.   Additional
Grantors.   28   8.15.   Releases.   29   8.16.   WAIVER OF JURY TRIAL   29

ii

--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT


        GUARANTEE AND COLLATERAL AGREEMENT, dated as of January 29, 2002, made
by each of the signatories listed as a "Grantor" on the signature pages hereto
(together with any other entity that may become a party hereto as provided
herein, the "Grantors"), in favor of LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent (in such capacity, the "Administrative Agent") for (i) the
banks and other financial institutions or entities (the "Lenders") from time to
time parties to the Credit Agreement, dated as of January 29, 2002 (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among REGAL CINEMAS CORPORATION, a Delaware corporation ("Holdings"), REGAL
CINEMAS, INC., a Tennessee corporation ("Regal" and, together with Holdings, the
"Borrowers"), the Lenders, LEHMAN BROTHERS INC., as sole advisor, sole lead
arranger and sole book manager (in such capacity, the "Arranger"), CREDIT SUISSE
FIRST BOSTON, as syndication agent (in such capacity, the "Syndication Agent"),
GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent (in such capacity,
the "Documentation Agent"), and the Administrative Agent and (ii) the other
Secured Parties (as hereinafter defined).

W I T N E S S E T H:

        WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrowers upon the terms and subject
to the conditions set forth therein;

        WHEREAS, each Borrower is a member of an affiliated group of companies
that includes each other Grantor (the "Regal Group");

        WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable Holdings to make valuable transfers to
Regal and enable Regal to make valuable transfers to one or more of the other
Grantors in connection with the operation of their respective businesses;

        WHEREAS, each Borrower and the other Grantors are engaged in related
businesses, and each Grantor in the Regal Group will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement; and

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

        NOW, THEREFORE, in consideration of the premises and to induce the
Arranger, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:

DEFINED TERMS

Definitions. (a) Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms which are defined in the Uniform Commercial
Code in effect in the State of New York on the date hereof are used herein as so
defined: Accounts, Certificated Security, Chattel Paper, Commodity Account,
Commodity Contract, Commodity Intermediary, Documents, Entitlement Order,
Equipment, Farm Products, Financial Asset, Goods, Instruments, Inventory, Letter
of Credit Rights, Securities Account, Securities Intermediary, Security,
Security Entitlement and Uncertificated Security.

The following terms shall have the following meanings:

        "Agreement": this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time in
accordance with the terms hereof.

--------------------------------------------------------------------------------

        "Borrower Obligations": the collective reference to the Obligations (as
defined in the Credit Agreement).

        "Collateral": as defined in Section 3.

        "Collateral Account": (i) any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Section 2.12(e) or 8 of the Credit
Agreement.

        "Copyright Licenses": any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in
Schedule 6), granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.

        "Copyrights": (i) all copyrights, whether or not the underlying works of
authorship have been published, and all works of authorship and other
intellectual property rights therein, all copyrights of works based on,
incorporated in, derived from or relating to works covered by such copyrights,
all right, title and interest to make and exploit all derivative works based on
or adopted from works covered by such copyrights, and all copyright
registrations and copyright applications, and any renewals or extensions
thereof, including, without limitation, each registration and application
identified in Schedule 6, (ii) the rights to print, publish and distribute any
of the foregoing, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Copyright Licenses entered into in connection therewith, and damages and
payments for past, present or future infringements thereof), and (v) all other
rights of any kind whatsoever accruing thereunder or pertaining thereto.

        "Default Scenario": as defined in Section 6.1(b).

        "Deposit Account": as defined in the Uniform Commercial Code of any
applicable jurisdiction and, in any event, including, without limitation, any
demand, time, savings, passbook or like account maintained with a depositary
institution.

        "Discharge of the Obligations": occurs when the Commitments have
terminated or expired, no Letter of Credit is outstanding and all Obligations of
all Grantors (other than Specified Hedge Agreements and indemnification
obligations that are then inchoate) have been paid in full.

        "Excluded Foreign Subsidiary": any Foreign Subsidiary in respect of
which either (i) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (ii) the guaranteeing by such Subsidiary of the Obligations,
would, in the good faith judgment of each Borrower, result in material adverse
tax consequences to such Borrower; provided, however, that a Foreign Subsidiary
that is treated as a pass-through entity for United States federal income tax
purposes shall not be an Excluded Foreign Subsidiary while so treated.

        "Excluded Foreign Subsidiary Voting Stock": the voting Capital Stock of
any Excluded Foreign Subsidiary.

        "Foreign Subsidiary": any Subsidiary organized under the laws of any
jurisdiction other than those comprising the United States of America.

        "General Intangibles": all "general intangibles" as such term is defined
in Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, including, without limitation,
with respect to any Grantor, all contracts, agreements, instruments and
indentures and all licenses and permits issued by Governmental Authorities in
any form, and portions thereof, to which such Grantor is a party or under which
such Grantor has any right, title or interest or to which such Grantor or any
property of such Grantor is subject, as the same may from

2

--------------------------------------------------------------------------------


time to time be amended, supplemented, replaced or otherwise modified,
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of such Grantor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect thereto, (iii) all rights of such Grantor to damages
arising thereunder, (iv) all rights of such Grantor to receive any tax refunds,
and (v) all rights of such Grantor to terminate and to perform, compel
performance and to exercise all remedies thereunder.

        "Guarantor Obligations": with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement (including, without limitation, Section 2) or any other Loan
Document to which such Guarantor is a party, in each case whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation (but without duplication),
all fees and disbursements of counsel to any Secured Party that are required to
be paid by such Guarantor pursuant to the terms of this Agreement or any other
Loan Document).

        "Guarantors": the collective reference to each Grantor other than the
Borrowers.

        "Hedge Agreements": as to any Person, all interest rate swaps, caps or
collar agreements or similar arrangements entered into by such Person providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations, either generally or under
specific contingencies.

        "Intellectual Property": the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

        "Intercompany Note": any promissory note evidencing loans made by any
Grantor to either Borrower or any other Grantor, including, without limitation,
the Regal-Holdings Notes and the Additional Regal-Holdings Notes.

        "Investment Property": the collective reference to (i) all "investment
property" as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof including,
without limitation, all Certificated Securities and Uncertificated Securities,
all Security Entitlements, all Securities Accounts, all Commodity Contracts and
all Commodity Accounts (other than any Excluded Foreign Subsidiary Voting Stock
excluded from the definition of "Pledged Stock"), (ii) security entitlements, in
the case of any United States Treasury book-entry securities, as defined in 31
C.F.R. section 357.2, or, in the case of any United States federal agency
book-entry securities, as defined in the corresponding United States federal
regulations governing such book-entry securities, and (iii) whether or not
constituting "investment property" as so defined, all Pledged Notes, all Pledged
Stock, all Pledged Security Entitlements and all Pledged Commodity Contracts;
provided, however, that in the case of any Grantor becoming party hereto
following the Restatement Effective Date, Investment Property shall not include
the Capital Stock described in clauses (i) and (iii) of the definition of
"Pledged Stock" or the promissory notes described in clause (i) of the
definition of "Pledged Notes".

        "Issuers": the collective reference to each issuer of a Pledged
Security.

        "New Grantor": any entity that becomes a Grantor hereunder after the
Restatement Effective Date.

        "New York UCC": the Uniform Commercial Code as from time to time in
effect in the State of New York.

3

--------------------------------------------------------------------------------


        "Obligations": (i) in the case of the Borrowers, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

        "Patent License": all agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent, including, without limitation, any of the foregoing
referred to in Schedule 6.

        "Patents": (i) all patents, patent applications and patentable
inventions, including, without limitation, each patent and patent application
identified in Schedule 6, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, and damages and payments
for past, present or future infringement thereof), and (v) all reissues,
divisions, continuations, continuations-in-art, substitutes, renewals, and
extensions thereof, all improvements thereon and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.

        "Pledged Commodity Contracts": all commodity contracts listed on
Schedule 2 and all other commodity contracts to which any Grantor is party from
time to time.

        "Pledged Debt Securities": the debt securities listed on Schedule 2,
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any Person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.

        "Pledged Notes": (i) in the case of any Grantor party hereto prior to
the Restatement Effective Date, all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to such Grantor, and all other promissory
notes issued or to be held by such Grantor and (ii) in the case of any Grantor
becoming party hereto following the Restatement Effective Date, all Intercompany
Notes at any time issued to or held by such Grantor.

        "Pledged Securities": the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Stock.

        "Pledged Security Entitlements": all security entitlements with respect
to the financial assets listed on Schedule 2 and all other security entitlements
of any Grantor.

        "Pledged Stock": (i) the shares of Capital Stock listed on Schedule 2,
(ii) the shares of Capital Stock required to be pledged pursuant to Section 6.10
of the Credit Agreement, and (iii) the shares of Capital Stock of any Person
issued to a Grantor party hereto on or prior to the Restatement Effective Date,
in each case, together with any other shares, stock certificates, options,
rights or security entitlements of any nature whatsoever in respect of such
Capital Stock that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect; provided, however, that (i) in no event shall the
Capital Stock of an Unrestricted Subsidiary acquired pursuant to an Investment
permitted by Section 7.8(k) or (l) of the Credit Agreement constitute Pledged
Stock or otherwise be required to be pledged hereunder, and (ii) in no event
shall more than 65% of the total outstanding Excluded Foreign Subsidiary Voting
Stock of any Excluded Foreign Subsidiary constitute Pledged Stock or otherwise
be required to be pledged hereunder; provided, further, that the shares of
Fandango, Inc. held by any Grantor shall not be required to be pledged hereunder
or otherwise constitute Pledged Stock to the extent and so long as such shares
are subject to the restrictions on pledge set forth in the Second Amended and
Restated Stockholders' Agreement, dated as of November 19, 2001, by and among
Fandango, Inc. (f/k/a Theatre Entertainment Services, Inc.) and the stockholders
listed on Exhibit A thereto; provided, however, that such Grantor shall use
commercially reasonable efforts to obtain the required consent to the pledge of
such shares hereunder.

4

--------------------------------------------------------------------------------


        "Proceeds": all "proceeds" as such term is defined in
Section 9-102(a)(64) of the Uniform Commercial Code in effect in the State of
New York on the date hereof and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

        "Receivable": any right to payment for goods sold or leased or for
services rendered, whether or not such right is evidenced by an Instrument or
Chattel Paper and whether or not it has been earned by performance (including,
without limitation, any Account).

        "Secured Parties": collectively, the Arranger, the Administrative Agent,
the other Agents, the Lenders and, with respect to any Specified Hedge
Agreement, any affiliate of any Lender party thereto that has agreed to be bound
by the provisions of Section 7.2 hereof as if it were a party hereto and by the
provisions of Section 9 of the Credit Agreement as if it were a Lender party
thereto.

        "Securities Act": the Securities Act of 1933, as amended.

        "Trademark License": any agreement providing for the grant by or to any
Grantor of any right to use any Trademark, including, without limitation, any of
the foregoing referred to in Schedule 6.

        "Trademarks": (i) all trademarks, service marks, trade names, corporate
names, company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, trademark and service mark
registrations, and applications for trademark or service mark registrations and
any renewals thereof, including, without limitation, each registration and
application identified in Schedule 6, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Trademark Licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above.

        "Trade Secret License": any agreement providing for the grant by or to
any Grantor of any right to use any Trade Secret, including, without limitation,
any of the foregoing referred to in Schedule 6.

        "Trade Secrets": (i) all trade secrets and all confidential and
proprietary information, including know-how, manufacturing and production
processes and techniques, inventions, research and development information,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, and customer and supplier lists and
information, including, without limitation, any of the foregoing referred to in
Schedule 6, (ii) the right to sue or otherwise recover for any and all past,
present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights of any
kind whatsoever of any Grantor accruing thereunder or pertaining thereto.

Other Definitional Provisions.    (a) The words "hereof," "herein," "hereto" and
"hereunder" and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor's
Collateral or the relevant part thereof.

5

--------------------------------------------------------------------------------




The expressions "payment in full," "paid in full" and any other similar terms or
phrases when used herein with respect to the Borrower Obligations or the
Guarantor Obligations shall mean the unconditional, final and irrevocable
payment in full, in immediately available funds, of all of the Borrower
Obligations or the Guarantor Obligations, as the case may be.

GUARANTEE

Guarantee.    (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

If and to the extent required in order for the Obligations of any Guarantor to
be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors, the maximum liability of such Guarantor hereunder shall
be limited to the greatest amount which can lawfully be guaranteed by such
Guarantor under such laws, after giving effect to any rights of contribution,
reimbursement and subrogation arising under Section 2.2. Each Guarantor
acknowledges and agrees that (i) such Guarantor (as opposed to its creditors,
representatives of creditors or bankruptcy trustee, including such Guarantor in
its capacity as debtor in possession exercising any powers of a bankruptcy
trustee) has no personal right under such laws to reduce, or request any
judicial relief that has the effect of reducing, the amount of its liability
under this Agreement, (ii) such Guarantor (as opposed to its creditors,
representatives of creditors or bankruptcy trustee, including such Guarantor in
its capacity as debtor in possession exercising any powers of a bankruptcy
trustee) has no personal right to enforce the limitation set forth in this
Section 2.1(b) or to reduce, or request judicial relief reducing, the amount of
its liability under this Agreement, and (iii) the limitation set forth in this
Section 2.1(b) may be enforced only to the extent required under such laws in
order for the obligations of such Guarantor under this Agreement to be
enforceable under such laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of such Guarantor or other
Person entitled, under such laws, to enforce the provisions thereof.

Each Guarantor agrees that Borrower Obligations may at any time and from time to
time be incurred or permitted in an amount exceeding the maximum liability of
such Guarantor under Section 2.1(b) without impairing the validity or
enforceability of the guarantee contained in this Section 2 and without
affecting the claims, interests, rights and remedies of any Secured Party
hereunder.

The guarantee contained in this Section 2 shall remain in full force and effect
until Discharge of the Obligations, notwithstanding that from time to time
during the term of the Credit Agreement the Borrowers may be free from any
Borrower Obligations.

No payment made by either Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from either
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations (other than Obligations in respect of any Specified Hedge Agreement)
are

6

--------------------------------------------------------------------------------




paid in full, no Letter of Credit shall be outstanding and the Commitments are
terminated or have expired.

        Rights of Reimbursement, Contribution and Subrogation.    In case any
payment is made on account of the Obligations by any Grantor or is received or
collected on account of the Obligations from any Grantor or its property:

        (a)  If such payment is made by a Borrower or from its property, then:

        (i)    if and to the extent such payment is made on account of
Obligations arising from or relating to a Loan made to such Borrower or a Letter
of Credit issued for account of such Borrower, such Borrower shall not be
entitled (A) to demand or enforce reimbursement or contribution in respect of
such payment from any other Grantor or (B) to be subrogated to any claim,
interest, right or remedy of any Secured Party against any other Person,
including any other Grantor or its property; and

        (ii)  if and to the extent such payment is made by Regal or from its
property on account of Obligations arising from or relating to a Loan made to
Holdings or a Letter of Credit issued for the account of Holdings, (A) the
amount of such payment shall be credited as a partial payment on Regal's
liability under the applicable Regal-Holdings Note or Additional Regal-Holdings
Note, in satisfaction of Regal's reimbursement rights against Holdings in
respect of such payment, and after the Regal-Holdings Notes have been paid in
full Regal shall be entitled, subject to and upon Discharge of the Obligations,
to demand and enforce reimbursement for the full amount of such payment from
Holdings, and (B) Regal shall not be entitled to demand or enforce reimbursement
or contribution in respect of such payment from any Guarantor; and

        (iii)  if and to the extent such payment is made by Holdings or from its
property on account of Obligations arising from or relating to a Loan made to
Regal or a Letter of Credit issued for the account of Regal, (A) Holdings shall
be entitled, subject to and upon Discharge of the Obligations, to demand and
enforce reimbursement for the full amount of such payment from Regal, and
(B) Holdings shall not be entitled to demand or enforce reimbursement or
contribution in respect of such payment from any Guarantor.

        (b)  If such payment is made by a Guarantor or from its property, such
Guarantor shall be entitled, subject to and upon Discharge of the Obligations,
(A) to demand and enforce reimbursement for the full amount of such payment from
each of the Borrowers, who shall be jointly and severally liable for such
reimbursement on the terms set forth in the Credit Agreement, including
Section 10.19 thereof, and (B) to demand and enforce contribution in respect of
such payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by the court.

        (c)  If and whenever (after Discharge of the Obligations) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor under Sections 2.2(a) and 2.2(b), such Grantor shall be entitled,
subject to and upon Discharge of the Obligations, to be subrogated (equally and
ratably with all other Grantors entitled to reimbursement or contribution from
any other Grantor as set forth in this Section 2.2) to any security interest
that may then be held by the Administrative Agent upon any Collateral granted to
it in this Agreement. Such right of subrogation shall be enforceable solely
against the Grantors, and not against the Secured

7

--------------------------------------------------------------------------------




Parties, and neither the Administrative Agent nor any other Secured Party shall
have any duty whatsoever to warrant, ensure or protect any such right of
subrogation or to obtain, perfect, maintain, hold, enforce or retain any
Collateral for any purpose related to any such right of subrogation. If
subrogation is demanded by any Grantor, then (after Discharge of the
Obligations) the Administrative Agent at its sole option may (but shall have no
duty to) deliver to the Grantors making such demand, or to a representative of
such Grantors or of the Grantors generally, an instrument satisfactory to the
Administrative Agent transferring, on a quitclaim basis without any recourse,
representation, warranty or obligation whatsoever, whatever security interest
the Administrative Agent then may hold in whatever Collateral may then exist
that was not previously released or disposed of by the Administrative Agent.

        (d)  All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full in cash of all of the Obligations. Until Discharge of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations. If any such payment or distribution is received by
any Grantor, it shall be held by such Grantor in trust, as trustee of an express
trust for the benefit of the Secured Parties, and shall forthwith be transferred
and delivered by such Grantor to the Administrative Agent, in the exact form
received and, if necessary, duly endorsed.

        (e)  The obligations of the Grantors under the Loan Documents, including
their liability for the Obligations and the enforceability of the security
interests granted thereby, are not contingent upon the validity, legality,
enforceability, collectibility or sufficiency of any right of reimbursement,
contribution or subrogation arising under this Section 2.2. The invalidity,
insufficiency, unenforceability or uncollectibility of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property. The Secured Parties make no representations or
warranties in respect of any such right and shall have no duty to assure,
protect, enforce or ensure any such right or otherwise relating to any such
right.

        (f)    Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the Administrative Agent nor any other Secured
Party shall ever have any duty or liability whatsoever in respect of any such
right.

Reserved.

        Amendments, etc. with respect to the Borrower Obligations.    Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and

8

--------------------------------------------------------------------------------

delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, in accordance with their terms, and any
collateral security, guarantee or right of offset at any time held by any
Secured Party for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released by the Secured Party. No Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

        Guarantee Absolute and Unconditional.    Each Guarantor waives any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between either Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon
either Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
any Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance hereunder) which may at any time be available
to or be asserted by either Borrower or any other Person against any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of such Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of such Borrower for
the Borrower Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against either Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by any Secured Party to make any
such demand, to pursue such other rights or remedies or to collect any payments
from either Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of either Borrower, any other Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of any Secured Party against any Guarantor. For the purposes
hereof "demand" shall include the commencement and continuance of any legal
proceedings.

        Reinstatement.    The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by any Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of either Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, such Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

        Payments.    Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars in immediately available funds at the office of the Administrative Agent
located at the Payment Office specified in the Credit Agreement.

9

--------------------------------------------------------------------------------


GRANT OF SECURITY INTEREST

        Each Grantor hereby assigns and transfers to the Administrative Agent,
and hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the personal property of such
Grantor, including, without limitation, the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the "Collateral"), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor's
Obligations:

all Accounts;

all Chattel Paper;

[Intentionally Omitted.];

all Deposit Accounts;

all Documents;

all Equipment;

all General Intangibles;

all Instruments;

all Intellectual Property;

all Inventory;

all Investment Property;

all Letter-of-Credit Rights;

all money;

all Goods and other property not otherwise described above:

all bank accounts, all funds held therein and all certificates and instruments,
if any, from time to time representing or evidencing such bank accounts;

all books and records pertaining to the Collateral; and

to the extent not otherwise included, all Proceeds and products of any and all
of the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing.

REPRESENTATIONS AND WARRANTIES

        To induce the Arranger, the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Lenders to enter into the Credit Agreement and
to induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby represents and warrants to the Secured
Parties that:

        Representations in Credit Agreement.    (a) In the case of each
Guarantor, the representations and warranties set forth in Section 4 of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct, and the Secured Parties shall be entitled to
rely on each of them as if they were fully set forth herein, provided that each
reference in each such representation and warranty to each Borrower's knowledge
shall, for the purposes of this Section 4.l(a), be deemed to be a reference to
such Guarantor's knowledge.

10

--------------------------------------------------------------------------------


        Title; No Other Liens.    Such Grantor owns each item of the Collateral
free and clear of any and all Liens or claims, except for Permitted Liens. No
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Credit
Agreement.

        Perfected First Priority Liens.    The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (all of which filings have been prepared to the extent
required under the Loan Documents and may be filed by the Administrative Agent
at any time) will constitute valid perfected security interests in all of the
Collateral in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor's Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
(b) are prior to all other Liens on the Collateral except for Permitted Liens.

        Jurisdiction of Organization; Etc.    On the date hereof, such Grantor's
exact legal name (as indicated on the public record of such Grantor's
jurisdiction of organization), jurisdiction of organization and the location of
such Grantor's chief executive office or sole place of business are specified on
Schedule 4.

        Inventory, Equipment and Books and Records.    On the date hereof, the
Inventory and the Equipment (other than mobile goods) and the books and records
pertaining to the Collateral are kept at the locations listed on Schedule 5.

        Farm Products.    None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

Investment Property.    (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all of the issued and outstanding shares of all classes of
the Capital Stock included in the Collateral of each Issuer owned by such
Grantor or, in the case of Excluded Foreign Subsidiary Voting Stock, if less,
65% of the outstanding Excluded Foreign Subsidiary Voting Stock of each relevant
Issuer.

All the shares of the Pledged Stock issued by any Subsidiary have been duly and
validly issued and are fully paid and nonassessable.

The terms of any uncertificated limited liability company interests and
partnership interests included in the Pledged Stock either (i) expressly provide
that they are securities governed by Article 8 of the Uniform Commercial Code in
effect from time to time in the "issuer's jurisdiction" of each Issuer thereof
(as such term is defined in the Uniform Commercial Code in effect in such
jurisdiction) or, (ii) to the extent that such Pledged Stock does not so provide
that they are securities, all necessary action under the Uniform Commercial Code
has been taken to perfect the security interest granted hereunder in such
Pledged Stock.

The terms of any certificated limited liability company interests and
partnership interests included in the Pledged Stock either (i) expressly provide
that they are securities governed by Article 8 of the Uniform Commercial Code in
effect from time to time in the State of New York or, (ii) to the extent that
such Pledged Stock does not so provide that they are securities, all necessary
action under the Uniform Commercial Code has been taken to perfect the security
interest granted hereunder in such Pledged Stock.

Each of the Pledged Notes issued by any Subsidiary constitutes the legal, valid
and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors' rights generally, general equitable
principles

11

--------------------------------------------------------------------------------




(whether considered in a proceeding in equity or at law) and an implied covenant
of good faith and fair dealing.

Such Grantor is the record and beneficial owner of, and has good and marketable
title to, the Investment Property pledged by it hereunder, free of any and all
Liens or options in favor of, or claims of, any other Person, except Permitted
Liens.

The applicable Grantor has used commercially reasonable efforts to cause each
Subsidiary of Holdings that is an Issuer of Pledged Stock owned by it and that
is not a Grantor to execute and deliver to the Administrative Agent an
Acknowledgment and Agreement, in substantially the form of Exhibit A, to the
pledge of the Pledged Securities pursuant to this Agreement.

Receivables.    (a) No amount payable to such Grantor under or in connection
with any Receivable included in the Collateral is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Administrative Agent.

[Intentionally Omitted.]

The amounts represented by such Grantor to the Secured Parties from time to time
as owing to such Grantor in respect of the Receivables included in the
Collateral will at such times be materially accurate.

[Intentionally Omitted.]

Intellectual Property.    (a) As of the Restatement Effective Date, Schedule 6
lists all material Intellectual Property owned by such Grantor (other than a New
Grantor) in its own name on the date hereof. Except as set forth in Schedule 6,
such Grantor is the exclusive owner of the entire and unencumbered right, title
and interest in and to such Intellectual Property and is otherwise entitled to
use all such Intellectual Property, without limitation, subject only to the
license terms of the licensing or franchise agreements referred to in
paragraph (c) below.

On the date hereof, all Intellectual Property listed on Schedule 6 is valid,
subsisting, unexpired and enforceable, has not been abandoned.

Except as set forth in Schedule 6, on the date hereof (i) none of the
Intellectual Property included in the Collateral is the subject of any licensing
or franchise agreement pursuant to which such Grantor is the licensor or
franchisor, and (ii) there are no other agreements, obligations, orders or
judgments which affect the use of any Intellectual Property included in the
Collateral, except, in each case, as previously disclosed in writing to the
Administrative Agent.

The rights of such Grantor in or to the Intellectual Property included in the
Collateral do not conflict with or infringe upon the rights of any third party,
and no claim has been asserted that the use of such Intellectual Property does
or may infringe upon the rights of any third party, in either case, which
conflict or infringement could reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Grantor, there is currently no infringement or
unauthorized use of any item of Intellectual Property included in the Collateral
that could reasonably be expected to have a Material Adverse Effect.

No holding, decision or judgment has been rendered by any Governmental Authority
which would limit, cancel or question the validity or enforceability of, or such
Grantor's rights in, any Intellectual Property included in the Collateral in any
respect that could reasonably be expected to have a Material Adverse Effect.
Such Grantor is not aware of any uses of any item of Intellectual Property
included in the Collateral that could reasonably be expected to lead to such
item becoming invalid or unenforceable in a manner that could reasonably be
expected to have a Material Adverse Effect, including, without limitation,
unauthorized uses by third parties and uses

12

--------------------------------------------------------------------------------




which were not supported by the goodwill of the business connected with
Trademarks and Trademark Licenses.

No action or proceeding is pending, or, to the knowledge of such Grantor (other
than a New Grantor), threatened, as of the date hereof (i) seeking to limit,
cancel or question the validity of any of its Intellectual Property or such
Grantor's ownership interest therein, which limitation, cancellation or question
could reasonably be expected to have a Material Adverse Effect, (ii) alleging
that any services provided by, processes used by, or products manufactured or
sold by such Grantor infringe any patent, trademark, copyright, or any other
right of any third party, which infringement could reasonably be expected to
have a Material Adverse Effect, (iii) alleging that any of its material
Intellectual Property is being licensed, sublicensed or used in violation of any
patent, trademark, copyright or any other right of any third party, which
violation could reasonably be expected to have a Material Adverse Effect or
(iv) which could reasonably be expected to have a material adverse effect on the
value of any of the material Intellectual Property included in the Collateral.
To the knowledge of such Grantor (other than a New Grantor), no Person is
engaging in any activity that infringes upon any of its Intellectual Property or
upon the rights of such Grantor therein, which infringement could reasonably be
expected to have a Material Adverse Effect. Except as set forth in Schedule 6
hereto, such Grantor has not granted any license, release, covenant not to sue,
non-assertion assurance, or other right to any person with respect to any part
of the Intellectual Property included in the Collateral which could reasonably
be expected to have a Material Adverse Effect. The consummation of the
transactions contemplated by this Agreement will not result in the termination
or impairment of any of the Intellectual Property included in the Collateral.

With respect to each Copyright License, Trademark License and Patent License
included in the Collateral: (i) as of the Restatement Effective Date, such
license is valid and binding and in full force and effect and represents the
entire agreement between the respective licensor and licensee with respect to
the subject matter of such license; (ii) such license will not cease to be valid
and binding and in full force and effect on terms identical to those currently
in effect as a result of the rights and interests granted herein, nor will the
grant of such rights and interests constitute a breach or default under such
license or otherwise give the licensor or licensee a right to terminate such
license; (iii) the applicable Grantor has not received any notice of termination
or cancellation under such license, which termination or cancellation could
reasonably be expected to have a Material Adverse Effect; (iv) the applicable
Grantor has not received any notice of a breach or default under such license,
which breach or default (A) has not been cured or (B) could reasonably be
expected to have a Material Adverse Effect; (v) the applicable Grantor has not
granted to any other third party any rights, adverse or otherwise, under such
license which could reasonably be expected to have a Material Adverse Effect;
and (vi) the applicable Grantor is not in breach or default of such license in
any material respect, and no event has occurred that, with notice and/or lapse
of time, would constitute such a breach or default or permit termination,
modification or acceleration under such license.

Except as set forth in Schedule 6, such Grantor (other than a New Grantor) has
performed all acts and has paid all required fees and taxes to maintain each and
every item of its material Intellectual Property in full force and effect and to
protect and maintain its interest therein. Such Grantor has used proper
statutory notice in connection with its use of each material Patent, Trademark
and Copyright included in the Collateral.

To its knowledge, (x) none of the Trade Secrets of such Grantor (other than a
New Grantor) has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any other Person; (y) no employee,
independent contractor or agent of such Grantor has misappropriated any trade
secrets of any other Person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor; and
(z) no employee,

13

--------------------------------------------------------------------------------




independent contractor or agent of such Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor's
Intellectual Property.

Such Grantor (other than a New Grantor) has made all filings and recordations
necessary to adequately protect its interest in its material Intellectual
Property including, without limitation, recordation of its interests in the
Patents and Trademarks with the United States Patent and Trademark Office and in
corresponding national and international patent offices, and recordation of any
of its interests in the Copyrights with the United States Copyright Office and
in corresponding national and international copyright offices.

Such Grantor has taken all commercially reasonable steps to use consistent
standards of quality in the manufacture, distribution and sale of all products
sold and provision of all services provided under or in connection with any item
of Intellectual Property and has taken all commercially reasonable steps to
ensure that all licensed users of any kind of Intellectual Property use such
consistent standards of quality.

COVENANTS

        Each Grantor covenants and agrees with the Administrative Agent for the
benefit of the Secured Parties that, from and after the date of this Agreement
until the Obligations (other than Obligations in respect of any Specified Hedge
Agreement) shall have been paid in full, no Letter of Credit shall be
outstanding and the Commitments shall have terminated or expired:

        Covenants in Credit Agreement.    Each Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Subsidiaries.

        Delivery and Control of Instruments, Chattel Paper and Investment
Property.    (a) If any of the Collateral consisting of Pledged Stock described
in clause (i) or (ii) of the definition thereof or Intercompany Notes shall be
or become evidenced or represented by any Instrument, Certificated Security or
Chattel Paper, such Instrument, Certificated Security or Chattel Paper shall be
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

If any of the Collateral consisting of Pledged Stock described in clause (i) or
(ii) of the definition thereof or Intercompany Notes shall be or become
evidenced or represented by an Uncertificated Security, such Grantor shall cause
the Issuer thereof to register the Administrative Agent as the registered owner
of such Uncertificated Security, upon original issue or registration of transfer
or otherwise take all necessary action under the Uniform Commercial Code to
perfect the Secured Parties' security interest in such Collateral.

If any of the Collateral consisting of Pledged Stock described in clause (i) or
(ii) of the definition thereof or Intercompany Notes shall be or become
evidenced or represented by a Security Entitlement, such Grantor shall cause the
Securities Intermediary with respect to such Security Entitlement to identify in
its records the Administrative Agent as having such Security Entitlement against
such Securities Intermediary or otherwise take all necessary action under the
Uniform Commercial Code to perfect the Secured Parties' security interest in
such Collateral.

If any of the Collateral consisting of Pledged Stock described in clause (i) or
(ii) of the definition thereof or Intercompany Notes shall be or become
evidenced or represented by or held in a Securities Account, such Grantor shall
comply with Section 5.2(c) with respect to all Security Entitlements carried in
such Securities Account.

14

--------------------------------------------------------------------------------




Maintenance of Insurance.    (a) Such Grantor will maintain, with financially
sound and reputable insurance companies, insurance on all its property
(including, without limitation, all Real Property, Inventory and Equipment) in
at least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and upon written request, furnish to the Administrative Agent with
copies for each Secured Party a copy of each policy; provided that in any event
such Grantor will maintain, to the extent obtainable on commercially reasonable
terms, (i) property and casualty insurance on all real and personal property on
an all risks basis (including the perils of flood and quake and loss by fire,
explosion and theft), covering the repair or replacement cost of all such
property and consequential loss coverage for business interruption and extra
expense (which shall include construction expenses and such other business
interruption expenses as are otherwise generally available to similar
businesses), and (ii) public liability insurance. All such insurance with
respect to such Grantor shall be provided by insurers or reinsurers which (x) in
the case of United States insurers and reinsurers, have an A.M. Best
policyholders rating of not less than A- with respect to primary insurance and
B+ with respect to excess insurance and (y) in the case of non-United States
insurers or reinsurers, the providers of at least 80% of such insurance have
either an ISI policyholders rating of not less than A, an A.M. Best
policyholders rating of not less than A- or a surplus of not less than
$500,000,000 with respect to primary insurance, and an ISI policyholders rating
of not less than BBB with respect to excess insurance, or, if the relevant
insurance is not available from such insurers, such other insurers as the
Administrative Agent may approve in writing. All insurance shall (i) provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Administrative Agent of written notice thereof, (ii) if reasonably requested by
the Administrative Agent, include a breach of warranty clause and (iii) be
reasonably satisfactory in all other respects to the Administrative Agent.

Such Grantor will deliver to the Administrative Agent, (i) on the Closing Date,
a certificate dated such date showing the amount and types of insurance coverage
as in effect on such date, (ii) upon request of the Administrative Agent from
time to time, full information as to the insurance carried, (iii) promptly
following receipt of notice from any insurer, a copy of any notice of
cancellation or material change in coverage from that existing on the Closing
Date, (iv) forthwith, notice of any cancellation or nonrenewal of coverage by
such Grantor, and (v) promptly after such information is available to such
Grantor, full information as to any claim for an amount in excess of $1,000,000
with respect to any property and casualty insurance policy maintained by such
Grantor. Each Secured Party shall be an additional insured on all such liability
insurance policies of such Grantor and the Administrative Agent shall be named
as loss payee on all property and casualty insurance policies of such Grantor.

The Borrowers shall deliver to the Secured Parties a report of a reputable
insurance broker with respect to such insurance substantially concurrently with
the delivery by the Borrowers to the Administrative Agent of their audited
financial statements for each fiscal year and such supplemental reports with
respect thereto as the Administrative Agent may from time to time reasonably
request.

        Payment of Obligations.    Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Grantor and
such proceedings

15

--------------------------------------------------------------------------------

could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein.

Maintenance of Perfected Security Interest; Further Documentation.    (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in
Section 4.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever it being understood that except for (i) the
filing of financing statements or continuation statements under the Uniform
Commercial Code (or other similar applicable laws) in effect in any jurisdiction
with respect to the security interests created hereby or (ii) the taking of such
additional actions required pursuant to Section 5.2 or 5.8 hereof or
Section 6.10 of the Credit Agreement or otherwise contemplated by Section 4.8(a)
or 5.11(a)(iv) hereof or by the terms of any Mortgages (and any landlord
consents or similar agreements related thereto), the Grantors shall not be
required to take additional affirmative actions to perfect the security
interests granted hereunder.

Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

At any time and from time to time, upon the written request of the
Administrative Agent, at the sole expense of such Grantor, and without limiting
the obligations of the Loan Parties under the Credit Agreement, such Grantor
will promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted to the
extent contemplated by Section 5.5(a) hereof or Section 6.10 of the Credit
Agreement.

        Changes in Locations, Name, Jurisdiction of Incorporation, etc.    Such
Grantor will not, except upon 30 days' prior written notice to the
Administrative Agent and delivery to the Administrative Agent of all additional
executed financing statements and other documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein:

        (i)    [Intentionally Omitted];

        (ii)  change its jurisdiction of organization or the location of its
chief executive office or sole place of business or its legal name from that
referred to in Section 4.4; or

change its identity or structure to such an extent that any financing statement
filed by the Administrative Agent in connection with this Agreement would become
misleading.

        Notices.    Such Grantor will advise the Administrative Agent promptly,
in reasonable detail, of:

any Lien (other than any Permitted Lien) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

the occurrence of any other event which could reasonably be expected to have a
material adverse effect on the aggregate value of the Collateral or on the
security interests created hereby.

Investment Property.    (a) If such Grantor shall become entitled to receive or
shall receive any stock or other ownership certificate (including, without
limitation, any certificate representing a stock dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer of Pledged Stock described in clauses
(i) or (ii) of the definition thereof, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any

16

--------------------------------------------------------------------------------




shares of or other ownership interests in such Pledged Stock, or otherwise in
respect thereof, such Grantor shall accept the same as the agent of the Secured
Parties, hold the same in trust for the Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly endorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Upon the occurrence and
during the continuance of a Default or Event of Default, any sums paid upon or
in respect of the Pledged Securities upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Securities
or any property shall be distributed upon or with respect to the Pledged
Securities pursuant to the recapitalization or reclassification of the capital
of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
Upon the occurrence and during the continuance of a Default or Event of Default,
if any sums of money or property so paid or distributed in respect of the
Pledged Securities shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.

Without the prior written consent of the Administrative Agent, such Grantor will
not (i) except with respect to issuances of Preferred Stock (including
Disqualified Stock) permitted under Section 7.18 of the Credit Agreement, vote
to enable, or take any other action to permit, any Issuer to issue any stock or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities of any nature of any Issuer, (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, any of the Investment Property or Proceeds thereof or any interest therein
(except pursuant to a transaction permitted by the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or any other Permitted Lien or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof included in the Collateral or any interest therein.

In the case of each Grantor which is an Issuer, such Issuer agrees that (i) it
will be bound by the terms of this Agreement relating to the Pledged Securities
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it.

Receivables.    Other than in the ordinary course of business (when no Event of
Default has occurred and is continuing), such Grantor (other than a New Grantor)
will not (i) grant any extension of the time of payment of any of its
Receivables, (ii) compromise or settle any of its Receivables for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any of its Receivables, (iv) allow any credit or discount
whatsoever on any of its Receivables or (v) amend, supplement or modify any of
its Receivables in any manner that could adversely affect the value thereof.

17

--------------------------------------------------------------------------------




[Intentionally Omitted.]

Intellectual Property.    (a) Such Grantor (other than a New Grantor), either
itself or through licensees, will (i) continue to use each material Trademark
owned by it on each and every trademark class of goods applicable to its current
line as reflected in its current catalogs, brochures and price lists in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark and take all necessary steps to ensure that all
licensed users of such Trademark maintain as in the past such quality, (iii) use
such Trademark with the appropriate notice of registration and all other notices
and legends required by applicable Requirements of Law, (iv) not adopt or use
any mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement and the Intellectual Property Security Agreement, and (v) not (and not
permit any licensee or sublicensee thereof to) do any act or knowingly omit to
do any act whereby such Trademark may become invalidated or materially impaired
in any way.

Such Grantor (other than a New Grantor), either itself or through licensees,
will not do any act, or omit to do any act, whereby any material Patent owned by
it may become forfeited, abandoned or dedicated to the public.

Such Grantor (other than a New Grantor), either itself or through licensees,
(i) will employ each material Copyright owned by it and (ii) will not (and will
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any material portion of the Copyrights may become
invalidated or otherwise materially impaired. Such Grantor (other than a New
Grantor) will not (either itself or through licensees) do any act whereby any
material portion of the Copyrights may fall into the public domain.

Such Grantor (other than a New Grantor), either itself or through licensees,
will not do any act that knowingly uses any of its material Intellectual
Property to infringe the intellectual property rights of any other Person
without the consent of such Person.

Such Grantor (other than a New Grantor), either itself or through licensees,
will use proper statutory notice in connection with the use of each material
Patent, Trademark and Copyright included in the Collateral.

Such Grantor (other than a New Grantor) will notify the Administrative Agent
immediately if it knows, or has reason to know, that any application or
registration relating to any of its material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor's ownership of, or the validity of, any of
its material Intellectual Property or such Grantor's right to register the same
or to own and maintain the same.

[Intentionally Omitted.]

Such Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each application (and to obtain the relevant registration) and to maintain each
registration of its material Intellectual Property included in the Collateral,
including, without limitation, the payment of required fees and taxes, the
filing of responses to office actions issued by the United States Patent and
Trademark Office and the United States Copyright Office, the filing of
applications for renewal or extension, the filing of affidavits of use and
affidavits of

18

--------------------------------------------------------------------------------




incontestability, the filing of divisional, continuation, continuation-in-part,
reissue, and renewal applications or extensions, the payment of maintenance
fees, and the participation in interference, reexamination, opposition,
cancellation, infringement and misappropriation proceedings.

Such Grantor (either itself or through licensees) will not, without the prior
written consent of the Administrative Agent, discontinue use of or otherwise
abandon any of its Intellectual Property included in the Collateral, or abandon
any application or any right to file an application for letters patent,
trademark, or copyright, unless such Grantor shall have previously determined
that such use or the pursuit or maintenance of such Intellectual Property is no
longer desirable in the conduct of such Grantor's business and that the loss
thereof could not reasonably be expected to have a Material Adverse Effect and,
in which case, such Grantor shall give prompt notice of any such abandonment to
the Administrative Agent in accordance herewith.

In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property included in the Collateral
and (ii) if such Intellectual Property is of material economic value, promptly
notify the Administrative Agent after it learns thereof and take appropriate
action to seek a remedy for such infringement, misappropriation or dilution.

[Intentionally Omitted.]

Such Grantor (other than a New Grantor) agrees to execute an Intellectual
Property Security Agreement with respect to its Intellectual Property existing
as of the Restatement Effective Date in substantially the form of Exhibit C in
order to record the security interest granted herein to the Administrative Agent
for the ratable benefit of the Secured Parties with the United States Patent and
Trademark Office, the United States Copyright Office, and any other applicable
Governmental Authority.

Notwithstanding the other provisions of this Section 5.11 or Section 7.1(a)(v),
United State trademark applications under Section 1(b) of the Lanham Act (15
U.S.C. Section 1051(b)) shall not be assigned except to the successor to the
business of the applicant, or portion thereof, to which the mark pertains, if
that business is ongoing and existing.

REMEDIAL PROVISIONS

Certain Matters Relating to Receivables.    (a) Subject to the limitation set
forth below in Section 6.2(a), the Administrative Agent shall have the right to
make test verifications of the Receivables included in the Collateral in any
manner and through any medium that it reasonably considers advisable, and each
Grantor shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications. At any time and
from time to time, but not more frequently than monthly (unless a Default or an
Event of Default has occurred and is continuing), upon the Administrative
Agent's request and at the expense of the relevant Grantor, such Grantor shall
cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, any
such Receivables.

The Administrative Agent hereby authorizes each Grantor to collect such
Grantor's Receivables included in the Collateral, subject to the Administrative
Agent's direction and control, and the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default
(a "Default Scenario"), any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within two Business Days)
deposited by such Grantor in the exact form

19

--------------------------------------------------------------------------------




received, duly endorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.

At the Administrative Agent's request during a Default Scenerio, each Grantor
shall deliver to the Administrative Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables included in the Collateral, including, without limitation, all
original orders, invoices and shipping receipts. At any other time, the
Administrative Agent may inspect such items at the Grantor's premises.

Communications with Obligors; Grantors Remain Liable.    (a) At any time during
a Default Scenario, the Administrative Agent in its own name or in the name of
others may at any time communicate with obligors under the Receivables included
in the Collateral to verify with them to the Administrative Agent's satisfaction
the existence, amount and terms of any such Receivables.

Upon the request of the Administrative Agent at any time during a Default
Scenerio, each Grantor shall notify obligors on the Receivables included in the
Collateral that the Receivables have been assigned to the Administrative Agent
for the ratable benefit of the Secured Parties and that payments in respect
thereof shall be made directly to the Administrative Agent.

Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables included in the Collateral to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

Pledged Securities.    (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent's intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, in each case paid in the normal course of business
of the relevant Issuer and consistent with past practice, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Securities; provided, however, that no vote
shall be cast or corporate or other ownership right exercised or other action
taken which, in the Administrative Agent's reasonable judgment, would impair the
Collateral or which would be inconsistent with or result in any Default under
the Credit Agreement, this Agreement or any other Loan Document.

If an Event of Default shall occur and be continuing and the Administrative
Agent shall have given notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Administrative Agent shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Securities and make application thereof to the
Obligations in the order set forth in Section 6.5, and (ii) any or all of the
Pledged Securities shall be

20

--------------------------------------------------------------------------------




registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Securities, and in connection therewith, the right to deposit
and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

        Proceeds to be Turned Over To Administrative Agent.    In addition to
the rights of the Secured Parties specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, Cash Equivalents,
checks and other near-cash items shall be held by such Grantor in trust for the
Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

        Application of Proceeds.    At such intervals as may be agreed upon by
the Borrowers and the Administrative Agent, or, if an Event of Default shall
have occurred and be continuing, at any time at the Administrative Agent's
election, the Administrative Agent may, notwithstanding the provisions of
Section 2.12 of the Credit Agreement, apply all or any part of Proceeds
constituting Collateral turned over to, held by or realized through the exercise
by the Administrative Agent of its remedies hereunder, whether or not held in
any Collateral Account, and any proceeds of the guarantee set forth in
Section 2, in payment of the Obligations in the following order:

        First, to the Administrative Agent, to pay incurred and unpaid fees and
expenses of the Secured Parties under the Loan Documents;

        Second, to the Administrative Agent, for application by it towards
payment of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Lenders according to the amounts of the
Obligations then due and owing and remaining unpaid to the Lenders;

21

--------------------------------------------------------------------------------




        Third, to the Administrative Agent, for application by it towards
prepayment of the Obligations, pro rata among the Lenders according to the
amounts of the Obligations then held by the Lenders; and

        Fourth, any balance of such Proceeds remaining after the Obligations
(other than Obligations in respect of any Specified Hedge Agreement) shall have
been paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated or expired shall be paid over to the Borrowers or to
whomsoever may be lawfully entitled to receive the same.

Code and Other Remedies.    (a) If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or any other applicable law or in equity. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker's board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent's request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor's premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Secured Parties hereunder, including,
without limitation, reasonable attorneys' fees and disbursements, to the payment
in whole or in part of the Obligations, in such order as the Administrative
Agent may elect, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against any Secured Party arising out of the exercise by
them of any rights hereunder. If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

In the event of any Disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such Disposition shall be included, and the applicable Grantor shall supply
the Administrative Agent or its designee with such Grantor's know-how and
expertise, and with documents and things embodying the same, relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to any Intellectual Property subject to such Disposition, and
such Grantor's customer

22

--------------------------------------------------------------------------------




lists and other records and documents relating to such Intellectual Property and
to the manufacture, distribution, advertising and sale of such products and
services.

Registration Rights.    (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock or the Pledged Debt
Securities pursuant to Section 6.6, and if in the opinion of the Administrative
Agent it is necessary or advisable to have the Pledged Stock or the Pledged Debt
Securities, or that portion thereof to be sold, registered under the provisions
of the Securities Act, the relevant Grantor will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock or the Pledged Debt
Securities, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its best efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of one
year from the date of the first public offering of the Pledged Stock or the
Pledged Debt Securities, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the SEC
applicable thereto. Each Grantor agrees to cause such Issuer to comply with the
provisions of the securities or "Blue Sky" laws of any and all jurisdictions
which the Administrative Agent shall designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

Each Grantor recognizes that the Administrative Agent may be unable to effect a
public sale of any or all the Pledged Stock or the Pledged Debt Securities, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock or the Pledged Debt Securities for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

Each Grantor agrees to use its best efforts to do or cause to be done all such
other acts as may be necessary to make such sale or sales of all or any portion
of the Pledged Stock or the Pledged Debt Securities pursuant to this Section 6.7
valid and binding and in compliance with any and all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any of the
covenants contained in this Section 6.7 will cause irreparable injury to the
Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement or a defense of payment.

        Waiver; Deficiency.    Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by any Secured Party to collect such deficiency.

23

--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

Administrative Agent's Appointment as Attorney-in-Fact, etc.    (a) Each Grantor
hereby irrevocably constitutes and appoints the Administrative Agent and any
authorized officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, (without notice to or assent by such Grantor during a Default
Scenerio), to do any or all of the following:

in the name of such Grantor or its own name, or otherwise, take possession of
and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable included in the
Collateral or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or with respect to any other Collateral
whenever payable;

in the case of any Intellectual Property included in the Collateral, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Administrative Agent may request to evidence the Secured Parties'
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;

pay or discharge taxes and Liens levied or placed on or threatened against the
Collateral, effect any repairs to the Collateral or obtain any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

execute, in connection with any sale provided for in Section 6.6 or 6.7, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

(1) direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains) included in
the Collateral, throughout the world for such term or terms, on such conditions,
and in such manner, as the Administrative Agent shall in its sole discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the

24

--------------------------------------------------------------------------------




Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent's option and such Grantor's expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Parties' security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

        Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

If any Grantor fails to perform or comply with any of its agreements contained
herein, the Administrative Agent, at its option, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.

The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Credit Loans that are Base Rate Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

Each Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.

        Duty of Administrative Agent.    The Administrative Agent's sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner and accord it the same
care as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, nor any other Secured Party nor any
of their respective officers, directors, partners, employees, agents, attorneys
and other advisors, attorneys-in-fact or affiliates shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties' interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence or willful
misconduct in breach of a duty owed to such Grantor.

        Execution of Financing Statements.    Each Grantor acknowledges that
pursuant to Section 9-509(b) of the New York UCC and any other applicable law,
the Administrative Agent is authorized to file or record financing or
continuation statements, and amendments thereto, and other filing or recording
documents or instruments with respect to the Collateral in such form and in such
offices as the Administrative Agent determines appropriate to perfect or
maintain the perfection of the security interests of the Administrative Agent
under this Agreement, including, without limitation, financing or continuation
statements, and amendments thereto, in such office(s) in any jurisdiction as may
be necessary to perfect or maintain the perfection of the security interest
granted to the Administrative Agent for the ratable benefit of the Secured
Parties hereunder and in the other Security Documents.

25

--------------------------------------------------------------------------------


Such financing statements may describe the collateral in the same manner as
described in the Security Documents or as "all assets" or "all personal
property" of the undersigned, whether now owned or hereafter existing or
acquired by the undersigned. A photographic or other reproduction of this
Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

        Authority of Administrative Agent.    Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.

        Appointment of Co-Collateral Agents.    At any time or from time to
time, in order to comply with any Requirement of Law, the Administrative Agent
may appoint another bank or trust company or one of more other persons, either
to act as co-agent or agents on behalf of the Secured Parties with such power
and authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Administrative Agent, include similar provisions for
indemnification and protections of such co-agent or separate agent).

MISCELLANEOUS

        Amendments in Writing.    None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
writing by the Administrative Agent and the Grantors and in accordance with
Section 10.1 of the Credit Agreement.

        Notices.    All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

        No Waiver by Course of Conduct; Cumulative Remedies.    No Secured Party
shall by any act (except by a written instrument pursuant to Section 8.1),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

Enforcement Expenses; Indemnification.    (a) Each Grantor agrees to pay or
reimburse each Secured Party for all its costs and expenses incurred in
collecting against such Grantor under the guarantee contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents to which such Grantor is a party, including, without

26

--------------------------------------------------------------------------------

limitation, the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to each Secured Party and of counsel to the
Administrative Agent.

Each Grantor agrees to pay, and to save the Secured Parties harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement.

Each Grantor agrees to pay, and to save the Secured Parties harmless from, any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent either Borrower would be required
to do so pursuant to Section 10.5 of the Credit Agreement.

The agreements in this Section shall survive repayment of the Obligations.

Each Grantor agrees that the provisions of Section 2.20 of the Credit Agreement
are hereby incorporated herein by reference, mutatis mutandis, and each Secured
Party shall be entitled to rely on each of them as if they were fully set forth
herein.

        Successors and Assigns.    This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent.

        Set-Off.    Each Grantor hereby irrevocably authorizes each Secured
Party at any time and from time to time while an Event of Default shall have
occurred and be continuing, without notice to such Grantor or any other Grantor,
any such notice being expressly waived by each Grantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as such Secured Party may elect, whether
or not any Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Each Secured
Party shall notify such Grantor promptly of any such set-off and the application
made by such Secured Party of the proceeds thereof, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Secured Party under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
which such Secured Party may have.

        Counterparts.    This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

        Severability.    Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

27

--------------------------------------------------------------------------------


        Section Headings.    The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

        Integration.    This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

        GOVERNING LAW.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

        Submission To Jurisdiction; Waivers.    Each Grantor hereby irrevocably
and unconditionally:

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Grantor at its address referred
to in Section 8.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

        Acknowledgments.    Each Grantor hereby acknowledges that:

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Secured
Parties or among the Grantors and the Secured Parties.

        Additional Grantors.    Each Restricted Subsidiary of either Borrower
that is required to become a party to this Agreement pursuant to Section 6.10 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.

28

--------------------------------------------------------------------------------

Releases.    (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Obligations in respect of any Specified Hedge
Agreement) shall have been paid in full, the Commitments have been terminated or
expired and no Letters of Credit shall be outstanding, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

If any of the Collateral shall be Disposed of by any Grantor in a transaction
permitted by the Credit Agreement, then the Administrative Agent, at the request
and sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral. At the request and sole expense of
the Borrowers, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Subsidiary Guarantor
shall be Disposed of in a transaction permitted by the Credit Agreement;
provided that the Borrowers shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the Disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by each Borrower
stating that such transaction is in compliance with the Credit Agreement and the
other Loan Documents and that the Proceeds of such Disposition will be applied
in accordance therewith.

Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor's rights under
Section 9-509(d)(2) of the New York UCC.

        WAIVER OF JURY TRIAL.    EACH GRANTOR AND THE ADMINISTRATIVE AGENT
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

29

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.

        GRANTORS:   REGAL CINEMAS CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
REGAL CINEMAS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
R.C. COBB, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
COBB FINANCE CORP.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
REGAL INVESTMENT COMPANY
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
ACT III CINEMAS, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:

30

--------------------------------------------------------------------------------


 
 
ACT III THEATRES, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
A 3 THEATRES OF TEXAS, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
A 3 THEATRES OF SAN ANTONIO, LTD.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
GENERAL AMERICAN THEATRES, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
BROADWAY CINEMAS, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
TEMT ALASKA, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
JR CINEMAS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

31

--------------------------------------------------------------------------------


 
 
EASTGATE THEATRES, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
REGAL CINEMAS HOLDINGS, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
REGAL CINEMAS GROUP, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
ACT III INNER LOOP THEATRES, INC.
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
        ADMINISTRATIVE AGENT:
 
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:


32

--------------------------------------------------------------------------------


Schedule 1


NOTICE ADDRESSES OF GUARANTORS

[To be completed by the Grantors]

--------------------------------------------------------------------------------


Schedule 2


DESCRIPTION OF PLEDGED INVESTMENT PROPERTY

[To be completed by the Grantors]

Pledged Stock:

Issuer


--------------------------------------------------------------------------------

  Issuer's Jurisdiction
Under New York UCC
Section 9-305(a)(2)

--------------------------------------------------------------------------------

  Class of
Stock

--------------------------------------------------------------------------------

  Stock Certificate
No.

--------------------------------------------------------------------------------

  Percentage of
Shares

--------------------------------------------------------------------------------

  No. of
Shares

--------------------------------------------------------------------------------







  
 
 
 
 
 
 
 
 
 
 

Pledged Notes:

Issuer


--------------------------------------------------------------------------------

  Payee

--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------







  
 
 
 
 

Pledged Debt Securities:

Issuer


--------------------------------------------------------------------------------

  Issuer's Jurisdiction
Under New York UCC
Section 9-305(a)(2)

--------------------------------------------------------------------------------

  Payee

--------------------------------------------------------------------------------

  Principal Amount

--------------------------------------------------------------------------------







  
 
 
 
 
 
 

Pledged Security Entitlements:

Issuer of
Financial
Asset


--------------------------------------------------------------------------------

  Description of
Financial
Asset

--------------------------------------------------------------------------------

  Securities
Intermediary
(Name and Address)

--------------------------------------------------------------------------------

  Securities Account
(Number and Location)

--------------------------------------------------------------------------------

  Securities Intermediary's Jurisdiction
Under New York UCC
Section 9-305(a)(3)

--------------------------------------------------------------------------------







  
 
 
 
 
 
 
 
 

Pledged Commodity Contracts:

Description of
Commodity Contract


--------------------------------------------------------------------------------

  Commodity Intermediary
(Name and Address)

--------------------------------------------------------------------------------

  Commodity Account
(Number and Location)

--------------------------------------------------------------------------------

  Jurisdiction Commodity Intermediary's
Under New York UCC
Section 9-305(a)(4)

--------------------------------------------------------------------------------







  
 
 
 
 
 
 

--------------------------------------------------------------------------------


Schedule 3


FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

Uniform Commercial Code Filings

[Each office where a financing statement is to be filed]

Copyright, Patent and Trademark Filings

[List all filings]

Actions with respect to Investment Property

[Describe all actions required to obtain "control" of Investment Property]

Other Actions

[Describe other actions to be taken]

--------------------------------------------------------------------------------


Schedule 4


EXACT LEGAL NAME, LOCATION OF JURISDICTION
OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

Grantor


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------




[To be completed by the Grantors]

--------------------------------------------------------------------------------


Schedule 5


LOCATION OF INVENTORY AND EQUIPMENT

Grantor


--------------------------------------------------------------------------------

  Location

--------------------------------------------------------------------------------




[To be completed by the Grantors]

--------------------------------------------------------------------------------


Schedule 6


COPYRIGHTS

PATENTS

TRADEMARKS

TRADE SECRETS

INTELLECTUAL PROPERTY LICENSES

OTHER INTELLECTUAL PROPERTY
 
  

[To be completed by Borrowers]

--------------------------------------------------------------------------------


Exhibit A to
Guarantee and Collateral Agreement



ACKNOWLEDGMENT AND CONSENT


        The undersigned hereby acknowledges receipt of a copy of the Guarantee
and Collateral Agreement dated as of January 29, 2002 (the "Agreement"), made by
the Grantors parties thereto for the benefit of LEHMAN COMMERCIAL PAPER INC., as
administrative agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:

        1.    The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.

        2.    The undersigned confirms the statements made in the Agreement with
respect to the undersigned including, without limitation, in Section 4.7 and
Schedule 2.

        3.    The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) of
the Agreement.

        4.    The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

    [                                                 ]
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
Address for Notices:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

    Fax:                   


--------------------------------------------------------------------------------


Exhibit B to
Guarantee and Collateral Agreement


[Intentionally Omitted.]

--------------------------------------------------------------------------------


Exhibit C to
Guarantee and Collateral Agreement



FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT


        This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of January 29,
2002 (as amended, supplemented or otherwise modified from time to time, the
"Intellectual Property Security Agreement"), is made by each of the signatories
hereto (collectively, the "Grantors") in favor of LEHMAN COMMERCIAL PAPER INC.,
as administrative agent (in such capacity, the "Administrative Agent") for the
Secured Parties (as defined in the Credit Agreement referred to below).

        WHEREAS, Regal Cinemas Corporation, a Delaware corporation ("Holdings")
and Regal Cinemas, Inc., a Tennessee corporation ("Regal" and, together with
Holdings, the "Borrowers"), have entered into a CREDIT AGREEMENT, dated as of
January 29, 2002 (as amended, supplemented, replaced or otherwise modified from
time to time, the "Credit Agreement"), with the banks and other financial
institutions and entities from time to time party thereto, the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the "Lenders"), LEHMAN BROTHERS INC., as sole advisor, sole lead
arranger and sole book manager (in such capacity, the "Arranger"), CREDIT SUISSE
FIRST BOSTON, as syndication agent (in such capacity, the "Syndication Agent"),
GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent (in such capacity,
the "Documentation Agent"), and the Administrative Agent. Capitalized terms used
and not defined herein have the meanings given such terms in the Credit
Agreement.

        WHEREAS, it is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered that certain
Guarantee and Collateral Agreement, dated as of January 29, 2002, in favor of
the Administrative Agent (as amended, supplemented, replaced or otherwise
modified from time to time, the "Guarantee and Collateral Agreement").

        WHEREAS, under the terms of the Guarantee and Collateral Agreement, the
Grantors have granted a security interest in certain Property, including,
without limitation, certain Intellectual Property of the Grantors to the
Administrative Agent for the ratable benefit of the Secured Parties, and have
agreed as a condition thereof to execute this Intellectual Property Security
Agreement for recording with the United States Patent and Trademark Office, the
United States Copyright Office, and other applicable Governmental Authorities.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantors agree as follows:

        Grant of Security.    Each Grantor hereby grants to the Administrative
Agent for the ratable benefit of the Secured Parties a security interest in and
to all of such Grantor's right, title and interest in and to the following (the
"Intellectual Property Collateral"), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor's Obligations:

        (i)    all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, trademark and service mark
registrations, and applications for trademark or service mark registrations and
any new renewals thereof, including, without limitation, each registration and
application identified in Schedule 1, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past, present or future infringements thereof), and
(iv) all other rights of any kind whatsoever of such Grantor accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above (collectively,
the "Trademarks");

--------------------------------------------------------------------------------

        (i)    all patents, patent applications and patentable inventions,
including, without limitation, each patent and patent application identified in
Schedule 1, (ii) all inventions and improvements described and claimed therein,
(iii) the right to sue or otherwise recover for any and all past, present and
future infringements and misappropriations thereof, (iv) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all reissues, divisions, continuations,
continuations-in-art, substitutes, renewals, and extensions thereof, all
improvements thereon and all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto (collectively, the "Patents");

        (i)    all copyrights, whether or not the underlying works of authorship
have been published, and all works of authorship and other intellectual property
rights therein, all copyrights of works based on, incorporated in, derived from
or relating to works covered by such copyrights, all right, title and interest
to make and exploit all derivative works based on or adopted from works covered
by such copyrights, and all copyright registrations and copyright applications,
and any renewals or extensions thereof, including, without limitation, each
registration and application identified in Schedule 1, (ii) the rights to print,
publish and distribute any of the foregoing, (iv) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations thereof, (iv) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (v) all other rights of any kind whatsoever of such Grantor
accruing thereunder or pertaining thereto ("Copyrights");

        (i)    all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, including,
without limitation, any of the foregoing identified in Schedule 1, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all licenses entered into
in connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto (collectively, the "Trade
Secrets");

        (i)    all licenses or agreements, whether written or oral, providing
for the grant by or to any Grantor of: (A) any right to use any Trademark or
Trade Secret, (B) any right to manufacture, use or sell any invention covered in
whole or in part by a Patent, and (C) any right under any Copyright including,
without limitation, the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright including, without limitation, any of
the foregoing identified in Schedule 1, (ii) the right to sue or otherwise
recover for any and all past, present and future infringements and
misappropriations of any of the foregoing, (iii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (iv) all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto; and

        any and all proceeds of the foregoing.

        Recordation.    Each Grantor authorizes and requests that the Register
of Copyrights, the Commissioner of Patents and Trademarks and any other
applicable government officer record this Intellectual Property Security
Agreement.

--------------------------------------------------------------------------------

        Execution in Counterparts.    This Agreement may be executed in any
number of counterparts (including by telecopy), each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

        Governing Law.    This Intellectual Property Security Agreement shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

        Conflict Provision.    This Intellectual Property Security Agreement has
been entered into in conjunction with the provisions of the Guarantee and
Collateral Agreement and the Credit Agreement. The rights and remedies of each
party hereto with respect to the security interest granted herein are without
prejudice to, and are in addition to those set forth in the Guarantee and
Collateral Agreement and the Credit Agreement, all terms and provisions of which
are incorporated herein by reference. In the event that any provisions of this
Intellectual Property Security Agreement are in conflict with the Guarantee and
Collateral Agreement or the Credit Agreement, the provisions of the Guarantee
and Collateral Agreement or the Credit Agreement shall govern.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, each of the undersigned has caused this Intellectual
Property Security Agreement to be duly executed and delivered as of the date
first above written.

    [GRANTOR]
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:


--------------------------------------------------------------------------------


Schedule 1



COPYRIGHTS

PATENTS

TRADEMARKS

TRADE SECRETS

INTELLECTUAL PROPERTY LICENSES

[To be completed by Grantors]


--------------------------------------------------------------------------------


Annex 1 to
Guarantee and Collateral Agreement



FORM OF ASSUMPTION AGREEMENT


        ASSUMPTION AGREEMENT, dated as of                            , 200    ,
made by                        , a                         [corporation] (the
"Additional Grantor"), in favor of LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the "Administrative Agent") for (i) the
banks and other financial institutions and entities (the "Lenders") parties to
the Credit Agreement referred to below, and (ii) the other Secured Parties (as
defined in the Guarantee and Collateral Agreement (as hereinafter defined)). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H:

        WHEREAS, Regal Cinemas Corporation, a Delaware corporation ("Holdings"),
Regal Cinemas, Inc., a Tennessee corporation ("Regal," and together with
Holdings, the "Borrowers"), the Lenders, LEHMAN BROTHERS INC. and CREDIT SUISSE
FIRST BOSTON, as joint advisors, joint lead arrangers and joint book managers,
CREDIT SUISSE FIRST BOSTON, as syndication agent, GENERAL ELECTRIC CAPITAL
CORPORATION, as documentation agent and the Administrative Agent have entered
into an Amended and Restated Credit Agreement, dated as of August [    ], 2002
(as amended, amended and restated, supplemented, replaced or otherwise modified
from time to time, the "Credit Agreement");

        WHEREAS, in connection with the Credit Agreement, the Borrowers and
certain of their Restricted Subsidiaries have entered into the Guarantee and
Collateral Agreement, dated as of January 29, 2002 (as amended, supplemented or
otherwise modified from time to time, the "Guarantee and Collateral Agreement")
in favor of the Administrative Agent for the benefit of the Secured Parties;

        WHEREAS, the Credit Agreement requires the Additional Grantor to become
a party to the Guarantee and Collateral Agreement; and

        WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

        NOW, THEREFORE, IT IS AGREED:

        1.    Guarantee and Collateral Agreement.    By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder; provided that the grant of Collateral by
the Additional Grantor pursuant to Section 3 of the Guarantee and Collateral
Agreement shall be limited to Intercompany Notes and Pledged Stock only (each as
defined in the Guarantee and Collateral Agreement and after giving effect to any
additions to the Schedules to the Guarantee and Collateral Agreement as set
forth below). The information set forth in Annex 1-A hereto is hereby added to
the information set forth in the Schedules 1 through 4 to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement applicable to such Additional Grantor (other
than such representations and warranties that specifically relate to a date
prior to the date hereof) is true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date,
it being understood that all such representations and warranties with respect to
the Collateral shall be deemed to refer only to the Intercompany Notes and the
Pledged Stock pledged by such Additional Grantor.

--------------------------------------------------------------------------------


        2.    GOVERNING LAW.    THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

        IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

    [ADDITIONAL GRANTOR]
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:


--------------------------------------------------------------------------------




EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE

        This Compliance Certificate is delivered to you pursuant to
Section 6.2(b) of the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 12, 2002 (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the "Credit Agreement"), among REGAL
CINEMAS CORPORATION, a Delaware corporation ("Holdings"), REGAL CINEMAS, INC., a
Tennessee corporation ("Regal" and, together with Holdings, the "Borrowers"),
the several banks and other financial institutions or entities from time to time
parties thereto, LEHMAN BROTHERS INC and CREDIT SUISSE FIRST BOSTON, as joint
advisors, joint lead arrangers and joint book managers, CREDIT SUISSE FIRST
BOSTON, as syndication agent, GENERAL ELECTRIC CAPITAL CORPORATION, as
documentation agent, and LEHMAN COMMERCIAL PAPER INC., as administrative agent
(in such capacity, the "Administrative Agent"). Terms defined in the Credit
Agreement and not otherwise defined herein are used herein with the meanings so
defined.

        1.    I am the duly elected, qualified and acting [Chief Financial
Officer] [Vice President-Finance] of [Regal/Holdings].

        2.    I have reviewed and am familiar with the contents of this
Certificate.

        3.    I have reviewed the terms of the Credit Agreement and the Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of Regal, Holdings and their
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the "Financial Statements"). Such review did
not disclose the existence during or at the end of the accounting period covered
by the Financial Statements, and I have no knowledge of the existence, as of the
date of this Certificate, of any condition or event which constitutes a Default
or Event of Default [, except as set forth below].

        4.    [annual and quarterly certificate only] Attached hereto as
Attachment 2 are the computations showing compliance with the covenants set
forth in Sections 7.1, 7.2, 7.5, 7.6, 7.7, 7.8 and 7.11 of the Credit Agreement.

        IN WITNESS WHEREOF, I execute this Certificate this      day of
                        , 200  .

    [REGAL/HOLDINGS]
  
 
 
By:
       

--------------------------------------------------------------------------------

Title:

B-1

--------------------------------------------------------------------------------


Attachment 2
to EXHIBIT B


        The information described herein is as of                              ,
200  , and pertains to the period from                              , 20     to
                             , 20    .

[Set forth Covenant Calculations]

B-2

--------------------------------------------------------------------------------


EXHIBIT C


FORM OF CLOSING CERTIFICATE OF SECRETARY
of
REGAL CINEMAS CORPORATION,
REGAL CINEMAS, INC.
and
THE GUARANTORS

Dated:  August     , 2002

        I, Peter B. Brandow, the Secretary of Regal Cinemas Corporation, a
Delaware corporation and Regal Cinemas, Inc., a Tennessee corporation (together,
the "Borrowers") and the Secretary of each of R.C. Cobb, Inc., Cobb Finance
Corp., Regal Investment Company, Act III Cinemas, Inc., Act III Theatres, Inc.,
Act III Inner Loop Theatres, Inc., A3 Theatres of Texas, Inc. on behalf of
itself and as General Partner of A3 Theatres of San Antonio, Ltd., General
American Theatres, Inc., Broadway Cinema, Inc., TEMT Alaska, Inc., J.R.
Cinemas, Inc., Eastgate Theatre, Inc., Regal Cinemas Holdings, Inc., Regal
Cinemas Group, Inc., Edwards Theatres, Inc., Florence Theatre Corporation,
Morgan Edwards Theatre Corporation and United Cinema Corporation (collectively,
the "Regal Guarantors"), do hereby certify on behalf of the Borrowers and the
Regal Guarantors (collectively, the "Companies") and not in my individual
capacity, as follows (capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the AMENDED AND RESTATED
CREDIT AGREEMENT, dated August     , 2002 (as amended, amended and restated,
supplemented, replaced or otherwise modified from time to time, the "Amended and
Restated Credit Agreement"), among the Borrowers, the several banks and other
financial institutions or entities from time to time parties thereto, LEHMAN
BROTHERS, INC. and CREDIT SUISSE FIRST BOSTON, as Joint Advisors, Joint Lead
Arrangers and Joint Book Managers, Credit Suisse First Boston, as Syndication
Agent, GENERAL ELECTRIC CAPITAL CORPORATION, as Document Agent, and LEHMAN
COMMERCIAL PAPER INC., as Administrative Agent):

        (1)  I am the duly elected, qualified and acting Secretary of each of
the Companies and am authorized to execute this Closing Certificate on behalf of
each of the Companies.

        (2)  Attached hereto as Appendix A-1 through A-21 are full, true and
correct copies of the Certificate of Incorporation, Articles of Incorporation or
Certificate of Limited Partnership, as applicable, and all amendments thereto,
of each of the Companies, as in full force and effect on the date hereof and
such certificates and documents as attached have not been amended, repealed,
modified or restated since the date of certificates of the Secretary of State of
each Company's jurisdiction of incorporation or formation, as applicable,
attached thereto. Each of the Companies is duly organized, validly existing in
good standing under the laws of the jurisdiction of its organization.

        (3)  Attached hereto as Appendix B-1 through B-21 are full, true and
correct copies of the by-laws or limited partnership agreement, as applicable,
of each of the Companies, and all amendments thereto, as in full force and
effect on the date hereof.

        (4)  Attached hereto as Appendix C-1 through C-2 are full, true and
correct copies of the resolutions duly adopted by the Board of Directors of each
of the Borrowers on August     , 2002; said resolutions have not been amended,
modified or rescinded since their adoption and remain in full force and effect
as of the date hereof; and said resolutions are the only resolutions adopted by
the Board of Directors of the Borrowers relating to all necessary action taken
and to be taken by the Borrowers in connection with the authorization of the
Amended and Restated Credit Agreement and the transactions contemplated thereby
and authorization of the Amendment and Confirmation Agreement, any promissory
notes required by the Lenders and any other documents necessary to effectuate
the transactions contemplated by the Amended And Restated Credit Agreement
(together, the "Loan Documents").

--------------------------------------------------------------------------------




        (5)  Attached hereto as Appendix D-1 through D-2 are full, true and
correct copies of the resolutions duly adopted by each of the Boards of
Directors or General Partner, as applicable, of each of the Regal Guarantors on
August     , 2002; said resolutions have not been amended, modified or rescinded
since their adoption and remain in full force and effect as of the date hereof;
and said resolutions are the only resolutions adopted by the respective Boards
of Directors or General Partner, as applicable, of the Regal Guarantors relating
to all necessary action taken and to be taken by the Regal Guarantors in
connection with the authorization of the Loan Documents to which each of the
Regal Guarantors is a party.

        (6)  The following persons are now duly elected and qualified officers
of each of the Companies holding the offices indicated next to their respective
names below, and such officers have held such offices with such Companies at all
times since the date indicated next to their respective titles to and including
the date hereof, and the signatures appearing opposite their respective names
below are the true and genuine signatures of such officers, and each of such
officers is duly authorized to execute and deliver on behalf of each of the
Companies each of the Loan Documents to which it is a party and any certificate
or other document to be delivered by such Companies pursuant to the Loan
Documents to which it is a party:

Name


--------------------------------------------------------------------------------

  Office

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Signature

--------------------------------------------------------------------------------

Peter B. Brandow   Executive Vice President, General Counsel & Secretary and
Vice President and Secretary of the Regal Guarantors   August     , 2002     

--------------------------------------------------------------------------------


Amy E. Miles
 
Executive Vice President & Chief Financial Officer for the Borrowers and Vice
President of the Regal Guarantors
 
August     , 2002
 
  

--------------------------------------------------------------------------------

        The undersigned Executive Vice President and Chief Financial Officer of
each of the Borrowers and Vice President of each of the Regal Guarantors
certifies as follows:

        (7)  The representations and warranties of each of the Companies set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of such Companies
pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof.

        (8)  Peter B. Brandow is the duly elected and qualified Corporate
Secretary of each of the Companies and the Signature set forth for such officer
below is such officer's true and genuine signature.

        (9)  There are no liquidation or dissolution proceedings pending or to
my knowledge threatened against any of the Companies.

        (10) The incurrence of Indebtedness by the Borrowers under the Amended
and Restated Credit Agreement on the Restatement Effective Date is not
prohibited under the Senior Subordinated Note Indenture and the Obligations of
the Loan Parties under the Loan Documents are "Senior Indebtedness" and
"Permitted Indebtedness" within the definition of those terms contained in the
Senior Subordinated Note Indenture. The conditions precedent set forth in the
Amended and Restated Credit Agreement as of the Restatement Effective Date have
either been satisfied or waived, and no Default or Event of Default has occurred
and is continuing as of the date hereof.

        Hogan & Hartson L.L.P., counsel to the each of the Companies, and Bass,
Berry & Sims, PLC, counsel to Regal Cinemas, Inc., are entitled to rely upon
this Officer's Certificate in connection with the opinions given by such firms
pursuant to Section 5 of the of the Amended and Restated Credit Agreement.

[Signature pages follow]

--------------------------------------------------------------------------------


Certifcate of Secretary of the Borrowers and the Regal Guarantors


        IN WITNESS WHEREOF, I have, on behalf of the Borrowers and each of the
Regal Guarantors, hereunto set my hand and affixed the seal of the Borrowers and
each of the Regal Guarantors as of the date first written above.

    REGAL CINEMAS CORPORATION
REGAL CINEMAS, INC.
R.C. COBB, INC.
COBB FINANCE CORP.
REGAL INVESTMENT COMPANY
ACT III CINEMAS, INC.
ACT III THEATRES, INC.
ACT III INNER LOOP THEATRES, INC.
A3 THEATRES OF TEXAS, INC.
A3 THEATRES OF SAN ANTONIO, LTD., by A3
    Theatres of Texas, Inc., its General Partner
GENERAL AMERICAN THEATRES, INC.
BROADWAY CINEMAS, INC.
TEMT ALASKA, INC.
J.R. CINEMAS, INC.
EASTGATE THEATRE, INC.
REGAL CINEMAS HOLDING, INC.
REGAL CINEMAS GROUP, INC.
EDWARDS THEATRES, INC.
FLORENCE THEATRE CORPORATION
MORGAN EDWARDS THEATRE CORPORATION
UNITED CINEMA CORPORATION
  
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Name:   Peter B. Brandow       Title:   Secretary of the Borrowers and
Secretary or authorized signatory of each of the Regal Guarantors

--------------------------------------------------------------------------------


Officer's Certificate of the Borrowers and the Regal Guarantors


        IN WITNESS WHEREOF, I have, on behalf of the Borrowers and each of the
Regal Guarantors, hereunto set my hand and affixed the seal of the Borrowers and
each of the Regal Guarantors as of the date first written above.

    REGAL CINEMAS CORPORATION
REGAL CINEMAS, INC.
R.C. COBB, INC.
COBB FINANCE CORP.
REGAL INVESTMENT COMPANY
ACT III CINEMAS, INC.
ACT III THEATRES, INC.
ACT III INNER LOOP THEATRES, INC.
A3 THEATRES OF TEXAS, INC.
A3 THEATRES OF SAN ANTONIO, LTD., by A3
    Theatres of Texas, Inc., its General Partner
GENERAL AMERICAN THEATRES, INC.
BROADWAY CINEMAS, INC.
TEMT ALASKA, INC.
J.R. CINEMAS, INC.
EASTGATE THEATRE, INC.
REGAL CINEMAS HOLDING, INC.
REGAL CINEMAS GROUP, INC.
EDWARDS THEATRES, INC.
FLORENCE THEATRE CORPORATION
MORGAN EDWARDS THEATRE CORPORATION
UNITED CINEMA CORPORATION
  
 
 
By:
 
 
       

--------------------------------------------------------------------------------

      Name:   Amy E. Miles       Title:   Executive Vice President and Chief
Financial Officer of the Borrowers and Vice President of each of the Regal
Guarantors

--------------------------------------------------------------------------------


EXHIBIT D


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FORM OF MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
by
[REGAL CINEMAS, INC.]
as Mortgagor
in favor of
LEHMAN COMMERCIAL PAPER INC.
individually and as agent
as Mortgagee
Dated as of: January        , 2002
Property Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RECORD AND RETURN TO:
DAVID M. STEWART
LATHAM & WATKINS
885 THIRD AVENUE
NEW YORK, NY 10022

--------------------------------------------------------------------------------


TABLE OF CONTENTS


1.    DEFINITIONS   1
2.    GRANT
 
2
3.    WARRANTIES, REPRESENTATIONS AND COVENANTS
 
3     3.1   Title to Mortgaged Property and Lien of this Instrument   3     3.2
  First Lien Status   3     3.3   Payment and Performance   3     3.4  
Replacement of Fixtures and Personalty   3     3.5   Maintenance of Rights of
Way, Easements and Licenses   3     3.6   Inspection   3     3.7   Other
Covenants   3     3.8   Condemnation Awards and Insurance Proceeds   3
4.    DEFAULT AND FORECLOSURE
 
4     4.1   Remedies   4     4.2   Separate Sales   5     4.3   Remedies
Cumulative, Concurrent and Nonexclusive   5     4.4   Release of and Resort to
Collateral   5     4.5   Waiver of Redemption, Notice and Marshalling of Assets
  5     4.6   Discontinuance of Proceedings   5     4.7   Application of
Proceeds   6     4.8   Occupancy After Foreclosure   6     4.9   Protective
Advances and Disbursements; Costs of Enforcement   6     4.10   No Mortgagee in
Possession   6
5.    ASSIGNMENT OF RENTS AND LEASES
 
7     5.1   Assignment   7     5.2   No Obligation   7     5.3   Right to Apply
Rents   7     5.4   No Merger of Estates   7
6.    SECURITY AGREEMENT
 
7     6.1   Security Interest   7     6.2   Financing Statements   8     6.3  
Fixture Filing   8
7.    MISCELLANEOUS
 
8     7.1   Notices   8     7.2   Covenants Running with the Land   8     7.3  
Attorney-in-Fact   9     7.4   Successors and Assigns   9     7.5   No Waiver  
9     7.6   Subrogation   9     7.7   Credit Agreement   9     7.8   Release   9
    7.9   Waiver of Stay, Moratorium and Similar Rights   9     7.10  
Limitation on Liability   10     7.11   Obligations of Mortgagor, Joint and
Several   10     7.12   Governing Law   10     7.13   Headings   10     7.14  
Entire Agreement   10

Exhibit A: legal description

--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS


Covenants   1 Credit Agreement   1 Fixtures   1 Improvements   1 Land   1 Leases
  2 Loan Documents   1 Mortgage   1 Mortgaged Property   1 Mortgagee   1
Mortgagor   1 Notes   1 Obligations   2 Permitted Encumbrances   2 Personalty  
2 Plans   2 Property Agreements   2 Rents   2 UCC   2

ii

--------------------------------------------------------------------------------




MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


        This Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing (this "Mortgage") is executed as of January    , 2002, by [REGAL
CINEMAS, INC., a Tennessee corporation] ("Mortgagor"), whose address is 7132
Mike Campbell Dr., Knoxville, TN 37918 for the benefit of LEHMAN COMMERCIAL
PAPER INC., a New York corporation ("Mortgagee") individually and as
Administrative Agent for the Lenders under the Credit Agreement more fully
described below, whose address is 745 Seventh Avenue, 8th Floor, New York, NY
10019.

        1.    DEFINITIONS    

        As used herein, the following terms shall have the following meanings:

        "Covenants": All of the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in the Loan
Documents.

        "Loan Documents": The (1) Credit Agreement of even date among Regal
Cinemas Corporation and Regal Cinemas, Inc., as borrower; the Several Lenders
from time to time party thereto; Lehman Brothers Inc., as sole advisor, sole
lead arranger and sole book manager; Lehman Commercial Paper Inc., as
administrative agent; and the other Agents referred to therein (the "Credit
Agreement"), (2) the Security Documents, the Fee Letter, the Applications and
the Notes (collectively, the "Notes") each as defined in the Credit Agreement,
(3) this Mortgage, (4) all other documents now or hereafter executed by
Mortgagor or any other person or entity to evidence or secure the payment and
performance of the Obligations and (5) all modifications, restatements,
consolidations, extensions, renewals and replacements of the foregoing.

        "Mortgaged Property": All (1) the real property described in Exhibit A,
together with any greater estate therein as hereafter may be acquired by
Mortgagor (the "Land"), (2) buildings, structures and other improvements, now or
at any time situated, placed or constructed upon the Land (the "Improvements"),
(3) materials, supplies, equipment, apparatus and other items of personal
property now owned or hereafter acquired by Mortgagor and now or hereafter
attached to, installed in or used in connection with any of the Improvements or
the Land, and water, gas, electrical, storm and sanitary sewer facilities and
all other utilities whether or not situated in easements (the "Fixtures"),
(4) right, title and interest of Mortgagor in and to all goods, accounts,
general intangibles, instruments, documents, chattel paper and all other
personal property of any kind or character, including such items of personal
property as defined in the UCC, now owned or hereafter acquired by Mortgagor and
now or hereafter affixed to, placed upon, used in connection with, arising from
or otherwise related to the Land and Improvements or that may be used in or
relating to the planning, development, financing or operation of the Mortgaged
Property, including, without limitation, furniture, furnishings, equipment,
machinery, money, insurance proceeds, accounts, contract rights, goodwill,
chattel paper, documents, property licenses and/or franchise agreements, rights
of Mortgagor under leases of Fixtures or other personal property or equipment,
inventory, all refundable, returnable or reimbursable fees, deposits or other
funds or evidences of credit or indebtedness deposited by or on behalf of
Mortgagor with any governmental authorities, boards, corporations, providers of
utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs (the "Personalty"),
(5) reserves, escrows or impounds required under the Credit Agreement and all
deposit accounts maintained by Mortgagor with respect to the Mortgaged Property,
(6) plans, specifications, shop drawings and other technical descriptions
prepared for construction, repair or alteration of the Improvements, and all
amendments and modifications thereof (the "Plans"), (7) of Mortgagor's right,
title and interest in and to all leases, subleases, licenses, concessions,
occupancy agreements or other agreements (written or oral, now

1

--------------------------------------------------------------------------------




or at any time in effect) which grant a possessory interest in, or the right to
use, all or any part of the Mortgaged Property, (the "Leases"), together with
all related security and other deposits, (8) of Mortgagor's right, title and
interest in and to all of the rents, revenues, income, proceeds, profits,
security and other types of deposits, and other benefits paid or payable by
parties to the Leases other than Mortgagor for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the "Rents"), (9) other agreements, such as construction
contracts, architects' agreements, engineers' contracts, utility contracts,
maintenance agreements, management agreements, service contracts, permits,
licenses, certificates and entitlements in any way relating to the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Mortgaged Property (the "Property Agreements"), (10) rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing, and all right, title and interest,
if any, of Mortgagor in and to any streets, ways, alleys, strips or gores of
land adjoining the Land or any part thereof, (11) accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof, (12) insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor, (13) mineral,
water, oil and gas rights now or hereafter acquired and relating to all or any
part of the Mortgaged Property, and (14) of Mortgagor's right, title and
interest in and to any awards, remunerations, reimbursements, settlements or
compensation heretofore made or hereafter to be made by any governmental
authority pertaining to the Land, Improvements, Fixtures or Personalty. As used
in this Mortgage, the term "Mortgaged Property" shall mean all or, where the
context permits or requires, any portion of the above or any interest therein.

        "Obligations": As defined in the Credit Agreement, as well as all
obligations arising under the Guarantee and Collateral Agreement (as defined in
the Credit Agreement) and including, without limitation, all other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Mortgagor
to Mortgagee under documents that recite that they are intended to be secured by
this Mortgage.

        "Permitted Encumbrances": The outstanding liens, easements,
restrictions, security interests and other exceptions to title set forth in the
policy of title insurance insuring the lien of this Mortgage issued on the date
hereof, together with the liens and security interests in favor of Mortgagee
created or permitted by the Loan Documents.

        "UCC": The Uniform Commercial Code of the State of                  or,
if the creation, perfection and enforcement of any security interest herein
granted is governed by the laws of a state other than                  , then,
as to the matter in question, the Uniform Commercial Code in effect in that
state.

        2.    GRANT.    To secure the full and timely payment and performance of
the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, SELLS and CONVEYS the
Mortgaged Property to Mortgagee, subject, however, to the Permitted
Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee and
Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.

[Include only if required by state law: ANYTHING TO THE CONTRARY CONTAINED
HEREIN NOTWITHSTANDING, THE MAXIMUM PRINCIPAL AMOUNT SECURED OR THAT UNDER ANY
CONTINGENCY MAY BE SECURED HEREBY IS                                         
       DOLLARS ($                  ).]

2

--------------------------------------------------------------------------------


        3.    WARRANTIES, REPRESENTATIONS AND COVENANTS.    Mortgagor warrants,
represents and covenants to Mortgagee as follows:

        3.1    Title to Mortgaged Property and Lien of this
Instrument.    Mortgagor owns the Mortgaged Property free and clear of any
liens, claims or interests, except the Permitted Encumbrances. This Mortgage
creates a valid, enforceable first priority lien and security interest against
the Mortgaged Property.

        3.2    First Lien Status.    Mortgagor shall preserve and protect the
first lien and security interest status of this Mortgage and the other Loan
Documents. If any lien or security interest other than the Permitted
Encumbrances is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, (a) give Mortgagee a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Credit Agreement (including the requirement of providing a bond or other
security satisfactory to Mortgagee).

        3.3    Payment and Performance.    Mortgagor shall pay and perform the
Obligations when due under the Loan Documents to which it is a party and shall
perform the Covenants under the Loan Documents in full when they are required to
be performed.

        3.4    Replacement of Fixtures and Personalty.    Except as permitted by
the Credit Agreement, Mortgagor shall not, without the prior written consent of
Mortgagee, permit any of the Fixtures or Personalty to be removed at any time
from the Land or Improvements, unless the removed item is removed temporarily
for maintenance and repair or, if removed permanently, is obsolete and is
replaced by an article of equal or better suitability and value, owned by
Mortgagor subject to the liens and security interests of this Mortgage and the
other Loan Documents, and free and clear of any other lien or security interest
except such as may be first approved in writing by Mortgagee.

        3.5    Maintenance of Rights of Way, Easements and
Licenses.    Mortgagor shall maintain all rights of way, easements, grants,
privileges, licenses, certificates, permits, entitlements and franchises
necessary for the use of the Mortgaged Property and will not, without the prior
consent of Mortgagee, not to be unreasonably withheld or delayed, consent to any
public restriction (including any zoning ordinance) or private restriction as to
the use of the Mortgaged Property. Mortgagor shall comply in all material
respects with all restrictive covenants affecting the Mortgaged Property, and
all zoning ordinances and other public or private restrictions as to the use of
the Mortgaged Property.

        3.6    Inspection.    Mortgagor shall permit Mortgagee, and Mortgagee's
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the Mortgaged Property and conduct such environmental,
engineering and other studies as Mortgagee may require, provided that such
inspections and studies shall not materially interfere with the use and
operation of the Mortgaged Property.

        3.7    Other Covenants.    All of the covenants in the Credit Agreement
are incorporated herein by reference. All property-related covenants in the
Credit Agreement are incorporated as though Mortgagor were the "Borrower"
thereunder.

        3.8    Condemnation Awards and Insurance Proceeds.    

        3.8.1    Condemnation Awards.    Mortgagor assigns all awards and
compensation for any condemnation or other taking, or any purchase in lieu
thereof, to Mortgagee and authorizes Mortgagee to collect and receive such
awards and compensation and to give proper receipts and acquaintances therefor,
subject to the terms of the Credit Agreement.

3

--------------------------------------------------------------------------------

        3.8.2    Insurance Proceeds.    Mortgagor assigns to Mortgagee all
proceeds of any insurance policies insuring against loss or damage to the
Mortgaged Property. Mortgagor authorizes and directs the issuer of each of such
insurance policies to make payment for all such losses to Mortgagor and
Mortgagee jointly, to be released by Mortgagee or applied toward the prepayment
of the Term Notes and reduction of the Revolving Credit Commitments (each as
defined in the Credit Agreement) in accordance with the terms of Credit
Agreement.

Notwithstanding the foregoing, Mortgagee shall make available to Mortgagor the
foregoing awards, compensation and proceeds of condemnation and insurance, for
the purpose of restoration and rebuilding the Mortgaged Property, to the same
extent that Mortgagor or the borrowers would be entitled to retain Net Cash
Proceeds in connection with a Recovery Event (as both of those terms are defined
in the Credit Agreement), under the terms of the Credit Agreement.

        4.    DEFAULT AND FORECLOSURE    

        4.1    Remedies.    During the occurrence and continuance of an Event of
Default (as defined in the Credit Agreement), Mortgagee may, at Mortgagee's
election, exercise any or all of the following rights, remedies and recourses:

        4.1.1    Acceleration.    To the extent permitted by the Credit
Agreement, declare the Obligations to be immediately due and payable, without
further notice, presentment, protest, notice of intent to accelerate, notice of
acceleration, demand or action of any nature whatsoever (each of which hereby is
expressly waived by Mortgagor), whereupon the same shall become immediately due
and payable.

        4.1.2    Entry on Mortgaged Property.    Enter the Mortgaged Property
and take exclusive possession thereof and of all books, records and accounts
relating thereto. If Mortgagor remains in possession of the Mortgaged Property
after an Event of Default and without Mortgagee's prior written consent,
Mortgagee may invoke any legal remedies to dispossess Mortgagor.

        4.1.3    Operation of Mortgaged Property.    Hold, lease, develop,
manage, operate or otherwise use the Mortgaged Property upon such terms and
conditions as Mortgagee may deem reasonable under the circumstances (making such
repairs, alterations, additions and improvements and taking other actions, from
time to time, as Mortgagee deems necessary or desirable), and apply all Rents
and other amounts collected by Mortgagee in connection therewith in accordance
with the provisions of Section 8 of the Credit Agreement.

        4.1.4    Foreclosure and Sale.    Institute proceedings for the complete
foreclosure of this Mortgage, in which case the Mortgaged Property may be sold
for cash or credit in one or more parcels. With respect to any notices required
or permitted under the UCC, Mortgagor agrees that ten days prior written notice
shall be deemed commercially reasonable. At any such sale by virtue of any
judicial proceedings or any other legal right, remedy or recourse, the title to
and right of possession of any such property shall pass to the purchaser
thereof, and to the fullest extent permitted by law, Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold
and such sale shall be a perpetual bar both at law and in equity against
Mortgagor, and against all other persons claiming or to claim the property sold
or any part thereof, by, through or under Mortgagor. Mortgagee may be a
purchaser at such sale and if Mortgagee is the highest bidder, may credit the
portion of the purchase price that would be distributed to Mortgagee against the
Obligations in lieu of paying cash.

        4.1.5    Receiver.    Make application to a court of competent
jurisdiction for, and obtain from such court as a matter of strict right and
without notice to Mortgagor or regard to the adequacy of the Mortgaged Property
for the repayment of the Obligations, the appointment of

4

--------------------------------------------------------------------------------




a receiver of the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 8 of the Credit Agreement.

        4.1.6    Other.    Exercise all other rights, remedies and recourses
granted under the Loan Documents or otherwise available at law or in equity
(including an action for specific performance of any covenant contained in the
Loan Documents, or a judgment on the Note either before, during or after any
proceeding to enforce this Mortgage).

        4.2    Separate Sales.    The Mortgaged Property may be sold in one or
more parcels and in such manner and order as Mortgagee in its sole discretion
may elect; the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

        4.3    Remedies Cumulative, Concurrent and Nonexclusive.    Mortgagee
shall have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Note and the other
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

        4.4    Release of and Resort to Collateral.    Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first and
prior lien and security interest in and to the remaining Mortgaged Property. For
payment of the Obligations, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

        4.5    Waiver of Redemption, Notice and Marshalling of Assets.    To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) all notices of any Event of Default or of Mortgagee's election to exercise
or its actual exercise of any right, remedy or recourse provided for under the
Loan Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

        4.6    Discontinuance of Proceedings.    If Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default that may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.

5

--------------------------------------------------------------------------------




        4.7    Application of Proceeds.    The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the following order unless otherwise required
by applicable law:

        4.7.1  to the payment of the costs and expenses of taking possession of
the Mortgaged Property and of holding, using, leasing, repairing, improving and
selling the same, including, without limitation (1) receiver's fees and
expenses, (2) court costs, (3) reasonable attorneys' and accountants' fees and
expenses, (4) costs of advertisement, and (5) the payment of all ground rent,
real estate taxes and assessments, except any taxes, assessments or other
charges subject to which the Mortgaged Property shall have been sold;

        4.7.2  to the payment of all amounts (including interest), other than
the unpaid principal balance of the Note and accrued but unpaid interest, which
may be due to Mortgagee under the Loan Documents;

        4.7.3  to the payment of the Obligations and performance of the
Covenants under the Loan Documents in such manner and order of preference as
Mortgagee in its sole discretion may determine; and

        4.7.4  the balance, if any, to the payment of the persons legally
entitled thereto.

        4.8    Occupancy After Foreclosure.    The purchaser at any foreclosure
sale pursuant to Section 4.1.4 shall become the legal owner of the Mortgaged
Property. All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand. It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

        4.9    Protective Advances and Disbursements; Costs of Enforcement.    

        4.9.1  If any Event of Default exists, Mortgagee shall have the right,
but not the obligation, to cure such Event of Default in the name and on behalf
of Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee
under this Section, or otherwise under this Mortgage or any of the other Loan
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred, to and including the date of reimbursement,
computed at the interest rate applicable to overdue amounts under
Section 2.15(c) of the Credit Agreement, and all such sums, together with
interest thereon, shall be secured by this Mortgage.

        4.9.2  Mortgagor shall pay all expenses (including reasonable attorneys'
fees and expenses) of or incidental to the perfection and enforcement of this
Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Obligations or any claim under this Mortgage and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.

        4.10    No Mortgagee in Possession.    Neither the enforcement of any of
the remedies under this Article, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

6

--------------------------------------------------------------------------------

        5.    ASSIGNMENT OF RENTS AND LEASES    

        5.1    Assignment.    Mortgagor hereby assigns to Mortgagee a present,
absolute assignment of the Leases and Rents. While any Event of Default exists,
Mortgagee shall be entitled to (a) notify any person that the Leases have been
assigned to Mortgagee and that all Rents are to be paid directly to Mortgagee,
whether or not Mortgagee has commenced or completed foreclosure or taken
possession of the Mortgaged Property; (b) settle, compromise, release, extend
the time of payment of, and make allowances, adjustments and discounts of any
Rents or other obligations under the Leases; (c) enforce payment of Rents and
other rights under the Leases, prosecute any action or proceeding, and defend
against any claim with respect to Rents and Leases; (d) enter upon, take
possession of and operate the Mortgaged Property; (e) lease all or any part of
the Mortgaged Property; and/or (f) perform any and all obligations of Mortgagor
under the Leases and exercise any and all rights of Mortgagor therein contained
to the full extent of Mortgagor's rights and obligations thereunder, with or
without the bringing of any action or the appointment of a receiver.

        5.2    No Obligation.    Notwithstanding Mortgagee's rights hereunder,
Mortgagee shall not be obligated to perform, and Mortgagee does not undertake to
perform, any obligation, duty or liability with respect to the Leases or Rents
on account of this Mortgage. Mortgagee shall have no responsibility on account
of this Mortgage for the control, care, maintenance or repair of the Mortgaged
Property, for any waste committed on the Mortgaged Property, for any dangerous
or defective condition of the Mortgaged Property, or for any negligence in the
management, upkeep, repair or control of the Mortgaged Property.

        5.3    Right to Apply Rents.    Mortgagee shall have the right, but not
the obligation, to use and apply any Rents received hereunder in such order and
such manner as Mortgagee may determine, including, without limitation, for:
(a) the payment of costs and expenses of enforcing or defending the terms of
this Mortgage or the rights of Mortgagee hereunder, and collecting any Rents and
(b) the payment of costs and expenses of the operation and maintenance of the
Mortgaged Property.

After the payment of all such costs and expenses and after Mortgagee has
established such reserves as it, in its sole discretion, deems necessary for the
proper management of the Mortgaged Property, Mortgagee shall apply all remaining
Rents received by it in the manner contemplated by the Credit Agreement.

        5.4    No Merger of Estates.    So long as any part of the Obligations
and Covenants secured hereby remain unpaid and undischarged, the fee and
leasehold estates to the Mortgaged Property shall not merge, but shall remain
separate and distinct, notwithstanding the union of such estates either in
Mortgagor, Mortgagee, any lessee or any third party by purchase or otherwise.

        6.    SECURITY AGREEMENT    

        6.1    Security Interest.    This Mortgage constitutes a "Security
Agreement" on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements. To this end, Mortgagor grants to Mortgagee, a
first and prior security interest in the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements and all other Mortgaged Property that is personal
property to secure the payment of the Obligations and performance of the
Covenants under the Loan Documents, and agrees that Mortgagee shall have all the
rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Plans, Leases, Rents and Property
Agreement sent to Mortgagor at least five days prior to any action under the UCC
shall constitute reasonable notice to Mortgagor.

7

--------------------------------------------------------------------------------

        6.2    Financing Statements.    Mortgagor shall execute and deliver to
Mortgagee, in form and substance satisfactory to Mortgagee, such financing
statements and such further assurances as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee's
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Mortgagor's chief executive office is in the State of                  at the
address set forth in the first paragraph of this Mortgage.

        6.3    Fixture Filing.    This Mortgage shall also constitute a "fixture
filing" for the purposes of the UCC against all of the Mortgaged Property that
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.

        7.    MISCELLANEOUS    

        7.1    Notices.    Any notice required or permitted to be given under
this Mortgage shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy. All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below:

If to Mortgagor,
        c/o Regal Cinemas, Inc.
        7132 Mike Campbell Drive
        Knoxville, TN 37918
        Attn: Amy E. Miles

with a copy to
        Wagner, Myers & Sanger
        1801 First Tennessee Plaza, PO Box 1308
        Knoxville, TN 37901
        Attn: Herbert S. Sanger, Jr., Esq.

If to Mortgagee, to
        Lehman Commercial Paper Inc.
        745 Seventh Avenue, 8th Floor
        New York, NY 10019
        Attn: Francis X. Gilhool

with a copy to
        Latham & Watkins
        885 Third Ave.
        New York, NY 10022
        Attn: Christopher R. Plaut, Esq. 023299-0182

Any communication so addressed and mailed shall be deemed to have been duly
given or made when delivered, or three business days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as set forth above or in the case of any party, to such other address
as such party may hereafter notify to the other parties hereto.

        7.2    Covenants Running with the Land.    All Obligations contained in
this Mortgage are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Mortgaged Property. As used herein,
"Mortgagor" shall refer to the party named in the first paragraph of this
Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property (without in any way implying that Mortgagee has or will consent to any
such conveyance

8

--------------------------------------------------------------------------------




or transfer of the Mortgaged Property). All persons or entities who may have or
acquire an interest in the Mortgaged Property shall be deemed to have notice of,
and be bound by, the terms of the Credit Agreement and the other Loan Documents;
however, no such party shall be entitled to any rights thereunder without the
prior written consent of Mortgagee.

        7.3    Attorney-in-Fact.    Mortgagor hereby irrevocably appoints
Mortgagee and its successors and assigns, as its attorney-in-fact, which agency
is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
appropriate to protect Mortgagee's interest, if Mortgagor shall fail to do so
within ten (10) days after written request by Mortgagee, (b) upon the issuance
of a deed pursuant to the foreclosure of this Mortgage or the delivery of a deed
in lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Personalty, Fixtures, Plans
and Property Agreements in favor of the grantee of any such deed and as may be
necessary or desirable for such purpose, (c) to prepare, execute and file or
record financing statements, continuation statements and applications for
registration necessary to create, perfect or preserve Mortgagee's security
interests and rights in or to any of the collateral, and (d) while any Event of
Default exists, to perform any obligation of Mortgagor hereunder; however:
(1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Obligations and shall bear interest at the
interest rate applicable to overdue amounts under Section 2.15(c) of the Credit
Agreement; (3) Mortgagee as such attorney-in-fact shall only be accountable for
such funds as are actually received by Mortgagee; and (4) Mortgagee shall not be
liable to Mortgagor or any other person or entity for any failure to take any
action that it is empowered to take under this Section.

        7.4    Successors and Assigns.    This Mortgage shall be binding upon
and inure to the benefit of Mortgagee and Mortgagor and their respective
successors and assigns. Mortgagor shall not, without the prior written consent
of Mortgagee, assign any rights, duties or obligations hereunder.

        7.5    No Waiver.    Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Mortgagee shall have the right
at any time to insist upon strict performance of all of such terms, provisions
and conditions.

        7.6    Subrogation.    To the extent proceeds of the Note have been used
to extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Mortgagee shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

        7.7    Credit Agreement.    If any conflict or inconsistency exists
between this Mortgage and the Credit Agreement, the Credit Agreement shall
govern.

        7.8    Release.    Upon payment in full of the Obligations, the
termination or expiration of all Commitments (as defined in the Credit
Agreement), and provided that no Letter of Credit (as defined in the Credit
Agreement) shall be outstanding, Mortgagee, at Mortgagor's expense, shall
release the liens and security interests created by this Mortgage or, at
Mortgagor's request (but at no cost to Mortgagee) assign this Mortgage to a
mortgagee designated by Mortgagor.

        7.9    Waiver of Stay, Moratorium and Similar Rights.    Mortgagor
agrees, to the full extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the

9

--------------------------------------------------------------------------------




provisions of this Mortgage or the indebtedness secured hereby, or any agreement
between Mortgagor and Mortgagee or any rights or remedies of Mortgagee.

        7.10    Limitation on Liability.    Mortgagor's liability hereunder is
subject to and limited by the exculpatory provisions of the Credit Agreement.

        7.11    Obligations of Mortgagor, Joint and Several.    If more than one
person or entity has executed this Mortgage as "Mortgagor," the obligations of
all such persons or entities hereunder shall be joint and several.

        7.12    Governing Law.    This Mortgage shall be governed by the laws of
the State in which the Land is located.

        7.13    Headings.    The Article, Section and Subsection titles hereof
are inserted for convenience of reference only and shall in no way alter, modify
or define, or be used in construing, the text of such Articles, Sections or
Subsections.

        7.14    Entire Agreement.    This Mortgage and the other Loan Documents
embody the entire agreement and understanding between Mortgagee and Mortgagor
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

        IN WITNESS WHEREOF, the parties hereto have executed this Mortgage as of
the date first above written.

    [REGAL CINEMAS, INC.]
 
 
By:
 
    

--------------------------------------------------------------------------------


 
 
Name:
 
    

--------------------------------------------------------------------------------


 
 
Title:
 
    

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

STATE OF                         §

COUNTY OF                         §

This instrument was acknowledged before me on January    , 2002,
by                        ,                         of                         ,
a                        corporation, on behalf of said corporation.

--------------------------------------------------------------------------------


Notary Public, State of                         

my commission expires:
                                                 

--------------------------------------------------------------------------------


EXHIBIT A
[Legal Description]


--------------------------------------------------------------------------------


EXHIBIT D


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


FORM OF LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


by

[REGAL CINEMAS, INC.]

as Mortgagor

in favor of

LEHMAN COMMERCIAL PAPER INC.

individually and as agent

as Mortgagee

Dated as of: January    , 2002

Property Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RECORD AND RETURN TO:
DAVID M. STEWART
LATHAM & WATKINS
885 THIRD AVENUE
NEW YORK, NY 10022

--------------------------------------------------------------------------------


TABLE OF CONTENTS


1.   DEFINITIONS   1
2.
 
GRANT
 
3
3.
 
WARRANTIES, REPRESENTATIONS AND COVENANTS
 
3     3.1   Title to Mortgaged Property and Lien of this Instrument   3     3.2
  First Lien Status   3     3.3   Payment and Performance   3     3.4  
Replacement of Fixtures and Personalty   3     3.5   Maintenance of Rights of
Way, Easements and Licenses   3     3.6   Inspection   4     3.7   Other
Covenants   4     3.8   Condemnation Awards and Insurance Proceeds   4     3.9  
Lease   4     3.10   Treatment of Lease in Bankruptcy   6     3.11   Rejection
of Lease by Landlord   6     3.12   Assignment of Claims to Mortgagee   6    
3.13   Mortgagor's Acquisition of Interest in Leased Parcels   6     3.14   New
Lease Issued to Mortgagee   7
4.
 
DEFAULT AND FORECLOSURE
 
7     4.1   Remedies   7     4.2   Separate Sales   8     4.3   Remedies
Cumulative, Concurrent and Nonexclusive   8     4.4   Release of and Resort to
Collateral   8     4.5   Waiver of Redemption, Notice and Marshalling of Assets
  8     4.6   Discontinuance of Proceedings   8     4.7   Application of
Proceeds   8     4.8   Occupancy After Foreclosure   9     4.9   Protective
Advances and Disbursements; Costs of Enforcement   9     4.10   No Mortgagee in
Possession   9
5.
 
ASSIGNMENT OF RENTS AND LEASES
 
10     5.1   Assignment   10     5.2   No Obligation   10     5.3   Right to
Apply Rents   10     5.4   No Merger of Estates   10
6.
 
SECURITY AGREEMENT
 
10     6.1   Security Interest   10     6.2   Financing Statements   11     6.3
  Fixture Filing   11
7.
 
MISCELLANEOUS
 
11     7.1   Notices   11     7.2   Covenants Running with the Land   12     7.3
  Attorney-in-Fact   12     7.4   Successors and Assigns   12     7.5   No
Waiver   12     7.6   Subrogation   12     7.7   Credit Agreement   12     7.8  
Release   12     7.9   Waiver of Stay, Moratorium and Similar Rights   13    
7.10   Limitation on Liability   13

--------------------------------------------------------------------------------

    7.11   Obligations of Mortgagor, Joint and Several   13     7.12   Governing
Law   13     7.13   Headings   13     7.14   Entire Agreement   13

Exhibit A: legal description
Exhibit B: description of leasehold estate


INDEX OF DEFINED TERMS


Bankruptcy Code   2 Bankruptcy Law   2 Covenants   1 Credit Agreement   1
Fixtures   1 Improvements   1 Land   1 Landlord   1 Lease   2 Lease Damage Claim
  2 Loan Documents   1 Mortgage   1 Mortgaged Property   1, 3 Mortgagee   1
Mortgagor   1 Notes   1 Obligations   3 Permitted Encumbrances   3 Personalty  
2 Plans   2 Property Agreements   2 Rents   2 Section 365(h) Election   2 Space
Leases   2 UCC   3

ii

--------------------------------------------------------------------------------




LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING


        This Leasehold Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing (this "Mortgage") is executed as of
January            , 2002, by [REGAL CINEMAS, INC., a Tennessee corporation]
("Mortgagor"), whose address is 7132 Mike Campbell Dr., Knoxville, TN 37918 for
the benefit of LEHMAN COMMERCIAL PAPER INC., a New York corporation
("Mortgagee") individually and as Administrative Agent for the Lenders under the
Credit Agreement more fully described below, whose address is 745 Seventh
Avenue, 8th Floor, New York, NY 10019.

        1.    DEFINITIONS    

        As used herein, the following terms shall have the following meanings:

        "Covenants": All of the agreements, covenants, conditions, warranties,
representations and other obligations made or undertaken by Mortgagor or any
other person or entity to Mortgagee or others as set forth in the Loan
Documents.

        "Loan Documents": The (1) Credit Agreement of even date among Regal
Cinemas Corporation and Regal Cinemas, Inc., as borrower; the Several Lenders
from time to time party thereto; Lehman Brothers Inc., as sole advisor, sole
lead arranger and sole book manager; Lehman Commercial Paper Inc., as
administrative agent; and the other Agents referred to therein (the "Credit
Agreement"), (2) the Security Documents, the Fee Letter, the Applications and
the Notes (collectively, the "Notes") each as defined in the Credit Agreement,
(3) this Mortgage, (4) all other documents now or hereafter executed by
Mortgagor or any other person or entity to evidence or secure the payment and
performance of the Obligations and (5) all modifications, restatements,
consolidations, extensions, renewals and replacements of the foregoing.

        "Mortgaged Property": All of Mortgagor's right, title and interest now
or hereafter owned or acquired in and to all: (1) as lessee pursuant to the
Lease (as defined below), the real property described in Exhibit A, together
with any greater estate therein as hereafter may be acquired by Mortgagor (the
"Land"), (2) as lessee pursuant to the Lease (as defined below), buildings,
structures and other improvements, now or at any time situated, placed or
constructed upon the Land (the "Improvements"), (3) materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Mortgagor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements (the "Fixtures"), (4) goods, accounts, general
intangibles, instruments, documents, chattel paper and all other personal
property of any kind or character, including such items of personal property as
defined in the UCC, now owned or hereafter acquired by Mortgagor and now or
hereafter affixed to, placed upon, used in connection with, arising from or
otherwise related to the Land and Improvements or that may be used in or
relating to the planning, development, financing or operation of the Mortgaged
Property, including, without limitation, furniture, furnishings, equipment,
machinery, money, insurance proceeds, accounts, contract rights, goodwill,
chattel paper, documents, property licenses and/or franchise agreements, rights
of Mortgagor under leases of Fixtures or other personal property or equipment,
inventory, all refundable, returnable or reimbursable fees, deposits or other
funds or evidences of credit or indebtedness deposited by or on behalf of
Mortgagor with any governmental authorities, boards, corporations, providers of
utility services, public or private, including specifically, but without
limitation, all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs (the "Personalty"),
(5) reserves, escrows or impounds required under the Credit Agreement and all
deposit accounts maintained by Mortgagor with respect to the Mortgaged Property,
(6) plans, specifications, shop drawings and other technical descriptions
prepared for construction, repair or alteration of the Improvements, and all
amendments and modifications thereof (the "Plans"),

1

--------------------------------------------------------------------------------




(7) leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, (the "Space Leases"), together with all related security and other
deposits, (8) of the rents, revenues, income, proceeds, profits, security and
other types of deposits, and other benefits paid or payable by parties to the
Space Leases other than Mortgagor for using, leasing, licensing, possessing,
operating from, residing in, selling or otherwise enjoying the Mortgaged
Property (the "Rents"), (9) other agreements, such as construction contracts,
architects' agreements, engineers' contracts, utility contracts, maintenance
agreements, management agreements, service contracts, permits, licenses,
certificates and entitlements in any way relating to the development,
construction, use, occupancy, operation, maintenance, enjoyment, acquisition or
ownership of the Mortgaged Property (the "Property Agreements"), (10) rights,
privileges, tenements, hereditaments, rights-of-way, easements, appendages and
appurtenances appertaining to the foregoing, and all right, title and interest,
if any, of Mortgagor in and to any streets, ways, alleys, strips or gores of
land adjoining the Land or any part thereof, (11) accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof, (12) insurance
policies, unearned premiums therefor and proceeds from such policies covering
any of the above property now or hereafter acquired by Mortgagor, (13) mineral,
water, oil and gas rights now or hereafter acquired and relating to all or any
part of the Mortgaged Property, (14) that certain lease as described on
Exhibit B attached hereto and made a part hereof (the "Lease"), as the Lease may
be amended, restated, renewed or extended in the future in compliance with this
Mortgage, including any options to purchase, extend or renew provided for in the
Lease and any nondisturbance, attornment and recognition agreement benefiting
Mortgagor with respect to the Lease, together with all credits, deposits,
privileges, rights, estates, title and interest of Mortgagor as tenant under the
Lease (including all rights of Mortgagor to treat the Lease as terminated under
Section 365(h) (a "Section 365(h) Election") of the United States Bankruptcy
Code, 11 U.S.C. Section 101 et seq. (the "Bankruptcy Code") or any other state
or federal insolvency, reorganization, moratorium or similar law for the relief
of debtors (a "Bankruptcy Law"), or any comparable right provided under any
other Bankruptcy Law, together with all rights, remedies and privileges related
thereto), and all books and records that contain records of payments of rent or
security made under the Lease and all of Mortgagor's claims and rights to the
payment of damages that may arise from Landlord's (as described on Exhibit B)
("Landlord") failure to perform under the Lease, or rejection of the Lease under
any Bankruptcy Law (a "Lease Damage Claim"), Mortgagee having the right, at any
time and from time to time, to notify Landlord of the rights of Mortgagee
hereunder, and (15) awards, remunerations, reimbursements, settlements or
compensation heretofore made to Mortgagor or hereafter to be made to Mortgagor
by any governmental authority pertaining to the Land, Improvements, Fixtures or
Personalty. As used in this Mortgage, the term "Mortgaged Property" shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein.

        "Obligations": As defined in the Credit Agreement, as well as all
obligations arising under the Guarantee and Collateral Agreement (as defined in
the Credit Agreement) and including, without limitation, all other indebtedness,
obligations and liabilities now or hereafter existing of any kind of Mortgagor
to Mortgagee under documents that recite that they are intended to be secured by
this Mortgage.

        "Permitted Encumbrances": The outstanding liens, easements,
restrictions, security interests and other exceptions to title set forth in the
policy of title insurance insuring the lien of this Mortgage issued on the date
hereof, liens and security interests in favor of Mortgagee created or permitted
by the Loan Documents.

        "UCC": The Uniform Commercial Code of the State of                or, if
the creation, perfection and enforcement of any security interest herein granted
is governed by the laws of a

2

--------------------------------------------------------------------------------




state other than                , then, as to the matter in question, the
Uniform Commercial Code in effect in that state.

        2.    GRANT.    To secure the full and timely payment and performance of
the Obligations, Mortgagor MORTGAGES, GRANTS, BARGAINS, SELLS and CONVEYS the
Mortgaged Property to Mortgagee, subject, however, to the Permitted
Encumbrances, TO HAVE AND TO HOLD the Mortgaged Property to Mortgagee and
Mortgagor does hereby bind itself, its successors and assigns to WARRANT AND
FOREVER DEFEND the title to the Mortgaged Property unto Mortgagee.

        [Include only if required by state law: ANYTHING TO THE CONTRARY
CONTAINED HEREIN NOTWITHSTANDING, THE MAXIMUM PRINCIPAL AMOUNT SECURED OR THAT
UNDER ANY CONTINGENCY MAY BE SECURED HEREBY IS                    DOLLARS
($            ).]

        3.    WARRANTIES, REPRESENTATIONS AND COVENANTS.    Mortgagor warrants,
represents and covenants to Mortgagee as follows:

        3.1    Title to Mortgaged Property and Lien of this
Instrument.    Mortgagor warrants that Mortgagor has a good and insurable
leasehold estate in and to the Land and a good and insurable leasehold estate in
and to each of the Improvements and has the full power, authority and right to
execute, deliver and perform its obligations under this Mortgage and to
encumber, mortgage, transfer, give, grant, bargain, sell, alienate, enfeoff,
convey, confirm, warrant, pledge, assign and hypothecate the same and that,
except for the Permitted Encumbrances, Mortgagor possesses an unencumbered
leasehold estate in the Land and an unencumbered leasehold estate in the
Improvements and that it owns the other Mortgaged Property free and clear of any
liens, claims or interests except for the Permitted Encumbrances. This Mortgage
creates a valid, enforceable first priority lien and security interest against
the Mortgaged Property.

        3.2    First Lien Status.    Mortgagor shall preserve and protect the
first lien and security interest status of this Mortgage and the other Loan
Documents. If any lien or security interest other than the Permitted
Encumbrances is asserted against the Mortgaged Property, Mortgagor shall
promptly, and at its expense, (a) give Mortgagee a detailed written notice of
such lien or security interest (including origin, amount and other terms), and
(b) pay the underlying claim in full or take such other action so as to cause it
to be released or contest the same in compliance with the requirements of the
Credit Agreement (including the requirement of providing a bond or other
security satisfactory to Mortgagee).

        3.3    Payment and Performance.    Mortgagor shall pay and perform the
Obligations when due under the Loan Documents to which it is a party and shall
perform the Covenants under the Loan Documents in full when they are required to
be performed, and shall timely pay the rentals, additional rent and other
charges required by and payable under the Lease in accordance with the terms of
the Lease.

        3.4    Replacement of Fixtures and Personalty.    Except as permitted by
the Credit Agreement, Mortgagor shall not, without the prior written consent of
Mortgagee, permit any of the Fixtures or Personalty to be removed at any time
from the Land or Improvements, unless the removed item is removed temporarily
for maintenance and repair or, if removed permanently, is obsolete and is
replaced by an article of equal or better suitability and value, owned by
Mortgagor subject to the liens and security interests of this Mortgage and the
other Loan Documents, and free and clear of any other lien or security interest
except such as may be first approved in writing by Mortgagee.

        3.5    Maintenance of Rights of Way, Easements and
Licenses.    Mortgagor shall maintain all rights of way, easements, grants,
privileges, licenses, certificates, permits, entitlements and franchises
necessary for the use of the Mortgaged Property and will not, without the prior
consent of Mortgagee, not to be unreasonably withheld or delayed, consent to any
public restriction (including any zoning ordinance) or private restriction as to
the use of the Mortgaged Property.

3

--------------------------------------------------------------------------------




Mortgagor shall comply in all material respects with all restrictive covenants
affecting the Mortgaged Property, and all zoning ordinances and other public or
private restrictions as to the use of the Mortgaged Property.

        3.6    Inspection.    Mortgagor shall permit Mortgagee, and Mortgagee's
agents, representatives and employees, upon reasonable prior notice to
Mortgagor, to inspect the Mortgaged Property and conduct such environmental,
engineering and other studies as Mortgagee may require, provided that such
inspections and studies shall not materially interfere with the use and
operation of the Mortgaged Property.

        3.7    Other Covenants.    All of the covenants in the Credit Agreement
are incorporated herein by reference, including, without limitation, the
provisions contained in the Credit Agreement regarding insurance, casualty,
condemnation, leasing and maintenance of the Mortgaged Property. Mortgagor shall
furnish all information that Mortgagee may reasonably request from time to time
concerning Mortgagor's compliance with the terms of the Lease. All
property-related covenants in the Credit Agreement are incorporated as though
Mortgagor were the "Borrower" thereunder.

        3.8    Condemnation Awards and Insurance Proceeds.    

        3.8.1    Condemnation Awards.    To the extent permitted by the Lease,
Mortgagor assigns all awards and compensation for any condemnation or other
taking, or any purchase in lieu thereof, to Mortgagee and authorizes Mortgagee
to collect and receive such awards and compensation and to give proper receipts
and acquaintances therefor, subject to the terms of the Credit Agreement.

        3.8.2    Insurance Proceeds.    To the extent permitted by the Lease,
Mortgagor assigns to Mortgagee all proceeds of any insurance policies insuring
against loss or damage to the Mortgaged Property. Mortgagor authorizes and
directs the issuer of each of such insurance policies to make payment for all
such losses to Mortgagor and Mortgagee jointly, to be released by Mortgagee or
applied toward the prepayment of the Term Notes and reduction of the Revolving
Credit Commitments (each as defined in the Credit Agreement) in accordance with
the terms of Credit Agreement.

Notwithstanding the foregoing, Mortgagee shall make available to Mortgagor the
foregoing awards, compensation and proceeds of condemnation and insurance, for
the purpose of restoration and rebuilding the Mortgaged Property, to the same
extent that Mortgagor or the borrowers would be entitled to retain Net Cash
Proceeds in connection with a Recovery Event (as both of those terms are defined
in the Credit Agreement), under the terms of the Credit Agreement.

        3.9    Lease.    Mortgagor represents, warrants and covenants the
following with respect to the Lease:

        3.9.1 Mortgagor has delivered to Mortgagee true, correct and complete
copies of the Lease, including all amendments and modifications, written or
oral, existing as of the date hereof. To Mortgagor's knowledge, no amendments or
modifications are currently under discussion.

        3.9.2 Mortgagor shall not enter into any modifications or amendments of
the Lease (except for those of an operational nature that do not affect the
term, or economic terms, of the Lease) without the prior written consent of
Mortgagee, not to be unreasonably withheld; it being understood that Mortgagee
shall promptly respond to any requests made by Mortgagor pursuant to this
paragraph.

        3.9.3 Except for any cure obligations necessary for the assumption of
the Lease pursuant to the United States Bankruptcy Code, to Mortgagor's
knowledge, no default now exists under

4

--------------------------------------------------------------------------------




the Lease, and no event has occurred that, with the giving of notice or the
passage of time or both, would constitute such a default or would entitle
Mortgagor or any other party under such Lease to cancel the same or otherwise
avoid its obligations.

        3.9.4    Except for this Mortgage or other assignments in favor of
Mortgagee, Mortgagor has not executed any assignment or pledge of the Lease or
of Mortgagor's right, title and interest in the same, which now is in effect.

        3.9.5    This Mortgage conforms and complies with the terms of the
Lease, does not constitute a violation under the Lease and is and at all times
shall constitute a valid lien (subject only to those matters permitted by this
Mortgage) on Mortgagor's interests in the Lease.

        3.9.6    Promptly after the date hereof, and again promptly after
execution of any amendment to this Mortgage, Mortgagor shall notify Landlord of
the execution and delivery of this Mortgage or amendment, as the case may be.

        3.9.7    Mortgagor hereby irrevocably delegates to Mortgagee the
nonexclusive authority to exercise any or all of Mortgagor's rights, including
the right to give any and all notices to Landlord under the Lease, whether or
not Mortgagor has failed to exercise such right. Nothing in the foregoing
delegation of authority shall be deemed to impose any obligation or duty upon
Mortgagee. Notwithstanding such delegation of authority, Mortgagee grants
Mortgagor a revocable exclusive license to exercise such authority which license
may only be revoked by Mortgagee upon the occurrence and during the continuance
of any Event of Default in accordance with the Credit Agreement.

        3.9.8    Mortgagor shall not default under the Lease. Mortgagor shall
promptly deliver to Mortgagee a copy of any notice of default or termination
that it receives from Landlord. Mortgagor shall promptly notify Mortgagee of any
request that either party to the Lease makes for arbitration pursuant to the
Lease, and of the institution of any such arbitration. Upon an Event of Default,
Mortgagee may participate in any such arbitration in such manner as Mortgagee
shall reasonably determine appropriate, including, upon the occurrence of an
Event of Default and during the continuation thereof, to the exclusion of
Mortgagor.

        3.9.9    Except as provided in the Credit Agreement, Mortgagor shall
renew the Lease when and as permitted in accordance with its terms. Mortgagor
shall not, without Mortgagee's consent, fail or refuse to take timely and
appropriate action to renew the Lease when and as permitted by such Lease.
Mortgagor shall not take action to end the Lease prior to the natural expiration
(with all available renewals) of the term of the Lease without Mortgagee's
consent, not to be unreasonably withheld.

        3.9.10    Except as required by the Lease, Mortgagor shall not
subordinate, or consent to the subordination of, the Lease to any deed of trust
or other lien encumbering Landlord's estate in the Land.

        3.9.11    Mortgagor's obligations under this Mortgage are independent of
and in addition to Mortgagor's obligations under the Lease. Nothing in this
Mortgage shall be construed to require Mortgagor or Mortgagee to take or omit to
take any action that would cause a default under the Lease.

        3.9.12    Mortgagor shall promptly notify Mortgagee after learning of
the commencement of any bankruptcy, reorganization, insolvency or similar
proceeding affecting Landlord or the occurrence of any event that could, with
the passage of time, constitute such a proceeding. Mortgagor shall also promptly
forward to Mortgagee copies of any documents, notices,

5

--------------------------------------------------------------------------------




summonses and other documents that Mortgagor receives in connection with
Landlord's bankruptcy or related proceeding.

        3.10    Treatment of Lease in Bankruptcy.    

        3.10.1    If Landlord rejects or disaffirms, or seeks or purports to
reject or disaffirm, the Lease pursuant to any Bankruptcy Law, then Mortgagor
shall not exercise the 365(h) Election except as otherwise provided in this
paragraph. To the extent permitted by law, Mortgagor shall not suffer or permit
the termination of any Lease by exercise of the 365(h) Election or otherwise
without Mortgagee's consent. Mortgagor acknowledges that because the Lease is a
primary element of Mortgagee's security for the Obligations secured hereunder,
it is not anticipated that Mortgagee would consent to termination of the Lease.
If Mortgagor makes any 365(h) Election in violation of this Mortgage, then such
365(h) Election shall be void and of no force or effect.

        3.10.2    Mortgagor hereby assigns to Mortgagee the 365(h) Election with
respect to the Lease until the Obligations secured hereunder have been satisfied
in full. Mortgagor acknowledges and agrees that the foregoing assignment of the
365(h) Election and related rights is one of the rights that Mortgagee may use
at any time to protect and preserve Mortgagee's other rights and interests under
this Mortgage. Mortgagor further acknowledges that exercise of the 365(h)
Election in favor of terminating the Lease would constitute waste prohibited by
this Mortgage.

        3.10.3    Mortgagor acknowledges that if the 365(h) Election is
exercised in favor of Mortgagor's remaining in possession under the Lease, then
Mortgagor's resulting occupancy rights, as adjusted by the effect of Section 365
of the Bankruptcy Code, shall then be part of the Mortgaged Property and shall
be subject to the lien of this Mortgage.

        3.11    Rejection of Lease by Landlord.    If Landlord rejects or
disaffirms the Lease or purports or seeks to disaffirm such Lease pursuant to
any Bankruptcy Law, then:

        3.11.1    Mortgagor shall remain in possession of the Land demised under
the Lease and shall perform all acts necessary for Mortgagor to remain in such
possession for the unexpired term of such Lease, whether the then existing terms
and provisions of such Lease require such acts or otherwise; and

        3.11.2    All the terms and provisions of this Mortgage and the lien
created by this Mortgage shall remain in full force and effect and shall extend
automatically to all of Mortgagor's rights and remedies arising at any time
under, or pursuant to, Section 365(h) of the Bankruptcy Code, including all of
Mortgagor's rights to remain in possession of the Land.

        3.12    Assignment of Claims to Mortgagee.    Mortgagor, immediately
upon learning that Landlord has failed to perform the terms and provisions under
the Lease (including by reason of a rejection or disaffirmance or purported
rejection or disaffirmance of such Lease pursuant to any Bankruptcy Law), shall
notify Mortgagee of any such failure to perform. Mortgagor unconditionally
assigns, transfers, and sets over to Mortgagee any and all Lease Damage Claims.
This assignment constitutes a present, irrevocable, and unconditional assignment
of the Lease Damage Claims, and shall continue in effect until the Obligations
secured hereunder have been satisfied in full. Notwithstanding the foregoing,
Mortgagee grants to Mortgagor a revocable license to exercise any Lease Damage
Claims which license may only be revoked by Mortgagee upon the occurrence and
during the continuance of any Event of Default.

        3.13    Mortgagor's Acquisition of Interest in Leased Parcels.    If
Mortgagor acquires the fee or any other interest in the Land or Improvements,
such acquired interest shall immediately become subject to the lien of this
Mortgage as fully and completely, and with the same effect, as if

6

--------------------------------------------------------------------------------




Mortgagor now owned it and as if this Mortgage specifically described it,
without need for the delivery and/or recording of a supplement to this Mortgage
or any other instrument. In the event of any such acquisition, the fee and
leasehold interests in such Land or Improvements, unless Mortgagee elects
otherwise in writing, remain separate and distinct and shall not merge,
notwithstanding any principle of law to the contrary.

        3.14    New Lease Issued to Mortgagee.    If the Lease is for any reason
whatsoever terminated before the expiration of its term and, pursuant to any
provision of the Lease, Mortgagee or its designee shall acquire from Landlord a
new lease of the relevant leased premises, then Mortgagor shall have no right,
title or interest in or to such new lease or the estate created thereby.

        4.    DEFAULT AND FORECLOSURE    

        4.1    Remedies.    During the occurrence and continuance of an Event of
Default (as defined in the Credit Agreement), Mortgagee may, at Mortgagee's
election, exercise any or all of the following rights, remedies and recourses:

        4.1.1    Acceleration.    To the extent permitted by the Credit
Agreement, declare the Obligations to be immediately due and payable, without
further notice, presentment, protest, notice of intent to accelerate, notice of
acceleration, demand or action of any nature whatsoever (each of which hereby is
expressly waived by Mortgagor), whereupon the same shall become immediately due
and payable.

        4.1.2    Entry on Mortgaged Property.    Enter the Mortgaged Property
and take exclusive possession thereof and of all books, records and accounts
relating thereto. If Mortgagor remains in possession of the Mortgaged Property
after an Event of Default and without Mortgagee's prior written consent,
Mortgagee may invoke any legal remedies to dispossess Mortgagor.

        4.1.3    Operation of Mortgaged Property.    Hold, lease, develop,
manage, operate or otherwise use the Mortgaged Property upon such terms and
conditions as Mortgagee may deem reasonable under the circumstances (making such
repairs, alterations, additions and improvements and taking other actions, from
time to time, as Mortgagee deems necessary or desirable), and apply all Rents
and other amounts collected by Mortgagee in connection therewith in accordance
with the provisions of Section 8 of the Credit Agreement.

        4.1.4    Foreclosure and Sale.    Institute proceedings for the complete
foreclosure of this Mortgage, in which case the Mortgaged Property may be sold
for cash or credit in one or more parcels. With respect to any notices required
or permitted under the UCC, Mortgagor agrees that ten days prior written notice
shall be deemed commercially reasonable. At any such sale by virtue of any
judicial proceedings or any other legal right, remedy or recourse, the title to
and right of possession of any such property shall pass to the purchaser
thereof, and to the fullest extent permitted by law, Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold
and such sale shall be a perpetual bar both at law and in equity against
Mortgagor, and against all other persons claiming or to claim the property sold
or any part thereof, by, through or under Mortgagor. Mortgagee may be a
purchaser at such sale and if Mortgagee is the highest bidder, may credit the
portion of the purchase price that would be distributed to Mortgagee against the
Obligations in lieu of paying cash.

        4.1.5    Receiver.    Make application to a court of competent
jurisdiction for, and obtain from such court as a matter of strict right and
without notice to Mortgagor or regard to the adequacy of the Mortgaged Property
for the repayment of the Obligations, the appointment of a receiver of the
Mortgaged Property, and Mortgagor irrevocably consents to such appointment. Any
such receiver shall have all the usual powers and duties of receivers in

7

--------------------------------------------------------------------------------




similar cases, including the full power to rent, maintain and otherwise operate
the Mortgaged Property upon such terms as may be approved by the court, and
shall apply such Rents in accordance with the provisions of Section 8 of the
Credit Agreement.

        4.1.6    Other.    Exercise all other rights, remedies and recourses
granted under the Loan Documents or otherwise available at law or in equity
(including an action for specific performance of any covenant contained in the
Loan Documents, or a judgment on the Note either before, during or after any
proceeding to enforce this Mortgage).

        4.2    Separate Sales.    The Mortgaged Property may be sold in one or
more parcels and in such manner and order as Mortgagee in its sole discretion
may elect; the right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

        4.3    Remedies Cumulative, Concurrent and Nonexclusive.    Mortgagee
shall have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Note and the other
Loan Documents, or against the Mortgaged Property, or against any one or more of
them, at the sole discretion of Mortgagee, (c) may be exercised as often as
occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

        4.4    Release of and Resort to Collateral.    Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first and
prior lien and security interest in and to the remaining Mortgaged Property. For
payment of the Obligations, Mortgagee may resort to any other security in such
order and manner as Mortgagee may elect.

        4.5    Waiver of Redemption, Notice and Marshalling of Assets.    To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any appraisement, valuation, stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) all notices of any Event of Default or of Mortgagee's election to exercise
or its actual exercise of any right, remedy or recourse provided for under the
Loan Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

        4.6    Discontinuance of Proceedings.    If Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance or abandonment shall waive any Event of Default that may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.

        4.7    Application of Proceeds.    The proceeds of any sale of, and the
Rents and other amounts generated by the holding, leasing, management, operation
or other use of the Mortgaged Property,

8

--------------------------------------------------------------------------------




shall be applied by Mortgagee (or the receiver, if one is appointed) in the
following order unless otherwise required by applicable law:

        4.7.1    to the payment of the costs and expenses of taking possession
of the Mortgaged Property and of holding, using, leasing, repairing, improving
and selling the same, including, without limitation (1) receiver's fees and
expenses, (2) court costs, (3) reasonable attorneys' and accountants' fees and
expenses, (4) costs of advertisement, and (5) the payment of all ground rent,
real estate taxes and assessments, except any taxes, assessments or other
charges subject to which the Mortgaged Property shall have been sold;

        4.7.2    to the payment of all amounts (including interest), other than
the unpaid principal balance of the Note and accrued but unpaid interest, which
may be due to Mortgagee under the Loan Documents;

        4.7.3    to the payment of the Obligations and performance of the
Covenants under the Loan Documents in such manner and order of preference as
Mortgagee in its sole discretion may determine; and

        4.7.4    the balance, if any, to the payment of the persons legally
entitled thereto.

        4.8    Occupancy After Foreclosure.    The purchaser at any foreclosure
sale pursuant to Section 4.1.4 shall become the legal owner of the Mortgaged
Property. All occupants of the Mortgaged Property shall, at the option of such
purchaser, become tenants of the purchaser at the foreclosure sale and shall
deliver possession thereof immediately to the purchaser upon demand. It shall
not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

        4.9    Protective Advances and Disbursements; Costs of Enforcement.    

        4.9.1    If any Event of Default exists, Mortgagee shall have the right,
but not the obligation, to cure such Event of Default in the name and on behalf
of Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee
under this Section, or otherwise under this Mortgage or any of the other Loan
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred, to and including the date of reimbursement,
computed at the interest rate applicable to overdue amounts under
Section 2.15(c) of the Credit Agreement, and all such sums, together with
interest thereon, shall be secured by this Mortgage.

        4.9.2    Mortgagor shall pay all expenses (including reasonable
attorneys' fees and expenses) of or incidental to the perfection and enforcement
of this Mortgage and the other Loan Documents, or the enforcement, compromise or
settlement of the Obligations or any claim under this Mortgage and the other
Loan Documents, and for the curing thereof, or for defending or asserting the
rights and claims of Mortgagee in respect thereof, by litigation or otherwise.

        4.10.    No Mortgagee in Possession.    Neither the enforcement of any
of the remedies under this Article, the assignment of the Rents and Space Leases
under Article 5, the security interests under Article 6, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee to be deemed or construed to be a mortgagee in possession of the
Mortgaged Property, to obligate Mortgagee to lease the Mortgaged Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Space
Leases or otherwise.

9

--------------------------------------------------------------------------------

        5.    ASSIGNMENT OF RENTS AND LEASES    

        5.1    Assignment.    Mortgagor hereby assigns to Mortgagee a present,
absolute assignment of the Space Leases and Rents. While any Event of Default
exists, Mortgagee shall be entitled to (a) notify any person that the Space
Leases have been assigned to Mortgagee and that all Rents are to be paid
directly to Mortgagee, whether or not Mortgagee has commenced or completed
foreclosure or taken possession of the Mortgaged Property; (b) settle,
compromise, release, extend the time of payment of, and make allowances,
adjustments and discounts of any Rents or other obligations under the Space
Leases; (c) enforce payment of Rents and other rights under the Space Leases,
prosecute any action or proceeding, and defend against any claim with respect to
Rents and Space Leases; (d) enter upon, take possession of and operate the
Mortgaged Property; (e) sublease and/or assign all or any part of the Mortgaged
Property; and/or (f) perform any and all obligations of Mortgagor under the
Space Leases and exercise any and all rights of Mortgagor therein contained to
the full extent of Mortgagor's rights and obligations thereunder, with or
without the bringing of any action or the appointment of a receiver.

        5.2    No Obligation.    Notwithstanding Mortgagee's rights hereunder,
Mortgagee shall not be obligated to perform, and Mortgagee does not undertake to
perform, any obligation, duty or liability with respect to the Space Leases or
Rents on account of this Mortgage. Mortgagee shall have no responsibility on
account of this Mortgage for the control, care, maintenance or repair of the
Mortgaged Property, for any waste committed on the Mortgaged Property, for any
dangerous or defective condition of the Mortgaged Property, or for any
negligence in the management, upkeep, repair or control of the Mortgaged
Property.

        5.3    Right to Apply Rents.    Mortgagee shall have the right, but not
the obligation, to use and apply any Rents received hereunder in such order and
such manner as Mortgagee may determine, including, without limitation, for:
(a) the payment of costs and expenses of enforcing or defending the terms of
this Mortgage or the rights of Mortgagee hereunder, and collecting any Rents and
(b) the payment of costs and expenses of the operation and maintenance of the
Mortgaged Property.

After the payment of all such costs and expenses and after Mortgagee has
established such reserves as it, in its sole discretion, deems necessary for the
proper management of the Mortgaged Property, Mortgagee shall apply all remaining
Rents received by it in the manner contemplated by the Credit Agreement.

        5.4    No Merger of Estates.    So long as any part of the Obligations
and Covenants secured hereby remain unpaid and undischarged, the fee, leasehold
and subleasebold estates to the Mortgaged Property shall not merge, but shall
remain separate and distinct, notwithstanding the union of such estates either
in Mortgagor, Mortgagee, any lessee or any third party by purchase or otherwise.

        6.    SECURITY AGREEMENT    

        6.1    Security Interest.    This Mortgage constitutes a "Security
Agreement" on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Plans, Space
Leases, Rents and Property Agreements. To this end, unless the Lease provides a
security interest with priority to the lessor, Mortgagor grants to Mortgagee, a
first and prior security interest in the Personalty, Fixtures, Plans, Space
Leases, Rents and Property Agreements and all other Mortgaged Property that is
personal property to secure the payment of the Obligations and performance of
the Covenants under the Loan Documents, and agrees that Mortgagee shall have all
the rights and remedies of a secured party under the UCC with respect to such
property. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Personalty, Fixtures, Plans, Space Leases, Rents and
Property Agreement sent to Mortgagor

10

--------------------------------------------------------------------------------

at least five days prior to any action under the UCC shall constitute reasonable
notice to Mortgagor.

        6.2    Financing Statements.    Mortgagor shall execute and deliver to
Mortgagee, in form and substance satisfactory to Mortgagee, such financing
statements and such further assurances as Mortgagee may, from time to time,
reasonably consider necessary to create, perfect and preserve Mortgagee's
security interest hereunder and Mortgagee may cause such statements and
assurances to be recorded and filed, at such times and places as may be required
or permitted by law to so create, perfect and preserve such security interest.
Mortgagor's chief executive office is in the State of                        at
the address set forth in the first paragraph of this Mortgage.

        6.3    Fixture Filing.    This Mortgage shall also constitute a "fixture
filing" for the purposes of the UCC against all of the Mortgaged Property that
is or is to become fixtures. Information concerning the security interest herein
granted may be obtained at the addresses of Debtor (Mortgagor) and Secured Party
(Mortgagee) as set forth in the first paragraph of this Mortgage.

        7.    MISCELLANEOUS    

        7.1    Notices.    Any notice required or permitted to be given under
this Mortgage shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by telecopy. All such communications shall be mailed, sent or delivered,
addressed to the party for whom it is intended at its address set forth below:

If to Mortgagor,

c/o Regal Cinemas, Inc.
7132 Mike Campbell Drive
Knoxville, TN 37918
Attn: Amy E. Miles

with a copy to

Wagner, Myers & Sanger
1801 First Tennessee Plaza, PO Box 1308
Knoxville, TN 37901
Attn: Herbert S. Sanger, Jr., Esq.

If to Mortgagee, to

Lehman Commercial Paper Inc.
745 Seventh Avenue, 8th Floor
New York, NY 10019
Attn: Francis X. Gilhool

with a copy to

Latham & Watkins
885 Third Ave.
New York, NY 10022
Attn: Christopher R. Plaut, Esq. 023299-0182

Any communication so addressed and mailed shall be deemed to have been duly
given or made when delivered, or three business days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as set forth above or in the case of any party, to such other address
as such party may hereafter notify to the other parties hereto.

11

--------------------------------------------------------------------------------

        7.2    Covenants Running with the Land.    All Obligations contained in
this Mortgage are intended by Mortgagor and Mortgagee to be, and shall be
construed as, covenants running with the Mortgaged Property. As used herein,
"Mortgagor" shall refer to the party named in the first paragraph of this
Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property (without in any way implying that Mortgagee has or will consent to any
such conveyance or transfer of the Mortgaged Property). All persons or entities
who may have or acquire an interest in the Mortgaged Property shall be deemed to
have notice of, and be bound by, the terms of the Credit Agreement and the other
Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

        7.3    Attorney-in-Fact.    Mortgagor hereby irrevocably appoints
Mortgagee and its successors and assigns, as its attomey-in-fact, which agency
is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
appropriate to protect Mortgagee's interest, if Mortgagor shall fail to do so
within ten (10) days after written request by Mortgagee, (b) upon the issuance
of a deed pursuant to the foreclosure of this Mortgage or the delivery of a deed
in lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Space Leases, Rents, Personalty, Fixtures,
Plans and Property Agreements in favor of the grantee of any such deed and as
may be necessary or desirable for such purpose, (c) to prepare, execute and file
or record financing statements, continuation statements and applications for
registration necessary to create, perfect or preserve Mortgagee's security
interests and rights in or to any of the collateral, and (d) while any Event of
Default exists, to perform any obligation of Mortgagor hereunder; however:
(1) Mortgagee shall not under any circumstances be obligated to perform any
obligation of Mortgagor; (2) any sums advanced by Mortgagee in such performance
shall be added to and included in the Obligations and shall bear interest at the
interest rate applicable to overdue amounts under Section 2.15(c) of the Credit
Agreement; (3) Mortgagee as such attorney-in-fact shall only be accountable for
such funds as are actually received by Mortgagee; and (4) Mortgagee shall not be
liable to Mortgagor or any other person or entity for any failure to take any
action that it is empowered to take under this Section.

        7.4    Successors and Assigns.    This Mortgage shall be binding upon
and inure to the benefit of Mortgagee and Mortgagor and their respective
successors and assigns. Mortgagor shall not, without the prior written consent
of Mortgagee, assign any rights, duties or obligations hereunder.

        7.5    No Waiver.    Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Mortgagee shall have the right
at any time to insist upon strict performance of all of such terms, provisions
and conditions.

        7.6    Subrogation.    To the extent proceeds of the Note have been used
to extinguish, extend or renew any indebtedness against the Mortgaged Property,
then Mortgagee shall be subrogated to all of the rights, liens and interests
existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

        7.7    Credit Ageement.    If any conflict or inconsistency exists
between this Mortgage and the Credit Agreement, the Credit Agreement shall
govern.

        7.8    Release.    Upon payment in full of the Obligations, the
termination or expiration of all Commitments (as defined in the Credit
Agreement), and provided that no Letter of Credit (as defined in the Credit
Agreement) shall be outstanding, Mortgagee, at Mortgagor's expense, shall
release the liens and security interests created by this Mortgage or, at
Mortgagor's request (but at no cost to Mortgagee) assign this Mortgage to a
mortgagee designated by Mortgagor.

12

--------------------------------------------------------------------------------




        7.9    Waiver of Stay, Moratorium and Similar Rights.    Mortgagor
agrees, to the fall extent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the provisions of this Mortgage or the indebtedness secured hereby, or any
agreement between Mortgagor and Mortgagee or any rights or remedies of
Mortgagee.

        7.10    Limitation on Liability.    Mortgagor's liability hereunder is
subject to and limited by the exculpatory provisions of the Credit Agreement.

        7.11    Obligations of Mortgagor, Joint and Several.    If more than one
person or entity has executed this Mortgage as "Mortgagor," the obligations of
all such persons or entities hereunder shall be joint and several.

        7.12    Governing Law.    This Mortgage shall be governed by the laws of
the State in which the Land is located.

        7.13    Headings.    The Article, Section and Subsection titles hereof
are inserted for convenience of reference only and shall in no way alter, modify
or define, or be used in construing, the text of such Articles, Sections or
Subsections.

        7.14    Entire Agreement.    This Mortgage and the other Loan Documents
embody the entire agreement and understanding between Mortgagee and Mortgagor
and supersede all prior agreements and understandings between such parties
relating to the subject matter hereof and thereof. Accordingly, the Loan
Documents may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements of the parties. There are no unwritten oral
agreements between the parties.

        IN WITNESS WHEREOF, the parties hereto have executed this Mortgage as of
the date first above written.

    [REGAL CINEMAS, INC.]


 
 
 
      By:     

--------------------------------------------------------------------------------

    Name:     

--------------------------------------------------------------------------------

    Title:     

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

STATE OF     

--------------------------------------------------------------------------------

§
COUNTY OF
    

--------------------------------------------------------------------------------


§

        This instrument was acknowledged before me on January     , 2002,
by                        of                         ,
a                        corporation, on behalf of said corporation.

   

--------------------------------------------------------------------------------

    Notary Public, State of     

--------------------------------------------------------------------------------

my commission expires:      


--------------------------------------------------------------------------------


 
 
 

--------------------------------------------------------------------------------


EXHIBIT A


[Legal Description]

--------------------------------------------------------------------------------


EXHIBIT B
DESCRIPTION OF LEASEHOLD ESTATE

        Lease (the "Lease"), dated                        , between [Regal
Cinemas, Inc.], as tenant, and                        , as landlord (the
"Landlord"), dated                        , a memorandum of which was recorded
at                        .

--------------------------------------------------------------------------------




EXHIBIT E



FORM OF ASSIGNMENT AND ACCEPTANCE


        Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of August 12, 2002 (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the "Credit Agreement"), among REGAL
CINEMAS CORPORATION, a Delaware corporation ( "Holdings"), REGAL CINEMAS, INC.,
a Tennessee corporation ( "Regal" and, together with Holdings, the "Borrowers"),
the several banks and other financial institutions or entities from time to time
parties thereto (the "Lenders"), LEHMAN BROTHERS INC and CREDIT SUISSE FIRST
BOSTON, as joint advisors, joint lead arrangers and joint book managers (in such
capacity, the "Arrangers"), CREDIT SUISSE FIRST BOSTON, as syndication agent,
GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent, and LEHMAN
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
"Administrative Agent"). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

        The Assignor identified on Schedule 1 hereto (the "Assignor") and the
Assignee identified on Schedule 1 hereto (the "Assignee") agree as follows:

        1.    The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the "Assigned Interest") in and to the Assignor's rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
"Assigned Facility" collectively, the "Assigned Facilities"), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.

        2.    The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrowers, any of their Subsidiaries or any other
obligor or the performance or observance by the Borrowers, any of their
Subsidiaries or any other obligor of any of their respective obligations under
the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant hereto or thereto; and (c) attaches any Notes held
by it evidencing the Assigned Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes
for a new Note or Notes payable to the Assignee and (ii) if the Assignor has
retained any interest in the Assigned Facility, requests that the Administrative
Agent exchange the attached Notes for a new Note or Notes payable to the
Assignor, in each case in amounts which reflect the assignment being made hereby
(and after giving effect to any other assignments which have become effective on
the Effective Date).

        3.    The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements delivered pursuant to Section 4.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, the Agents,
the Arrangers or any other Lender and based on

E-1

--------------------------------------------------------------------------------




such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.20(f) of the Credit
Agreement.

        4.    The effective date of this Assignment and Acceptance shall be the
Effective Date of Assignment described in Schedule 1 hereto (the "Effective
Date"). Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

        5.    Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to the Effective Date
and to the Assignee for amounts which have accrued subsequent to the Effective
Date.

        6.    From and after the Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.

        7.    This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.

        IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

E-2

--------------------------------------------------------------------------------


Schedule 1
to Assignment and Acceptance


Name of Assignor:      

--------------------------------------------------------------------------------


Name of Assignee:
 
   

--------------------------------------------------------------------------------


Effective Date of Assignment:
     

--------------------------------------------------------------------------------


Credit Facility Assigned


--------------------------------------------------------------------------------


 
Principal Amount Assigned

--------------------------------------------------------------------------------


 
Commitment Percentage Assigned(4)

--------------------------------------------------------------------------------


      $     . %    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 


[Name of Assignor]
 
[Name of Assignee]
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Title       Title





--------------------------------------------------------------------------------

(4)Calculate the Commitment Percentage that is assigned to at least 15 decimal
places and show as a percentage of the aggregate commitments of all Lenders.

E-3

--------------------------------------------------------------------------------

Accepted:   Consented To (if required):
LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent
 
REGAL CINEMAS CORPORATION
By:
 
 
 
By:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Title:       Title:
 
 
 
 
REGAL CINEMAS, INC.
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

Title:
 
 
 
 
LEHMAN COMMERCIAL PAPER, INC., as
Administrative Agent
 
 
 
 
By:
 
             

--------------------------------------------------------------------------------

Title:

E-4

--------------------------------------------------------------------------------


EXHIBIT F-1


August 12, 2002

Lehman Commercial Paper Inc., as Administrative Agent,
Lehman Brothers, Inc. and Credit Suisse First Boston, as Joint Lead Arrangers,
Credit Suisse First Boston, as Syndication Agent,
General Electric Capital Corporation, as Documentation Agent,
and each of the Lenders and Issuing Lenders party from time to the
Amended and Restated Credit Agreement referred to below

c/o Lehman Commercial Paper Inc.
745 Seventh Avenue, 8th Floor
New York, NY 10019

        Re:    Regal Cinemas Corporation and Regal Cinemas, Inc.

Ladies and Gentlemen:

        This firm has acted as counsel to Regal Cinemas Corporation, a Delaware
corporation (the "Company"), Regal Cinemas, Inc., a Tennessee corporation
("RCI"), and those subsidiaries of RCI incorporated in Delaware (the "Delaware
Guarantors") or California (the "California Guarantors" and, together with the
Delaware Guarantors, the "Applicable Guarantors") listed on Schedule 1 hereto
(and those other subsidiaries of the Company listed on Schedule 1 hereto (the
"Other Guarantors" and, together with the Applicable Guarantors, the
"Guarantors") in connection with the Amended and Restated Credit Agreement,
dated as of August 12, 2002 (the "Amended and Restated Credit Agreement"), among
the Company and RCI, as Borrowers, the several lenders named therein, Lehman
Brothers Inc. and Credit Suisse First Boston, as Joint Advisors, Joint Lead
Arrangers and Joint Book Managers, Credit Suisse First Boston, as Syndication
Agent, General Electric Capital Corporation, as Documentation Agent, and Lehman
Commercial Paper Inc., as Administrative Agent. The Amended and Restated Credit
Agreement amends and restates the Credit Agreement, dated as of January 29,
2002, as amended, among the Company and RCI as Borrowers, the several lenders
named therein, Lehman Brothers Inc., as Sole Advisor, Sole Lead Arranger and
Sole Book Manager, Credit Suisse First Boston, as Syndication Agent, General
Electric Capital Corporation, as Documentation Agent, and Lehman Commercial
Paper Inc., as Administrative Agent. This opinion letter is furnished to you
pursuant to the requirements set forth in Section 5.1(k) of the Amended and
Restated Credit Agreement in connection with the closing thereunder on the date
hereof. Capitalized terms used herein that are defined in the Amended and
Restated Credit Agreement have the meanings set forth in the Amended and
Restated Credit Agreement, unless otherwise defined herein.

        For purposes of this opinion letter, we have examined copies of the
following documents (the "Documents"):

1.Executed copy of the Amended and Restated Credit Agreement

2.Executed copy of the Credit Agreement dated as of January 29, 2002, the
Company and RCI as Borrowers, the several lenders named therein, Lehman
Brothers Inc., as Sole Advisor, Sole Lead Arranger and Sole Book Manager, Credit
Suisse First Boston, as Syndication Agent, General Electric Capital Corporation,
as Documentation Agent, and Lehman Commercial Paper Inc., as Administrative
Agent, as amended by the First Amendment to Credit Agreement and Guarantee and
Collateral Agreement, dated as of April 16, 2002 (the "First Amendment"), among
the Company, RCI, the lenders named therein and Lehman Commercial Paper, Inc.,
as Administrative Agent.

3.Executed copy of the Tranche C Term Notes dated August 12, 2002, issued by the
Company and RCI payable to the order of certain Lenders (the "Tranche C Term
Credit Notes").

--------------------------------------------------------------------------------

4.Executed copy of the Assumption Agreement, dated as of April 17, 2002 (the
"Assumption Agreement"), by Florence Theatre Corporation, United Cinema
Corporation, Edwards Theatres, Inc., and Morgan Edwards Theatre Corporation
(collectively, the "Additional Guarantors").

5.Executed copy of the Guarantee and Collateral Agreement, dated as of
January 29, 2002, by the Company, RCI and each of the Guarantors other than the
Additional Guarantors in favor of Lehman Commercial Paper Inc., as
Administrative Agent, as amended by the First Amendment and as supplemented by
the Assumption Agreement (the "Guaranty Agreement").

6.Executed copy of the Confirmation and Amendment Agreement, dated as of
August 12, 2002, among the Company, RCI, each of the Guarantors and the
Administrative Agent (the "Confirmation Agreement").

7.The Certificate of Incorporation of the Company with amendments thereto, as
certified by the Secretary of State of the State of Delaware on April 1, 2002
and as certified by the Secretary of the Company on the date hereof as being
complete, accurate and in effect.

8.The bylaws of the Company, as certified by the Secretary of the Company on the
date hereof as being complete, accurate and in effect.

9.A certificate of good standing of the Company issued by the Secretary of State
of the State of Delaware dated July 26, 2002.

10.Certain resolutions of the Board of Directors of the Company adopted by
unanimous written consent dated August 12, 2002, as certified by the Secretary
of the Company as being complete, accurate and in effect, on the date hereof
relating to, among other things, authorization of the Amended and Restated
Credit Agreement, the Confirmation Agreement and the transactions contemplated
thereby.

11.A certificate of certain officers of the Company, dated the date hereof as to
certain facts relating to the Company.

12.A certificate of the Secretary of the Company, dated the date hereof as to
the incumbency and signatures of certain officers of the Company.

13.The Certificate of Incorporation of RCI with amendments thereto, as certified
by the Secretary of State of the State of Tennessee on April 1, 2002 and as
certified by the Secretary of RCI on the date hereof as being complete, accurate
and in effect.

14.The bylaws of RCI, as certified by the Secretary of RCI on the date hereof as
being complete, accurate and in effect.

15.A certificate of good standing of RCI issued by the Secretary of State of the
State of Tennessee dated July 25, 2002.

16.Certain resolutions of the Board of Directors of RCI adopted by unanimous
written consent dated August 12, 2002, as certified by the Secretary of RCI on
the date hereof as being complete, accurate and in effect, relating to, among
other things, authorization of the Amended and Restated Credit Agreement, the
Confirmation Agreement and the transactions contemplated thereby.

17.A certificate of certain officers of RCI, dated the date hereof, as to
certain facts relating to RCI.

18.A certificate of the Secretary of RCI, dated the date hereof, as to the
incumbency and signatures of certain officers of RCI.

19.The Certificate of Incorporation of each of the Delaware Guarantors with
amendments thereto, as certified by the Secretary of State of the State of
Delaware on April 1, 2002 (with

--------------------------------------------------------------------------------

respect to Regal Investment Company), April 2, 2002 (with respect to each of Act
III Cinemas, Inc., Act III Inner Loop Theatres, Inc., Act III Theatres, Inc., A
3 Theatres of Texas, Inc., Regal Cinemas Holdings, Inc. and Regal Cinemas
Group, Inc.) and April 16, 2002 (with respect to Edwards Theatres, Inc.) and as
certified by the Secretary of each such Delaware Guarantor on the date hereof as
being complete, accurate and in effect.

20.The Articles of Incorporation of each of the California Guarantors with
amendments thereto, as certified by the Secretary of State of the State of
California on May 2, 2002 and as certified by the Secretary of each such
California Guarantor on the date hereof as being complete, accurate and in
effect.

21.The bylaws of each of the Applicable Guarantors, as certified by the
Secretary of each such Applicable Guarantor on the date hereof as being
complete, accurate and in effect.

22.A certificate of good standing of each of the Delaware Guarantors issued by
the Secretary of State of the State of Delaware dated July 26, 2002 (with
respect to the Delaware Guarantors other than Edwards Theatres, Inc.) and dated
August 1, 2002 (with respect to Edwards Theatres, Inc.).

23.A certificate of status of each of the California Guarantors issued by the
Secretary of State of the State of California, dated July 26, 2002 and a
certificate of status of each of the California Guarantors issued by the State
of California Franchise Tax Board, dated July 26, 2002, stating that each such
California Guarantor is in good standing with the California Franchise Tax
Board.

24.Certain resolutions of the Board of Directors of each of the Delaware
Guarantors adopted by unanimous written consent dated August 12, 2002, as
certified by the Secretary of such Delaware Guarantor on the date hereof as
being complete, accurate and in effect, relating to, among other things,
authorization of the Confirmation Agreement and arrangements in connection
therewith.

25.Certain resolutions of the Board of Directors of each of the California
Guarantors adopted by unanimous written consent dated August 12, 2002, as
certified by the Secretary of such California Guarantor on the date hereof as
being complete, accurate and in effect, relating to, among other things,
authorization of the Confirmation Agreement and arrangements in connection
therewith.

26.A certificate of certain officers of each of the Applicable Guarantors, dated
the date hereof, as to certain facts relating to each such entity.

27.A certificate of the Secretary of each of the Applicable Guarantors, dated
the date hereof, as to the incumbency and signatures of certain officers of each
such entity.

28.Certain agreements and contracts of each of the Company and RCI as listed on
Schedule 2 attached hereto (the "Reviewed Agreements").

29.Hogan & Hartson L.L.P. litigation docket.

        The Guaranty Agreement, as amended by the Confirmation Agreement, is
sometimes hereinafter referred to as the "Amended Guaranty Agreement." The
Amended and Restated Credit Agreement, the Tranche C Term Notes and the
Confirmation Agreement are sometimes hereinafter referred to collectively as the
"Loan Documents." The Loan Documents and the Guaranty Agreement are sometimes
hereinafter referred to collectively as the "Transaction Documents."

        In our examination of the Loan Documents and the other Documents, we
have assumed the genuineness of all signatures, the legal capacity of all
natural persons, the completeness of all of the Documents, the authenticity of
all originals of the Documents and the conformity to authentic originals of all
of the Documents submitted to us as copies (including telecopies). As to matters
of fact relevant to the opinions expressed herein, we have relied on the
representations and statements of fact made in the Documents, we have not
independently established the facts so relied on, and we have not made

--------------------------------------------------------------------------------


any investigation or inquiry other than our examination of the Documents. This
opinion letter is given, and all statements herein are made, in the context of
the foregoing.

        As used in this opinion letter, the phrase "to our knowledge" means the
actual knowledge (that is, the conscious awareness of facts or other
information) of lawyers currently in the firm who have given substantive legal
attention to representation of the Company and RCI in connection with the Loan
Documents.

        For purposes of this opinion letter, we have assumed that (i) each of
the parties to the Transaction Documents (other than, with respect to the Loan
Documents only, the Company and the Applicable Guarantors, as applicable) has
all requisite power and authority under all applicable laws, regulations and
governing documents to execute, deliver and perform its obligations under the
Transaction Documents and each of such parties has complied with all legal
requirements pertaining to their status as such status relates to their rights
to enforce the Transaction Documents against the Company, RCI and the
Guarantors, (ii) each of the parties to the Transaction Documents (other than,
with respect to the Loan Documents only, the Company and the Applicable
Guarantors, as applicable) has duly authorized, executed and delivered the
Transaction Documents to which it is a party, (iii) each of the parties to the
Transaction Documents (other than, with respect to the Loan Documents only, the
Company and the Applicable Guarantors, as applicable) is validly existing and in
good standing in all necessary jurisdictions, (iv) the Transaction Documents
constitute valid and binding obligations of each party thereto (other than, with
respect to the Loan Documents only, the Company, RCI and the Guarantors, as
applicable), enforceable against each such party in accordance with their
respective terms, (v) there has been no mutual mistake of fact or
misunderstanding or fraud, duress or undue influence in connection with the
negotiation, execution or delivery of the Transaction Documents, and the conduct
of all parties to the Transaction Documents has complied with any requirements
of good faith, fair dealing and conscionability, and (vi) there are and have
been no agreements or understandings among the parties, written or oral, and
there is and has been no usage of trade or course of prior dealing among the
parties that would, in either case, define, supplement or qualify the terms of
the Transaction Documents. We have also assumed the validity and
constitutionality of each relevant statute, rule, regulation and agency action
covered by this opinion letter.

        For purposes of the opinions set forth in paragraphs (f), (g), (h), and
(i) below, we have made the following further assumptions: (i) the execution,
delivery and performance by the Company, RCI and the Guarantors of the Guaranty
Agreement was duly authorized by all necessary corporate action of the Company,
RCI and the Guarantors as of the date each became a party thereto and
(ii) immediately prior to the execution and delivery of the Amended and Restated
Credit Agreement and the Confirmation Agreement, the Credit Agreement and the
Guaranty Agreement had been duly executed and delivered on behalf of the
Company, RCI and each of the Guarantors, as applicable, and constituted a valid
and binding obligation of the Company, RCI and each such Guarantor, as
applicable, enforceable against the Company, RCI and each such Guarantor, as
applicable, in accordance with its terms.

        For purposes of the opinions set forth in paragraphs (j) and (k) below,
we have made the following further assumptions: (i) that all orders, judgments,
decrees, agreements and contracts referred to therein would be enforced as
written; (ii) that none of the parties to the Transaction Documents will in the
future take any discretionary action (including a decision not to act) permitted
under the Transaction Documents that would result in a violation of law or
constitute a breach or default under any order, judgment, decree, agreement or
contract; (iii) that each of the parties to the Transaction Documents will
obtain all permits and governmental approvals required in the future, and take
all actions required, relevant to subsequent consummation of the transactions
contemplated under the Transaction Documents or performance of the Transaction
Documents after the date hereof; and (iv) that all parties to the Transaction
Documents will act in accordance with, and will refrain from taking any action
that is forbidden by, the terms and conditions of the Transaction Documents.

        This opinion letter is based as to matters of law solely on applicable
provisions of the following, as currently in effect: (i) the General Corporation
Law of the State of Delaware, as amended, (the

--------------------------------------------------------------------------------


"Delaware Corporation Law"); (ii) the General Corporation Law of the State of
California, as amended (the "California Corporation Law"); (iii) as to the
opinions given in paragraphs (f), (g), (h) and (i), except to the extent
excluded below, New York law (but not including any statutes, ordinances,
administrative decisions, rules or regulations of any political subdivision of
the State of New York); and (iv) as to the opinions given in paragraphs (j) and
(k), except to the extent excluded below, federal statutes, rules and
regulations and the law of the State of New York (but not including any
statutes, ordinances, administrative decisions or regulations of any political
subdivision of the State of New York); provided, however, that we express no
opinion as to federal or state securities, antitrust, unfair competition, bank
regulatory or tax laws or regulations and we express no opinion as to any other
laws, statutes, rules or regulations not specifically identified above; and
further provided that, with respect to clauses (iii) and (iv) above, the
opinions expressed herein are based upon a review of those federal statutes and
regulations and the law of the State of New York that, in our experience, are
generally recognized as applicable to the transactions contemplated in the
Transaction Documents (the federal statutes and regulations identified in
clause (iv) above, subject to the exclusions and limitations set forth above,
are referred to as "Applicable Federal Law" and the law of the State of New York
identified in clause (iv) above, subject to the exclusions and limitations set
forth above, is referred to as "Applicable New York Law").

        Based upon, subject to and limited by the foregoing, we are of the
opinion that:

        (a)  The Company is validly existing as a corporation and in good
standing as of the date of the certificate specified in paragraph 9 above under
the laws of the State of Delaware.

        (b)  The Company has the corporate power to execute, deliver and perform
the Loan Documents to which it is a party. The execution, delivery and
performance by the Company of the Loan Documents to which it is a party and the
performance by the Company of the Amended Guaranty Agreement have been duly
authorized by all necessary corporate action of the Company.

        (c)  Each of the Delaware Guarantors is validly existing as a
corporation and in good standing as of the date of the applicable certificate
specified in paragraph 22 above under the laws of the State of Delaware.

        (d)  Each of the California Guarantors is validly existing as a
corporation and in good standing as of the date of the applicable certificate
specified in paragraph 23 above under the laws of the State of California.

        (e)  Each of the Applicable Guarantors has the corporate power to
execute, deliver and perform the Confirmation Agreement. The execution, delivery
and performance by each of the Applicable Guarantors of the Confirmation
Agreement and the performance of the Amended Guaranty Agreement by each of the
Applicable Guarantors has been duly authorized by all necessary corporate action
of such Applicable Guarantor.

        (f)    Each of the Loan Documents to which the Company is a party has
been duly executed and delivered on behalf of the Company. Each of the Amended
and Restated Credit Agreement, the Tranche C Term Notes, the Confirmation
Agreement and the Amended Guaranty Agreement constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.

        (g)  Each of the Amended and Restated Credit Agreement, the Tranche C
Term Notes, the Confirmation Agreement and the Amended Guaranty Agreement
constitutes a valid and binding obligation of RCI, enforceable against RCI in
accordance with its terms.

        (h)  The Confirmation Agreement has been duly executed and delivered on
behalf of each of the Applicable Guarantors. Each of the Confirmation Agreement
and the Amended Guaranty Agreement constitutes a valid and binding obligation of
each Applicable Guarantor, enforceable against such Applicable Guarantor in
accordance with its terms.

--------------------------------------------------------------------------------




        (i)    Each of the Confirmation Agreement and the Amended Guaranty
Agreement constitutes a valid and binding obligation of each Other Guarantor,
enforceable against such Other Guarantor in accordance with its terms.

        (j)    The execution, delivery and performance of each of the Loan
Documents to which the Company or any Applicable Guarantor is a party and the
performance of the Amended Guaranty Agreement by the Company or any Applicable
Guarantor do not (i) violate the Certificate of Incorporation or bylaws of the
Company, the Certificate of Incorporation or bylaws of each of the Delaware
Guarantors or the Articles of Incorporation or bylaws of each of the California
Guarantors, as applicable or, (ii) violate the Delaware Corporation Law, in the
case of the Delaware Guarantors, or the California Corporation Law, in the case
of the California Guarantors. The execution, delivery and performance of each of
the Loan Documents to which the Company, RCI or any Guarantor is a party and the
performance of the Amended Guaranty Agreement by the Company, RCI or any
Guarantor do not (x) violate any applicable provision of Applicable Federal Law
or any applicable provision of Applicable New York Law, (y) to our knowledge,
violate any court or administrative order, judgment or decree that names the
Company, RCI or any Guarantor and is specifically directed to them or any of
their respective properties, or (z) breach or constitute a default under any
Reviewed Agreement.

        (k)  Except for the filing of any financing statements under the
applicable Uniform Commercial Code to the extent required under the Amended
Guaranty Agreement, no approval or consent of, or registration or filing with
any federal government agency, the Secretary of State of the State of Delaware,
the Secretary of State of the State of California or the Secretary of State of
the State of New York is required to be obtained or made by the Company, RCI or
the Guarantors, as applicable, in connection with the execution, delivery and
performance on the date hereof by the Company, RCI and the Guarantors of the
Loan Documents, as applicable.

        Based solely upon the officers' certificates identified in
paragraphs 11, 17 and 26 above and a review of this firm's litigation docket, we
hereby confirm to you that, to our knowledge, there are no actions, suits or
proceedings pending or overtly threatened in writing against the Company or any
Applicable Guarantor or in which either the Company or any Applicable Guarantor
is a party, before any court or governmental department, commission, board,
bureau, agency or instrumentality that question the validity of the Amended and
Restated Credit Agreement or any action taken or to be taken pursuant thereto,
or that seek to enjoin or otherwise prevent the consummation of the transactions
contemplated by the Amended and Restated Credit Agreement or to recover in
damages or obtain other relief as a result thereof.

        Our opinions expressed in paragraphs (f), (g), (h) and (i) above are
subject to the qualification that certain rights, remedies, waivers and other
provisions of the Loan Documents and the Amended Guaranty Agreement may not be
enforceable in accordance with their terms, but, subject to the exceptions,
qualifications and limitations set forth elsewhere in this opinion letter, such
unenforceability would not render the Loan Documents or the Amended Guaranty
Agreement invalid as a whole or preclude (i) the judicial enforcement of the
obligations of the Company and RCI to pay the principal of the Loans and
interest thereon at the rate or rates (but not including any increase in rate
after default to the extent deemed a penalty) set forth therein, (ii) in
circumstances in which a court will provide a remedy, the Lender's right to
accelerate and demand payment of the Loans or (iii) the judicial enforcement of
the obligations of the Guarantors under the Amended Guaranty Agreement after a
default of the Borrowers beyond any applicable grace period with respect to the
Loan Documents to pay the principal of the Loans and interest thereon at the
rate or rates (but not including any increase after default to the extent deemed
a penalty) set forth in the Amended and Restated Credit Agreement.

        Our opinions expressed in paragraphs (f), (g), (h) and (i) above is
subject to the further qualification that we express no opinion regarding the
enforceability of the Amended Guaranty Agreement in the event of or with respect
to (i) any modification to or amendment of the Company's and RCI's obligations
under the Loan Documents that increases such obligations, without the consent

--------------------------------------------------------------------------------


of each Guarantor to the extent such consent is necessary under applicable law
or the Amended Guaranty Agreement to bind such Guarantor to pay or perform any
such increased liability, (ii) any election of remedies or other actions of any
Lender following default by the Company or RCI under the Loan Documents that
prejudices any Guarantor, or (iii) any indemnity set forth in the Amended
Guaranty Agreement in favor of the Lenders or any other party against the
negligence or other acts or omissions of the Lenders or such party, or their
respective agents, employees, contractors, or consultants.

        In addition to the qualifications, exceptions and limitations elsewhere
set forth in this opinion letter, our opinions expressed above are also subject
to the effect of: (1) bankruptcy, insolvency, reorganization, receivership,
moratorium or other laws affecting creditors' rights (including, without
limitation, the effect of statutory and other law regarding fraudulent
conveyances, fraudulent transfers and preferential transfers); (2) the exercise
of judicial discretion and the application of principles of equity including,
without limitation, requirements of good faith, fair dealing, reasonableness,
conscionability and materiality (regardless of whether the applicable agreements
are considered in a proceeding in equity or at law); and (3) generally
applicable rules of law that limit or affect the enforceability of provisions
that purport to waive or to require the waiver of (or have the effect of
waiving) procedural, judicial or substantive rights and defenses.

        We assume no obligation to advise you of any changes in the foregoing
subsequent to the delivery of this opinion letter. This opinion letter has been
prepared solely for your use in connection with the closing under the Amended
and Restated Credit Agreement on the date hereof, and should not be quoted in
whole or in part or otherwise be referred to, and should not be filed with or
furnished to any governmental agency or other person or entity, without the
prior written consent of this firm, except that your participants, successors
and assigns may rely upon this opinion letter (it being understood that this
opinion letter speaks only as of the date hereof, and that no such reliance will
have any effect on the scope, phrasing or originally intended use of this
opinion letter). Notwithstanding the immediately preceding sentence, you may
furnish a copy of this letter to a governmental entity that has regulatory or
supervisory authority over any Lender and that requires such a copy.

Very truly yours,
  

HOGAN & HARTSON L.L.P.

--------------------------------------------------------------------------------


SCHEDULE 1—GUARANTORS


Applicable Guarantors

Delaware Guarantors:

Act III Cinemas, Inc.
Act III Inner Loop Theatres, Inc.
Act III Theatres, Inc.
A 3 Theatres of Texas, Inc.
Edwards Theatres, Inc.
Regal Cinemas Group, Inc.
Regal Cinemas Holdings, Inc.
Regal Investment Company

California Guarantors:

Florence Theatre Corporation
Morgan Edwards Theatre Corporation
United Cinema Corporation

Other Guarantors:

A 3 Theatres of San Antonio, Ltd.
Broadway Cinema, Inc.
Cobb Finance Corp.
Eastgate Theatre, Inc.
General American Theatres, Inc.
J.R. Cinemas, Inc.
R.C. Cobb, Inc.
TEMT Alaska, Inc.

--------------------------------------------------------------------------------


SCHEDULE 2—REVIEWED AGREEMENTS


1.Indenture dated as of January 29, 2002, among Regal Cinemas Corporation, as
Issuer, the Guarantors party thereto and U.S. Bank National Association, as
Trustee

2.First Supplement to Indenture dated as of April 17, 2002, by and among Regal
Cinemas Corporation, the Guarantors party thereto and U.S. Bank National
Association, as Trustee

3.Second Supplemental Indenture dated as of April 17, 2002, by and among Regal
Cinemas Corporation, Edwards Theatres, Inc. and the subsidiaries of Edwards
Theatres, Inc. and U.S. Bank National Association as Trustee

--------------------------------------------------------------------------------


EXHIBIT F-2


  BASS, BERRY & SIMS PLC   KNOXVILLE OFFICE A PROFESSIONAL LIMITED LIABILITY
COMPANY DOWNTOWN OFFICE: 900 SOUTH GAY STREET, SUITE 1700 ATTORNEYS AT LAW
AMSOUTH CENTER KNOXVILLE, TN 37902   315 DEADERICK STREET, SUITE 2700 (865)
521-6200 Reply To: NASHVILLE, TN 37238-3001   AMSOUTH CENTER (615) 742-6200
MEMPHIS OFFICE 315 DEADERICK STREET, SUITE 2700   THE TOWER AT PEABODY PLACE
NASHVILLE, TN 37238-3001 MUSIC ROW OFFICE: 100 PEABODY PLACE, SUITE 950 (615)
742-6200 29 MUSIC SQUARE EAST MEMPHIS, TN 38103-2625   NASHVILLE, TN 37203-4322
(901) 543-5900 www.bassberry.com (615) 255-6161


August 12, 2002

To:Lehman Commercial Paper Inc., as Administrative Agent,
Lehman Brothers, Inc. and Credit Suisse First Boston, as Joint Lead Arrangers,
General Electric Capital Corporation, as Documentation Agent,
Credit Suisse First Boston, as Syndication Agent,
and each of the Lenders and Issuing Lenders party from time to time to
the Credit Agreement referred to below

Re:Regal Cinemas, Inc.

Ladies and Gentlemen:

        We have acted as counsel to Regal Cinemas, Inc., a Tennessee corporation
(the "Local Loan Party") in connection with the preparation, execution and
delivery of, and the consummation of the transactions contemplated by, the
Amended and Restated Credit Agreement, dated as of August 12, 2002 (the "Credit
Agreement"), by and among, among others, Regal Cinemas Corporation, a Delaware
corporation ("RCC"), the Local Loan Party (together with RCC, the "Borrowers"),
the Lenders party thereto, Lehman Commercial Paper Inc., as agent for the
Lenders (the "Administrative Agent"), and Credit Suisse First Boston, as
syndication agent for the Lenders (the "Syndication Agent").

        This opinion is rendered to you pursuant to Section 5.1(k)(ii) of the
Credit Agreement. Capitalized terms defined in the Credit Agreement, used
herein, and not otherwise defined herein, shall have the meanings given them in
the Credit Agreement.

        In so acting, we have examined originals or copies (certified or
otherwise identified to our satisfaction) of the Credit Agreement, the
Confirmation Agreement and the Tranche C Term Notes (collectively, the
"Transaction Documents").

        We have also examined originals or copies, certified or otherwise
identified to our satisfaction, of such corporate records, agreements, documents
and other instruments, and such certificates or comparable documents of public
officials and of officers and representatives of the Local Loan Party, as we
have deemed relevant and necessary as a basis for the opinions hereinafter set
forth. The Transaction Documents provide that they are governed by the laws of
the State of New York, and we have assumed that a court considering the issue
would respect that choice.

        In making such examination and in expressing our opinions, we have
assumed, without investigation or inquiry:

        (a)  the due organization and existence of all parties to the
Transaction Documents other than the Local Loan Party,

--------------------------------------------------------------------------------

        (b)  the due authorization, execution and delivery of the Transaction
Documents by all parties thereto other than the Local Loan Party, in
substantially the form submitted to us, duly completed in a full, accurate and
consistent manner,

        (c)  that all parties to the Transaction Documents other than the Local
Loan Party have the legal right, power and authority to enter into the
Transaction Documents and to consummate the transactions contemplated thereby,
and

        (d)  that all signatures on any executed documents furnished to us are
genuine, all original documents submitted to us are authentic originals and all
certified or other reproductions of documents submitted to us conform to the
original document.

        As to various issues of fact, we have relied upon certificates or
comparable documents of officers and representatives of the Local Loan Party and
upon the representations and warranties of the Local Loan Party set forth in the
Credit Agreement and the Confirmation Agreement. Based on the foregoing, and
subject to the qualifications stated herein, we are of the opinion that:

        1.    The Local Loan Party is a corporation validly existing and in good
standing under the laws of the State of Tennessee and has all requisite
corporate power and corporate authority (i) to execute and deliver each of the
Transaction Documents and to perform its obligations thereunder and under the
Guarantee and Collateral Agreement, as amended by the Confirmation Agreement (as
so amended, the "Amended Guarantee") and (ii) to own, lease and operate its
properties and to carry on its business as now being conducted. Based solely on
certificates of public officials in the jurisdictions identified in Schedule I
hereto, the Local Loan Party is qualified to transact business and is in good
standing as a foreign corporation in each jurisdiction identified in Schedule I
hereto.

        2.    The execution, delivery and performance of each of the Transaction
Documents by the Local Loan Party have been duly authorized by all necessary
corporate action on the part of the Local Loan Party. Each of the Transaction
Documents has been duly executed and delivered by the Local Loan Party.

        3.    The execution and delivery by the Local Loan Party of the
Transaction Documents and the performance by the Local Loan Party of its
obligations thereunder and under the Amended Guarantee will not violate any of
the terms, conditions or provisions of the charter or by-laws of the Local Loan
Party.

        4.    The execution and delivery by the Local Loan Party of the
Transaction Documents and the performance by the Local Loan Party of its
obligations thereunder and under the Amended Guarantee will not violate
(i) Tennessee corporate law or (ii) any judgment, writ, injunction, decree,
order or ruling of any court or Tennessee Governmental Authority of which we
have knowledge binding on the Local Loan Party.

        5.    No consent, approval, waiver, license or authorization or other
action by or filing with any Tennessee Governmental Authority is required in
connection with the execution, delivery or performance by the Local Loan Party
of the Transaction Documents.

        6.    Except for nominal filing fees, no taxes or other impositions,
including intangible, documentary, stamp, mortgage, transfer or recording taxes
or similar charges, are payable to the State of Tennessee or to any jurisdiction
located therein on account of the execution and delivery of the Credit
Agreement, the creation of the liens and security interests thereunder or the
filing or recording thereof, except:

        (a)  Tenn. Code Ann. § 67-4-409(b) imposes a tax on the privilege of
publicly recording or filing any instrument "evidencing an indebtedness",
including deeds of trust and financing statements, in the amount of eleven and
one-half cents (11.5¢) for each one hundred dollars

2

--------------------------------------------------------------------------------

($100), or major fraction thereof, of principal indebtedness in excess of two
thousand dollars ($2,000).

        Where any part of the property standing as security for a debt is
located part within and part without Tennessee, only such proportion of the
amount covered by the instrument shall be taxed as the value of the property
within the state bears to the whole property. "Value" means only that value
which the property would command at a fair and voluntary sale. No subsequent
change in the value of either the property inside or the property outside
Tennessee shall result in the imposition of additional tax. Tenn. Code Ann. §
67-4-409(b)(7).

        In the event of an increase in the indebtedness beyond the amount stated
subsequent to the filing or recordation of the instrument, the holder of the
indebtedness shall pay the tax on the amount of the increase. Such a payment
shall be due on the date the increase occurs, but may be made without penalty if
made within sixty (60) days after the increase occurs. Thereafter, such payment
may be made only upon payment of the penalty provided in subdivision (b)(12)
based on the amount of the increase in the indebtedness. Tenn. Code Ann. §
67-4-409(b)(8).

        Assuming that (i) the appropriate amount of tax was paid upon filing of
financing statements in connection with the Original Credit Agreement, and
(ii) there has been no increase in the maximum principal indebtedness evidenced
thereby, no additional tax is required to be paid solely as a result of the
transactions described in the Transaction Documents.

        Nonpayment or underpayment of the tax described above does not affect or
impair the effectiveness or priority of the security interest or lien created or
evidenced by the instrument recorded or filed. Tenn. Code Ann. §
67-4-409(b)(10)(A).

        (b)  Title 67, Chapter 4, Parts 20 and 21 of Tennessee Code Annotated
subject foreign financial institutions investing in loans in Tennessee to
certain franchise and excise taxes imposed by the state. The franchise tax is
computed at the rate of 25 cents per $100 of the tax base, which is the greater
of (i) the total of outstanding stock, surplus, undivided profits, non-liability
reserves and affiliated indebtedness attributable to the transaction of business
in Tennessee, or (ii) the book value (without reduction for debt) of all real
and tangible personal property owned or used by the financial institution in
Tennessee. The excise tax is computed at the rate of 6% on a financial
institution's net income from business conducted in Tennessee (generally federal
taxable income with certain adjustments). Financial institutions doing business
both within and outside of Tennessee are permitted to apportion their franchise
and excise tax bases among Tennessee and the other jurisdictions. In the case of
the excise tax, this is accomplished by multiplying the institution's business
earnings by a fraction, the numerator of which is the institution's total
business receipts from Tennessee transactions and the denominator of which is
the institution's total business receipts from all jurisdictions. The statute
establishes a variety of rules for purposes of determining when such business
earnings are properly attributable to Tennessee. Similar rules apply for
purposes of apportioning the franchise tax except that the fraction is applied
to the applicable franchise tax base (the greater of capital and surplus, or the
book value of tangible assets located in Tennessee).

        In J.C. Penney National Bank v. Johnson, No. M1998-00497-COA-R3-CV
(Tenn. Ct. App., December 17, 1999), the Tennessee Court of Appeals held that
under the Commerce Clause of the United States Constitution, an out-of-state
credit card issuer who had no physical presence in Tennessee (either directly or
through affiliates, agents, or other representatives) lacked a sufficient
"substantial nexus" to sustain liability for Tennessee franchise and excise
taxes. The case was appealed to the Tennessee Supreme Court, and this appeal was
denied. A petition for certiorari to the United States Supreme Court also was
denied.

3

--------------------------------------------------------------------------------

        The opinions expressed herein are limited to the laws of the State of
Tennessee, and we express no opinion as to the effect on the matters covered by
this letter of the laws of any other jurisdiction.

        We express no opinion with respect to the priority of any security
interest.

        As used herein, "known to us," "to our knowledge" and any similar phrase
refers solely to the current, actual knowledge, acquired during the course of
our representation of the Local Loan Party, of those attorneys in this firm who
have rendered substantive legal services in connection with such representation
(excluding any lawyers whose involvement has been limited to reviewing this
opinion as part of our firm's opinion review procedure).

        The opinions expressed herein are rendered solely for your benefit in
connection with the transactions described herein and are valid only with
respect to the date hereof, and we assume no obligation to advise you of facts,
circumstances, events or developments which may be brought to our attention
after the date hereof and which may alter, affect or modify those opinions.
Subject to the foregoing, each transferee of the Commitments, Term Notes or
Revolving Notes may rely on the opinions expressed herein. Those opinions may
not be used or relied upon by any other person, nor may this letter or any
copies thereof be furnished to a third party, filed with a governmental agency,
quoted, cited or otherwise referred to, without our prior written consent.

Very truly yours,

4

--------------------------------------------------------------------------------


SCHEDULE 1


Regal Cinemas, Inc.   Alabama     California     Delaware     Florida    
Georgia     Indiana     Kentucky     Louisiana     Maryland     Massachusetts  
  Michigan     Minnesota     Nevada     New Jersey     New York     North
Carolina     Ohio     Oklahoma     Oregon     Pennsylvania     South Carolina  
  Texas     Virginia     Washington     West Virginia     Wisconsin

5

--------------------------------------------------------------------------------




EXHIBIT G-1


FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$                                           New York, New York
                             , 200  

        FOR VALUE RECEIVED, the undersigned, REGAL CINEMAS CORPORATION, a
Delaware corporation ("Holdings") and REGAL CINEMAS, INC., a Tennessee
corporation ("Regal" and, together with Holdings, the "Borrowers"), jointly and
severally, hereby unconditionally promise to pay to
[                                        ] (the "Lender") or its registered
assigns at the Payment Office specified in the Credit Agreement (as hereinafter
defined) in lawful money of the United States and in immediately available
funds, the principal amount of (a)                                          
 DOLLARS ($                        ), or, if less, (b) the unpaid principal
amount of the Tranche B Term Loan made by the Lender pursuant to Section 2.1 of
the Credit Agreement. The principal amount shall be paid in the amounts and on
the dates specified in Section 2.3 of the Credit Agreement. Borrowers further
agree to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates and on the dates
specified in Section 2.15 of the Credit Agreement.

        The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of the
Tranche B Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto. Each such endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed. The failure to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the Borrowers in respect of the Tranche B Term Loan.

        This Note (a) is one of the Term Notes referred to in the CREDIT
AGREEMENT, dated as of January 29, 2002, among Regal, Holdings, the several
banks and other financial institutions or entities from time to time parties to
this Agreement (the "Lenders"), LEHMAN BROTHERS INC., as sole advisor, sole lead
arranger and sole book manager (in such capacity, the "Arranger"), CREDIT SUISSE
FIRST BOSTON, as syndication agent (in such capacity, the "Syndication Agent"),
GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent (in such capacity,
the "Documentation Agent"), and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the "Administrative Agent"), (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the Loan Documents for a description of the properties and assets in
which a security interest has been granted, the nature and extent of the
security and the guarantees, the terms and conditions upon which the security
interests and each guarantee were granted and the rights of the holder of this
Note in respect thereof.

G-1-1

--------------------------------------------------------------------------------


        Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

        The obligations of the Borrowers hereunder, under the Credit Agreement
and under the other Loan Documents shall be joint and several and, as such, each
Borrower shall be liable for the Obligations of the other Borrower hereunder,
under the Credit Agreement and the other Loan Documents. The liability of each
Borrower for the Obligations of the other Borrower hereunder, under the Credit
Agreement and the other Loan Documents shall be absolute, unconditional and
irrevocable, irrespective of: (a) any lack of validity, legality or
enforceability of any Loan Document; (b) the failure of any Secured Party (i) to
assert any claim or demand or to enforce any right or remedy against such other
Borrower, any other Loan Party or any other Person (including any guarantor)
under the provisions of the Credit Agreement or any other Loan Document or
(ii) to exercise any right or remedy against any guarantor of, or collateral
securing, any of the Obligations; (c) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
extension or renewal of any Obligation of such other Borrower or any other Loan
Party; (d) any reduction, limitation, impairment or termination of any of the
Obligations for any reason other than the written agreement of the Secured
Parties to terminate the Obligations in full, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to, and
each Borrower hereby waives any right to or claim of, any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations of such other Borrower,
any other Loan Party or otherwise; (e) any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of any
Loan Document; (f) any addition, exchange, release, surrender or non-perfection
of any collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any other guaranty held by any Secured Party securing
any of the Obligations; or (g) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Borrower, any other Loan Party, any surety or any guarantor.

        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

        Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

G-1-2

--------------------------------------------------------------------------------


        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

    REGAL CINEMAS CORPORATION
  
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:
 
 
REGAL CINEMAS, INC.
  
 
 
By:
       

--------------------------------------------------------------------------------

Name:
Title:

G-1-3

--------------------------------------------------------------------------------


Schedule A
to Term Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS


Date


--------------------------------------------------------------------------------

  Amount of
Base Rate Loans

--------------------------------------------------------------------------------

  Amount
Converted to
Base Rate Loans

--------------------------------------------------------------------------------

  Amount of
Principal of
Base Rate Loans
Repaid

--------------------------------------------------------------------------------

  Amount of
Base Rate Loans
Converted to
Eurodollar Loans

--------------------------------------------------------------------------------

  Unpaid Principal
Balance of
Base Rate Loans

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

G-1-4

--------------------------------------------------------------------------------


Schedule B
to Term Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS


Date


--------------------------------------------------------------------------------

  Amount of
Eurodollar
Loans

--------------------------------------------------------------------------------

  Amount
Converted to
Eurodollar
Loans

--------------------------------------------------------------------------------

  Interest
Period and
Eurodollar
Rate with
Respect
Thereto

--------------------------------------------------------------------------------

  Amount of
Principal of
Eurodollar
Loans Repaid

--------------------------------------------------------------------------------

  Amount of
Eurodollar
Loans
Converted to
Base Rate
Loans

--------------------------------------------------------------------------------

  Unpaid
Principal
Balance of
Eurodollar
Loans

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

G-1-5

--------------------------------------------------------------------------------




EXHIBIT G-2



FORM OF REVOLVING CREDIT NOTE


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$                                                    New York, New York
                             , 200  


        FOR VALUE RECEIVED, the undersigned, Regal Cinemas Corporation, a
Delaware corporation ("Holdings") and Regal Cinemas, Inc., a Tennessee
corporation ("Regal" and, together with Holdings, the "Borrowers"), jointly and
severally, hereby unconditionally promises to pay to [                        ]
(the "Lender") or its registered assigns at the Payment Office specified in the
Credit Agreement (as hereinafter defined) in lawful money of the United States
and in immediately available funds, on the Revolving Credit Termination Date the
principal amount of (a)                         DOLLARS
($                        ), or, if less, (b) the aggregate unpaid principal
amount of all Revolving Credit Loans made by the Lender to the Borrowers
pursuant to Section 2.5 of the Credit Agreement. The Borrowers further agree to
pay interest in like money at such Payment Office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
Section 2.15 of the Credit Agreement.

        The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of each
Revolving Credit Loan made pursuant to the Credit Agreement and the date and
amount of each payment or prepayment of principal thereof, each continuation
thereof, each conversion of all or a portion thereof to another Type and, in the
case of Eurodollar Loans, the length of each Interest Period with respect
thereto. Each such endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed. The failure to make any such endorsement
or any error in any such endorsement shall not affect the obligations of the
Borrowers in respect of any Revolving Credit Loan.

        This Note (a) is one of the Revolving Credit Notes referred to in the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 12, 2002 (as amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time, the "Credit Agreement"), among Regal, Holdings, the several banks and
other financial institutions or entities from time to time parties thereto,
LEHMAN BROTHERS INC and CREDIT SUISSE FIRST BOSTON, as joint advisors, joint
lead arrangers and joint book managers, CREDIT SUISSE FIRST BOSTON, as
syndication agent, GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent,
and LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
"Administrative Agent"), (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. [To be inserted for Revolving Credit
Lenders who were Revolving Credit Lenders under the Original Credit Agreement:
This Note is issued, together with other Notes, to amend and restate without
interruption or novation all indebtedness evidenced by certain notes under the
Original Credit Agreement.] This Note is secured and guaranteed as provided in
the Loan Documents. Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the

G-2-1

--------------------------------------------------------------------------------


security interests and each guarantee were granted and the rights of the holder
of this Note in respect thereof.

        Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

        The obligations of the Borrowers hereunder, under the Credit Agreement
and under the other Loan Documents shall be joint and several and, as such, each
Borrower shall be liable for the Obligations of the other Borrower hereunder,
under the Credit Agreement and the other Loan Documents. The liability of each
Borrower for the Obligations of the other Borrower hereunder, under the Credit
Agreement and the other Loan Documents shall be absolute, unconditional and
irrevocable, irrespective of: (a) any lack of validity, legality or
enforceability of any Loan Document; (b) the failure of any Secured Party (i) to
assert any claim or demand or to enforce any right or remedy against such other
Borrower, any other Loan Party or any other Person (including any guarantor)
under the provisions of the Credit Agreement or any other Loan Document or
(ii) to exercise any right or remedy against any guarantor of, or collateral
securing, any of the Obligations; (c) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
extension or renewal of any Obligation of such other Borrower or any other Loan
Party; (d) any reduction, limitation, impairment or termination of any of the
Obligations for any reason other than the written agreement of the Secured
Parties to terminate the Obligations in full, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to, and
each Borrower hereby waives any right to or claim of, any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations of such other Borrower,
any other Loan Party or otherwise; (e) any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of any
Loan Document; (f) any addition, exchange, release, surrender or non-perfection
of any collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any other guaranty held by any Secured Party securing
any of the Obligations; or (g) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Borrower, any other Loan Party, any surety or any guarantor.

        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

        Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

G-2-2

--------------------------------------------------------------------------------

    REGAL CINEMAS CORPORATION
 
 
 
 
 
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
 
 
 
REGAL CINEMAS, INC.
 
 
 
 
 
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:


G-2-3

--------------------------------------------------------------------------------


Schedule A
to Revolving Credit Note



LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS


Date

--------------------------------------------------------------------------------

  Amount of Base Rate Loans

--------------------------------------------------------------------------------

  Amount Converted to Base Rate Loans

--------------------------------------------------------------------------------

  Amount of Principal of Base Rate Loans Repaid

--------------------------------------------------------------------------------

  Amount of Base Rate Loans Converted to Eurodollar Loans

--------------------------------------------------------------------------------

  Unpaid Principal Balance of Base Rate Loans

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

                                                   

G-2-4

--------------------------------------------------------------------------------


Schedule B
to Revolving Credit Note



LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS


Date

--------------------------------------------------------------------------------

  Amount of Eurodollar Loans

--------------------------------------------------------------------------------

  Amount Converted to Eurodollar Loans

--------------------------------------------------------------------------------

  Interest Period and Eurodollar Rate with
Respect Thereto

--------------------------------------------------------------------------------

  Amount of Principal of Eurodollar Loans Repaid

--------------------------------------------------------------------------------

  Amount of Eurodollar Loans Converted to Base
Rate Loans

--------------------------------------------------------------------------------

  Unpaid Principal Balance of Eurodollar
Loans

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

                                                           

G-2-5

--------------------------------------------------------------------------------




EXHIBIT G-3


FORM OF TRANCHE C TERM NOTE


THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

$           New York, New York    

--------------------------------------------------------------------------------

                                    ,   200                

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

        FOR VALUE RECEIVED, the undersigned, REGAL CINEMAS CORPORATION, a
Delaware corporation ("Holdings") and REGAL CINEMAS, INC., a Tennessee
corporation ("Regal" and, together with Holdings, the "Borrowers"), jointly and
severally, hereby unconditionally promise to pay to [                        ]
(the "Lenders") or its registered assigns at the Payment Office specified in the
Credit Agreement (as hereinafter defined) in lawful money of the United States
and in immediately available funds, the principal amount of (a)
                         DOLLARS ($                        ), or, if less,
(b) the unpaid principal amount of the Tranche C Term Loan made by the Lender
pursuant to Section 2.2 of the Credit Agreement. The principal amount shall be
paid in the amounts and on the dates specified in Section 2.4 of the Credit
Agreement. Borrowers further agree to pay interest in like money at such office
on the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 2.15 of the Credit Agreement.

        The holder of this Note is authorized to endorse on the schedules
annexed hereto and made a part hereof or on a continuation thereof which shall
be attached hereto and made a part hereof the date, Type and amount of the
Tranche C Term Loan and the date and amount of each payment or prepayment of
principal with respect thereto, each conversion of all or a portion thereof to
another Type, each continuation of all or a portion thereof as the same Type
and, in the case of Eurodollar Loans, the length of each Interest Period with
respect thereto. Each such endorsement shall constitute prima facie evidence of
the accuracy of the information endorsed. The failure to make any such
endorsement or any error in any such endorsement shall not affect the
obligations of the Borrowers in respect of the Tranche C Term Loan.

        This Note (a) is one of the Term Notes referred to in the AMENDED AND
RESTATED CREDIT AGREEMENT, dated as of August 12, 2002, (as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time, the
"Credit Agreement") among Regal, Holdings, the several banks and other financial
institutions or entities from time to time parties thereto, LEHMAN BROTHERS INC.
and CREDIT SUISSE FIRST BOSTON, as joint advisors, joint lead arrangers and
joint book managers, CREDIT SUISSE FIRST BOSTON, as syndication agent, GENERAL
ELECTRIC CAPITAL CORPORATION, as documentation agent, and LEHMAN COMMERCIAL
PAPER INC., as administrative agent (in such capacity, the "Administrative
Agent"), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement. This Note is secured and guaranteed as provided in the
Loan Documents. Reference is hereby made to the Loan Documents for a description
of the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

G-3-1

--------------------------------------------------------------------------------


        Upon the occurrence of any one or more of the Events of Default, all
principal and all accrued interest then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
in the Credit Agreement.

        The obligations of the Borrowers hereunder, under the Credit Agreement
and under the other Loan Documents shall be joint and several and, as such, each
Borrower shall be liable for the Obligations of the other Borrower hereunder,
under the Credit Agreement and the other Loan Documents. The liability of each
Borrower for the Obligations of the other Borrower hereunder, under the Credit
Agreement and the other Loan Documents shall be absolute, unconditional and
irrevocable, irrespective of: (a) any lack of validity, legality or
enforceability of any Loan Document; (b) the failure of any Secured Party (i) to
assert any claim or demand or to enforce any right or remedy against such other
Borrower, any other Loan Party or any other Person (including any guarantor)
under the provisions of the Credit Agreement or any other Loan Document or
(ii) to exercise any right or remedy against any guarantor of, or collateral
securing, any of the Obligations; (c) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
extension or renewal of any Obligation of such other Borrower or any other Loan
Party; (d) any reduction, limitation, impairment or termination of any of the
Obligations for any reason other than the written agreement of the Secured
Parties to terminate the Obligations in full, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to, and
each Borrower hereby waives any right to or claim of, any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations of such other Borrower,
any other Loan Party or otherwise; (e) any amendment to, rescission, waiver, or
other modification of, or any consent to departure from, any of the terms of any
Loan Document; (f) any addition, exchange, release, surrender or non-perfection
of any collateral, or any amendment to or waiver or release or addition of, or
consent to departure from, any other guaranty held by any Secured Party securing
any of the Obligations; or (g) any other circumstance which might otherwise
constitute a defense available to, or a legal or equitable discharge of, any
Borrower, any other Loan Party, any surety or any guarantor.

        All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

        Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

        NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE
CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN
ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE
CREDIT AGREEMENT.

        THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

G-3-2

--------------------------------------------------------------------------------

    REGAL CINEMAS CORPORATION
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
REGAL CINEMAS, INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    

G-3-3

--------------------------------------------------------------------------------


Schedule A
to Tranche C Term Note


LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

Date


--------------------------------------------------------------------------------

  Amount of Base
Rate Loans

--------------------------------------------------------------------------------

  Amount
Converted to Base Rate Loans

--------------------------------------------------------------------------------

  Amount of Principal of Base Rate Loans Repaid

--------------------------------------------------------------------------------

  Amount of Base Rate Loans Converted to
Eurodollar Loans

--------------------------------------------------------------------------------

  Unpaid Principal Balance of Base Rate Loans

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------


G-3-4

--------------------------------------------------------------------------------


Schedule B
to Tranche C Term Note


LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

Date


--------------------------------------------------------------------------------

  Amount of
Eurodollar Loans

--------------------------------------------------------------------------------

  Amount Converted to Eurodollar Loans

--------------------------------------------------------------------------------

  Interest Period and Eurodollar Rate with Respect Thereto

--------------------------------------------------------------------------------

  Amount of Principal of Eurodollar Loans Repaid

--------------------------------------------------------------------------------

  Amount of Eurodollar Loans Converted to Base Rate Loans

--------------------------------------------------------------------------------

  Unpaid Principal Balance of Eurodollar Loans

--------------------------------------------------------------------------------

  Notation
Made By

--------------------------------------------------------------------------------

G-3-5

--------------------------------------------------------------------------------




EXHIBIT H


FORM OF
PREPAYMENT OPTION NOTICE


Attention of Michelle Rosolinsky
Lehman Commercial Paper Inc.
745 Seventh Avenue, 8th Floor
New York, New York 10019
Telecopy No. (646) 758-5015

        [Date]

Ladies and Gentlemen:

        The undersigned, Lehman Commercial Paper Inc., as administrative agent
(in such capacity, the "Administrative Agent") for the Lenders, refers to the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 12, 2002 (as amended,
amended and restated, supplemented, replaced or otherwise modified from time to
time, the "Credit Agreement"), among Regal, Holdings, the several banks and
other financial institutions or entities from time to time parties thereto,
LEHMAN BROTHERS INC and CREDIT SUISSE FIRST BOSTON, as joint advisors, joint
lead arrangers and joint book managers, CREDIT SUISSE FIRST BOSTON, as
syndication agent, GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent,
and the Administrative Agent. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Administrative Agent hereby gives notice of an offer of
prepayment made by the Borrowers pursuant to Section 2.18(d) of the Credit
Agreement of the Tranche C Prepayment Amount. Amounts applied to prepay the
Tranche C Term Loans shall be applied pro rata to the Tranche C Term Loan held
by you. The portion of the prepayment amount to be allocated to the Tranche C
Term Loan held by you and the date on which such prepayment will be made to you
(should you elect to receive such prepayment) are set forth below:

(A)   Total Tranche C Term Loan Prepayment Amount            

--------------------------------------------------------------------------------


(B)
 
Portion of Tranche C Term Loan Prepayment Amount to be received by you
 
         

--------------------------------------------------------------------------------


(C)
 
Prepayment Date (10 Business Days after the date of this Prepayment Option
Notice)
 
         

--------------------------------------------------------------------------------

        IF YOU DO NOT WISH TO RECEIVE ALL OF THE TRANCHE C TERM LOAN PREPAYMENT
AMOUNT TO BE ALLOCATED TO YOU ON THE PREPAYMENT DATE INDICATED IN PARAGRAPH
(C) ABOVE, please sign this notice in the space provided below and indicate the
percentage of the Tranche C Term Loan Prepayment Amount otherwise payable which
you do not wish to receive..

        Please return this notice as so completed via telecopy to the attention
of Michelle Rosolinsky at Lehman Brothers, no later than [10:00] a.m., New York
City time, on the Prepayment Date, at Telecopy

H-1

--------------------------------------------------------------------------------


No. (646) 758-5015. IF YOU DO NOT RETURN THIS NOTICE, YOU WILL RECEIVE 100% OF
THE TRANCHE C TERM LOAN PREPAYMENT ALLOCATED TO YOU ON THE PREPAYMENT DATE.

    LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:   Michelle Rosolinsky         Title:   AVP
 
 


--------------------------------------------------------------------------------

Percentage of Tranche C
Prepayment Amount
Declined:            %

H-2

--------------------------------------------------------------------------------




EXHIBIT I



FORM OF EXEMPTION CERTIFICATE


        Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of August 12, 2002 (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the "Credit Agreement"), among REGAL
CINEMAS CORPORATION, a Delaware corporation ("Holdings"), REGAL CINEMAS, INC., a
Tennessee corporation ("Regal" and, together with Holdings, the "Borrowers"),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the "Lenders"), LEHMAN BROTHERS INC and CREDIT SUISSE
FIRST BOSTON, as joint advisors, joint lead arrangers and joint book managers,
CREDIT SUISSE FIRST BOSTON, as syndication agent, GENERAL ELECTRIC CAPITAL
CORPORATION, as documentation agent, and LEHMAN COMMERCIAL PAPER INC., as
administrative agent. Capitalized terms used herein that are not defined herein
shall have the meanings ascribed to them in the Credit
Agreement.                        (the "Non-U.S. Lender") is providing this
certificate pursuant to Section 2.20(f) of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:

        1.    The Non-U.S. Lender is the sole record and beneficial owner of the
Loans or the obligations evidenced by Note(s) in respect of which it is
providing this certificate.

        2.    The Non-U.S. Lender is not a "bank" for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
"Code"). In this regard, the Non-U.S. Lender further represents and warrants
that:

        (a)  the Non-U.S. Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and

        (b)  the Non-U.S. Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any Governmental
Authority, any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements;

        3.    The Non-U.S. Lender is not a 10-percent shareholder of either
Borrower within the meaning of Section 881(c)(3)(B) of the Code; and

        4.    The Non-U.S. Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

        IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

    [NAME OF NON-U.S. LENDER]
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
Date:


I-1

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF LENDER ADDENDUM


        Reference is made to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of August 12, 2002 (as amended, amended and restated, supplemented, replaced or
otherwise modified from time to time, the "Credit Agreement"), among REGAL
CINEMAS CORPORATION, a Delaware corporation ("Holdings"), REGAL CINEMAS, INC., a
Tennessee corporation ("Regal" and, together with Holdings, the "Borrowers"),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (the "Lenders"), LEHMAN BROTHERS INC and CREDIT SUISSE
FIRST BOSTON, as joint advisors, joint lead arrangers and joint book managers,
CREDIT SUISSE FIRST BOSTON, as syndication agent, GENERAL ELECTRIC CAPITAL
CORPORATION, as documentation agent, and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the "Administrative Agent"). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

        Upon execution and delivery of this Lender Addendum by the parties
hereto as provided in Section 10.17 of the Credit Agreement, the undersigned
hereby becomes a Lender thereunder having the Commitments set forth in
Schedule 1 hereto, effective as of the Restatement Effective Date.

        THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

        This Lender Addendum may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page hereof by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

[Signature page to follow]

J-1

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
to be duly executed and delivered by their proper and duly authorized officers
as of this            day of                         , 200    .

   

--------------------------------------------------------------------------------

Name of Lender
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

Name:
Title:

Accepted and agreed:

REGAL CINEMAS CORPORATION

By:                

--------------------------------------------------------------------------------

        Title:        
REGAL CINEMAS, INC.
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Title:        
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:             Title:        

J-2

--------------------------------------------------------------------------------


Schedule 1 to Lender Addendum

COMMITMENTS AND NOTICE ADDRESS


1.   Name of Lender:              

--------------------------------------------------------------------------------

    Notice Address:              

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

    Attention:              

--------------------------------------------------------------------------------

    Telephone:              

--------------------------------------------------------------------------------

    Facsimile:              

--------------------------------------------------------------------------------


2.
 
Revolving Credit Commitment:
 
$
           

--------------------------------------------------------------------------------


3.
 
Tranche C Term Loan Commitment:
 
$
           

--------------------------------------------------------------------------------


4.
 
Total Commitments:
 
$
           

--------------------------------------------------------------------------------


5.
 
Amount to be funded upon execution:
 
$
           

--------------------------------------------------------------------------------


6.
 
Wiring Instructions:
 
 
         

--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------

J-3

--------------------------------------------------------------------------------


EXHIBIT K


        EXECUTION COPY

FORM OF CONFIRMATION AND AMENDMENT AGREEMENT

Dated as of August 12, 2002

        This CONFIRMATION AND AMENDMENT AGREEMENT (together with all Exhibits,
Schedules and Annexes hereto, this "Agreement") is among each of the signatories
listed as a "Grantor" on the signature pages hereto (the "Grantors") and LEHMAN
COMMERCIAL PAPER INC., as administrative agent for the Secured Parties referred
to below (in such capacity, the "Administrative Agent").


PRELIMINARY STATEMENTS:


        A.    Regal Cinemas Corporation ("Holdings") and Regal Cinemas, Inc.
("Regal" and, together with Holdings, the "Borrowers"), the lenders party
thereto (the "Lenders"), the Administrative Agent, Lehman Brothers Inc. and
Credit Suisse First Boston, as joint advisors, joint lead arrangers and joint
book managers, Credit Suisse First Boston, as syndication agent, and General
Electric Capital Corporation, as documentation agent, have entered into an
Amended and Restated Credit Agreement, dated as of August 12, 2002 (together
with all Annexes, Exhibits and Schedules thereto and as amended, amended and
restated, supplemented, replaced or otherwise modified from time to time, the
"Credit Agreement") which amended and restated in full the Credit Agreement,
dated as of January 29, 2002 (as amended on April 17, 2002, the "Original Credit
Agreement"), among the Borrowers, the Lenders, Lehman Brothers Inc., as sole
advisor, sole lead arranger and sole book manager, the Syndication Agent, the
Documentation Agent and the Administrative Agent. Capitalized terms used but not
otherwise defined herein are used with the meanings attributed thereto in the
Credit Agreement.

        B.    In connection with the acquisition of certain subsidiaries in
April 2002, the Guarantee and Collateral Agreement was amended pursuant to that
certain First Amendment to Credit Agreement and Guarantee and Collateral
Agreement, dated as of April 17, 2002.

        C.    In connection with the amendment and restatement of the Original
Credit Agreement pursuant to the Credit Agreement, the Borrowers have also
requested that the Lenders consent to certain conforming changes to the
Guarantee and Collateral Agreement.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    Amendments to Guarantee and Collateral Agreement.    

        (a)  The definitions of "Contracts" and "Vehicles" are hereby deleted
from Section 1.1 of the Guarantee and Collateral Agreement.

        (b)  The definition of "Investment Property" in Section 1.1 of the
Guarantee and Collateral Agreement is hereby amended by adding immediately
following the words "Pledged Commodity Contracts" in the last line thereof the
words "; provided, however, that in the case of any Grantor becoming party
hereto following the Restatement Effective Date, Investment Property shall not
include the Capital Stock described in clauses (i) and (iii) of the definition
of "Pledged Stock" or the promissory notes described in clause (i) of the
definition of "Pledged Notes"."

        (c)  The definition of "Pledged Notes" is hereby deleted from
Section 1.1 and the following new definition is substituted in lieu thereof:

        "Pledged Notes": (i) in the case of any Grantor party hereto prior to
the Restatement Effective Date, all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to such Grantor, and all other promissory
notes issued or to be held by such Grantor

--------------------------------------------------------------------------------

and (ii) in the case of any Grantor becoming party hereto following the
Restatement Effective Date, all Intercompany Notes at any time issued to or held
by such Grantor."

        (d)  The definition of "Pledged Stock" is hereby deleted from
Section 1.1 and the following new definition is substituted in lieu thereof:

        "Pledged Stock": (i) the shares of Capital Stock listed on Schedule 2,
(ii) the shares of Capital Stock required to be pledged pursuant to Section 6.10
of the Credit Agreement, and (iii) the shares of Capital Stock of any Person
issued to a Grantor party hereto on or prior to the Restatement Effective Date,
in each case, together with any other shares, stock certificates, options,
rights or security entitlements of any nature whatsoever in respect of such
Capital Stock that may be issued or granted to, or held by, any Grantor while
this Agreement is in effect; provided, however, that (i) in no event shall the
Capital Stock of an Unrestricted Subsidiary acquired pursuant to an Investment
permitted by Section 7.8(k) or (l) of the Credit Agreement constitute Pledged
Stock or otherwise be required to be pledged hereunder, and (ii) in no event
shall more than 65% of the total outstanding Excluded Foreign Subsidiary Voting
Stock of any Excluded Foreign Subsidiary constitute Pledged Stock or otherwise
be required to be pledged hereunder; provided, further, that the shares of
Fandango, Inc. held by any Grantor shall not be required to be pledged hereunder
or otherwise constitute Pledged Stock to the extent and so long as such shares
are subject to the restrictions on pledge set forth in the Second Amended and
Restated Stockholders' Agreement, dated as of November 19, 2001, by and among
Fandango, Inc. (f/k/a Theatre Entertainment Services, Inc.) and the stockholders
listed on Exhibit A thereto; provided, however, that such Grantor shall use
commercially reasonable efforts to obtain the required consent to the pledge of
such shares hereunder."

        (e)  The following new definitions are hereby added to Section 1.1 of
the Guarantee and Collateral Agreement in their appropriate alphabetical order:

        "Default Scenario": as defined in Section 6.1(b).

        "New Grantor": any entity that becomes a Grantor hereunder after the
Restatement Effective Date.

        (f)    Section 3(c) of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the words "[Intentionally Omitted.]".

        (g)  Section 4.3 of the Guarantee and Collateral Agreement is hereby
amended by adding the words "to the extent required under the Loan Documents"
immediately following the words "which filings have been prepared" in the third
line thereof.

        (h)  Section 4.7(a) of the Guarantee and Collateral Agreement is hereby
amended by adding the words "included in the Collateral" immediately following
the word "Stock" in the third line thereof.

        (i)    Section 4.7(b) of the Guarantee and Collateral Agreement is
hereby amended by adding the words "issued by any Subsidiary" immediately
following the words "Pledged Stock" in the first line thereof.

        (j)    Section 4.7(c) of the Guarantee and Collateral Agreement is
hereby amended by (i) adding the words "either (i)" immediately following the
words "Pledged Stock" in the second line thereof and (ii) adding the following
words at end of such Section 4.7(c): "or, (ii) to the extent that such Pledged
Stock does not so provide that they are securities, all necessary action under
the Uniform Commercial Code has been taken to perfect the security interest
granted hereunder in such Pledged Stock".

        (k)  Section 4.7(d) of the Guarantee and Collateral Agreement is hereby
amended by (i) adding the words "either (i)" immediately following the words
"Pledged Stock" in the second line thereof and (ii) adding the following words
at end of such Section 4.7(d): "or, (ii) to the

--------------------------------------------------------------------------------




extent that such Pledged Stock does not so provide that they are securities, all
necessary action under the Uniform Commercial Code has been taken to perfect the
security interest granted hereunder in such Pledged Stock".

        (l)    Section 4.7(e) of the Guarantee and Collateral Agreement is
hereby amended by adding the words "issued by any Subsidiary" immediately
following the words "Pledged Notes" in the first line thereof.

        (m)  Section 4.7(g) of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the following new Section 4.7(g):

        "(g)   The applicable Grantor has used commercially reasonable efforts
to cause each Subsidiary of Holdings that is an Issuer of Pledged Stock owned by
it and that is not a Grantor to execute and deliver to the Administrative Agent
an Acknowledgment and Agreement, in substantially the form of Exhibit A, to the
pledge of the Pledged Securities pursuant to this Agreement."

        (n)  Section 4.8(a) of the Guarantee and Collateral Agreement is hereby
amended by adding the words "included in the Collateral" immediately following
the words "with any Receivable" in the second line thereof.

        (o)  Section 4.8(b) of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the words "[Intentionally Omitted.]".

        (p)  Section 4.8(c) of the Guarantee and Collateral Agreement is hereby
amended by adding the words "included in the Collateral" immediately following
the words "in respect of the Receivables" in the second line thereof.

        (q)  Section 4.9 of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the words "[Intentionally Omitted.]".

        (r)  Section 4.10(a) of the Guarantee and Collateral Agreement is hereby
amended by (i) adding the words "As of the Restatement Effective Date,"
immediately prior to the words "Schedule 6 lists" in the first line thereof and
(ii) adding the words "(other than a New Grantor)" immediately following
"Property owned by such Grantor" in the second line thereof.

        (s)  Section 4.10(c) of the Guarantee and Collateral Agreement is hereby
amended by (i) adding the words "included in the Collateral" immediately
following the words "Intellectual Property" in the second line thereof and
(ii) adding the words "included in the Collateral, except, in each case, as
previously disclosed in writing to the Administrative Agent" immediately
following the words "of any Intellectual Property" in the fourth line thereof.

        (t)    Section 4.10(d) of the Guarantee and Collateral Agreement is
hereby amended by adding the words "included in the Collateral" immediately
following the words "Intellectual Property" in the first and sixth lines
thereof, line thereof.

        (u)  Section 4.10(e) of the Guarantee and Collateral Agreement is hereby
amended by (i) adding the words "included in the Collateral" immediately
following to the words "Intellectual Property" in the third and fifth lines
thereof and (ii) adding the words "in a manner that could reasonably be expected
to have a Material Adverse Effect," immediately following the word
"unenforceable" in the sixth line thereof.

        (v)  Section 4.10(f) of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the following new Section 4.10(f):

        "(f)    No action or proceeding is pending, or, to the knowledge of such
Grantor (other than a New Grantor), threatened, as of the date hereof
(i) seeking to limit, cancel or question the validity of any of its Intellectual
Property or such Grantor's ownership interest therein, which limitation,
cancellation or question could reasonably be expected to have a Material Adverse
Effect, (ii) alleging that any services provided by, processes used by, or
products

--------------------------------------------------------------------------------

manufactured or sold by such Grantor infringe any patent, trademark, copyright,
or any other right of any third party, which infringement could reasonably be
expected to have a Material Adverse Effect, (iii) alleging that any of its
material Intellectual Property is being licensed, sublicensed or used in
violation of any patent, trademark, copyright or any other right of any third
party, which violation could reasonably be expected to have a Material Adverse
Effect or (iv) which could reasonably be expected to have a material adverse
effect on the value of any of the material Intellectual Property included in the
Collateral. To the knowledge of such Grantor (other than a New Grantor), no
Person is engaging in any activity that infringes upon any of its Intellectual
Property or upon the rights of such Grantor therein, which infringement could
reasonably be expected to have a Material Adverse Effect. Except as set forth in
Schedule 6 hereto, such Grantor has not granted any license, release, covenant
not to sue, non-assertion assurance, or other right to any person with respect
to any part of the Intellectual Property included in the Collateral which could
reasonably be expected to have a Material Adverse Effect. The consummation of
the transactions contemplated by this Agreement will not result in the
termination or impairment of any of the Intellectual Property included in the
Collateral."

        (w)  Section 4.10(g) of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the following new Section 4.10(g):

        "(g)   With respect to each Copyright License, Trademark License and
Patent License included in the Collateral: (i) as of the Restatement Effective
Date, such license is valid and binding and in full force and effect and
represents the entire agreement between the respective licensor and licensee
with respect to the subject matter of such license; (ii) such license will not
cease to be valid and binding and in full force and effect on terms identical to
those currently in effect as a result of the rights and interests granted
herein, nor will the grant of such rights and interests constitute a breach or
default under such license or otherwise give the licensor or licensee a right to
terminate such license; (iii) the applicable Grantor has not received any notice
of termination or cancellation under such license, which termination or
cancellation could reasonably be expected to have a Material Adverse Effect;
(iv) the applicable Grantor has not received any notice of a breach or default
under such license, which breach or default (A) has not been cured or (B) could
reasonably be expected to have a Material Adverse Effect; (v) the applicable
Grantor has not granted to any other third party any rights, adverse or
otherwise, under such license which could reasonably be expected to have a
Material Adverse Effect; and (vi) the applicable Grantor is not in breach or
default of such license in any material respect, and no event has occurred that,
with notice and/or lapse of time, would constitute such a breach or default or
permit termination, modification or acceleration under such license."

        (x)  Section 4.10(h) of the Guarantee and Collateral Agreement is hereby
amended by (i) adding the words "(other than a New Grantor)" immediately
following the words "such Grantor" in the first line thereof, (ii) adding the
word "its" immediately prior to the words "material Intellectual" in the second
line thereof and (iii) replacing the words "Intellectual Property" in the fifth
line thereof with the word "Collateral".

        (y)  Section 4.10(i) of the Guarantee and Collateral Agreement is hereby
amended by adding the words "(other than a New Grantor)" immediately following
the words "such Grantor" in the first line thereof.

        (z)  Section 4.10(j) of the Guarantee and Collateral Agreement is hereby
amended by (i) adding the words "(other than a New Grantor)" immediately
following the words "Such Grantor" in the first line thereof and (ii) adding the
word "material" before the words "Intellectual Property" in the second line
thereof.

        (a)  Section 4.10(k) of the Guarantee and Collateral Agreement is hereby
amended by adding the words "(other than a New Grantor)" immediately following
the words "Such Grantor" in the first line thereof.

--------------------------------------------------------------------------------




        (b)  Section 4.11 of the Guarantee and Collateral Agreement is hereby
deleted in its entirety.

        (cc)   Section 5.2 of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the following new Section 5.2:

        "5.2.    Delivery and Control of Instruments, Chattel Paper and
Investment Property.    (a) If any of the Collateral consisting of Pledged Stock
described in clause (i) or (ii) of the definition thereof or Intercompany Notes
shall be or become evidenced or represented by any Instrument, Certificated
Security or Chattel Paper, such Instrument, Certificated Security or Chattel
Paper shall be immediately delivered to the Administrative Agent, duly endorsed
in a manner satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement.

        (b)  If any of the Collateral consisting of Pledged Stock described in
clause (i) or (ii) of the definition thereof or Intercompany Notes shall be or
become evidenced or represented by an Uncertificated Security, such Grantor
shall cause the Issuer thereof to register the Administrative Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or otherwise take all necessary action under the
Uniform Commercial Code to perfect the Secured Parties' security interest in
such Collateral.

        (c)  If any of the Collateral consisting of Pledged Stock described in
clause (i) or (ii) of the definition thereof or Intercompany Notes shall be or
become evidenced or represented by a Security Entitlement, such Grantor shall
cause the Securities Intermediary with respect to such Security Entitlement to
identify in its records the Administrative Agent as having such Security
Entitlement against such Securities Intermediary or otherwise take all necessary
action under the Uniform Commercial Code to perfect the Secured Parties'
security interest in such Collateral.

        (d)  If any of the Collateral consisting of Pledged Stock described in
clause (i) or (ii) of the definition thereof or Intercompany Notes shall be or
become evidenced or represented by or held in a Securities Account, such Grantor
shall comply with Section 5.2(c) with respect to all Security Entitlements
carried in such Securities Account."

        (dd)   Section 5.3(a) of the Guarantee and Collateral Agreement is
hereby amended by adding the words ", to the extent obtainable on commercially
reasonable terms," immediately following the words "Grantor will maintain" in
the seventh line thereof.

        (ee)   Section 5.3(b) of the Guarantee and Collateral Agreement is
hereby amended by (i) changing the figure "$500,000" in the eighth line thereof
to "$1,000,000" and (ii) replacing the words "named as" immediately following
the words "Secured Party shall be" in the ninth line thereof with the word "an".

        (ff)    Section 5.5(a) of the Guarantee and Collateral Agreement is
hereby amended by replacing the period at the end of such Section 5.5(a) with
the following words ", it being understood that except for (i) the filing of
financing statements or continuation statements under the Uniform Commercial
Code (or other similar applicable laws) in effect in any jurisdiction with
respect to the security interests created hereby or (ii) the taking of such
additional actions required pursuant to Section 5.2 or 5.8 hereof or
Section 6.10 of the Credit Agreement or otherwise contemplated by Section 4.8(a)
or 5.11(a)(iv) hereof or by the terms of any Mortgages (and any landlord
consents or similar agreements related thereto), the Grantors shall not be
required to take additional affirmative actions to perfect the security
interests granted hereunder."

        (gg)   Section 5.5(c) of the Guarantee and Collateral Agreement is
hereby deleted in its entirety and replaced with the following new
Section 5.5(c):

        "(c)   At any time and from time to time, upon the written request of
the Administrative Agent, at the sole expense of such Grantor and without
limiting the obligations of the Loan Parties under the Credit Agreement, such
Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as

--------------------------------------------------------------------------------

the Administrative Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted to the extent contemplated by Section 5.5(a) hereof or
Section 6.10 of the Credit Agreement."

        (hh)   Section 5.6 of the Guarantee and Collateral Agreement is hereby
amended by (i) deleting "(a)" in the third line thereof, (ii) deleting
clause (b) in its entirety and (iii) replacing clause (i) thereof with the words
"[Intentionally Omitted.]".

        (ii)    Section 5.8(a) of the Guarantee and Collateral Agreement is
hereby amended by (i) adding the words "of Pledged Stock described in clauses
(i) or (ii) of the definition thereof" in the fifth line thereof immediately
following the word "Issuer", (ii) replacing the words "the Pledged Stock" in the
seventh line thereof with the words "such Pledged Stock", (iii) replacing the
words "Any sums" in the thirteenth line thereof with the words "Upon the
occurrence and during the continuance of a Default or Event of Default, any
sums" and (iv) replacing the words "If any sums" in the twenty-first line
thereof with the words "Upon the occurrence and during the continuance of a
Default or Event of Default, if any sums".

        (jj)    Section 5.8(b) of the Guarantee and Collateral Agreement is
hereby amended by (i) adding the words "except with respect to issuances of
Preferred Stock (including Disqualified Stock) permitted under Section 7.18 of
the Credit Agreement," immediately prior to the words "vote to enable, or take
any other action" in the second line thereof, (ii) deleting the word "expressly"
in the seventh line thereof, (iii) adding the words "or any other Permitted
Lien" following the words "created under this Agreement" in the tenth line
thereof, (iv) deleting the words "except with respect to joint ventures
permitted under Section 7.19 of the Credit Agreement," immediately prior to the
words "enter into any agreement or undertaking" in the tenth line thereof and
(v) adding the words "included in the Collateral" immediately following the
words "Proceeds thereof" in the thirteenth line thereof.

        (kk)   Section 5.9 of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the following new Section 5.9:

        "5.9.    Receivables.    Other than in the ordinary course of business
(when no Event of Default has occurred and is continuing), such Grantor (other
than a New Grantor) will not (i) grant any extension of the time of payment of
any of its Receivables, (ii) compromise or settle any of its Receivables for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any of its Receivables, (iv) allow any credit
or discount whatsoever on any of its Receivables or (v) amend, supplement or
modify any of its Receivables in any manner that could adversely affect the
value thereof."

        (ll)    Section 5.10 of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the words "[Intentionally Omitted.]".

        (mm)  Section 5.11(a) of the Guarantee and Collateral Agreement is
hereby amended by replacing the words "Such Grantor (either itself or through
licensees)" in the first line thereof with the words "Such Grantor (other than a
New Grantor), either itself or through licensees,".

        (nn)   Section 5.11(b) of the Guarantee and Collateral Agreement is
hereby amended by replacing the words "Such Grantor (either itself or through
licensees)" in the first line thereof with the words "Such Grantor (other than a
New Grantor), either itself or through licensees,".

        (oo)   Section 5.11(c) of the Guarantee and Collateral Agreement is
hereby amended by (i) replacing the words "Such Grantor (either itself or
through licensees)" in the first line thereof with the words "Such Grantor
(other than a New Grantor), either itself or through licensees," and
(ii) replacing the words "Such Grantor" in the fourth line thereof with the
words "Such Grantor (other than a New Grantor)".

        (pp)   Section 5.11(d) of the Guarantee and Collateral Agreement is
hereby amended by (i) replacing the words "Such Grantor (either itself or
through licensees)" in the first line thereof with the words "Such Grantor
(other than a New Grantor), either itself or through licensees," and

--------------------------------------------------------------------------------




(ii) adding the words "of its" immediately prior to the words "material
Intellectual Property" in the second line thereof.

        (qq)   Section 5.11(e) of the Guarantee and Collateral Agreement is
hereby amended by (i) replacing the words "Such Grantor (either itself or
through licensees)" in the first line thereof with the words "Such Grantor
(other than a New Grantor), either itself or through licensees," and
(ii) replacing the words "Intellectual Property" in the third line thereof with
the word "Collateral".

        (rr)    Section 5.11(f) of the Guarantee and Collateral Agreement is
hereby amended by (i) replacing the words "Such Grantor" in the first line
thereof with the words "Such Grantor (other than a New Grantor)" and (ii) adding
the words "of its" immediately prior to the words "material Intellectual
Property" in the second and seventh lines thereof.

        (ss)    Section 5.11(g) of the Guarantee and Collateral Agreement is
hereby deleted in its entirety and replaced with the words "[Intentionally
Omitted.]".

        (tt)    Section 5.11(h) of the Guarantee and Collateral Agreement is
hereby amended by replacing the words "material Intellectual Property" in the
fifth line thereof with the words "its material Intellectual Property included
in the Collateral".

        (uu)   Section 5.11(i) of the Guarantee and Collateral Agreement is
hereby amended by replacing the words "Intellectual Property" in the third line
thereof with the words "of its Intellectual Property included in the
Collateral".

        (vv)   Section 5.11(j) of the Guarantee and Collateral Agreement is
hereby amended by (i) replacing the words "Intellectual Property" in the third
line thereof with the words "Intellectual Property included in the Collateral"
and (ii) replacing the words "sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for" in the fifth and sixth lines thereof with the words "take
appropriate action to seek a remedy for".

        (ww)  Section 5.11(k) of the Guarantee and Collateral Agreement is
hereby deleted in its entirety and replaced with the words "[Intentionally
Omitted.]".

        (xx)   Section 5.11(l) of the Guarantee and Collateral Agreement is
hereby amended by (i) replacing the words "Such Grantor" in the first line
thereof with the words "Such Grantor (other than a New Grantor)" and (ii) adding
the words "existing as of the Restatement Effective Date" immediately following
the words "Intellectual Property" in the second line thereof.

        (yy)   Section 5.12 of the Guarantee and Collateral Agreement is hereby
deleted in its entirety.

        (zz)   Section 6.1(a) of the Guarantee and Collateral Agreement is
hereby amended by (i) replacing the word "The" in the first line thereof with
the words "Subject to the limitations set forth in Section 6.2(a), the",
(ii) adding the words "included in the Collateral" immediately following the
words "of the Receivables" in the second line thereof and (iii) replacing the
word "the" in the ninth line thereof with the words "any such".

        (aaa)    Section 6.1(b) of the Guarantee and Collateral Agreement is
hereby amended by adding the words "included in the Collateral" immediately
following the words "Grantor's Receivables" in the second line thereof.

        (bbb)    Section 6.1(c) of the Guarantee and Collateral Agreement is
hereby amended by adding the words "included in the Collateral" immediately
following the words "to the Receivables" in the third line thereof.

        (ccc)    Section 6.2 of the Guarantee and Collateral Agreement is hereby
deleted in its entirety and replaced with the following new Section 6.2:

        "6.2    Communications with Obligors; Grantors Remain Liable.    (a) At
any time during a Default Scenario, the Administrative Agent in its own name or
in the name of others may at any time communicate with obligors under the
Receivables included in the Collateral to verify

--------------------------------------------------------------------------------

with them to the Administrative Agent's satisfaction the existence, amount and
terms of any such Receivables.

        (b)  Upon the request of the Administrative Agent at any time during a
Default Scenario, each Grantor shall notify obligors on the Receivables included
in the Collateral that the Receivables have been assigned to the Administrative
Agent for the ratable benefit of the Secured Parties and that payments in
respect thereof shall be made directly to the Administrative Agent.

        (c)  Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables included in the Collateral to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto. No Secured Party shall have any obligation or liability
under any Receivable (or any agreement giving rise thereto) by reason of or
arising out of this Agreement or the receipt by any Secured Party of any payment
relating thereto, nor shall any Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times."

        (ddd)    Section 6.6 of the Guarantee and Collateral Agreement is hereby
amended by adding the words "or in equity" immediately following the words
"other applicable law" in the sixth line thereof.

        (eee)    Section 7.1(a)(i) of the Guarantee and Collateral Agreement is
hereby amended by (i) deleting the words "or Contract" in the third and seventh
lines thereof and (ii) adding the words "included in the Collateral" immediately
following the words "under any Receivable" in the third line thereof.

        (fff)     Section 7.1(a)(ii) of the Guarantee and Collateral Agreement
is hereby amended by adding the words "included in the Collateral" immediately
following the words "any Intellectual Property" in the first line thereof.

        (ggg)    Section 7.1(a)(v) of the Guarantee and Collateral Agreement is
hereby amended by adding the words "included in the Collateral" immediately
following the words "or Trademark pertains)" in the sixteenth line thereof.

        (hhh)    Section 8.15(b) of the Guarantee and Collateral Agreement is
hereby amended by second sentence therein with the following new sentence:

        "At the request and sole expense of the Borrowers, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be Disposed of in a
transaction permitted by the Credit Agreement; provided that the Borrowers shall
have delivered to the Administrative Agent, at least ten Business Days prior to
the date of the proposed release, a written request for release identifying the
relevant Subsidiary Guarantor and the terms of the Disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by each Borrower stating that such transaction is
in compliance with the Credit Agreement and the other Loan Documents and that
the Proceeds of such Disposition will be applied in accordance therewith."

        (iii)      Annex I to the Guarantee and Collateral Agreement is hereby
amended by deleting it in its entirety and replacing it with the new Annex I
attached hereto as Exhibit A.

--------------------------------------------------------------------------------

        (jjj)      (i) Schedules 1 through Schedule 6 to the Guarantee and
Collateral Agreement are hereby deleted in their entirety and replaced with the
new Schedules 1 through Schedule 6 attached hereto as Exhibit B and
(ii) Schedule 7 to the Guarantee and Collateral Agreement is hereby deleted in
its entirety.

        (kkk)    (i) Exhibit B to the Guarantee and Collateral Agreement is
hereby deleted in its entirety and replaced with the words "[Intentionally
Omitted.]" and (ii) Exhibits D through F to the Guarantee and Collateral
Agreement are hereby deleted in their entirety.

        2.    Conditions to Effectiveness.    The effectiveness of the
amendments contained in Section 1 of this Agreement are conditioned upon
satisfaction of the following conditions precedent (the date on which all such
conditions have been satisfied being referred to herein as the "Agreement
Effective Date"):

        (a)  the Administrative Agent shall have received signed written
authorization from the requisite Lenders to execute this Agreement, and shall
have received counterparts of this Agreement signed by the Grantors;

        (b)  each of the representations and warranties in Section 3 below shall
be true and correct in all material respects;

        (c)  the Administrative Agent shall have received such other documents,
instruments, certificates, opinions and approvals as it may reasonably request;
and

        (d)  each of the conditions precedent set forth in Section 5.1 of the
Credit Agreement shall have been fulfilled to the satisfaction of the Arrangers.

        3.    Representations and Warranties.    Each Grantor represents and
warrants to the Administrative Agent and the Lenders as follows:

        (a)    Authority.    Each Grantor has the requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and under the Guarantee and Collateral Agreement (as modified hereby).
The execution, delivery and performance by each Grantor of this Agreement and
the Guarantee and Collateral Agreement (as modified hereby) and the transactions
contemplated hereby and thereby have been duly approved by all necessary
corporate action of such Person and no other corporate proceedings on the part
of each such Person are necessary to consummate such transactions (except as
expressly contemplated hereby and thereby).

        (b)    Enforceability.    This Agreement has been duly executed and
delivered by each Grantor. Each of this Agreement and, after giving effect to
this Agreement, the Guarantee and Collateral Agreement and the other Loan
Documents, is the legal, valid and binding obligation of each Loan Party party
hereto and thereto, enforceable in accordance with its terms, and is in full
force and effect. Neither the execution, delivery or performance of this
Agreement or of the Guarantee and Collateral Agreement (as modified hereby), nor
the performance of the transactions contemplated hereby or thereby, will
adversely affect the validity, perfection or priority of the Administrative
Agent's Lien on any of the Collateral.

        (c)    Representations and Warranties.    After giving effect to this
Agreement, the representations and warranties contained in the Credit Agreement
and the other Loan Documents (other than any such representations and warranties
that, by their terms, are specifically made as of a date other than the date
hereof) are true and correct on and as of the date hereof as though made on and
as of the date hereof.

        (d)    No Conflicts.    Neither the execution and delivery of this
Agreement or the Guarantee and Collateral Agreement (as modified hereby), nor
the consummation of the transactions contemplated hereby and thereby, nor the
performance of and compliance with the terms and provisions hereof or thereof by
any Loan Party will, at the time of such performance, (a) violate or conflict
with any provision of its articles or certificate of incorporation or bylaws or
other

--------------------------------------------------------------------------------




organizational or governing documents of such Person, (b) violate, contravene or
materially conflict with any Requirement of Law or any other law, regulation
(including, without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, except for any
violation, contravention or conflict which could not reasonably be expected to
have a Material Adverse Effect, (c) (i) violate, contravene or conflict with the
contractual provisions of, or cause an event of default under, any Loan Document
or (ii) violate, contravene or conflict with the contractual provisions of, or
cause an event of default under any other indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it is a party
or by which it may be bound, or (d) result in or require the creation of any
Lien (other than those contemplated in or created in connection with the Loan
Documents) upon or with respect to its properties.

        (e)    No Default.    After giving effect to this Agreement, no event
has occurred and is continuing that constitutes a Default or Event of Default.

        4.    Reference to and Effect on Guarantee and Collateral Agreement.    

        (a)  Upon and after the effectiveness of this Agreement, each reference
in the Guarantee and Collateral Agreement to "this Agreement", "hereunder",
"hereof" or words of like import referring to the Guarantee and Collateral
Agreement, and each reference in the other Loan Documents to "the Guarantee and
Collateral Agreement", "thereunder", "thereof" or words of like import referring
to the Guarantee and Collateral Agreement, shall mean and be a reference to the
Guarantee and Collateral Agreement as modified hereby.

        (b)  Each of the undersigned (other than the Administrative Agent)
hereby agrees and confirms, both before and after giving affect to the amendment
and restatement of the Original Credit Agreement pursuant to the Credit
Agreement and to the amendment of the Guarantee and Collateral Agreement
pursuant hereto, that it is a party to and is bound by the Guarantee and
Collateral Agreement as a grantor of collateral under the Guarantee and
Collateral Agreement and (except in the case of the Borrowers) as a guarantor
thereunder, by virtue of its having been an original signatory thereto, a
successor to such an original signatory or a signatory to a supplement thereto.
Except as specifically modified in Section 1 above, the Guarantee and Collateral
Agreement and the other Security Documents are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. Without
limiting the generality of the foregoing, the Security Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations under and as defined therein.

        (c)  Except as expressly provided herein, the execution, delivery and
effectiveness of this Agreement shall not (i) operate as a waiver of any right,
power or remedy of any Secured Party under any of the Loan Documents or
(ii) constitute an amendment of any provision of any of the Loan Documents.

        5.    Counterparts.    This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.

        6.    Severability.    Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

        7.    Governing Law.    This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.

[Signature Pages Follow]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

    GRANTORS:
 
 
REGAL CINEMAS CORPORATION, a Delaware Corporation
REGAL CINEMAS INC., a Tennessee Corporation
R.C. COBB, INC., an Alabama Corporation
COBB FINANCE CORP., an Alabama Corporation
REGAL INVESTMENT COMPANY, a Delaware Corporation
ACT III CINEMAS, INC., a Delaware Corporation
ACT III THEATRES, INC., a Delaware Corporation
A 3 THEATRES OF TEXAS, INC., a Delaware Corporation
A 3 THEATRES OF SAN ANTONIO, LTD., a Texas Limited Partnership, by A3 Theatres
of Texas, Inc., its General Partner
GENERAL AMERICAN THEATRES, INC., an Oregon Corporation
BROADWAY CINEMAS, INC., an Oregon Corporation
TEMT ALASKA, INC., an Alaskan Corporation
JR CINEMAS, INC., an Oregon Corporation
EASTGATE THEATRES, INC., an Oregon Corporation
REGAL CINEMAS HOLDINGS, INC., a Delaware Corporation
REGAL CINEMAS GROUP, INC., a Delaware Corporation
ACT III INNER LOOP THEATRES, INC., a Delaware Corporation
EDWARDS THEATRES, INC., a Delaware Corporation
FLORENCE THEATRE CORPORATION, a California Corporation
MORGAN EDWARDS THEATRE CORPORATION, a California Corporation
UNITED CINEMA CORPORATION, a California Corporation
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:
 
 
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:


--------------------------------------------------------------------------------


EXHIBIT A



Annex I to
Guarantee and Collateral Agreement



FORM OF ASSUMPTION AGREEMENT


        ASSUMPTION AGREEMENT, dated as of                            , 200    ,
made by                        , a                         [corporation] (the
"Additional Grantor"), in favor of LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the "Administrative Agent") for (i) the
banks and other financial institutions and entities (the "Lenders") parties to
the Credit Agreement referred to below, and (ii) the other Secured Parties (as
defined in the Guarantee and Collateral Agreement (as hereinafter defined)). All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

W I T N E S S E T H:

        WHEREAS, Regal Cinemas Corporation, a Delaware corporation ("Holdings"),
Regal Cinemas, Inc., a Tennessee corporation ("Regal," and together with
Holdings, the "Borrowers"), the Lenders, LEHMAN BROTHERS INC. and CREDIT SUISSE
FIRST BOSTON, as joint advisors, joint lead arrangers and joint book managers,
CREDIT SUISSE FIRST BOSTON, as syndication agent, GENERAL ELECTRIC CAPITAL
CORPORATION, as documentation agent and the Administrative Agent have entered
into an Amended and Restated Credit Agreement, dated as of August [    ], 2002
(as amended, amended and restated, supplemented, replaced or otherwise modified
from time to time, the "Credit Agreement");

        WHEREAS, in connection with the Credit Agreement, the Borrowers and
certain of their Restricted Subsidiaries have entered into the Guarantee and
Collateral Agreement, dated as of January 29, 2002 (as amended, supplemented or
otherwise modified from time to time, the "Guarantee and Collateral Agreement")
in favor of the Administrative Agent for the benefit of the Secured Parties;

        WHEREAS, the Credit Agreement requires the Additional Grantor to become
a party to the Guarantee and Collateral Agreement; and

        WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

        NOW, THEREFORE, IT IS AGREED:

        1.    Guarantee and Collateral Agreement.    By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 8.14
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder; provided that the grant of Collateral by
the Additional Grantor pursuant to Section 3 of the Guarantee and Collateral
Agreement shall be limited to Intercompany Notes and Pledged Stock only (each as
defined in the Guarantee and Collateral Agreement and after giving effect to any
additions to the Schedules to the Guarantee and Collateral Agreement as set
forth below). The information set forth in Annex 1-A hereto is hereby added to
the information set forth in the Schedules 1 through 4 to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement applicable to such Additional Grantor (other
than such representations and warranties that specifically relate to a date
prior to the date hereof) is true and correct on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date,
it being understood that all such representations and warranties with respect to
the Collateral shall be deemed to refer only to the Intercompany Notes and the
Pledged Stock pledged by such Additional Grantor.

--------------------------------------------------------------------------------


        2.    GOVERNING LAW.    THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

        IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement
to be duly executed and delivered as of the date first above written.

    [ADDITIONAL GRANTOR]
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:


--------------------------------------------------------------------------------


EXHIBIT L-1


FORM OF SUBORDINATED HIGH-YIELD PROCEEDS NOTE


Note Number: 1   Dated: January 29, 2002

        FOR VALUE RECEIVED, REGAL CINEMAS, INC. ("Payor") promises to pay to the
order of REGAL CINEMAS CORPORATION ("Payee"), on demand, in lawful money of the
United States of America, in immediately available funds and at the appropriate
office of the Payee, the aggregate unpaid principal amount of TWO HUNDRED
MILLION DOLLARS ($200,000,000). Capitalized terms used herein but not otherwise
defined herein shall have the meanings given such terms in the Credit Agreement,
dated as of January 29, 2002 (as amended, supplemented, replaced or otherwise
modified from time to time, the "Credit Agreement"), among Regal Cinemas
Corporation, a Delaware corporation ("Holdings"), Regal Cinemas, Inc., a
Tennessee corporation ("Regal" and, together with Holdings, the "Borrowers"),
each bank and other financial institution or entity from time to time party
thereto, Lehman Brothers Inc., as advisor, lead arranger and book manager,
Credit Suisse First Boston Corporation, as syndication agent, General Electric
Capital Corporation, as syndication agent and Lehman Commercial Paper Inc., as
administrative agent (in such capacity and including its successors and assigns,
the "Administrative Agent").

        The unpaid principal amount hereof from time to time outstanding shall
bear interest at a rate equal to the interest rate applicable to the Senior
Subordinated Notes. Interest shall be due and payable on each day that interest
is due and payable by the Payee on the Senior Subordinated Notes. Upon demand
for payment of any principal amount hereof, accrued but unpaid interest on such
principal amount shall also be due and payable. Interest shall be paid in lawful
money of the United States of America and in immediately available funds.
Interest shall be computed on the basis of a 360-day year consisting of twelve
30-day months. Payments of amounts owing under this High-Yield Proceeds Note may
be shown on Schedule A hereto, but the failure to show any such payments or any
error in showing any such payments shall not affect the obligations of Payor
hereunder.

        Payor hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

        This High-Yield Proceeds Note has been pledged by Payee to the
Administrative Agent, for the benefit of the Secured Parties, as security for
Payee's Obligations under the Credit Agreement, the Guarantee and Collateral
Agreement and the other Loan Documents to which Payee is a party. Payor
acknowledges and agrees that the Administrative Agent and the other Secured
Parties may exercise all the rights of the Payee under this High-Yield Proceeds
Note and will not be subject to any abatement, reduction, recoupment, defense,
setoff or counterclaim available to Payor.

        Payee agrees that any and all claims of Payee against Payor, or against
any of its respective properties, shall be subordinate and subject in right of
payment to the Obligations until all of the Obligations have been performed and
paid in full in cash in immediately available funds, no Letters of Credit are
outstanding and the Commitments have been terminated; provided, that Payor may
make payments to Payee hereunder so long as no Default or Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by Payee pursuant to this High-Yield Proceeds Note shall be
received by the Payor subject to the provisions of the Credit Agreement
including, without limitation, the provisions thereof relating to mandatory
prepayment. Notwithstanding any right of Payee to ask, demand, sue for, take or
receive any payment from Payor, all rights, Liens and security interests of
Payee, whether now or hereafter arising and howsoever existing, in any assets of
Payor (whether constituting part of the security or collateral given to the
Administrative Agent or any Secured Party to secure payment of all or any part
of the Obligations or otherwise) shall be and hereby are subordinated to the
rights of the Administrative Agent or any other Secured Party in such assets.
Except as expressly permitted by the Credit Agreement, Payee shall have no right
to possession of any such asset or to foreclose upon, or exercise any other
remedy in respect

--------------------------------------------------------------------------------


of, any such asset, whether by judicial action or otherwise, unless and until
all of the Obligations shall have been performed and paid in full in cash in
immediately available funds, no Letters of Credit are outstanding and the
Commitments have been terminated.

        If all or any part of the assets of Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of Payor is
dissolved or if (except as expressly permitted by the Credit Agreement) all or
substantially all of the assets of Payor are sold, then, and in any such event,
any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of Payor to Payee ("Payor
Indebtedness") shall be paid or delivered directly to the Administrative Agent
for application to any of the Obligations, due or to become due, until the date
on which the Obligations shall have been performed and paid in full in cash in
immediately available funds, no Letters of Credit shall be outstanding and the
Commitments shall have been terminated. Payee irrevocably authorizes, empowers
and appoints the Administrative Agent as Payee's attorney-in-fact (which
appointment is coupled with an interest and is irrevocable) to demand, sue for,
collect and receive every such payment or distribution and give acquittance
therefor and to make and present for and on behalf of Payee such proofs of claim
and take such other action, in the Administrative Agent's own name or in the
name of Payee or otherwise, as the Administrative Agent may deem necessary or
advisable for the enforcement of this High-Yield Proceeds Note. Payee also
agrees to execute, verify, deliver and file any such proofs of claim in respect
of the Payor Indebtedness requested by the Administrative Agent. The
Administrative Agent may vote such proofs of claim in any proceeding (and the
applicable Payee shall not be entitled to withdraw such vote), receive and
collect any and all dividends or other payments or disbursements made on Payor
Indebtedness in whatever form the same may be paid or issued and apply the same
on account of any of the Obligations. Except as otherwise expressly permitted
under the Credit Agreement, should any payment, distribution, security or other
investment property or instrument or any proceeds thereof be received by Payee
upon or with respect to Payor Indebtedness owing to Payee prior to such time as
the Obligations have been performed and paid in full in cash in immediately
available funds, no Letters of Credit are outstanding and the Commitments have
been terminated, Payee shall receive and hold the same in trust, as trustee, for
the benefit of the Administrative Agent and the Secured Parties, and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Secured Parties, in precisely the form received (except for the endorsement or
assignment of Payee where necessary or advisable in the Administrative Agent's
judgment), for application to any of the Obligations, due or not due, and, until
so delivered, the same shall be segregated from the other assets of Payee and
held in trust by Payee as the property of the Administrative Agent, for the
benefit of the Secured Parties. If Payee fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers, employees or representatives are hereby irrevocably authorized to make
the same. Payee agrees that until the Obligations have been performed and paid
in full in cash in immediately available funds, no Letters of Credit are
outstanding and the Commitments have been terminated, Payee will not (i) assign
or transfer, or agree to assign or transfer, to any Person (other than in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to
the Guarantee and Collateral Agreement or otherwise) any claim Payee has or may
have against Payor, (ii) discount or extend the time for payment of Payor
Indebtedness, or (iii) otherwise amend, modify, supplement, waive or fail to
enforce any provision of this High-Yield Proceeds Note.

        THIS HIGH-YIELD PROCEEDS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS HIGH-YIELD PROCEEDS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature page follows]

2

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Payor has caused this High-Yield Proceeds Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

    REGAL CINEMAS, INC.
 
 
By:
 


--------------------------------------------------------------------------------

        Name:   Peter Brandow         Title:   Secretary


ENDORSEMENT


        FOR VALUE RECEIVED, the undersigned does hereby sell, assign and
transfer to                                         
                               all of its right, title and interest in and to
the High-Yield Proceeds Note, dated January 29, 2002 (as amended, supplemented,
replaced or otherwise otherwise modified from time to time, the "High-Yield
Proceeds Note"), made by Regal Cinemas, Inc., a Tennessee corporation ("Regal"),
and payable to the undersigned. This endorsement is intended to be attached to
the High-Yield Proceeds Note and, when so attached, shall constitute an
endorsement thereof.

Dated:                
 
 
 
 
REGAL CINEMAS CORPORATION
 
 
 
 
By:
 


--------------------------------------------------------------------------------

            Name:   Peter Brandow             Title:   Secretary

3

--------------------------------------------------------------------------------


SCHEDULE A


TRANSACTIONS
ON
HIGH-YIELD PROCEEDS NOTE


Date


--------------------------------------------------------------------------------

  Amount of Advance This Date

--------------------------------------------------------------------------------

  Amount of Principal Paid This Date

--------------------------------------------------------------------------------

  Outstanding Principal Balance from Payor to Payee This Date

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

1/29/02   $ 200,000,000.00       $ 200,000,000.00    

4

--------------------------------------------------------------------------------


EXHIBIT L-2



FORM OF SUBORDINATED TRANCHE B PROCEEDS NOTE


Note Number: 1   Dated: January 29, 2002


        FOR VALUE RECEIVED, REGAL CINEMAS, INC. ("Payor") promises to pay to the
order of REGAL CINEMAS CORPORATION ("Payee"), on demand, in lawful money of the
United States of America, in immediately available funds and at the appropriate
office of the Payee, the aggregate unpaid principal amount of (a) TWO HUNDRED
SEVENTY MILLION DOLLARS ($270,000,000), or, if less, (b) the unpaid principal
amount of the proceeds of Tranche B Term Loans loaned by Payee to Payor pursuant
to Section 4.16 of the Credit Agreement referred to below, as shown either on
Schedule A attached hereto (and any continuation thereof) or in the books and
records of the Payee. The failure to show any such Indebtedness or any error in
showing such Indebtedness shall not affect the obligations of Payor hereunder.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement, dated as of January 29, 2002
(as amended, supplemented, replaced or otherwise modified from time to time, the
"Credit Agreement"), among Regal Cinemas Corporation, a Delaware corporation
("Holdings"), Regal Cinemas, Inc., a Tennessee corporation ("Regal" and,
together with Holdings, the "Borrowers"), each bank and other financial
institution or entity from time to time party thereto (the "Lenders"), Lehman
Brothers Inc., as advisor, lead arranger and book manager, Credit Suisse First
Boston Corporation, as syndication agent, General Electric Capital Corporation,
as syndication agent and Lehman Commercial Paper Inc., as administrative agent
(in such capacity and including its successors and assigns, the "Administrative
Agent").

        The unpaid principal amount hereof from time to time outstanding shall
bear interest at a rate equal to the rate a specified in Section 2.15 of the
Credit Agreement or, at the Administrative Agent's option following the
occurrence and during the continuation of an Event of Default, at the rate per
annum then applicable to Tranche B Term Loans that are Base Rate Loans, plus
2.0% per annum. Interest shall be due and payable on the dates specified in
Section 2.15 of the Credit Agreement. Upon demand for payment of any principal
amount hereof, accrued but unpaid interest on such principal amount shall also
be due and payable. Interest shall be paid in lawful money of the United States
of America and in immediately available funds. Interest shall be computed for
the actual number of days elapsed on the basis of a year consisting of 365 days.

        Payor hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

        This Tranche B Proceeds Note has been pledged by Payee to the
Administrative Agent, for the benefit of the Secured Parties, as security for
Payee's Obligations under the Credit Agreement, the Guarantee and Collateral
Agreement and the other Loan Documents to which Payee is a party. Payor
acknowledges and agrees that the Administrative Agent and the other Secured
Parties may exercise all the rights of the Payee under this Tranche B Proceeds
Note and will not be subject to any abatement, reduction, recoupment, defense,
setoff or counterclaim available to Payor.

        Payee agrees that any and all claims of Payee against Payor, or against
any of its respective properties, shall be subordinate and subject in right of
payment to the Obligations until all of the Obligations have been performed and
paid in full in cash in immediately available funds, no Letters of Credit are
outstanding and the Commitments have been terminated; provided, that Payor may
make payments to Payee hereunder so long as no Default or Event of Default shall
have occurred and be continuing; and provided, further, that all loans and
advances made by Payee pursuant to this Tranche B Proceeds Note shall be
received by the Payor subject to the provisions of the Credit Agreement
including, without limitation, the provisions thereof relating to mandatory
prepayment. Notwithstanding any right of Payee to ask, demand, sue for, take or
receive any payment from Payor, all rights, Liens

--------------------------------------------------------------------------------


and security interests of Payee, whether now or hereafter arising and howsoever
existing, in any assets of Payor (whether constituting part of the security or
collateral given to the Administrative Agent or any Secured Party to secure
payment of all or any part of the Obligations or otherwise) shall be and hereby
are subordinated to the rights of the Administrative Agent or any other Secured
Party in such assets. Except as expressly permitted by the Credit Agreement,
Payee shall have no right to possession of any such asset or to foreclose upon,
or exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until all of the Obligations shall have been
performed and paid in full in cash in immediately available funds, no Letters of
Credit are outstanding and the Commitments have been terminated.

        If all or any part of the assets of Payor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of Payor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of Payor is
dissolved or if (except as expressly permitted by the Credit Agreement) all or
substantially all of the assets of Payor are sold, then, and in any such event,
any payment or distribution of any kind or character, whether in cash,
securities or other investment property, or otherwise, which shall be payable or
deliverable upon or with respect to any indebtedness of Payor to Payee ("Payor
Indebtedness") shall be paid or delivered directly to the Administrative Agent
for application to any of the Obligations, due or to become due, until the date
on which the Obligations shall have been performed and paid in full in cash in
immediately available funds, no Letters of Credit shall be outstanding and the
Commitments shall have been terminated. Payee irrevocably authorizes, empowers
and appoints the Administrative Agent as Payee's attorney-in-fact (which
appointment is coupled with an interest and is irrevocable) to demand, sue for,
collect and receive every such payment or distribution and give acquittance
therefor and to make and present for and on behalf of Payee such proofs of claim
and take such other action, in the Administrative Agent's own name or in the
name of Payee or otherwise, as the Administrative Agent may deem necessary or
advisable for the enforcement of this Tranche B Proceeds Note. Payee also agrees
to execute, verify, deliver and file any such proofs of claim in respect of the
Payor Indebtedness requested by the Administrative Agent. The Administrative
Agent may vote such proofs of claim in any proceeding (and the applicable Payee
shall not be entitled to withdraw such vote), receive and collect any and all
dividends or other payments or disbursements made on Payor Indebtedness in
whatever form the same may be paid or issued and apply the same on account of
any of the Obligations. Except as otherwise expressly permitted under the Credit
Agreement, should any payment, distribution, security or other investment
property or instrument or any proceeds thereof be received by Payee upon or with
respect to Payor Indebtedness owing to Payee prior to such time as the
Obligations have been performed and paid in full in cash in immediately
available funds, no Letters of Credit are outstanding and the Commitments have
been terminated, Payee shall receive and hold the same in trust, as trustee, for
the benefit of the Administrative Agent and the Secured Parties, and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Secured Parties, in precisely the form received (except for the endorsement or
assignment of Payee where necessary or advisable in the Administrative Agent's
judgment), for application to any of the Obligations, due or not due, and, until
so delivered, the same shall be segregated from the other assets of Payee and
held in trust by Payee as the property of the Administrative Agent, for the
benefit of the Secured Parties. If Payee fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers, employees or representatives are hereby irrevocably authorized to make
the same. Payee agrees that until the Obligations have been performed and paid
in full in cash in immediately available funds, no Letters of Credit are
outstanding and the Commitments have been terminated, Payee will not (i) assign
or transfer, or agree to assign or transfer, to any Person (other than in favor
of the Administrative Agent for the benefit of the Secured Parties pursuant to
the Guarantee and Collateral Agreement or otherwise) any claim Payee has or may
have against Payor, (ii) discount or extend the

2

--------------------------------------------------------------------------------


time for payment of Payor Indebtedness, or (iii) otherwise amend, modify,
supplement, waive or fail to enforce any provision of this Tranche B Proceeds
Note.

        THIS TRANCHE B PROCEEDS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS TRANCHE B PROCEEDS NOTE SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature page follows]

3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Payor has caused this Tranche B Proceeds Note to be
executed and delivered by its proper and duly authorized officer as of the date
set forth above.

    REGAL CINEMAS, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Name: Peter Brandow
Title: Secretary


ENDORSEMENT

        FOR VALUE RECEIVED, the undersigned does hereby sell, assign and
transfer to                                                 all of its right,
title and interest in and to the Tranche B Proceeds Note, dated January 29, 2002
(as amended, supplemented, replaced or otherwise otherwise modified from time to
time, the "Tranche B Proceeds Note"), made by Regal Cinemas, Inc., a Tennessee
corporation ("Regal"), and payable to the undersigned. This endorsement is
intended to be attached to the Tranche B Proceeds Note and, when so attached,
shall constitute an endorsement thereof.

Dated:        
 
 
REGAL CINEMAS CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Name: Peter Brandow
Title: Secretary


4

--------------------------------------------------------------------------------


SCHEDULE A



TRANSACTIONS
ON
TRANCHE B PROCEEDS NOTE


Date


--------------------------------------------------------------------------------

  Amount of Advance
This Date

--------------------------------------------------------------------------------

  Amount of Principal Paid This Date

--------------------------------------------------------------------------------

  Outstanding Principal Balance from Payor to Payee This Date

--------------------------------------------------------------------------------

  Notation Made By

--------------------------------------------------------------------------------

                                   

5

--------------------------------------------------------------------------------




EXHIBIT M



FORM OF NOTICE OF BORROWING


[Date]

Lehman Commercial Paper Inc.,
    as Administrative Agent
745 Seventh Avenue, 8th Floor
New York, NY 10019
Attention: Andrew Keith

Ladies and Gentlemen:

        Pursuant to Section 2.6(a) of that certain AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of August 12, 2002 (as amended, amended and restated,
supplemented, replaced or otherwise modified from time to time, the "Credit
Agreement"), among REGAL CINEMAS CORPORATION, a Delaware corporation
("Holdings"), REGAL CINEMAS, INC., a Tennessee corporation ("Regal" and,
together with Holdings, the "Borrowers"), the several banks and other financial
institutions or entities from time to time parties to this Agreement, LEHMAN
BROTHERS INC and CREDIT SUISSE FIRST BOSTON, as joint advisors, joint lead
arrangers and joint book managers, CREDIT SUISSE FIRST BOSTON, as syndication
agent, GENERAL ELECTRIC CAPITAL CORPORATION, as documentation agent, and LEHMAN
COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
"Administrative Agent"), [insert applicable Borrower] hereby gives the
Administrative Agent irrevocable notice that [insert applicable Borrower] hereby
requests a Revolving Credit Loan under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Loan:

1.The Business Day of the proposed Revolving Credit Loan
is                            ,             .

2.The Type of the proposed Revolving Credit Loan is a [Base Rate Loan]
[Eurodollar Loan].

3.The aggregate amount of the proposed Revolving Credit Loan is
$                        .

[4.The initial Interest Period for each Eurodollar Loan made as part of the
proposed Revolving Credit Loan is    month[s].]

        Each Borrower hereby certifies that the following statements are true
and correct on the date hereof, and will be true and correct on the date of the
proposed Revolving Credit Loan:

(a)Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof as if made on and as of the date hereof, except for
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.

(b)No Default or Event of Default has occurred and is continuing on the date
hereof, or would result from the proposed Revolving Credit Loan or the
application of the proceeds thereof.

(c)The incurrence by either of the Borrowers of the Indebtedness requested by
such proposed Revolving Credit Loan is not prohibited under the Senior
Subordinated Note Indenture.

(d)The undersigned, [Name of Regal Executive Officer] is the duly elected,
qualified and acting [Executive Office] of Regal Cinemas, Inc.

M-1

--------------------------------------------------------------------------------

(e)The undersigned, [Name of Holdings Executive Officer] is the duly elected,
qualified and acting [Executive Office] of Regal Cinemas Corporation.

        The undersigned Borrower agrees that, if prior to the time of the
proposed Revolving Credit Loan any of the foregoing certifications shall cease
to be true and correct, such Borrower shall forthwith notify the Administrative
Agent thereof in writing (any such notice, a "Non-Compliance Notice"). Except to
the extent, if any, that prior to the time of the proposed Revolving Credit
Loan, the Borrower shall deliver a Non-Compliance Notice to the Administrative
Agent, each of the foregoing certifications shall be deemed to be made
additionally on the date of the proposed Revolving Credit Loan as if made on
such date.

    Very truly yours,
 
 
[INSERT NAME OF BORROWER]
 
 
By:
       

--------------------------------------------------------------------------------

Title:
[Must be signed by a Responsible Officer]

M-2

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1



TABLE OF CONTENTS
WITNESSETH
SECTION 1. DEFINITIONS
SECTION 2. AMOUNT AND TERMS OF COMMITMENTS
SECTION 3. LETTERS OF CREDIT
SECTION 4. REPRESENTATIONS AND WARRANTIES
SECTION 5. CONDITIONS PRECEDENT
SECTION 6. AFFIRMATIVE COVENANTS
SECTION 7. NEGATIVE COVENANTS
SECTION 8. EVENTS OF DEFAULT
SECTION 9. THE AGENTS; THE ARRANGERS
SECTION 10. MISCELLANEOUS

Annex A



PRICING GRID
Tranche C Term Loans

SCHEDULE 1.1


SCHEDULE 4.4


SCHEDULE 4.6


SCHEDULE 4.9(b)


SCHEDULE 4.9(c)


SCHEDULE 4.9(d)


SCHEDULE 4.9(e)


SCHEDULE 4.9(f)


SCHEDULE 4.15


SCHEDULE 4.17


SCHEDULE 4.19(a)-1


SCHEDULE 4.19(a)-2


SCHEDULE 4.19(a)-3


SCHEDULE 4.19(b)


SCHEDULE 4.19(c)


SCHEDULE 4.24(a)


SCHEDULE 4.24(g)


SCHEDULE 4.26


SCHEDULE 4.26(b)


SCHEDULE 6.10(b)


SCHEDULE 7.2(d)


SCHEDULE 7.3(f)


SCHEDULE 8(g)(i)


SCHEDULE 8(g)(ii)



EXHIBIT A



TABLE OF CONTENTS
GUARANTEE AND COLLATERAL AGREEMENT

Schedule 1


Schedule 2


Schedule 3


Schedule 4


Schedule 5


Schedule 6



Exhibit A to Guarantee and Collateral Agreement



ACKNOWLEDGMENT AND CONSENT

Exhibit B to Guarantee and Collateral Agreement


Exhibit C to Guarantee and Collateral Agreement



FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

Schedule 1



COPYRIGHTS PATENTS TRADEMARKS TRADE SECRETS INTELLECTUAL PROPERTY LICENSES [To
be completed by Grantors]

Annex 1 to Guarantee and Collateral Agreement



FORM OF ASSUMPTION AGREEMENT

EXHIBIT B


Attachment 2 to EXHIBIT B



EXHIBIT C



Certifcate of Secretary of the Borrowers and the Regal Guarantors
Officer's Certificate of the Borrowers and the Regal Guarantors

EXHIBIT D



TABLE OF CONTENTS
INDEX OF DEFINED TERMS
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE FILING
EXHIBIT A [Legal Description]

EXHIBIT D



FORM OF LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING
TABLE OF CONTENTS
INDEX OF DEFINED TERMS
LEASEHOLD MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING
EXHIBIT A
EXHIBIT B DESCRIPTION OF LEASEHOLD ESTATE

EXHIBIT E



FORM OF ASSIGNMENT AND ACCEPTANCE
Schedule 1 to Assignment and Acceptance

EXHIBIT F-1



SCHEDULE 1—GUARANTORS
SCHEDULE 2—REVIEWED AGREEMENTS

EXHIBIT F-2



SCHEDULE 1

EXHIBIT G-1


Schedule A to Term Note



LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

Schedule B to Term Note



LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

EXHIBIT G-2



FORM OF REVOLVING CREDIT NOTE

Schedule A to Revolving Credit Note



LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

Schedule B to Revolving Credit Note



LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

EXHIBIT G-3



FORM OF TRANCHE C TERM NOTE

Schedule A to Tranche C Term Note


Schedule B to Tranche C Term Note



EXHIBIT H



FORM OF PREPAYMENT OPTION NOTICE

EXHIBIT I



FORM OF EXEMPTION CERTIFICATE

EXHIBIT J



FORM OF LENDER ADDENDUM
Schedule 1 to Lender Addendum COMMITMENTS AND NOTICE ADDRESS

EXHIBIT K



PRELIMINARY STATEMENTS

EXHIBIT A


Annex I to Guarantee and Collateral Agreement



FORM OF ASSUMPTION AGREEMENT

EXHIBIT L-1



FORM OF SUBORDINATED HIGH-YIELD PROCEEDS NOTE
ENDORSEMENT

SCHEDULE A



TRANSACTIONS ON HIGH-YIELD PROCEEDS NOTE

EXHIBIT L-2



FORM OF SUBORDINATED TRANCHE B PROCEEDS NOTE

SCHEDULE A



TRANSACTIONS ON TRANCHE B PROCEEDS NOTE

EXHIBIT M



FORM OF NOTICE OF BORROWING
